Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 1 of 228

EXHIBIT “A”
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 2 of 228

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a+ pene eee een nnn ene X
WJ HOLDING LTD and STRUBRIK LIMITED,
Plaintiffs,
-against- Civil Action No. 1:19-cv-07426-JGK
SHIREEN MARITIMELTD, MAZLIN TRADING OPPOSITION TO PLAINTIFFS’
CORP., AMM CONSULTING AND MOTION TO REMAND
MANAGEMENT GROUP LLC, and ALEXANDER AND CROSS-MOTION FOR
SPIEGEL, LEAVE TO AMEND
DEFENDANTS’ NOTICE OF
Defendants. REMOVAL
eee en een eee 4

 

Defendants Shireen Maritime Led. (“Shireen”), Mazlin Trading Corp. (“Mazlin”), AMM
Consulting and Management Group LLC (“AMM”), and Alexander Spiegel (“Spiegel’’, and
collectively, “Defendants”), by and through their undersigned counsel, hereby submit this
Opposition to Plaintiffs’ Motion to Remand and Cross-Motion to Amend Defendants’ Notice of
Removal.

PRELIMINARY STATEMENT

This Motion to Remand must be rejected for what it is: a feeble attempt by Plaintiffs to
delay the end of a years-long effort to avoid justice through forum-shopping. Specifically, after
Defendants Shireen and Mazlin filed for arbitration in 2016 in the London Court uf International
Arbitration — a non-domestic, international arbitration subject to the New York Convention! that
Plaintiffs participated in for months — Plaintiffs attempted to choose a more friendly forum by

filing a Complaint in the Supreme Court of New York.

 

| Foreign Arbitration Awards pursuant to the United Nations Convention of the Recognition and
Enforcement of Foreign Arbitral Awards, June 10, 1958, 21 U.S.T. 1957 was acceded to in the
United States on December 29, 1970 (‘New York Convention”) and is implemented by Chapter
2 of the Federal Arbitration Act, 9 U.S.C. § 201 (FAA”);

1
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 3 of 228

For years, Plaintiffs fabricated allegations to frame causes of action that would prevent
dismissal of that suit. Now, however, findings of fact and conclusions of law have been made.
These conclusions have been memorialized in an international arbitration award that this Court
has original jurisdiction over, can be removed at any tite prior to trial, and that basis does not
need to be set forth on the face of the Complaint. 9 U.S.C. §205.

If this Court ignores Plaintiffs manifestly false, revisionist history of the dispute and the
numerous meritless procedural arguments, which are designed to distract the Court away from
focusing its attention on the substantive nature of Defendants’ removal, the case law
overwhelmingly supports this Court exercising jurisdiction over this dispute.

Although Defendants clearly laid out that removal of this non-domestic arbitration
subject to the New York Convention and the fact that this matter is unquestionable related to the
award from that arbitration, Defendants have sustained their burden for invoking an appropriate
basis for removal.

As a result, Plaintiffs’ Motion to Remand completely misses the mark because Plaintiffs’
main argument in support of remand — the well-pleaded complaint rule — which looks to the
plaintiff's complaint for determining federal jurisdiction — is irrelevant. As will be discussed
more substantively below, both the Supreme Court and the Second Circuit have found that the
statute directly on point — 9 U.S.C. § 205 — overrides the well-pleaded complaint rule. Vaden v.
Discover Bank, 556 U.S. 49, 59 (200@FAA § 205 goes further and overrides the well-pleaded
complaint rule pre fanto.”); see also Bakess v. Certain Underwriters ai Lloyds of London Issuing
Certificate No. 0510135, No. 10-CV-1455 DLI LB, 2011 WL 4529668, at *7 (E.D.N.Y. Sept.

27, 2011), aff'd, 707 F.3d 140 (2d Cir, 2013).

ba
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 4 of 228

As such, the proper inquiry into whether this Court has proper jurisdiction is not whether
the Plaintiffs’ First Amended Complaint implicates federal law, but rather whether an arbitration
that falls under 9 U.S.C. § 205 could “conceivably affect” the outcome of a plaintiff’s case. Kolel
Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 863 F. Supp. 2d 351, 354 (S.D.N.Y.
2012)(quoting Beiser vy. Weyler, 284 F.3d 665, 669 (Sth Cir. 2002). Under that inquiry, there can
be no doubt that this Court has jurisdiction because the Arbitration Agreements undeniably affect
the outcome of the Parties’ dispute because: (1) the Arbitrators have made findings of fact and
conclusions of law that directly impact the allegations of the First Amended Complaint; and (2)
the Court is currently considering and should grant Defendants’ Motion to Dismiss, which seeks
dismissal of the action underthe doctrine of res judicata and issue preclusion.

The remainder of Plaintiffs’ Motion to Remand, which attempts to persuade this Court to
engage in the type of rigid procedural formalism that has no place in this dispute must be
similarly rejected. For example, Plaintiffs’ assert that the Notice of Removal! was not filed within
the thirty-day time limit of 28 U.S.C.A. §1446(b).? Again, like the well-pleaded Complaint Rule,
Defendant is moving under 9 U.S.C. §205, and there is no 30-day requirement. Rather, this
statute only requires that the petition for removal be filed at any time before trial, which
Defendants have. Dale Metals Corp. v. Kiwa Chem. Indus. Co., 442 F. Supp. 78, 81 (S.D.N.Y.
1977)(“Nothing could be plainer than the language of 9 U.S.C. § 205, which plaintiffs have
ignored and which, in pertinent part, provides that in cases involving arbitration agreements, ‘the
defendants may, at any time before the trial thereof, remove’ to federal court (there is no dispute
that the case was removed before trial). Given an explicit time rule contained in s 205, the notion

that the time provision of 28 U.S.C. § 1446(b) applies is totally without merit.”).

 

2 Defendants dispute this allegation below.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 5 of 228

Similarly, Plaintiffs argue that Defendants have waived their right to removal due to
engaging in litigation activity in New York State Court. This too is obviated by 9 U.S.C. §205
because under this statute only a clear and unambiguous waiver could result in waiver of a
litigants’ removal rights under this statute. Suter v. Munich Reinsurance Co., 223 F.3d 150, 158
(3d Cir, 2000}(“there can be no waiver of a right to remove under the Convention Act in the
absence of clear and unambiguous language requiring such a waiver.”). No such language is
identified by Plaintiffs because no such language occurs.

This case has from its inception been about a forum-shopping ploy by Plaintiffs in the
hopes that it can avoid arbitration. It has now become a de facto appeal against the adverse
arbitration awards entered in the forum Plaintiffs had first participated in tried and then so
desperately to avoid, the London Court of Intemational Arbitration (“LCIA”). Because Plaintiffs
have already participated in the arbitration and had an adverse result through the Arbitrators
findings of fact and conclusions of law on the issues in their First Amended Complaint, they are
desperately attempting to avoid enforcement of the award by the Court with original jurisdiction
to do so. This Court should not and cannot allow the re-litigation of these same issues again
because Defendants have invariably removed this matter appropriately. As such, this Court has
jurisdiction over this matter and should utilize it to bring about an end to this never-ending
dispute.

Even if the Court credits Defendants argument that the basis for removal, 9 U.S.C. §205,
is not stated in the petition for removal, clear an unequivocal law supports the
amendment/supplementing of the notice of removal liberally.

STATEMENT OF FACTS
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 6 of 228

The dispute arises out of a long-term friendship between two business owners. See ECF
Doc. | at par. 15. Defendant Alex Spiegel, the owner of Mazlin and Shireen, had over the course
of 25 years lent approximately $40 million to companies controlled by his longtime friend Yuri
Drukker, including Plaintiffs WJ Holding and Stubrick. See Exhibit |, at 30.

In or around 2011, Mr. Drukker — who solely owned Plaintiff WJ Holding — sought to
invest in a vegetable oil production facility in the Transdniestrian region of Moldova. See ECF
Doc. | at par. t7. Mr. Drukker, in need of money, approached Mr. Spiegel for financing, See
Exhibit 1, at 30-31. To achieve this end, two Loan Agreements were entered into: (i) a written
agreement named “Revolving Loan Agreement (Secured)” between Defendant Mazlin and the
Plaintiffs dated August 10, 2012 (‘Mazlin Loan Agreement”); and (ii) a written agreement
named “Revolving Loan Agreement (Secured)” between Defendants Shireen and the Plaintiffs
also dated August 10, 2012 (‘Shireen Loan Agreement”, and collectively, the “Loan
Agreements”). See Exhibit | at pg. 2. Pursuant to the Loan Agreements, Mazlin Jent millions of
dollars to WJ Holdings and Stubrick. See /d., at 46. These monies were never paid back. See
ECF Doc. | at par. 15.

On November 21, 2016, Defendants Mazlin and Shireen requested arbitration under the
London Court of International Arbitration ((LCIA”) pursuant to an arbitration provision included
in both Loan Agreements. See Exhibit 1, at 2. Clause 9 of each loan agreement provides, in

relevant part, as follows:

Any dispute arising out of or in connection with the definitive
agreements shall be referred to and finally resolved by arbitration
under the LCIA Rules. The number of arbitrators shall be three.
The seat, or legal place, of arbitration shall be London, the United
Kingdom. The language to be used in the arbitral proceedings shall
be English.

See Exhibit |, at 2.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 7 of 228

On January 13, 2017, less than three months after the arbitration proceeding was
commenced, the Plaintiffs began asserting their substantive defenses in the Arbitration. One such
defense was that the Loan Agreements were “not genuine commercial transaction but constitute
sham agreements that were patt of an elaborate scheme to document an equity investment that
was made by ... Mr, Alexander Spiegel” and that the “original agreement” that governs the
Parties dispute is a March 15, 2012 Agreement of Sale made between WJ Holding and AMM
Consulting and Management Group, LLC. See Id. at pg. 2, par. 8. This is the same argument
advanced in Plaintiffs’ Amended Complaint. See Exhibit 2 at par. 5-10, 45 (Plaintiffs arguing
that Defendant Spiegel “scamm[ed]” and “duped” the Plaintiffs into entering into the Loan
Agreements that would allow Defendants to acquire 30% equity in Bender Oil). Plaintiffs’
reasserted this argument multiple times throughout the Arbitration Proceedings. See Id., pg. 4,
par. 14; see also Id. at pg. 7, par. 19(2)(ii).

On September, 6, 2017, after nearly nine-months of extremely active participation in the
LCIA arbitration, the Plaintiffs made a strategic decision to advance their claims only in the
Supreme Court of New York. In an apparent attempt to choose a more friendly forum, Plaintiffs
filed a Complaint in the Supreme Court of New York on April 7, 2017, five (5) months after the
demand for arbitration.

On September 6, 2017, one day before a disclosure of evidence was due by the Plaintiffs
in the arbitration, the Respondents wrote, in an e-mail to the Tribunals, that they would not
provide the disclosure as it may “cause irreparable harm to the position of the Respondents in the
New York proceedings.” See Exhibit | at pg. 22, par. 53. On October 16, 2017, Respondents
ignored another deadline, instead sending a similar e-mail to the Tribunal. See /d. at pg, 23, par.

59, On November 14, 2017, two weeks before the Arbitration hearing was to commence, the
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 8 of 228

Plaintiffs again wrote the Tribunal that they will not be attending the Arbitration hearings on
November 28-29, 2017, but that their position in the proceedings is “set forth in their Statement
of Defense” See fd. at pg. 24, par. 62.

On that same day, after considering the Plaintiffs recent e-mail, the Tribunal wrote to all
Parties stating that under the LCIA Rules (Artictes 15.8, 15.10, and 19.1) they are able to
proceed with Arbitration and to make an award even if the Plaintiffs chooses not to participate in
the proceedings. See /d. at pg. 25, par. 64.

On November 28 and 29, 2017, the Tribunals conducted an oral merits hearing where,
inter alia, a substantial amount of evidence was introduced and taken into the record and
Defendant Spiegel testified, even being cross-examined by the Tribunals’ Members.

On January 23, 2018, the Arbitation Tribunals rendered their decision finding that they
had “no hesitation” in holding that the Loan Agreements were “true loan agreements” and were
not shams intended to disguise an equity investment. See Id. at pg. 64, par. 163. In fact, the
Tribunals opinions were so strong, they stated, “[t]he evidence is overwhelming and the
Respondents’ case is, based on the evidence put forward, hopeless.” See Id.

Asaresult of their legal and factual finding, the Arbitration Tribunals entered the Awards
in favor of Mazlin and Shireen and against Respondents. The total amount of the relief granted
from both Awards totals $14,043,387.90, including interest accrued to date. See /d, at pg. 78, par.
201.

The LCIA also made the following observations regarding the Respondents’ conduct:

a. the Plaintiffs had “taken an unreasonable stance on the []joinder issue”;

b. and “then proceeded to conduct themselves in both arbitrations in a manner

calculated to cause further inconvenience and expense to the [Defendants]”;
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 9 of 228

c. “the [Plaintiffs] ha[d] consistently sought to procure a dismissal or stay of thef]

arbitration proceedings on the basis that the true agreement between the relevant

parties is governed by New York law... [But] the Tribunal ... rejected that case. The

Tribunal consider{ed} that the [Plaintiffs’] allegations [were] unsustainable, and that

their efforts to resist arbitration amount[ed] to forum-shopping”;

d. “Although the [Plaintiffs] were fully aware of the timetable laid down in the

Procedural Orders that had been made in each arbitration, they waited until the last

minute before notifying the Tribunal and the [Defendants] that they did not propose

to offer any disclosure”;

e. “For this accumulation of reasons, the Tribunal h[eld] that the [Plaintiffs] ha[d]

conducted the[] proceedings unreasonably, and with the intention of being as

obstructive as they c[ould] to the [Defendants}.”

See Exhibit 1, at 72-74.

On July 7, 2019, the Plaintiffs file their First Amended Complaint in the New York

Action. See Exhibit 4. On August 9, 2019, Defendants filed their Notice of Removal to remove
the New York Action to federal Court based off 9 U.S.C. § 201 and its other subchapters. Sze
generally ECF Doc. 2. Additionally, on September 6, 2019, Defendants filed a pre-motion

conference request for their pending Motion to Dismiss on the grounds of res judicata due to the

factual conclusions reached by the Arbitration Panels. See ECF Doc. 16.

LEGAL ARGUMENT

PLAINTIFFS’ RELIANCE ON THE WELL-PLEADED COMPLAINT RULE IS

MISPLACED AS IT _ IS IRRELEVANT TO DEFENDANTS’ _ RIGHT
REMOVE UNDER 9 U.S.C. § 205
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 10 of 228

Plaintiffs’ only non-procedural argument in support of remand must be rejected because,
on the face of 9 U.S.C. §205, well-pleaded complaint rule is irrelevant. 9 U.S.C.§205 states:

Where the subject matter of an action or proceeding pending in a
State court relates to an arbitration agreement or award falling
under the Convention, the defendant or the defendants may, at any
time before the trial thereof, remove such action or proceed ing to
the district court of the United States for the district and division
embracing the place where the action or proceeding is pending.
The procedure for removal of causes otherwise provided by
law shall apply, except that the ground for removal provided in
this section need not appear on the face of the complaint but
may be shown in the petition for removal. For the purposes of
Chapter | of this title any action or proceeding removed under this
section shall be deemed to have been brought in the district court
to which it is removed.

9 U.S.C. §205 (emphasis added). The plain language of this rule indicates that: (1)
contrary to the well-pleaded complaint rule, the basis for removal under this statute “need not
appear” on the face of the Complaint; (2) that removal procedures provided by law “shall” be
applied; and (3) the petition for removal “may’” be showing in the petition for removal.

Critically, the Supreme Court has found that this statute overrides the well-pleaded
complaint rule. Vaden v, Discover Bank, 536 U.S. 49, 59 (2009) (“FAA § 205 goes further and
overrides the well-pleaded complaint rule pro tanto.”). Additionally, the Second Circuit, while
relying on Vaden and numerous cases from this Circuit, removed a state court action with state
court claims to federal court under this statute. See Bakoss v. Certain Underwriters at Lloyds of

London Issuing Certificate No. 0510135, No. 10-CV-1455 DLI LB, 2031 WL 4529668, at *7

 

3 Upon the reading of this statute, it was unclear whether the “may” in this provision means that:
(1) the petition for removal can, but does not need to, include specific citation to 9 U.S.C. §205;
or (2) if the basis is not set forth in the Complaint, then the Petition for Removal should inchudée
reference to specific citation to 9 U.S.C. §205. Here, however, this distinction is purely academic
since Defendants’ Notice of Removal! includes many references to a non-domestic arbitration
subject to the conventions and Defendants are cross-moving to amend/supplement this notice to
include specific citation to this rule.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 11 of 228

(E.D.N.Y. Sept. 27, 2011), aff'd, 707 P.3d 140 (2d Cir. 2013)(citing e.g. Bogdan Dumtitru v.
Princess Cruise Lines, Ltd., 2 F.Supp.2d4 328 (S.D.N.Y.2010); Celulosa Del Pacifica S.A. v. A.
Ahlstrom Corp., 1996 WL 103826, at *l, 3 (S.D.N.Y. Mar.11, 1996); JF Surguinefiegaz v.
President and Fellows of Harvard College, 2005 WL 1863676, *2 fn. 3 (8.D.N.Y. Aug.3,
2005)). Third, Defendants have found no case — and Plaintiffs have not cited to any — where 9
U.S.C. §205 was not applied because of the well-pleaded complaint rule. Therefore, since 9
U.S.C. § 205 renders application of the well-pleaded complaint rule irrelevant, the only inquiry
left for the Court on this issue is whether Defendants’ removal falls under the scope of the
statute, which it clearly does.

In order for a Defendant to seek removal under 9 U.S.C. § 205, the subject matter of the
lawsuit must “relate to” an Arbitration Agreement under the Convention.* An overwhelming
amount of authority shows courts in the Second Circuit and United States Court of Appeal — the
Fifth and Ninth Circuit — that have ruled upon the issue, strongly favor a broad interpretation of
this term. Kolel Beth Yechiel Mechil of Tartikov, inc. v. YLL Irrevocable Tr., 863 F. Supp. 2d
351, 354 (S.D.N.Y. 2012)(quoting Beiser v. Weyler, 284 F.3d 665, 669 (Sth Cir. 2002)
(“Whenever an arbitration agreement falling under the Convention could conceivably affect the
outcome of the plaintiffs case, the agreement ‘relates to’ the plaintiffs suit.”); Goel v.
Ramachandran, 823 F. Supp. 2d 206, 212 (S.D.N.Y. 2011). The Ninth Circuit has also held that
§205 confers broad removal jurisdiction. See also Infuturia Glob. Lid. v. Sequus Pharnt., Inc.,
631 F.3d 1133, 1138 (9th Cir. 2011) (“The phrase ‘relates to’ is plainly broad, and has been

interpreted to convey sweeping removal jurisdiction in analogous statutes.”).

 

4 Plaintiffs do not appear to challenge that the Arbitration Agreements fall under the Convention
as Defendants established previously. See ECF Doc. 2 at pg. I-3.

10
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 12 of 228

In Banco, the Southern District of New York utilized the broad approach when exercising
removal. Banco De Santander Cent. Hispano, S.A. v. Consalvi Int'l inc., 425 F. Supp. 2d 421,
430 (S.D.N.Y. 2006))(*Congress expressly granted removal jurisdiction to a class of state-court
actions, which plaintiffs commenced without pleading any express claims under the Convention-
fe., containing state claims only or setting out a vacatur action-so long as defendants could
articulate a ‘federal defense’ ‘related to’ the Convention.”).

Here, it is unquestionable that the New York State Action relates to an arbitration falling
under the federal statute. As was made clear in Defendants’ Motion to Dismiss for res judicata
and collateral estoppel, which is incorporated as if fully set forth herein, the New York State
Litigation was only a forum-shopping ploy by the Plaintiffs and has evolved into a de facto
appeal of the very issues raised and decided by the London Court of Intentional Arbitration
(“LCIA”) against Plaintiffs. See generally ECF Doc. 16-1. However, despite Plaintiffs’ efforts to
avoid the Arbitration Decisions, they cannot as Defendants clearly meet ail three prongs of res
judicata as (i) the Arbitrations involved an adjudication on the merits — ¢,g., that the Loan
Agreements central to the Parties dispute were binding and enforceable - and were not decided
on a procedural ground? (ii) the Arbitrations involve the same parties, and (iii) the issues raised
in the Arbitrations are identical to the issues that were raised in the New York State Action, with

large part of the Plaintiffs’ First Amended Complaint and Compiaint copying and pasting from

 

5 The Arbitration Panels also made several other factual findings which directly implicate
Defendants’ defense to Plaintiffs’ claims: (a) that the Loan Agreements clearly expressed
themselves as loans and not equity investments (See Exhibit | at pg. 61, par. 162(1)); (b) the
Plaintiffs’ offered no evidence to support their argument that the Loan Agreements were shams
for tax and inheritance purposes (See Jd. at pg. 61, par. 162(2)): (c) even if the Plaintiffs offered
evidence that the Loan Agreements were structed as loans for tax purposes this does not render
them sham agreements as maximizing tax efficiency is not unlawful (See Jd. at pg. 61, par.
162(3}; and (d) there is not a single contemporancous document which shows that Defendant
Spiegel agreed to make an equity investment for $7,000,000 (See Jd. at pg. 61, par. 162(7)).

BI
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 13 of 228

Plaintiffs’ own pleadings and motion papers in the Arbitrations. See /d. at pg. 21-30. As also
demonstrated in Defendants’ Motion to Dismiss, for the same reasons that the doctrine of res
judicata applies to Plaintiffs’ claims, collateral estoppel would apply with the same strength. See
id. at pg. 31-33.

Notably, when courts have granted remand, it was not because it applied a narrower
interpretation, but rather because the defendants’ claim was not “related to” an arbitration falling
under the statute. Goel v. Ramachandran, 823 F. Supp. 2d 206, 216 (S.D.N.Y. 2011) (“Even
applying Beiser’s broad conception of “relates to,” the Court concludes that Ramachandran has
not met his burden of showing that he properly removed the action.”).

As a result, it is beyond reproach that Defendants will establish that the Arbitration
Decisions would meet the minimum burden of “related to” as these decision would “conceivably
affect” the outcome of the New York State Action since this Court should grant Defendants
Motion to Dismiss the entire Action, a substantial part of it will be resolved in Defendants’ favor,
or apply the Arbitration Decisions to substantially decrease the scope of the litigation.

Defendants have clearly shown a proper for removal under 9 U.S.C. §205.

II. DEFENDANTS SHOULD BE GRANTED LEAVE TO AMEND THE NOTICE OF
REMOVAL TO REFLECT A JURSIDICTIONAL CLARIFICATION

Should the Court find that Defendants’ Notice of Removal should have included a
specific reference to 9 U.S.C. §205 and that the references to a non-domestic arbitration subject
to the Convention Act are otherwise insufficient, the Court should grant Defendants leave to
clarify this point in their Notice of Removal.

The law is clear: unless the notice of removal suffers from a complete absence of
jurisdictional foundations, it may be cured. See, 2.g., 28 U.S.C. § 1653. An application to amend

a notice of removal is addressed to the discretion of the Court and should be construed liberally

|?
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 14 of 228

to permit the action to be maintained if it is at all possible to determine from the record that
jurisdiction does in fact exist. Cox v. Livingston, 407 F.2d 392, 393 (2d Cir. 1969); see also CBS
Inc. v. Snyder, 762 F. Supp. 71 (S.D.N.Y. 1991) (allowing amendment because “[mJaking
express that which would normally be assumed from the facts alleged is a formal change of the
type which should be allowed to prevent the loss of an important right. Pro forma defects cannot
suffice to deprive a party of a plain entitlement to a federal forum.”); Grow Group, Inc. v.
Jandernoa, No. 94 Civ, 5679, 1995 WL 60025 (S.D.N.Y. Feb. 10, 1995) (‘finding that
amendment of a notice of removal should be subject to the same liberal rules employed in testing
the sufficient of other pleadings”).

Requests to clarify a notice of removal are routinely granted pursuant to 28 U.S.C,
§1332(a). See generally Cox v. Livingston, 407 F.2d 392 (2d Cir. 1969); See Stuart v. Adelphi
Univ., No. 94 Civ. 4698, 1994 WL 455181 (S.D.N.Y. Aug. 19, 1994} (Courts generally agree
that such leave [to amend a notice of removal] should be given [where] the proposed
amendments . . . serve to clarify what was contained in the original notice of removal.”), Grow
Group, 1995 WL 60025, at *2.

In CBS, Inc. v. Snyder, 762 F. Supp 71 (S.D.N.Y. 1991), a deficient allegation of
diversity jurisdiction at the time of removal was found to have interfered with the Court’s
jurisdiction and, as a result, defendant was given leave fo cure the Notice of Removal.

Here, while Defendants did not specifically cite to 9 U.S.C. §205 in their Notice of
Removal, but rather to other sections of that same chapter and title (¢.g., 9 U.S.C. §201,9 U.S.C.
§ 203, 9 USCA § 204) the Court should give Defendants leave to amend. See ECF Doc. 2 at par.

2-5. As discussed above, leave to amend is liberally granted and is certainly appropriate here

13
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 15 of 228

because as set forth in Section I Defendants clearly have made prima facie showing — if not
much more — that federal jurisdiction exists.

Additionally, amendment is especially appropriate since a remand on this basis would be
rendered superfluous as Defendants would merely remove under 9 U.S.C. §205 upon a remand
since such removal can be made at any time prior to trial. As such, if this Court remands the
case and denies the Notice of Removal, Defendants will only be back in this Court filing a new
Notice of Removal with the specific provision included the very next day. In determining
whether remand is appropriate, courts have noted three principal considerations: judicial
economy, comity, and Jack of prejudice. Manas y Pineiro v. Chase Manhattan Bank, N.A., 443
F.Supp. 418, 420 (S.D.N.¥.1978); Cf Carnegie—Melion Univ. v. Cohill, 484 U.S. 343, 350, 108
S.Ct. 614, 619, 98 L.Ed.2d 720 (1988); Pan A. Group, Ine. v. Republic Ins. Co,, 878 F. Supp.
630, 638 (S.D.N.Y. 1995. It would be a waste of this Court’s resources to deny the Notice of
Removal, only for a new Notice of Removal to be brought back the next day.

Consequent to the liberality given with such requests to amend, while taking into
consideration this Court’s resources, Defendants should be granted leave to amend its Notice of

Removal to clarify the jurisdictional question.

Il. PLAINTIFFS’ NUMBERED BUT WEAK PROCEDURALATTACKS DONOT
WARRANT THIS COURT DENYING REMOVAL

Perhaps knowing that Plaintiffs would lose on their substantive argumenis, Plaintiffs then
attempt to persuade this Court to employ a rigid formalism and deny Defendants’ removal on
technical grounds. However, each of Plaintiffs’ procedural arguments are either rendered moot
by 9 U.S.C. §205 or are otherwise factually incorrect. Accordingly, Plaintiffs’ Motion to Remand

shoutd be denied. In the alternative, even if one of these arguments were found to have merit,

14
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 16 of 228

Defendants, if granted leave to amend its Notice of Removal, can rectify the infirmities in

Defendants’? Amended Notice of Removal.

A. PLAINTIFFS’? TIMELINESS ARGUMENT IS RENDERED MOOT BY 9
U.S.C. §205

Plaintiffs’ timeliness argument is entirely misplaced due to Defendants’ reliance on 9
U.S.C. §205. Plaintiffs assert that Defendants removal is untimely because Defendants had thirty
days from the initial pleading to remove to federal court which expired in May, 2017. See ECF
Doc. 15 at pg. 21. First, the removal was filed in a timely manner. Pursuant to 28 U.S.C. §1446
(b)(3), a notice of removal may be filed within thirty days after receipt by the defendant, through
service or otherwise, of a copy of an amended pleading, motion, order or other paper from which
it may first be ascertained that the case is one which ts or has become removable, At the time of
the initial filing of the Complaint, there had been no award rendered by the LCIA. That award
occurred more than a year later. The filing of the First Amended Complaint occurred after the
Athitration Decisions. The Notice of Removal was filed within 30 days of the First Amended
Complaint.

Even if this were not the case, 9 U.S.C. §205 clearly states that “the defendant or the
defendants may, at any time before the trial thereof, remove such action or proceeding to the
district court of the United States for the district and division embracing the place where the
action or proceeding is pending.” 9 U.S.C.A. § 205 (West)(emphasis added). Further, the
Southern Di S.D.N.Y. in Dale Metals specifically rejected the plaintift’s argument that the thirty
day provision should still apply to a defendant seeking removal under 9 U.S.C.A. § 205:

Plaintiffs also argue that removal here was untimely because the
petition for removal was not filed ‘within thirty days after the
receipt by the defendant(s). . . of a copy of the initial pleading...”

28 U.S.C. s 1446(b). Nothing could be plainer than the language of
9 U.S.C. s 205, which plaintiffs have ignored and which, in

15
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 17 of 228

pertinent part, provides that in cases involving arbitration
agreements, ‘the defendants may, at any time before the trial
thereof, remove’ to federal court (there is no dispute that the case
was removed before trial). Given an explicit time rule contained in
5 205, the notion that the time provision of 28 U.S.C. s 1446(b)
applies is totally without merit.

Dale Metals Corp. v. Kiwa Chem. Indus, Co., 442 F, Supp. 78, 81 (S.D.N.Y. 1977)

Here, where no trial date has even been set, Defendants are clearly within their timeframe
to remove the suit. Thus, Plaintiffs’ timeliness argument must be rejected.

B. PLAINTIFFS’ CLAIM THAT THE NOTICE OF REMOVAL WAS NOT

FILED WITH THE CLERK OF THE STATE COURT IS SIMPLY
UNTRUE

Plaintiffs argument that the Notice of Removal was not filed with the clerk of the State
Court is simply wrong. On August 08, 2018 the Notice of Removal was filed with the Supreme
Court State of New York, County of Kings. See Exhibit 4. As such, Plaintiffs’ procedural
argument on this ground must be rejected.

Even though Defendants clearly overcome this argument by Plaintiffs, it should be noted
that Plaintiffs cite to a number of irrelevant cases in attempt to bolster their losing procedural
attacks. Specifically, the majority of cases Plaintiffs string cites ali revolve around lack of notice
provided to adversaries, and not to a court which is the proposition Plaintiffs are citing these
cases for. See ECF Doc. 15 at 23-24 (citing e.g., Doyle v. Staples, No. 99-C V-6062(JG), 2000
WL 194685, at *2 (E.D.N.Y. Feb. 18, 2000); 3735 Procedure for Removal—Filing and
Notification of the Notice of Removal, |4C Fed. Prac. & Proc. Juris. § 3735.)

What’s worse, even In cases dealing with notice not being given to a court, clerk courts
have given another opportunity for proper service. See Lewis & Kennedy, Inc. v. Perm. Mission
of Republic of Botswana to U.N., 05 C1V.2591(HB), 2005 WL 1621342, at *5 ($.D.N.Y. July 12,

2005) (finding “[t]he motion to dismiss for improper service is GRANTED. The Complaint is

16
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 18 of 228

DISMISSED without prejudice UNLESS Plaintiff properly serves the Mission within 60 days

from the date hereof.”).

Cc. PLAINTIFFS’ CLAIM THAT ALL OF THE REQUIRED PAPERS WERE
NOT FILED IS UNTRUE

Plaintiffs next rigid formalism attack deals with 28 U.S.C. § 1446's requirement that“. . .
a notice of removal may be filed within 30 days after receipt by the defendant, through service or
otherwise, of a copy of an amended pleading, motion, order or other paper from which it may
first be ascertained that the case is one which is or has become removable.” 28 U.S.C.A. § 1446
(West). Plaintiffs argue that Defendants did not provide a copy of the required documents under
this statute, e.g. a copy of the State Court’s order on Defendants’ Motion to Dismiss Plaintiff's
initial Complaint.

However, Plaintiffs’ argument is misplaced because Defendants did not need to file a
copy of the prior Court Order that surrounded Plaintiff’s initial complaint because Defendants
are seeking removal under Plaintiff’s First Amended Complaint.® See Int'l Controls Corp. v.
Vesco, 556 F.2d 665, 668 Qd Cir. 1977)(‘It is well established that an amended complaint
ordinarily supersedes the original and renders it of no legal effect.”)

What’s more, if this Court is unsatisfied with the papers that were filed, Defendants if

pranted leave to amend the Notice of Removal can file the papers this Court deems necessary.

D. PLAINTIFFS WAIVER ARGUMENT MUST ALSO BE REJECTED
BECAUSE OF 9 U.S.C. § 205

Next, Plaintiffs incorrectly argue that the right to a notice of removal was waived because

Defendants engaged in litigation activity in the State Court Action.

 

6 At the time of the filing of the initial Complaint the arbitration award was not final. However,
by the time of the First Amended Complaint the arbitration award was finalized causing
Defendants to file its Notice of Removal. Therefore, Defendants followed the filing requirements

of 28 U.S.C. § 1446,
17
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 19 of 228

Again, Plaintiffs’ argument misses the mark entirely. 9 U.S.C. §205 clearly states that
“the defendant or the defendants may, at any time before the trial thereof, remove such action
or proceeding to the district court of the United States for the district and division embracing the
place where the action or proceeding is pending.” 9 U.S.C.A. § 205 (West). Because of this
broad language, Courts around the nation have held that litigants only waive their removal rights
under 9 US.C.A. § 205 when they do so “explicitly” or “clear{ly] and unambiguous[ly].” Suter
y. Munich Reinsurance Co., 223 F.3d 150, 158 (3d Cir. 2000)¢(“there can be no waiver of aright
to remove under the Convention Act in the absence of clear and unambiguous language requiring
such a waiver.”); see also McDermott Int'l, Inc. v. Lloyds Underwriters of London, 944 F.2d
1199, 1209 (5th Cir. 1991).

Since there certainty has been no express, clear, and unambiguous, waiver of Defendants’
removal rights under 9 U.S.C.A. § 205, Plaintiffs’ argument must be rejected.

E. PLAINTIFFS VENUE ARGUMENT DOES NOT WARRANT REMAND

Finally, Plaintiffs’ argument that the venue of Defendants’ removal is incorrect and thus
remand is warranted must be denied. Plaintiffs argue that Plaintiff should have removed the case
to the Eastern District of New York and not the Southern District. See ECF Doc. 15 at 20.

However, “(w]hether dismissal or transfer is appropriate following finding that case laid
venue in wrong division or district lies within sound discretion of district court.” 28 U.S.C.A. §
1406(a); Minneue v. Time Warner, 997 F.2d 1023 (2d Cir. 1993). Further, the language of §
1406(a) has been found “amply broad enough to authorize the transfer of cases, however wrong
the plaintiff may have been in filing his case as to venue, whether the court in which it was filed
had personal jurisdiction over the defendants or not.” Corke v. Sametet M. S. Song of Norway,

572 F.2d 77, 79 (2d Cir. 1978).
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 20 of 228

Thus, here, where arguably the case should have been removed to the Eastern District as
opposed to the Southem District, the Court is certainly within its discretion to simply transfer the
case as opposed to dismissing it, In fact, dismissing it would run afoul of all judicial resources
concems because if this case is dismissed Defendants will immediately remove to the Eastern
District where the new judge will have to re-hear this entire motion. In contrast, if the Court
grants Defendants’ Motion for removal and transfers no judicial resources will be wasted and

this Action will have taken a substantive step forward towards resolution.’

IV. PLAINTIFFS’ REQUEST FOR ATTORNEY’S FEES SHOULD BE DENIED AND
THE COURT SHOULD CONSIDER REPRIMANDING PLAINTIFF FOR THE
REQUEST
It does not take a lengthy jurisprudential analysis ¢o establish why Plaintiffs’ request for

attorney’s fees should be denied. The standard for award ing attomey’s fees related to a petition

for removal is “lack[ing] an objectively reasonable basis for seeking removal”. See ECF Doc. 15

at pg. 26 (citing Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Here, not only did

Defendants have that objectively reasonable basis, their reasons for seeking removal are

completely appropriate and triumph over Plaintiffs’ meritless motion to remand. Thus, the only

objectively unreasonable filing in this Court is Plaintiffs’ request for attorney’s fees which the

Court should entertain reprimanding Plaintiffs for bringing.

CONCLUSION

Plaintiffs’ Motion to Remand must be denied and, if necessary, Defendants’ Cross

Motion to Amend its Notice of Removal must be granted.

Date: September 24, 2019
Paramus, New Jersey

 

19
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 21 of 228

By:

20

Respectfully submitted,

CALLAGY LAW, P.C.

/S/Michael J. Smikun, Esq.
Michael J. Smikun, Esq.
Attorneys for Defendanis
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 22 of 228

EXHIBIT |
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 23 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 3 of 164

LCIA ARBITRATION Ne 163503

MAZLIN TRADING CORP
Claimant
-and -
(1) Wid HoLpInc Limitep
(2) Srupeick LIMITED
Ecspondents

 

FINAL AWARD
Dated 23. Jansary 2018

 

Che Arbitral Tribunal:

Jonathaa Crow QC
Kate Davies
Guy Pendell
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 24 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 4 of 164

CONTENTS
A. Introduction p-1
A.l The parties & their representatives p. |
A.2 The arbitration agreements p.2
A.3 The Awards p.2
A.4 The procedural history of the conjoined claim p.2
AS The procedural history of the separate arbitration claims p. 10
A.6 The oral jurisdiction and merits henrings p. 28
A.7 After the hearings p. 29
B The Facts p. 30
B.l The background p 30
B2 The vatustions pi
B.3 The Agreement of Sale p. 33
Bd The 2012 Privotisation Agreement & related agreements p. 34
BS The email of }\ July 2012 p. 35
B46 The Loan Agreements p. 36
B.7 The Letter of Agreement p. 3d
B& The Fergonal Guaranters p4l
BO Mr Spiegel's visits to the plan p43
B.10 Payments made by the Claimants to the Respondenls =p. 45
BNL The December 2012 dra Agreement of Sale p. 47
Bl2 Correspondence in early 2013 p. 49
B23 Power of Attorney p. 51
B.414 Hentth insurance p. 33
8,15 The failure of the Bender Oil project p, 54
BAG The draft Operating Agreement & MIPA p. 54
Bt? Termination of the negatiations p. 56
BIE Proceedings in Cyprus p. 57
8.19 Proceedings in New York p. 58
8.29 Conclusions on the facts p. Gi
The Juridictional Challenge p- 65
Remedies p. 67
BD The capilal sums p. a7
D2 Interest p- 67
D3 The opprapriate creditor p. 70
D.4 Joint, or joint & several liability p. 70
E. Costs p. 70
E.1 Introduction p 70
E.2 The costs of the conjoinder issue p.7]
E.3 The parties’ conduct generally p. 72
EE. The Cioimanis’ Scehdule af Costs p. 74
E45 The Arbitration Casts p. 7?

F. The Award p. 78
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 25 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 5 of 164

A. INTRODUCTION

A.L The parties & their representatives

1. Mazin Trading Corp (‘Mazlin") is o Sriiish Virgin (slands company, Company Number
1644425, with ns registered office at Trident Chambers, P.O. Box 146, Road Town, Tortola,
British Virgin Islands, Mozlén is the Claimant in LCIA Arbitration Na 165503 (“the Maalin

claim").

2. Shireen Maritime Lid (“Shiesen") is 2 Liberian non-resident corporation, registration number
C-1 12456, with its repisiered office at 80 Broad Street, Monrovia, Republic of Liberia. Shirecn
is the Claimant in LCIA Arbitration Ne 173638 (the Shireen claim”).

3. —- The Clnimants' represeounlives in these arbitrations arc:
« Mc Stevie Loughrey, Onside Law, 23 Elysium Gate, }26-128 New Kings Road, Landon,
SW6 4LZ. Mr. Loughrey’s email address is: sievie loughrev@onsidelaw co.uk, His
telephone number is +44 20 7384 6920 and his fax number is + 44 20 7384 1575.
« Ms Anna Lintner, Enterprise Chambers, 9 Old Square, Lincotr’s Inn, London WC2A
3SR.

4. The Respondents ove:
@ WI Holding Lid (Wd Hohling”) of Pamboridis Building, 45-47 Digenii Akrita Avenue,
1070 Nicosia, Cyprus, with registration number HE 104090.
© Stubsick Limited (’Stubrick”}, also of Pomboridis Building. 45-47 Digenii Akrils
Avenue, 1070 Nicosia, Cyprus, with registration number HE268820,

5. The Respondenis ore jointly represented by:

» Ms Delphine Nougityréde, Saltcilor of the Senior Courts of Englond & Woiles, s/o
Schneider Law Group, 150 Grundway, Suite 900, New York NW 10038, USA. Her
telephone number is +! 282 804 8d4D0 ond her emai address ts dni@lawoltice-
guocals.cont.

® Norair Babadjonian, Advocate (Russia) and Solicitor (England & Wales), Redstone
Chambers, Smoleuskaya Embankment 2-33, Moscow 121099, Russian Federation. His

telephone number is +? 499 248 7278, His email address is nbi@iredstonechainbers.com.

 
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 26 of 228

3.

mins

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 6 of 164

A2 The arbitration agreements

The Mazlin claim was commenced by a Request for Arbiwaticn dated 21 November 2016'
made jointly by Mozlin and Shireen in relation to (%) a written ‘Revolving Loan Agreement
(Secured)’ between Mazlin and the Respondents daled as of 10 August 2012’ (“the Mazlin
Loan Agreement’) ond (fi) a written ‘Revolving Loan Agreement (Secured) between Shireen
and the Respondents also dated as of 10 August 2012’ (“the Shireen Loan Agreement” and,
together with the Mazlin Loan Agreement, “the Loan Aprecmenis"). The relevant pan of
clause 9 of eacl) Loan Agreement provides as follows:

"any dispute arising out af ar in connection with the definitive agreements shall be

referred to ond finally resolved by arbitration under the LCLA Rules. The number

of arbitrators shall be three. The seat, or legal place, of arbitration shall be

London, the United Kingdom. The language to be used in the arhitral proceedings
sholi be English,”

A The Awards

Identicn] Awards are being mude in cach of the Mazlin claim and the Shircen claim, save for
the relief, References in this Award in square brackets are to the documents contained in the
bundles used at the concurrent oral jurisdiction and merits heacings on 28 and 29 November
2017, Bundic | references are io the (bundle number / tab number / page number}. Bundle 2

references are fo the (hundie number / puge number].

A.4. The procedural history of the conjoinud clalm

A Response to Request for Arbitration dated 13 Jonusry 2017" was submitted on behalf of WJ
Holding and Stubrick in which, without prejudice to their challenge lo the validity of the

arbitration agreements and the jurisdiction of the Tribunal (§17), they {der alia) —

($} Wook issue with the ability of Mazin ond Shireen under the Rules of the London Court
of International Arbitralion 2014 as amended (“the LCIA Rules") to bring » single

claim for arbitration in relation to the to separate Loan Agreements (§8 & §11);

(1) ousserled thot “the Loa Agreewenis are vor genuine comercial transactions but
constinte sham agreements ther were part of an claborate scheme ta document ar
equity investment thet was wade by Att Alesotnder Spiegel! (§9);

~ [a7]
{2166

‘[U34
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 27 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 7 of 164

(3) alleged that the “ariginel agrcentent" thot govems “ihe real subject marion of this
ciispine” was an Agreement of Sale dated 15 March 2012° (“the Agreement of Sale)
made between WJ Holding and AMM Consvhing and Management Group LLC
AMM Consulilag") “rogether with other ancillary ogreenients" which are subject to
New York Jaw (§ E01),

(4) contended thas the dispute that has arisen between Wd Holding and Stubrick {ofthe one
pert) and Mr Spiegel and his a/er ego companics (of the other) is accordingly subject
to the exclusive jurisdiction of the courta of New York (§ 10);

(5) stated thot proceedings had been commenced by WI Holding against Mr Spiegel in
New York County on 8 December 2016 ($18); and

(6) proposed that since the beneficial owner of the Claimants, Alexander Spiegel ("Mr
Spiegel”) and the beneficial owner of the Respondents, Yuri Drukker ("Mr Drukker”)
are both based in New York “wie proper verte for ony arbitral hearings should be New
York" (§14).

9. By cmail io the poriies dated 23 January 2017, the LCtA required the Claimants and
Respondents respectively to make a payment on necount of costs in the sum of £10,000 each
(ie. a folal of £20,000),

10. By email dated 30 Jonunry 2017, the Respondents’ fegal representatives informed the LCLA
jhat-the Respondents declined to participate In funding the arbitration,

IT. By Setter from the LCIA dated 23 Februnry 2017," the parties were notified of the identity of the
Tribunal members whe bad been appointed.

12, The Claimonts replied to ihe Response to Request for Arbitration by letter dated 24 Februsry
2017,” In that letter, they asserted that they were entitled fo commence o single arbitration with
hath Mozlin and Shireen as Claimants. This question came to be known as ‘the conjoinder

issue’.

* 42/376)
“(bod 221

"1135-325]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 28 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 8 of 164

13. In light of the purties’ respective positions in correspondence on the conjoinder issue, the
Tribuasl sent them an emoil on ) March 2017" informing them that i was “provisionally
minded to give directions for the determination of the conjainder issie ay a prefiminary issue"
and against that background invited the partics to discuss and if possible agree (i) whether it
was expedient to determine the conjoinder issue first, (4) i so, what limedable should be laid
down for the parties lo present their full argument in that regard, and (isl) whether the parties
would wish the Tribunal to fold on oral hearing, of would be conten! for the matter lo be

determined on paper.

14. The Claimants’ legal representatives sent an email to the Respondents’ tegal representatives an
7 Match 2017” inviting them agree to the arbitration proceeding with boih Claimants, on ihe
basis either thot the Claimants were entitled (under the LCIA Rules) to proceed in thal manner
or, if not, the only result would be tte continuation of the original claim with only one Claimant

and commencement of a parallel arbilration by the other Clalment.

1S. The Respondents’ Icgal representatives answered by email the same doy," saying that the
Respondents’ position remained as set forth in the Response, i.e. one of general jurisdictional
challenge, und osserting thot the tvo Loan Agreements formed part of o wider commercial
dispute regarding an equity investment made by Mr Spiegel in a company called OFSC
Bendersky Ojt Extmetion Plant (“Bender Oil”), 9 dispute in respect of which (the Respondents
contended} the New York couns were the proper venue. They also submitied tot the
Claimants themselves acknowledged that the commercial reality wos that the dispute was
acivally one between Mr. Spiegel and Mr. Drukker, who ore both resident inthe USA. They
did not answer the Tribunal’s question whether they were content for the conjoinder issuc lo be

deiermined os a preliminory issue, cither aon oral hearing or on paper.

lg. The Claimants’ tegal representatives sent an email on 9 March 2017" reiterating that their
clients were entitled to bring a single arbitralion under both Loon Agreemecats simultaneously,

and agreeing thot the conjoindcr issue should be determined on paper as a prel iminacy issue.

17. In bight of the continuing disogreement berween the puriics on the conjoinder issue, and the
Respondents’ failure to explain wheiher they were content for the mater 1a be resolved as 3

"ple7 0278]

(423-2004,

"(| p21236]

EL QV23 Sf.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 29 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 9 of 164

preliminary issue, the Tribunal sent the partics an ¢marl on 14 Murch 2017," directing an orul
hearing to be convened in London for the purpose of delermining the Jollowing questions:
(1) ts the Tribunal preciuded, by the LCIA Rules, from proceeding with this
arbitrution by reason of the fact thot the claim seeks a determination in retation

io nro xepurate arbitration agreements benveer non-identical parties in
clemustonces where Mose parties do not consent io a consolidation?

2) if the answer to Question J is “yes”, can the current claint be amended
presuaut to Article 22. 1{) of the LCIA Rules by the deletion af one Claimant
fand its clainy, such that the amended claim wauld then proceed only in the
name of the other Claimant and only in respect of thet Clatmanr’s clatne?

(3) Of tw answer to Question 2 is “yes”, and if a seporale arbitration claim were
then visa ta be commenced by whichever Claimant had been anesmied out of the
exiting claim, would it be appropriate for the Tribunal to give matching
procedural directions in bath orbitrations, so that the conwon issues in each
could be deterntiied sinnsltoncously?

ff) dany event,

ii) showid the Tribvnal give directions jor the determination, as a
prefiminary issue, of the question whether the arbitration should be
stayed pending the final determination of arp legat proceedings In
New York art

(ti) if'so, what directions should he given?

(5) What, if ony, further directions should be given for the efficient and final
disposal of the tssues between the parties?

18. Gy email dated 23 March 20/7" the Tribunal was informed that the Respondents’ legal
representatives “have requested and received ftheir] clients’ instructions to present {their} case
fo the Trthunol, which of course does not imply that [shey} consent to its jurisdiction". Ina
scparnte email the same day,” the Respondents’ legal representatives repeated theie nssertion

thot legal proceedings “Jie aiready been initiated against Mr Spiegel” in New York.

19. ‘The parties’ respective tegal representatives each provided written submissions, as directed, on

WW April 2017." In summary:

(lL) Mazlin and Shireen -

"yay,
EAGII),
(p20)
hed] weg [Ua]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 30 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 10 of 164

{2} conceded that a joint claim by bolh companies could not proceed under the
LCIA Rules withoul the Respondents’ consent (43-8),

(li) submited thot she Tribunal had jurisdiction to allow one Claimant to amend
the Request for Arbitration by removing the other Claimont nnd proceeding
with the amended claim alone (59-19),

(iit) confirmed that whichever Claimant was amended out of the joim claim would
issue a separaic Request for Arbitration, and invited the Tribunal to make
matching procedural directions In each arbitrttion (§ 11-13}, and

tiv) submitted that the Tribunal should proceed to determine the erbitration
claims, and not to slay ihem pending any determination of the proceedings
apparently issued in New York (§ 14-19),

(2) The Respondents not only served written submissions on the conjomder issue" but also
provided to the Tribunal an exhibit comprising a copy of certain legal prosecdings
between W) Holding and Stubrick (plaintiffs) and Mazin, Shireen, AMM Consulting
and Mr Spiegel (defendarits) apparently filed in the New York court, County of Kings,
Index Ne 506949/2017 (“the New York proceedings”). The New York proceedings
did not appenr ta have been issued on 8 December 2016 in New York County (as stated
in §10 of the Response ta Request for Asbitration'’) bui on 7 Aprid 2017 in Kings

County, The Respondents’ written submissions -

(} offered a ‘Summary Presentation of the Facts’ (§1- 15) in which they alleged
that: (a) Mr Spiegel ond Mr Drukker “agreed thar Mr Spiegel woudd take on
equity stake of 30%" in Bender Oit “and that ihe volte of this stake would be
USS* miftion, corresponding to an enterprise valuation for {Bender Of of
approximately USS20 million” (§Iy, (b) “the equity investment wed be
doctenented tx a monmer that would achieve certain specific structuriug
objectives for Mr Spiegel which Me Drukker believed “reffecied ceriain far
and fomilj! estate planning conyiderutivas” (§4); (c) lhe agrecd structure
implemented by Mr Spiegel for ibe purpose of his equity invesunent in
Bender Qil consisted of (1) the March 2012 Agreement of Sale, * which
would be the “core agreement under which AMM Consulting “word obras
30% of the shores of [Bender Oil}, in renin for payment of a nondnal price
of USS2 10,000" (§5(a)), (2) the transfer of the remaining equity invesiment

"pjet,
“E27
12976)
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 31 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 11 of 164

p23]

qi)

by Mazlin and Shireen, which was documented by the two Loan Agreements
whieh “iol be awre insiruments fa accomplish mansfers af Mr Spieget's
funds ta the companies owned hy Mr Drikker as consideration for the 0%
equity in {Bender Oil)” (§3(6)}, and (3) “certain addisional agreemenis” (97),
{d) ihe “fransfers of funds wider the Loan Agreements were made by the
Claimams between November 2052 and January 2014, ie offer Mir Spiegel
had satisfactorily completed Ais due diligence investigations inte (Bender
Oily” ($0); {e) Mr Orukker also invested over USEI6 million into Bender Oil
($8); (B neither Mr Grukker nos his wife ever agreed to provide, or ever
signed, personal guarantees of the Respondents’ liabilities vader the Loan
Apreemems (§9}; {g) us a result of the non-performance by certain
Transdniestriss governmental authorities of various undertakings and
puaraniees they had given in a supplementary privatisalion agreement signed
with WJ Holding on 28 March 2012 (“the 2012 Privatisation
Agreement”),” the Bender Oil project was not os successfid as had been
hoped (§10); (hb) as he was aware of these developments, Mr Spiegel
“shonged his tack" and “chose to disregard the reuf nuiure of the transaction
and instead uphold the sham Loan Agreements of August 20/2, as if these
were genuine commercial transactions” ($12); and (l) “the Loon Agreements
are andl ond void, that the wrbditration agreements thot are ostensibly incinded
in these agreements are also mill and void, and thet instead, Mr Spiegel,
through his affiliated companies, holds on egsitoble interest in 30% in the
shares in [Bender OF" (§45);

offered a ‘Presentation of Certain Legal Principles Affecting the Yatidity of
the Loan Agreements and Arbiirotion Agreements’ (§16-30), in which they
submitted that (a) the Loan Agreements were ‘shams’ within the meaning of
Snook pv. Landon & West Riding Jnvesimenix Lid (1967) 2 QB 786, a E02
($16);  (b) the arbitration clauses could not be separated from ihe Loan
Agreements in which they appeared and were accordingly also null and vaid
(§17~18); (c} the principle of parry autonomy in general, ancl Anicle V(11(d}
of the 1958 New York Convention in porticular provide that a arbitral award
cannot be enforceable unless ihe composition af the tribunal and the arbitral
procedure are in accordance with Ihe agreement of the parties, whereas in this
ease ihe Tribunal fad been “imposed on sie parties af the sofe dumand of ihe

Cluinumix” (319-20), (d) Ue Respondents did nor consent ta arbiration
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 32 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 12 of 164

(§24); (c} the Loan Agreements “did not reflect gentdne loans, but were part
of u larger equity avestment made by ddr Spiegel” which were “governed by
other coutracis (and other dispute resafution clawwes)” (§22). (1) New York
was “the oly proper fori” for ihe resolution of the dispute ($23); (g) the
arbitration agreement was null and void within Article 13) of the New York
Convention having been induced by Mr Spiegel’s fraud and/or was
unconscionable (§24-25), (h) the dispute did not fall within the arbitralion
clause {§27} and could not be resolved by arbitration (§28); (1) the Loan
Agreements (and ihe arbitration clauses in item} are unenforceable “due to
lack af consideration” (§29-30),

(Hi) in answer to the 5 questions posed by ihe Tribunal, the Respondents
submitted that (a} there wos no jurisdiction under the LCIA Rutes to hear a
combined claim by Maztin and Shireen without the Respondents’ conserit,
which was not forthcoming ($3149); (b) the existing Request for Arbitration
tould not be amended by removing one Claimant (§50-53), (ce) the third
question accordingly did not arise (§54), (a) the asbitration ought to be
stayed in favour of the New York proceedings because (1) the arbitration did
not properly reflect the wider dispute between the parties (§55); {2) the
principle of fis pencens (456) required the issues to be determined in the New
York proceedings (§57-58), nov teast because the Agreement of Sale was
subject to New York law and the “eiiiip related coutrocts were executed in
New York” and the “dlspude resolution clause In the last negotioted draft
share sule agreement designates AAA arbitration with a seat in New York”
($59) (3) both Mr Spiegel and Mr Drukker are citizens and residents of the
USA (§60); (4) the factual circumstances central to the dispute are located in
the USA (§60); (5) the puwer to compe! disclosure in the arbimtion would
be inadequate when compared with the powers available in the New York
proceedings (§60~62 & §64-65), and (6) the arbitration proceedings Focused!

on the Loan Agseements, which were shams ($63); and

(iv) in conclusion, the Respondents invited ihe Tribunal io give directions either
{o) ta discontioue the arbitration with immediate effect “and the Claimants
nay be granted a leave fxic} to sbait new requests for arberation” {§67),
alternatively (b) the arbitration proceedings should be stayed until such lime
as discovery in the New York proceedings had taken place “wpon ie
reasonatie expeciation” thn the evidence obinined on discovery there “wifi

be rcéevent fo the subsequent enteriaimuert (hy the Tribunal) of the

4
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 33 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 13 of 164

Rexpondeuss’ principal cloin" that the Loan Agreements ore shams, and the
true dispute connot be fully determined in the cantext of the arbitration (868),
(c) that the exchange of weitten submissions “do not constiinie determination
of the jurisdictional issue ot hand” (§69-70), and {d} either the determination
of costs shauld be deferred (§70) or the Claimants should be liable in casts for
having improperly commenced proceedings in the joint names of Mazlin and
Shireen under Separate agreements (971).

20. Also on |! April 2007, the LCUA issued a direction pursuont to Anicle 24.4 of the LCIA Rules

requiring the Claimants to lodge, by 20 April, 3 substitute payment of £10,000 in respect of the

Respondents’ share of the deposit.”

21. On 21 April 2017, the Respondents’ legal represenistives provided to the Tribunal copies of

four retums of service, one each in respect of Mr Spicgel, AMM Consutting, Mazlin and
Shireen, as defendants in the New York proceedings commenced by WJ Holding and Stubrick
on ? Aprit 2017.

22. The preliminary ore) hearing in the Mazlin ciaim was duly held in London on 24 April 2047, at

which -

(J) the parties’ respective legel representatives each made oral submissions ia support of

iheir arguments, as outlined above;

{2) the Respondents’ legol representative also provided hord copies of o 23-poge slide
presentation headed ‘The Respondents’ Comments to Claimants’ Subinissions on JI

Apeil 2017', which had not been supplied in advance;

(3) the Respondedis’ leyal representative stated that the Respondents had na objection it
principle (1) 10 Hva new and seporale arbitration claims Seiny made, one under each of
the Loan Agreements, or (ii) to the appointment of identical arbitral dibunals in
relotion to each such claim, or (ili) to identical directions being given in each such

arbitration, so that they could each be run and decided in parallel;

(4) however, (i) the Respondents refused to consent to the arbitration proceeding in its
original form: no reasoned explanation was offered for ths approach (apart from the

Respondents’ retiance an the point of form under the LCIA Rules), nnd (is) the

j!23/243]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 34 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 14 of 164

Respondents also refused 19 accep! that one of the Claimants could be mnended out of

the arbitration.

24, After coreful consideration of the parties’ respective written And oral submissions, the Tribunal
issued Procedural Order Ne J” ("Malin FOU”) on 27 April 2017, determining thal, of the
correct interpretation of the LCIA Rules. {i} the Tribunal was precluded from proceediog wath
the arbitration in its then form (ie with bath Mazlin and Shireen named as Claimants) by
reason of the fact that ihe Request sought a delermination in relation to two separate arbitration
agreements between nori-identical parties in circumstances where those pasties did not consent
10 a consolidation, but (il} the Tribunal could allow one Claimant to amend tho Request so as to
remove the other Claimant and its claim. The Tribunal directed (a) the Claimants to deliver on
amended Request by 5:00 pm on 28 April 2017, deleting one of the Claimants and its claim and
(b) the Respondents to deliver om omended Response within 28 days of the Tribunal's

confirmation of its Bpproval to the amended Request.

AS The procedural history of the separate arbitration claims

24, Under cover of 9 letter from the Claimants’ lege) represeniatives also dated 27 April 201 i

(L) Mazlin duty delivered sn Amended Request for Arbitration in the Mazlin claim,”
deleting reference to Shireen and its claim, and seeking U5$4,987,061 only under the
Mazlin Loan Agreement, logelher with “siveresi (includiug dufault interest) and its
costs and expenses finchiding legal fees) of enforcing the Loon Agreements {plus

imerest on thoxe costs and expenses)" (§8);

(2) Shireen delivered o sepsrate Request for Arbitration’ in substantially identical terms to
the Magzlin claim, save that the amount of the claim was 553,786,500 under the
Shirecn Loan Agreement, together with on equivalent claim for interest, costs ond

expenses to that in Ihe Malin claim; ond

(3) the Claimants’ legal representatives submitted o suggested draft Procedural Order Ne 2
in the Magiin clan, secking directions leading to a determination of the merits of the

chim together with the Shireen claim, and including (at §1) the following statement:

* TMS).

M (123/249),
*) (1/3).

* TG
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 35 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 15 of 164

25,

26,

Bry

“The Porties confirm their acceplance that the Arbitral Tribunal comprising
Mr Jonathan Crow OC, Mr Guy Pendelf and Ats Kate Davies appointed by
fe Lonefon Court of fnternotional Arbitration (“LCIA™) by notification ia
ie Portier cloted 23 February 2027 has been validly established in
accordance with Clouse 9 of ihe "Revolving Loan Agreement (Secured) ”
detween Mazin Trading Corp (“Maziin") ond (f) WS Holding Lid
CWI") and (2) Siubrick Lid (°Stibrivk") made on 10 August 2012 (the
“Agreement ") aud Ariicte 5 of Hw LCIA Rules (as hereinafier defined)”.

By cmail dated 28 April 2017," the Tribunal -

(1)

(2)

3)

(4)

(5)

confirmed to the parties its approval of the Amended Request for Aybditration in the
Mazlin claim pursuant to §13 af Maztlin POT;

directed the Respondents to indicate in writing by 5.00 pm on 5 May the extent lo
which they agreed or disagreed with the directions proposed by the Claimants in their
draft PO? in relation to the Mazlin claim and, ¢o the extent that they disagreed, the

reasons for such disagreement;

if and to the extent that the Respondents expressed any disagreement, the Tribunal
directed that the Claimant in the Mazlia claim indicale in weiting any response it mighi

have by 5.00 pm on 10 May;

indicated that the Tribunal would (hen determine wheiher to give any funher directions

in the Mazin elaim:, and

stoted that the Thbunal was not 1 a posilion to give any dircelions in relation to the
Shireen clon onless and until the same pane! had been appointed in relotion to that

arbitration.

By letter daied 5 May 2017 from their legol representatives,” the Respondenis -

(t)

(Z)

sioted ihat they tad ao objection to the proposals set out in §1-16 of the Claimant's
draft PO2 in retation lo the Mazlin eisim {é2. including the paragmph quoted in §24(3)

above},

stated thal they objected to any directions being given in relation to the Shireen claim;
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 36 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 16 of 164

(3) proposed that the Respondynts should deliver their Statement of Defence within four

weeks afer the close of discovery in the New York proceedings; and

(4) proposed that ol! otber procedural directions in the Maztlin claim should be dependent

on the completion of discovery in the New York proceedings.

27. By email dated 9 May 2017,” the Claimants’ legal representative provided a detailed response
ta the Respondents’ letter of 5 May and -

(J) aecepled that no directions could be given in rejation ta the Shireen claim until such
lime as the LCIA sppointed an arbitral ribunal, and

(2) submitted that the procedural directions in the Mazlin claim should nat be deferred
pending discovery inthe New York proceedings.

28, On 24 May 20!7, the Respondents delivered their Responses to Arbitratian in each of ihe
Mazlin and the Shireen claims," making essentially the same case as in their original Resporse
dated 13 January 20877 (outlined in §8 above) and in their wrilten submissions of II April
2017” (outlined in §15(2) above). In summary:

(1) The Respondents maintained their position that (i) neither Loan Agecement ts “a
Kenuine conunerciol transaction bit colstiites a shan! agreement that was part of an
elaborate scheme fo ducitmiend ant equity investuient fin Bender Oil] made by ... Mr
Alexander Spiegel and that “she arbitration agreement in feach} Loan Agreement ts
also a shout (§9), (ii) the “original agreemens” that governs “the relationship denween
the parties” wos the March 2012 Agreement of Sale “sogeser wills other oneillary
agrestsents” (§\0), (lil) those agreements art subject to New York law (§11), (iv)
accotdingly, the dispute that has arisen between Mr Spicgel and his afier ego
companies (on the one hond) and WJ Holding ond Stubrick (on the other) is subject to
the exclusive jurisdiction of the courts of New York (§12), (v) proceedings had been
commenced by WJ Holding agains! Mr Spiegel in New Work County on B December
2016 (13) and (vi) since the beneficial owners of the Cloimants ond the Respondents
respectively ore based in New York “Whe proper venue for ony hearings should be New
Fork’ (814).

 

7 1123-262).
1467] and [18].
qi),

ad}
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 37 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 17 of 164

(2)

(3)

On thal basis, ihe Respondents invited the Tribunal to find that (i) the Mezlin Loon
Agreement “is eid? aned void” being a "shan (§40), (iI) the arbiiration agreements in
Wie Loan Apreements “are also yall and void" ($41), (iii) the “genuine dispete af hand
_. dnyolves on equity brvesiment that wos entered into hy other poriiex and is governed
by other contracts governed by New York faw fand other dispuie resuiiution
arrangements)” {§A2), (lv) the ‘genuine dispule* “also involves a number of iniportani
oral urrangements between WJH and Mr Spiegel that are fiindamental ta the entire
construction of the dispute benween the purties" (§43) and (v) “shice the tssites, which
the Claimant hos referred te arbitration do uot fall within the scope of the arbitration
clouse tn fhe Loan Agreement, the Respondents are not bound by that urbitrotiot
clause" (§45).

Finally, the Respondents indicaied that they did nor objcet to the identity of the
arbitrators (§52} but that they “object in the jurisdiction of the arbitral tribunal end on
that basis they would “seek te pufevant ruling from tie tribunal by way of an award on
the question of jurisdiction” (§53).

29, On 25 Moy 2017, Mazlin lodged the substitute payment of £10,000 pursuant to the LCIA’s
direction on 11 April in relation (0 the Tribunal’s casts and expenses of the Maztin claim.”*

30. By on e-mail sent to the parties on 30 May 2017,' the LCIA directed Shireen and the

Respondents (together) to pay £10,000 each as their shares of the first deposit on account of the

costs of the Shireen claim.

38. On ? June 2017, the Tribunal issued Procedural Order Nz 2 in the Mnzlin cloim™ (“Maalin
PO2")}-

(2)

yeaa 268],
q972]
MLLA6)

Tp 2eSe

giving those directians to which the purties had agreed (§5 & §15(UH16)), and in
particular recording the fact (as confinned in the Claimant's draft POI ond in the
Respondents’ response dated 5 May 30177) thot the parties had confirmed their
neceptonce shot the arbitral Tribunal appointed by the LCLA by notification to the
parties dialed 23 Februacy 2017 had been validly established in accordance wilh Clause
9 of the Maziin Loan Agreement and Article § of the LCLA Rules (§15(1));
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 38 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 18 of 164

(2) declining to give any directions in the Shireen claim (§7);

(3) giving detailed! reasons fos declining to slay the Mazlin claim pending compictian of

disclosure in the New York proceedings (§8-9}; and

(4) giving directions for the further conduct of the arbitration, including an exchange of
disclosure by lists (§15(22)) and witness statements of fact (§15(23)), and culminating
in o Substantive jurisdiction and merits hearing (§)5(27}{29)).

32. By email dated & June 2017," the Respondents’ legal representatives notified the LCIA that the
Respondents declined 10 fund the costs of the Shireen arbitration proceedings.

33. By email dated 9 June 2017," the Respondents’ legal representatives invited the Tribunal to
reconsider Maztin PO2, and in particular its refusal to stay the Mazlin claim pending disclosure
in the New York proceedings.

34. By letter daved #2 June 2007," the parties ware informed that the LCIA hod oppoinied the same
members to the arbiteal Tribunal in sespect of the Shireen claim as in eelation to the Muzlin

cloim.

35, Also on 12 June 2017, Shireen Jodged £20,000 with the LCIA, comprising £19,000 on ils own
behalf pursuant to the LCTA direction given on 30 May 2017 together with a substituic payment
of £10,000 in respect of the Respondents’ unpaid contribution towards the Fribunol’s costs and

expenses of the Shireen claim.”

36. On 15 June 2017, each of Mazlin and Shireen served theis Statements of Case in their
respective arbitrations,” reflecting ihe claims outlined ta their Requests for Acbilration
(outlined in §24 above), together with a proposed procedural order in relation to the Shireen
elnim containing matching directions to those given in relation to the Mazlin claim, ond
including equivalent wording (in relation io the Shireen claim) to that quoted in §24(3) above

(in relation to Ihe Mazlin claim).

Lava
"PZT
“TIN 29}
“play
“ret and [1 bay
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 39 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 19 of 164

37. By ematl dated 16 June 2017, the Claimants’ legal representatives invited the Tribunal to make

matching procedural directions in each of the Mazlin and Shireen claims.

38, By email from the Respondents’ legal representatives dated 18 tune 2017, 9 request was made

to the Tribunal to reconsider certain timetable deadtines in Maziin PO2.”

39, By email doied 19 June 2017," the Tribunal responded fo the requests received [rom the

Respondenis' legal representatives dated 9 and 18 June in the following terms:

“In emails frons their counsel dofed 9 and 13 June, the respondenis prvited the
Tribimal ta revisit PO2, in particular with regard to the question whether furtier
progress in thls claint should be deferred pending disclosure in the NY
proceedings, but also with regard to specific elements in the tinetable.

Before responding io the detail of ie respondents” request, we woud first urate
pve iuiporiont preliminary nbservations, after setting out the relevant procedural

chronology:
7. Unaler cover of an emiail dated 27 April, He eluimont’s soficitors
provided a draft POR.

2 Jn om emait dated 28 April, the Tribintal said this; “we direct the
respondents to indicate in writing by 5.00 pm on 5 May she extent to
whieh they ogree or disagree with the directions proposed in [the
claimant's draft PO2)} amd, to the exient that they disogree, iw reasons
for such disagreement. if and to the extent that they express any
disagreement, we direct thal the claimant ,., indicate in writhig any
response It might have by 5.00 pn on 10 May.”

3. fn accordance ‘with the Tribunal's direction, the respondents duly
provided their Response to the Cloimunt’s Praposed Procedural Order
No. 2 ina letier from their counsel dated 5 May.

4. The cloiment then provided iis response it an email fans its sulicitors
dated 9 May.

3. Having carefully considered the parsias’ submissions, te Triburtal issted
PO2 on 7 Sune,

Our first preliminary observation is this. Fram the foregoing chronology i will be
apparent that both parties had a full opportarity to coannent on the proposed
content of PO2 before it was issued. As a general ride. the Tritnusad considers that,
in the Interests of () foirness benveen the parties (ii) the expeditions progress of
ihe arbicration ond (i) minimising casts, iCis nudesirable for either party to try
reopening an issue thot hus already heen fully debated and ruled ow by the
Tribunal. Absent any express agreement by the purties to the conivary on any
particular issue, the Tribunal has broed powers lo order whatever procedure is
appropriate to the circumstances of the case. Against thai background, we do not
consider that the respondents are jrstified in inviting te Tri bintal ia reopen POD
on itis OCCONIA,

“1 13285]
"1 )23/2R6)
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 40 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 20 of 164

Our second preliminary observation is this, The heart of the respondents
complaint is that the procedure for discovery available to it in tie New York
proceedings ix more wide ranging and imposes greater obligations on the claimant
than any disclosure procedure which might he available to it in these

proceedings, In view of this, it seeins to be the respandenis” contention (previo)
raised and riled on in PO2) that these proceedings should enly progress ance the
discovery phase of the New York proceedings is complete because material
disclosed in the course of discovery in New York will or may be used in this
erbitration, Having carefully considered the points raised by the respondents ai
this regard, the Tribunal does not accept either the contention iadle or its
premise, The respondents contraciually agreed to arbitrate all disptites arising out
af the agreements at issiw in these proceedings in London, Thy’ therefore agreed
to the various rules and procedures which govern and apply (o such arbitrations
with all the benefits and, in some cases, linitalions which such proceedings

entail, There is not - nor could there be -— any suggestion that disclosure Is not
available in this arbitration. tt is and ir will be, To the extent such disclasure is
different from (and less than) the disclosure that may be available to the
respondents in New York, that is a limitation the respondents accepted wher they
agreed to arbitrate disputes arising out of the agreements at fssue in these
proceedings.

For these reasons, the Tribunot does mot accept that it is appropriate ie revind its
decision in PO2. Neveriheless, having received the respondents’ detailed
contents in their counsels’ email of 9 June, and their further request of 18 Jue,
the Tribunal lias on this occasion taken the exceptional course of clarifying the
reasons jor tts deelslon in PO? by addressing the points ralstd:~

i. In relation to paragraph 9(1) of PO2, the respondents object to any
“implied criltcisnt” regarding delay. The respomlenis need Hot be
concerned: as the contex! of that paragraph makes clear, the Tribunat's
reniark abou! delay was neutral as to either party's responslollity.

In relation to paragraph 9(2) of PO2, Ux respondents say that it “seenrs (0
effectively prejudge the outcome of the proceedings withow affording Hi
Respondents the benefit of due process", The Tribunal ussures the
respondents that it has not prejudged the outcome of uny aspect of the
proceedings. To clarify, paragraph 9(2) of PO2 merely sianmarised the
nature of the pleaded claim, just as paragraph 2 summarised the nature of
the pleaded defence. In considering a request regarding the necessity for
disctosure (in these procevdings or any other), the Tribunal ix fully within
its powers (and required) to summarise on a prima facie basis the nature af
the clalins and defences in order to decide on the appropriate pracedure as
regards disclosure (and the timetable) going forwards.

he

3. The respondents say in relation to paragraph 9(3) that “ont the one hand
the Tribunal implies thai ihe Respondents do not hold sufficient information
to convince it that the New York proceedings are necessary, and on the
other hand it effectively precludes the Respondents from abtaining the
relevant information via the only sufficient means available io it, 1.4.
through the New York discovery process”. The Tribunal refers to its
pretiminary observations above. The Tribunal is concerned with the
progress of and procedure for this arbitration, Under its broad procedural
powers, the Tribunal has dismissed the respondents" contention thet
disclosure in the New York proceedings is necessary before this arbitration
con progress ut all, That decision does not preclude the respondents fram
obtuining discovery either in the New York proceedings ar in this
arbitration indue course, nor from using dixvelosure obtamed from either
process in these proceedings ffo the extent thot iy permitted by foi). ft alse

iw
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 41 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 21 of 164

does not preclude the respondents from making any application in the
future as regards the timing of any final determination of the issues in tits
arbitration, Jn the meartime, the Tribunal has merely concluded in PO?
that service of the Defence and any Crass-clatin shard ant be deferred
until afrer completion of discovery in the New York proceedings.

4 The respondents say that paragraph 9(4) of PO2 “does nol correspond ta
the facts” ond they refer in particular to their submissions af 11 April 201°,
sections [-15, 18, 22, 55-65, The respondents make a similar paint in
relation tn paragruphs 9(7} af PO2. The Tribimal wus and ix filly afive to
ihe nature of the respondents‘ argumern in this regard, and in particular
paragraphs 55-65 of its 11 April submissions, However, it rematas
unpersuaded that this arbitration should effectively be stalled pending the
completion of disclosure in the New York proceedings, The fact thet Mr
Spiegel ancl/or any corporate entities operated by him (rather than the
claimants) may hold sone documents which are relevant to the isstes in
dispue dovs not justify a complete standstill of these proceedings. The
Tribunal refers to its second preliminary observation above abaut any
limitations which may apply to disclosure in these proceedings, Iralso
remains open ta the respondents to utilise the procedures available to it in
these proceedings.

5. Jn relation to purngrapts 9(3} and (6) of PO2, the respondents have wow
provided a fuller set of documents relating ta the proceedings in Nev
York. Nevertheless, we have sill! seen nothing issued there on & December
2016, nor any filed application for discavery, In any event, consistent with
paragraphs 15(13), (14) and (16) of PO2, the Tribunal does not expect in
future to receive information from the parties piecemeal in this
foshion, The responcdents were directed, on 28 April, to indicate in welting
dy 5.00 pnt on 5 May the extent to which they agreed or disagreed with the
directions proposed in the claimant's draft PO2 and, fo the extent that they
disagreed, they were required to set out (heir reasons for such
disagreement. Ifand to the extent that they wished to bring the Tribunals
attention to the current state of the New York proceedings, they should have
done so by 5 May by disclosing any relevant documents. Having said that,
and having nov reviewed he latest materials submitted dy the respondents,
we have seen nothing to alter the directlons wlven in POD.

6. fn relation to paragraph 9(8) af PO2, the responifents point out that
varlous sanctions would be available in the New York praceedings agatust
Mr Spiegel and his corporate vehicles for breach uf their discovery
obligations which are not available in these proceedings, The Tribunel
refers to its second preliminary observation above.

7. Finally, in relation 1e paragraphs 15(18), (22) and (23) of PO2, the
respondents object that they are allowed only 14 days for the preparation of
their Stuterent of Defence which. they say (ln their email of 9 June) “seems
very harsh ow any standards (and is even harsher than the delay proposed
by the Clabnanis in their draft of Procedural Order No 2 af 3! May
7015)". They olso say fin their email of 73 June) that itty tienusisicnt with
Article /5.3 of the LCL Rules, and vn that basis they again invite tte
Tribunal ta revtsit PO2. The Tribunol observes ther the defantt Hawiable
laid dows in Article 15.3 is subject aivays to the Tribunal 's discretion, us
provided in Article 15.1 of the LCTA Rates. Adseut agreement of the parties
pf aay alteragive hnietuble proposed by the respontdenis, ft ts entirely
within the Tribunal 's powers to direct ife filing of the Stutenwat of Defence
within 4 days fa particular since the responsdenis have deen itt possession
af the original Request for Arbitration siace Movember 2046). fy ile

ee
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 42 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 22 of 164

meantime, i} hax always remained upper to the respondents (i) to propoxe an
alernasive timetable (whieh, to date, they have not done), (0) to seek to
agree env extension pursuant to paragraph 15(13) of PO2, and or (iii) lo
niake a reasoned reyuest for any extension pursuant ta paragraph 15(1).

For all these reasons, having carefully considered the respondenis’ latest
submissions, we do nol alier the directions set onl in PO2 and tn future we will
require due compliance with its terms. We will also vot entertain any similar
attempls to re-open procedural decisions, absent a showing of exceptional
circumstances, If the respondents propose that we should treat their counsel's
email of 18 June os a requesi for on extension of line, we direct them to provide by
5,00 pm on Friday 23 June a reasoned request in writing within $1301 4) of PO2
specifying whe proposed revised date for delivery of the Defence and any
consequential alterations to the timetable laid down in P03.”

40. By separate emails also daicd 19 June 2017," the Tribunal invited the Respondents”
submissions in answer to the Claimants’ proposal for matching direclions in the two

arbitralions,

41, By emails from the LCIA dated 21 June 2017,” the partics in the Shireen claim were cach
directed to lodge a further £15,000 (ic. 5 tolal of £30,000), and the parties in the Mazlin claim
were each directed to lodge 0 further £20,000 (ie, a total af £40,000), on account of the
Tribunal’s fees and expenses, in cach case by 12 July 2017.

42. By email dated 23 Junc 2017" in relation to the Shireen claim, the Respondents’ lega!
representatives sipted that the Respondents “da nar object to the issuance of maiclting
directions with LCIA No (63503 fie the Maclin claim} and do not have any conments on the
proposed Procedurol Order No?” (ie. the draft procediaral order in relation ta the Shireen

claim provided by the Claimants’ tcgal representatives, as mentioned in §36 above).

43, On 29 June 2017 the Tribunal accordingly issued Procedural Order Ne} in the Maztin cleim”’
(“Maalin POS"), directing that -

(1) the purpose of the direclions was ta enstire thal the Mazlia claim and the Shireen claim
proceeded in parallel, with as little delay and added cos as reasonvdly practicable, with
a view to ony evidential hearing and any oral arguments being heard in coch

concurrently;

 

" 93/290) and [123.291].
41 1429/29))] and [1/29094).
(1 2296)

STF
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 43 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 23 of 164

(2)

(3)

io that end, the procedural timetable in each would thereafter be identical; and

the Staiements of Case, witness evidence and documents jn one case should stand as

port of the record in the other,

44, On the same day, 29 June 2017, the Tribunal also issued Procedural Order Ne | (“Shireen

PO1") in the Shireen claim,” (i) recording the parties’ accepiance of the appointment of the
Tribunal ($4) and (ii) racking the equivalens directions os in Mazlin PO? and Mazlin PO? (§5-

32}.

45. Also on 29 June 2017, the Respondents served their Statements of Defence in each of the

Maatin and Shireen claims” -

(2)

@)
(3)

<3)

making essentially the same case as they had made in their original Response dated 13
January 2067" (outlined in §A above), in their written submissions dated 11 April
2017” (ouilined in §19(2} above), and in their Responses dated 24 May 2017"
{outlined in §28 above), and in adcitian -

atlaching numerous documents on which they relied in support of their case;

specifically identifying an Operating Agreement”! (“the Opernting Agreement") and a
Member Interest Purchase Agreement” (‘the MIPA") as liaving been “actively
negotiated by the parties” during 2013 and 2014 (§24 of the Defence to the Mazlin
claim and §25 of the Defence to the Shireen claim);

relying on cerigin health insurance agreements (£27), 0 Power of Aitomey” (§28)
executed by Mr Spiegel in favour of Sergey Rashkov ("Mr Rashkov"), and certain
email exchanges cn 23 September 2013" (§29) as evidence of the concluded noture of
Mtr Spicgel’s agreement lo acquire a 10% equity interest in Bender Oil;

 

yteagy.
“rhb and (1
“Th

“Thea.

7].

* 1b 7] and f1-8]

"2 aly).
© 12-456],
DALI.
“12 409-404.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 44 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 24 of 164

(5) alleging that each Claimant was estopped From “acring us ifthe Loan Agreement was v
genuine document (§5) of the Defence 10 the Maziin lair and §52 of the Defence to

ihe Shireen claim);

(6) denying that the Respondents are jointly and sevetolty liable under the Loan
Agreements (§52 of the Defence to the Mozlin claim and §53 of the Defence to the

Shireen claim);

(7) admitting that (i) “On 30 November 2012, ft. Holding} received from [Maztin} on
omount of CHF 1,900,000" (§54 of the Defence to the Maziin claim), (ii) “Gn J
January 2023, Stubrick received from {Mozlinj an amount of USD 2,850,000" (§55 of
the Defence to the Mazlin claim), and (iil) “Or 3 December 2012, [SVJ Holding}
received from {Shireen} at amount of CHF 3,490,$00" (§53 of the Defence to the

Shireen claim);

(8) alleging that the sums transferred in Swiss Francs should bo converied to US Dollars on
the date of repayment, not on the dais of tennsfer fo Ihe Respondents (§54 of the
Defence to Ihe Maztin claim and §53 of the Defence 10 the Shireen claim);

{9) disputing she Claimants’ interest calculations (§56 of the Defence to the Mazlin claim
and §54 of the Defence io [he Shireen claim):

(20) denying that certain relief allegedly obtained in Cyprus ogainst the Respondents was
binding (§31-84 of the Defence to the Mazlin claim, §79-82 of ihe Defence to the

Shireen claim);

(11) on that curnulative basis, alleging (in §38 of the Defence to the Mazlin claim and §37 of
ihe Defence to the Shircen claim) that (i) the Loan Agreements were shaats, (ii) the
nullity of the Loan Agreements also affected the arbitration clauses, {Ni} the actions of
Mr Spiegel convinced the Respondents thot the Bender Dil invesiment was an agreed
joint equity investment, an which basis ihe Respondents entered irto the Loan
Agreements, and (iv) the New York proceedings were the only proper forum, because

the arbitrations coutd aol resolve the wider dispute involving other parties, and

(12) in conclusion, secking (J) 9 stay of the arbitrations in favour of the New York
proceedings (885 of the Defence to the Mazlin claim and §83 of the Defence lo the
Shireen claim}, alternatively (ib) rejection by the Tribunal of ench and every claim
advanced by the Claimants and a declaration thot the Loan Agreements (and the
prbitration clauses contained therein) are null and void ot initio (§86 of the Defence to

the Mazin cloim and §84 of the Defence tn the Shircen claim), and i any event {iii} an

29
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 45 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 25 of 164

order for the Respondents’ cosis and expenses. including legal fees (§87 af the Defence
fo the Maclin claim, §85 of the Defence to the Shireen claim).

46, By email dated 7 July 2017," the Respondents’ legal representatives informed the Claimants’

legal representatives that the Respondents were declining lo fund the arbilralion costs. By
emails dated 13 July 2017,°* the Respondents’ legal representatives similarly informed the

LCIA that ihe Respondents declined to fund the arbiwation costs of either the Mazlin or the

Shireen claims,

47. On 20 July 2017, Mazlin ond Shireen served their Statements of Reply in each of their

respective claims” In which they (fuser alfa} -

()

(2)

{3)

(4)

(5)

denied {i) that ite Loan Agreements were shams (§B(a)), and. (ib) thal Mr Spiegel
improperly induced the Respondents to enter into the Loan Agreements (§8( b}k

relied on the entire ogrsement clause in the Loan Agreements os raising an csiappel
agains! the Respondents (§8(b));

denied thot the Loan Agreements were void for want of consideration (§8(c));

agreed that, during 2012/13, Mr Spiegel bad been contemplating the acquisition of n
30% interest in Bender Oil, but denied that there hed been ony concluded and
unconditional agreement to that effect (§9--19); and

asseried thai it was jhe flespondenis’ case in selaied proceedings in Cyprus that the
Transdnicstrinn government which was party to 2012 Privatisation Agreement” sas
“In repeotud breach of its obligotions, and hos refused to close rhe privatisotions
program and veleose the shares {in Bender Oil] from the tien, As long ax the lien self
exists, no trussfer of ihe shares it [Bender Oil] to third parties can aceur" (B21).

112/298]

173300] and [123/302],
deity and pli),

Mra.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 46 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 26 of 164

48. On 78 July 2017, the Claimanis tedyed their due payments on secounl of orbitralion costs of

£15,000 in respect of the Shireen ctaim and £20,000 in respect of the Maztin claim.”

49, By emails dated | Angust 2017 from the Respondents’ legal representatives, they repeated thal
the Respondents declined to fund the arbitration costs of either Ihe Maziin claim or the Shireen

clnium.”

50. By emails dated 9 Augusi 2017," the LCIA issued directions pursuant to Anticle 24.4 of the
LOJA Rules requiring the Claimanis to jodge, by 30 August, a substitute payment of £10,000 in
respect of the Respondents’ share of the arbiteation casts in the Shireen claim and of £20,000 in
respect ef the Respondents’ share af the arbitration costs in the Mazlin claim.

St. On 24 August 2017, Mealin and Shireen eoch made an application pursunnt to Afnlicle 24.5 of
the LCIA Rules by which they each sought an oward against tho Respondents for payment of
the £10,000 substitute deposits paid by them to tha LCLA on account of arbitration costs on 25
May and 12 June 2017 respectively (“the I" Article 24.5 Applications”).

$2. By emails daled | September 2017, the Tribunal invited the Respondents to make any
submissions in answer fo the t Anicle 24,5 Applications by 14 September 2017.

53. By emails dated 6 September 201 7 (ie, the day before disclosure was due under § 1522) of
Mazlin PO2 and §25 of Shircen PO1) the Respondents’ legal representatives stated as follows:

“We iene been instructed to inform the Tribural and the Claimant that the
Respondents shall not be submitting any disclosure list, and shat they will decline
10 produce any documents that might be requested by the Claimant in the context of
these urbitratiun proceedings. The reason, as the Tribunal would hopefully
appreciate, is thal the disclosure of documents in these proceedinys may catse
irreparable harm to the position of the Respondents in the New York proceveings.
which the Respondents believe are ihe only proper venue for this dispute.

dx regards the Claimant's application af 24 Angust 2047, the Respondents thank
the Tribunal Jor its invitation ro swbntit a response by if September, For the saan
reaxon cs het staid above, Le. the Respondents! view of New York ay prevailing
vest for ihe resolution af this dispute, they dectine to suburit any such response”
(emphasis added}.

4) 234308] aad [1237508),
OT 2307] and | 23/304].
“EL 2309] and (eT IV.
erePVIER] and | 23-TeAy.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 47 of 228

54.

55.

36.

57.

56.

59,

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 27 of 164

Under cover of emails daied 7 September 2017, the Cloimants' lego! representatives provided

diselosure by lists.

By emails dated 21 September 2017, the parties wers iaformed that unless the substitute
deposits ordered on 9 August 2017 were received from the Claimants, the Tribuna! would not

be proceeding with the arbitrations.

By empils doled § October 2017 from the Claimants’ legal representatives, the Tribuna) was
informed that the parties had agreed ta defer exchange of witness Slatements to 1a October

2017.

On & October 2017, Muzlin and Shireen fodged substitute payments of £20,000 ond £15,000
respectively pursuant lo the LCIA’s direction on 9 August 2017 in relation to the arbitration
costs. Mazlin and Shireen piso each made a further application that day pursuont lo Article
24.5 of the LCIA Rules seeking on award against the Respondents for those payments (“the 2”
Arilele 24,5 Applications”).

By emi) dated 10 October 2017, the Tribunal invited the Respondents to provide any
submissions in answer to the 2™ Article 24.5 Applications by 18 October 2017.

On 16 Ociobsr 201T -

(1) the Claimanis served substantially identical witness statements from Mr Spiegel in

respect of cach arbitration?”

(2) the Respondents’ legal representatives informed the Tribonal by email? “sar the
Respondents will uot be subiiting ony witness starement of fact. The reason ts the
same as that expressed tu our entail af 6 Septeniber 2037, ie. the Respondents wish iv

preserve their position in view of the New York proceedings”, and

(3) those emails also stated thet the Respondents declined to file ony response to Ihe 2"

Article 24.5 Applications.

4) Myawd{l 2
“* [te290329) and [123/324].
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 48 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 28 of 164

60. Laler the same day, the Respondents® tegal representatives seat another émail to the Claimanis'
legal representolives, | staling that the Respondents "reserve their ripit to appeor at ihe

Novenber beartug fin both caseay™.

6l. On 21 October 20/7, the Tribunal issued Procedural Order No 4 in the Mazlia claim’ and
Procedural Order Ne 2 in the Shireen claim,” granting the orders sought by the Claimants in
each of the |" und 2% Anicle 24. Applications, but in the form of orders rather thant awards in

light of the Respondents* outstanding challenge to the Tribusal’s jurisdiction at that time.

62. By emails dated 14 November 2017," the legal representatives of the Respondents slated as

follows:

“On behalf of the Respondents, we inform the Tribunal and the legal
represemutives of the Claimant that the Respondents will not attend the hearing of
24/29 Noveniber, nor will they be represented.

The position of the Respondents in relation to these proceedings end the underlying
dispute remains that set forth in the Statement of Defence of 29 Sune 2017 (save in
regard to costs, as set out below), We gre informed thot the status of the
proceedings in the New York state court tx as follows Submissions were filed by
both sides, the Respondents’ submission of 22 June 2017 being attached as Exhibit
13 to the Statement of Defence. An oral hearing took place on 17 August, at which
both sides were represented. The New York court hos yet to render its decision
regarding its Jurisdiction and the Respondents’ right to proceed with discovery,
Until this decision is rendered ihe Respondents wish to preserve their position in
the New York proceedings as a motter of priority over these proceedings,

The Respondents will not he submitting their costs incurred in these proceedings
and therefore withdraw their corresponding claim at Paragraph 87 of the
Statement of Defence As regards the costs that will be submitted by the Claimant,
the Respondents wish to draw the Tribunals attention to the clroumstanees that led
to the lwartng of 24 April 2017. That hearing took place to address the format of
the Claimant's initial Request for Arbitration ef 21 November 2016, In Procedural
Order No |. the Tribunal determined thar it was precluded from proceeding on this
arbliration in is then existing form, and the Claimant filed an Amended Request
for Avburation dated 27 April 2017. The issue of the format of the Request for
Arbitration of 21 November 2017 [sic] was immediately raised by the Respondents
m their Response of 13 January 2017 and this important procedural objection
cannot he viewed as an unjustifled attempt to delay or otherwise obstruct these
proceedings. The Rospomlenis believe that these circumstances should have
bearing on the frjbuigl's final deetston in relation te casty" (emphasis added).

VEP3I5|
om trad f
“C201,

Tpe75} 16) ancl | AZT.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 49 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 29 of 164

63. By emnils dated 16 November 2017,% the Respondents’ leva! representatives asked for
permission to retain o transcriber at the concurrent oral jurisdiction and merits hearings on 2% &

29 November.

64, By emails also dated 16 November 201 7,"? the Tribunal informed the parties as follows:

"The Tridtual is in receipt af the email from the Respondents’ represertotives
dated J4 November (i) irdicoring the Respondents’ proposed non-attendance ot the
forthcoming oro? hearing and (fi) containing the Respondents’ subsrissions in
relation to costs.

Separately, the Tribunal is alse in receipt of the Respondenis' entail dated if
Noventher 2017, requesting authorisation for a cuurt reporter to be presend at the
oral hearing.

ht is convenient to deal with both at the sanre tinte.

Email of 14 Navember 2017

ln light of (a) the agreed position of the parties, which is reflected in paragraph
15(1) of PO2, and (b) Articles 15.8, 15.10 and 19.1 of the LCIA Rules, the purties
will be aware that the Tribunal is able te proceed with the arbitration and to make
an award even if the Respondents choose not to participate in any stage of the
proceedings and/or choose not to attend the oral hearing. In particular, and as
noted in paragraphs 15 and 16 of PO4, the Tribunal has the jurisdiction conferred
hy Articles 23,1 and 23.4 of the LCIA Rules to rule on its own surisdiction and, if it
finds that it has jurtsdiction, to make a pecuniary award under Article 26
nohvithsianding the Respondents’ non-attendance.

Email of 16 November 2017

The Tribunal has ng objection to the presence of a court reporter at the
forthcoming hearing. The Tribunal notes the agreement of the parties on the
allocation benveen them of the attendant costs, The Tribunal would be groteful to
receive copies af the transcript for their ewit use.”

65. On 73 November 2017, Mazlin's legal representatives served ifs Skeleton Argument, togetlicr
with a Chronology, Dramatis Personae, List of Issues, Schedule af Costs and Submissions on
Costs, jn vas dischosed in §7 of the Skeleton Argument that Shireen had apparently been
dissolved on 30 October 2017, but that an applicalion bad been made for its restoration to the

regisier in Liberin.

66. In response to this development, the Respondents’ legal representatives circulated an email on

24 November 2017 in the Shireen claim soying this:

[123/929 and [1729970]
“TV EMAR Pand [29354],
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 50 of 228
Case 1:19-cy-07652 Document 3-1 Filed 08/15/19 Page 30 of 164

“We yrite in connection with the above-referenced proceedings (ihe “Shireen
Arbitration”). The elements set out delow relate to procedural matters only and
are without prejudice to the Respondents’ position that the New York pracecdings
anist prevail as regards the questions of jurisdiction and merits in this dispute.

We note that despite the Tribunal's directions, the Claimant tras nat filed any
preparatory submissions for a hearing scheduled for 28 29 November. In its
skeleton argument of 23 November 2017 in relation to concurrent proceedings No.
163503 (Mazlin Trading Corp v WJ Holding Limited and Stubrick Limited), the
Claimant's counsel informed tha Tribunal thar the Claimont (Shireen) no longer
existed as a legal person at thal time. According to Par, 7 of the argument: "On
22 November 2017 it came to the attention of Shireen's legal representatives in
London that Shireen had been erroneously dissolved on 31 October 2017. An
application has or is imminently to be made to the Liberian regtsiry af companies,
based In Virginia, for Shireen to be immediately restored to the register in order
thet It can pursue the Shireen Arbitration,”

Nt was then added that “Until such resroraiton no further steps can be taken in the
Shireen Arbitration [...J."

A request for foinder in the Shireen Arbliration was then submitted by the
Claimant’s solicitors, on this day af 24 November 2017, concurrently with the
apparent restoration of the Claimant, in favour of Mazlin Trading Corporation as
third porty (following an assignment of debt that took place on 30 October 2037).
It was suggested in this conmunication that “Given that the “third person" in
question here is the Claimant in the linked arbitration (63503) and as the
Tribunal is of course aware both claims share the sanre factual matrix, the same
defences and ure to be heard together on 28 November, we do not anticipate thts
presenting on issue and so should be most grateful if the Tribunal would confirm
its agreement fa the same."

This would appear to be a last minute uitempt ro preserve an oral hearing for the
Shireen Arbitration on 28/29 November, despite the elisappearance of the
Claimant's corporate existence during certain phases of this arbitration and
absence of any pre-hearing submissions in wccordance with the Tribunal's
directions, These complex procedural manoeuvres camot be properly understood
or assessed in such a short thne frame, and a hwaring cannot validly take place on
38/29 November 2017 in the Shireen Arbitration. The Respondents reserve the
right (o challenge any award that might be issued pursuant to sucha hearing,"

67, Laler the same evening, the Respondents’ legal representatives sent o Further email in relation

to the Mazlin claim saying this:

He write tn connection with Me above-refercnced proceedings (the “Maztin
-irbitration"). The clenrents set out below relate jo recent procediiral developments
only and are without prejudice ta the Respondents’ position thar ie Neve York
proceedings naust prevail as regards the questions of jurisdiction and merits in tbty
adispaate.

Heurinw of 2824 Nowwmber 201°
Jn its skeleton argument submitted on 23 Novemder 20/7, the Claimant's counsel
informed the Fribunal that claimant compusty Shireen Maritime Limited in
concurrent proceedings No 173638 (Shireen Moritinte Limited v WY Holsdieng Ltd

and Siubrick Limited, the “Shireen Acbitration' ) av longer existed us a legal
person at that time. According te Par * uf the argument: “On 2? Navember 20/7

16
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 51 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 31 of 164

conte 10 the attention of Shireen ’s legal representatives ia London thot Shireen
had been erroneously dissolve! ou 31 Ovtaber 2077.”

foway then added that "Until {Shirean's} resturation nv further steps can be token
iy the Shireen Arbitration fg."

A request for joinder in the Shireen Arbitration was then submitted by the
Cloimenn 'y solicitors, on this day of 24 November 2017, concurrently with the
upparent restoration of Shireen, in favour of Maclin Traing Corp as third party
(following an assignment of debt that took pluce ou 30 Ocivber 2017), It was ulsu
suggested in this communication that the claims in the Shireen Arbitration and
Mazlin Arbitration should be hard together on 28:29 November,

The Respondents’ interpretation of these developments in the Shireen Arbitration ts
thal they appear to be a last minute attempt to preserve ait oral hearing for the
Shireen Arbliratian on 28/29 November, despite the disappearance of Shireen's
corporate existence durlug certain phases of the Shireen Arbilration and absence
af any pre-hearing submissions, [1 was submitted by the Respondems that these
complex procedyiral manoeuvres could not be properly understood ar assessed in
such a short time frame, and that a hearing could nal validly take place on 28/29
November 20/7 tn the Shireen Arbirration.

Pursvant ta Procedtral Order Na 3 in this Maztin Arbitration, the Tribucal
directed thal proceedings in the Maslin Arbitration and in the Shireen Arbitration
should “proceed in parallel, with as litle delay and ackled cost as practicable, with
a vew to any evidential hearing and oral arguments being heard in vach
concurrently" (par. 1), and thar “the procedural timetable in each shall hereafter
be identical” (pur.2). It would therefore appeor that the defect having affected the
conduct of the Shireen Arbitration (i.¢. the dissolution of te claimant even if
snbsequently restored) must also affect the conduct of the Mazlin Arbitration.

On behalf of the Respondents, tt is accordingly submitted that the hearing cannot
toke place on 28/29 November 2087 in the Mazlin Arbitration either. The
Respondents reserve the right to challenge any award thet might be issued
pursuant in such a fearing,

Yolmant’s Costs Subinigsion

On 23 November 2017 the Clatonuy filed a short schechile of costs amoriing 9
$055,845. The Respondents nate the following:

1 The costs submitied (inder the sole auspices of this Maslin Arbliratian;
ure very significant and represent not 3% of the claims as averred, but 125%
of the Mazlin claim: (of principal anrownt in the vicinity of 4 million). This
cannot be considered u proportipiiaie amainl.

2 The Claisram did aot distinguish bervgen the costs related te the

Adustin Arbitration and those Pelatead to the Shireen Arbitration, which
copnoi de correct.

3. The Aours submined are provided in farge blocks. in some instance of
17 10 102 hours, instead of granular increments of ret more than several
hours of atime (ax would be customary), logether with eerresponding
detailed chronology.

4. The Claiaant seeks recovery af cosis incurred in_ foreign proceedings,
fo which the jurisdiction of the Tribunal dovs not extend, The recovery of
such costs west be governed dy cost recovery lows in these foreign
jurisdictions and by the proper fora.
The Respondents ure occordiagty of the view tut the Cloimant's custs vubmission
iv inadequaste,

a}
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 52 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 32 of 164

Ax a final comment, the Respondents’ decision not to participate in disclosure and
in the hearings scheduled Jor 2829 November was based not only their ine
principle view that the New York proceedings should prevail, but alsa in order to
mitigate costs related to these London proceedings, including costs picurred by the
Claimant, It was nor intended to encourage an uncontested accumulation of casts.”

68. By email dated 24 November 2017, the Claimants’ legal representatives -

69,

70.

71,

{0}

(2)

3)

(4)

informed the Tribunal thal Shireen had been restored to the register eaclier Lhat day, and

provided a copy af the Proclamation of Rescission of Dissolution;

provided 8 copy of o Deed of Assignment dated 30 October 2017 by which Shireen
assigned absolutely 1o Mazlin atl sums due and owing to Shireen under the Shireen
Loan Agreement, including for the avoidance of doubt Shireen’s claim in this
arbitration ond the benefit and proceeds of any award of order herein, including costs;

provided a copy of o Confirmation of Consent to Joindor under Article 22. ICvili) of the
LCIA Rules, dated 24 November 2017, signed by each of Shireen and Mazlia; and

invited the Tribunal to make an order under Article 22.1 (viii) joining or substiwuting
Mazin as Claimant in the Shireen claim.

By emails dated 25 November 2017, the Tribunal invited the Ctaimants to provide any

responses to the Respondents’ emnils of 24 November by }0:00 am on 27 November.

By cmail dared 27 November 2017, timed at 16:47, the Respandents’ jegal representatives

indicoted thot they “will Hor be making any subsilssion in regard to the opplication™ under
Article 22, | {viii}.

A.6 The oral jurisdiction and merits bearings

The eoncurrent oral jurisdiction and inccits fearings were conducted over 28 & 29 November
2017 ot the IDRC, 70 Fleet Street, London EC4V TEU. They were Iransceibed by Opus 2

International.

As they had previously mdicated, the Respondents did nol appear and were aai represented
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 53 of 228

73.

WM,

4S,

76.

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 33 of 164

The Claimants were represented by Anna Lintner, of counsel, and by Stevie Loughrey and
James Hill of Onside Low. Anya Freeman of Mr Spiegel's US atiomeys was also in

avlendance, as wos Mr Spiegel himself.

At the commencement of the hearing the Tribunal indicated that, having considered the parties’
submissions carefully, an order would be mede, subsequenily reflecied in Procedural Order Ne

4 in the Shireen claim -
(1) joining Mazlin Trading Corp as a claimant in the Shireen claim, and

(2) providing that the Claimants are pot requited to serve an amended Request for
Arbitration of ony amended Stelemenis of Case reflecting the addition of Mazin as

cloimant.

After ihe Cloimants’ counsel made cectein opening submissions, Mr Spicgsl gave onl
cyidence. He affirmed both of his witness slatements,’' He was asked somo further questions
by his own counsel, and hé was then examined robustly and at some length by the Tribunat
throughout the sflernoon of the first day of he hearing, fn the course of that examination, the
Tribunal put to Mr Spiegol the Respondents’ case and the documents on which their Defences
are based,

A.7_ After the hearings

By email dated 29 November 2017, the Claimants’ legal representalives provided copies of
cenain documents that had been mentioned or handed wp during the hearing, and slso provided
some interest calculations. By email dated 11 January 2018, the Tribunal invited the
Rlespendenis to provide ony response lo ihosé moterials. The Respondents’ legal
representatives duly provided their response by email daled 13 Fanuary, taking issue with

cenain aspects of the Claimants® interest calculations.

(dt pand p22]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 54 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 34 of 164

). THE Facts

B.1) The background

77, Wt is common ground that -
(1) the beneficial owner of Shireen and of Muztin is, and alwoys hus been, Mr Spiegel;

(2) the: beneficial owner of W3 Holding and of Stubrick is, and shvays hes been, Mr
Dmkker; and

(3) Mr Spiegel and Mr Orukker were Iriends since childhood, having been brought up and
gone to school in ihe same part of what is now west Ukraine.

78. Mr Spiegel's evisience waa, and the Tohanal accepts, that -

(1) he emiigreted to the USA in 1972, after which he established a number of business
ventures, specialising since the early [990s in former Easter bloc countries; and

(2) Mr Drukker emigrated to the USA in about 1989, and he too has established o nember

of business ventures,

79, It is common ground that Mr Spiegel has made, or coused to be made, a number of loans to
companies awned and controlled by Mr Drukker over 9 period of at least 25 years. This is
admnilted in §6 of the Respondents’ Defences.” The Respondents say thet Mr Spiege] was a
“small bridge fender". By contrast, Mr Spiegel says he lent in aggregate somewhere in the
region of $40 million. The Tribunal has no reason to doubt Mr Spicgel’s evidence in this

regard, ond accepts it,

60, Mr Spieget's oral evidence ot the hearing was that he also became a director of approximately
three of the companies in which Mr Drukker had an interest, There was, however, no
established poriem of Mr Spiegel making equity investments in Mr Drukker’s business

ventures,

31. Mr Drukker'’s ventures were for many years conducted in collaboration with a number of
business partners (not including Mr Spiegel) under the umbrelia of WJ Group. One of its assets

"euettp and {1 12)
WwW
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 55 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 35 of 164

sas the Gender Gil plant, a vegetable oil production facility in the Transdoiestrian region of

Moldova.

82. fis not in dispute that Mr Drukkec parted company from his former business pariners in about
2011, afier which he was left in sale ownership of WJ Holding, and through it the Bender Oil
plant. ‘The plant had not been operational for about 6 years, but he hod plans to revive its
produciion and tum it lo profit. He approached Mr Spiegel to assist with the financing.

83, The essential difference between the parties on the facts is this: Mr Drukker's case is that the
two of them opreed a binding and unconditional deal under which Mr Spiegel syould acquire o
30% equiry stake in Bender Gil for $7 milfion, and the Loan Agreements were a slam
mechanism to give partial effect to that equity invesiment, whereas Mr Spicgel's ense is that
the Loon Agreements reflected genuine loans, snd slihough he spent o considerable amount of
time and effort exploring the passibitity of olso making an equity investment, in the event tere

never was aconcluded, unconditional agreement in thal regard.

B4. That is the core factual issue on which both arbitrations qm. fis resolution demands a casefal

review of the evidence, and in porticular & detailed consideration of the contemporansaus

documentary record,

B.2. The valuations

85, Chronologically, the Grst document the Tribunal has seen is an Appmisal Certificate forming
part of a valuation given by Industrial Consult SRL as at § December 2011." It provides on
appraisal of the market valuation of “the properttes (buildings and facilities) owned by FW
Hukting?” comprising the tangible property of Bender Oil. 11 states Urat the plant is “Wor int use
(mathbatieds". The Tribunal has not been shown the full valuation report, and does not know
what information was provided to uie valuer, The Certificate does not atiempt to assess the red
present value of Bender Oil based on its anticipated future business operations, merely the
current market value of ils tangible assets. Hoving said al) that, if is the only valuation ibe
Tribunal bas been shown dating (rom 2011, and there are no spperent grounds for question
its inlegrily. The value piven is $637.830. The significance of this voluaiion fs the light i casts
an the panies’ competing claims as to the nature of the deal between them. Tlie Claimants say

thal it swpporis their cose ~ namely, that the only discussions regarding a possible equity
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 56 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 36 of 164

invesiment by Mr Spiegel were reflected in the Agreement of Sale,’ which valued # 30%.
equity stoke at $210,000: that is ia line with the Industrial Consult valuation. The Tribunal
accepts that the valuation does lend at least some support to the Claimants’ cose in this regard,
and thot it ig less consistent with the Respondents’ case (which is that the parlies pus an
enlerprise value of about $20 million on Bender Oi, of which there is no contemporaneous

evidence whalsocver).

86. The aext document is another valuation cenificale, this time fram Actimob Consulling Lid
giving o valuation os ot | Janunry 2012.” Once again, the Tribunal hes only seen the
certificate, not the underlying valuation report, and does not know whot information was
provided to the vatuer, The report is again 2 property valuotion, not an assessment of the
potential development value of the plant ua. going concem. Furthermore, the certificate slales
that “we fave nor carried out building surveys, fests services, made Indepanceni site
investigations, inspected woodwark, for] exposed parts of the structure”. Nevenheless, it
remains the only other independent picce of evidence regarding the value of the plont a¢ the
time, ond the Tribunal has no reason to doobt its integrity, The valuation figure is $1,516,580.
Mr Spieget's evidence is that the reason for the increase in value aver ihe month since the
Industrial Consult valuation was that, in lnle 2011 the plant had no windows and no doors, ihe
muchinery had stood stil) for many years, and the grass was growing high all sround the site,
Me Drukker was trying to raise finances, and be spent considerable efforts ond resources in
reinstating the doors and windows, cleaning the machinery and cutting the gross to make it look
like n viable project, and he procured a new valuation in January 2012 ta reflect ibe added value
his input had produced. The Tribunal has no reason to doubt thot evidence, and accepts it.

B.3 The Agreement of Sale

87. The next document is the Agreement of Sale dated “as af 15 March 2012." This is on
agreement concluded between WJ Holding (ie. Mr Drukker’s company) and AMM Consulting
(which, a1 jg sccepted by the Claimants, was one of Mr Spicgel’s companies}. tt was signed by
Mr Drukker on behalf of WJ Holding, and by Mr Spiege! on behalf of AMM Consulting, " The

following provisions are relevant for present purposes:

4243764
“(NIIOL.
* [UIaT6L.
“)2 180)
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 57 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 37 of 164

)

(2}

(3)

(4)

5)

(6)

(7)

The agreement recited that WJ Holding was the registered owner of 3,583 shares in

Bender Oil, and that f wished to sell and AMM Consulting wished to buy 1,074 of

those shares.

Clause | provided that WJ Holding agreed to sell, and AMM Consulting agreed to

purchase, Ihe 1,074 shares in Bender Oil “upon the ferme und conditions hereinafter se!

forte.

Clause 2 referred to Exhibit A (comprising an ‘Appraisal’ of certain ‘assets’ awned by
Bender Oi3) and Exhibit 8 (containing o description of various ‘Contracts’ setting aut
Bender Oll’s ond WJ Holdings’ privatisation obligations) which were ostensibly

nitoched to the agreement, bul neither document has been produced to the Tribunal.

Clause 3 provided that the purchase price was to be $210,000, with $100,000 payable
on or before 3] December 2012, and $110,000 payobie on or before 1 June 2013.

Clause § provided thot, at closing, WJ Holding wauld execute nnd dclivee to AMM

Consulting transfer documents and deeds of litle in respect of the shares in Bender Oil.

Under clause 6, beaded ‘Representations and Warranties of Seller’, WJ Holding was
recorded os having represented and warranted that it had full power and authority to
earry out and perfonn ils undertakings and obligntion provided in We agreement -
“except the condition precedent ta the sale is [Wi Holding "s/ fulfilment of
the privatisation requirements und prior otuthorisation of the
Pridnestrovian Maldavian Republic ("PMR") government authorizing the
said sole and registration of the Shares. [AMM Cousultiny| acknowledges

thar [WS Holding] is not piving any warranty or representation_on [WJ
Holding's| abiliry to fulfil the privatization requirements und to_reecive

necessary government approvals, in the event, {WI Holding] will war be
uble io obtain sald Zovernmemal approval by the end of 2013, this

Agreement shail be rescinded and oll funds refunded to {AMM Consuhingy™
(emphasis in the original).
The Claimants submit, ond the Tribunal accepts, that this means that the Agreement of
Sale was nol linconditional. Rather, il was conditional on the fulfilment of certain

privalisation conditions, and on the gront of certain governmental consents.

Clause § laid down certain ‘Conditions to Closing’. Jn panicular, clause 8.2 provided
that the oblizglions of WJ Holding 10 close were subject, “at the opsion af fire
Holding}. te the .. (hf Abifity uf [IEF Hofding} to complete aff privatisation
reguirentents with the PMR Republic’ is difficult to understand ihe intended effect
of the words “ar jie option of {UT Holdiugt" in this context, bul the Tribunal considers

il unnecessary to resolve thal uncenainty,

43
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 58 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 38 of 164

(3) Pursuant to clause 10, the parties agreed thal “ae parchase price ts bused! an the value
of tie Shares before {Wd Holding} will have lnwested additional finds to make tite
fociory operational and ta fulfil privatization regniresenis”. The Tribunal considers
that this provision lends at Icost some further weight to the Ctnimants’ case that dhe
porlits were proceeding on the basis ihat the value of Bender Oib was in the cegion of
$630,000, not $20 million.

(9) Clause 1S provided ihat the agreement was to be pevemed by, and consimued in
accordance with, the laws of the State of New York.

@&. Leaving oxide the detailed terms of the agreement, it is also significant to note thal it pre-dates
by four months any document thet has been produced discussing the possibility of 4 loan being
made in relation to the Bender Oil plant. Jf, as the Respondents contend, there was a
concluded, unconditional deo! for Mr Spiegel 0 make an equity investment, und if the March
2012 Agreement of Snic was put in ploce es part of the mechanism for viving effect to thai
agreement, it is surprising that there is no documentary record at the same time of any toan

being advanced or even discussed.

B.4 The 2012 Privatisation Agreement and related agreements

89. A fortnight after the Agreement of Sale was signed, the 2012 Privatisation Agreement” was
siuned on 28 March 2012 benwcen the Transdniestrian Moldovan Republic (“the Moldovan
government") and WJ Holding. Ctause 1. provided that the sgecement had been coucluded
“with the aim of Jaunching and conducting actual operations” ul the Bender Git plo. \inder
clause 3, each of the Moldovan government and WJ Holding entered into a number of mutual
obligations, The exact conten! and detail of those obligntions is unimportant. What matters for
present purposes is the fact that it is common ground berween the panics Wt ie Mulvovan

government failed to perform its obfigations under this ogrcement, ”

90, On 3 May 2012, vo Further agreements were entered imo:

(1) The first was a loan agreement benween Stubrick and Bender Oil in the sum of 31.5

million. The tern of the loan expired on 10 December 201 2.

“ys4}
* See 932 af tne Defence to the Maziin claim (1 19 81) and $31 of he Defence to the Shireen clown [} 2 99]

3d
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 59 of 228

a1.

92.

93.

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 39 of 164

(2) The second was an Additional Agreement, made between Stubrick ond W# Holding, the
effect of which appears to iiave been to treat the loan made by Stubrick ta Bender Oil
ag fit had been o lozn made by WJ Holding in dischorge of part of its invesiment

ablipotions under the 2012 Privotisation Agreement.

B.S The email of 11 July 2012

On It July 2012, Me Spiege! seat an email to William Schneider, who isa US atlorney and also
Mr Drukker's son-in-law, The subject of the email vas stated to be ‘Credit Line’. The relevant
parts of the email said this:

“Dear Bill.

As per our consulting agreement I have found 2 potential companies willing to
extend the credit line in operation [sie} in Moldova-Transylvania.

Here are the compony deinils

{. Shireen Moritime Limited (Republic of Liberia) 80 Broud Street, Monrovia,
Republic of Liberia...

2. Terms: credit line upto 4 mill. fiilerest rate 6%, 2 years, with o option fic] for
extension for 2 sore ...

The Loon agreement hoy to be standard for 3-4 pages covering all concerns
(pledges, guaranties cic.)

The second company details you will receive directly fram Arto Weber ... bit the
terms she same [sie] except the credit line fs 9 avilf and the first irans by nrutual
agreement both sides.

Please put together ASAP,"

In his oral evidence, Mr Spiegel explained that he hod o consulling ogreement with WI Holding
under which he would cam commission if be introduced thisd puny finanee. Thot appears to
explain the language he chase to use in this email, which was clearly intended to suggest
(wrongly) thot Shireen and the ‘second company’ were unconnected with him, While Mr
Spicgel confirmed in his oral evidence that he did not in fact receive any commission in
connection wilh the Joans ultimately advanced, the Tribuna) regards this dissimulation on his
part as being discreditable, and it makes the Tribunal cautious about accepting uncorrobomted

oral evidence from him,

Nevertheless, in light of (i) the timing of this email, (li) the reference to an optration in
Moaldova-TransyIvania, (iii) the identity of at least one proposed lender mentioned in [he email
with one of ihe lenders under the Loan Agreements, {iv} the similarity in the amounts of the
proposed loans, the interest rote and the potcatial exicnsion of the loan period to those that

uhimately appeared in the Loon Agreements and (y} the fact that he Respondents themselves

15
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 60 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 40 of 164

assert in their Defences thal “af ie Hine Mr Spiegel maintained an appearance of being
unaffiliated’ 10 the proposed fenders, Tribunal is willing to and does infer that (u) this email
was discussing propased funding for the Bender Oil project, (b) Mr Spiegel was at the time
discussing the possibility of procuring loans (not on equity investment) from Shircen and
another company, and {¢) Mr Schneider was being lasked with preparing the necessary loan

documentation, including personal guarantees,

94. Furthermore, it is significunt that the first documented mention of any potential loan was made
in connection with corparte lenders which were ostensibly unconnected with Mr Spiegel.
Although (os we know) the lenders were in fact his companies, and although fas we hove said)
his initial dissimulation in this regard does him no sredil in broader moral terms, nevertheless in
the context of the present dispute it happens to support the Cloimants' case, By contrast if, as
the Respondents contend, Ihe agreed deal in 2032 had heen an equily investment by Mr Spiegel,
disguised os 5 loan from companies owned and controlled by him, then @ is difficull to see why
he would have initially introduced those lenders to Mr Drukker under the prelence thot they

were pot connected with him.

"he Loan Apreements

95, The Loan Agreements themselves” are dated “As of Angus! 10, 2012". They are ia materially
identical terms to each other, save for the pmount of each foun and she terms for the draw-down,
Save where ollenvise indicated below, the terms identified in this Award are the sane in each

agreement.

él} Clause 1.1 provides thot dhe loan was made “for ie purpose af lrveitory financing for
the edible ail crushing facili”.

(2) Clause 1.2 provides that the borrowing “shui! he secured pursuant to the Security
Agreement otached hereto as Exhibit A”. There is no Exhibit A attached to either
Loan Agreement. Mr Spicgel’s cvidence is (hal ihe panics agreed thal the loans would
be secured by personal guarantees provided by Mr nnd Mrs Drukker, The Respondents
deny that there was any agreement (or personal guarantees to be provided by Mr aod
Mrs Drukker, but they provide no altermutive explanation aor any evidence of what the

‘Security Auseement! referred to in the Loan Agreements might be.

* Gee $15 of thew Qelenecs (1's |Pand (1 13|
*2366) and [247 0h
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 61 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 41 of 164

(3)

(4)

(5)

(8)

(7)

(8)

(9)

(10)
(41)
(42}

(33)

(14)

($5)

(46)

Clause 1.3 provides that interest shall accrue at 6% an the outstanding principal balance

of each advance.

Clouse 1.4 provides that each advance shall be made in certain fixed minimum omounts
or multiples thereof, being $250,000 under the Shireen Loan Agreement and $1 million

under the Mazlio Loan Agreement.

Clause U.7 provides shat requests for advances would be made by written or telephone

requests,
Classe 1.9(a) provides that all payments by the borrower shall be made in US Dolars,

Clause 1.9(¢) provides that; “Ai? calculations of interest hereutder shall ba made on
the basis of a 360 day year for clupsed fsic]".

Clause 1.10 provides as follows; “Uf any Advances is fsic} not poid when due,
Borrower shail, on demand by Lender, pay interast thereon from its due dote watit puid

In full at a rate of ten percent (10%) per aman",

Clause 2 provides (hat of! advances “voll be repaid in full togethar with aff inferest,
fees. and other sums due Lender [sie] on Septeinber 30, 2015" with the lender having
un option to extend the loan period for a further year.

Clause 3 contoins certoin representations and warranties on the part of the borrower,
Clause 4 contains cennin positive cavenanls on tho port of the borrower,
Clause 5 defines certain events of default.

Under clause 6, each party agrecd “lo pay prevailing party's fsic] ail reusonable cost
fxicf and expenses finciuding reasonable counsel fees) in connection with the
cuforcenent of thix igreement and Notes {xic}.” No octual “Notes' appear io forn any

part of the contract.

The relevent part of clause 7 provides as follows:

"This Agreentent and ugreemen! [sic], document or instrument attached
hereto or referred fo ferwir integrate aif the rerins and conditions mentioned
herein or incidental hereto, and supersede all aral negotiations und prior
writings in respect of the subject mutter hereof.”

Clatise & provides thal the governing law shall be English law.

Clause 9 is the arbitration agreement, quoled in §6 above.

i
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 62 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 42 of 164

96. There is some disngreemen! over Ihe authorship of the Loan Agreements. Mr Spiegel's
evidence is that the documents were drawn up by Mr Schneider, who borrowed from various
precedents available to his law firm. The Respondenis say that this is “aor féheir]
recollection”? but they da not suggest who ¢lse might have drafted the documents. The
Tribunat is not persuaded that much tums oa this particular aspect of the factual dispute, but

nevertheless it accepts Mr Spicgel's evidence in this regacd:

(1) Mr Spiegel is not himself a lawyer, and the Tribunal has seen no evidence lo suggest

that he instructed any lawyers to draft the Loan Agreements on fis behalf.

@) By contrast, Mr Schneider is a lawyer und he is also Mr Drukker’s son-in-law, He
would have been well placed !o drafi the agreements.

(3) The email from Mr Spiegel to Mr Schneider dated 11 July 2012 (referred to in 991-94
above) discussed the proposed contents of a loan agreement, and ended wilh the words
“Please put together ASAP". There is no dosumentary record of Mr Schneider having
declined ta de so. This suggests he accepted the invitation [rom Me Spiegel to draft the
Lean Agreemenis,

(4) For the reasons discussed in §107 below, the Tribunal finds hat Mr Schneider dmfied
\he guarantees, That makes it more likely that he olso drafied the Loan Agreements.

(5) The formatting of the Loon Agreements lends some inferential support lo Mr Spiegel's
evidence because It suggests that the content of the agreements was cul and pasted from
other precedents, For example. the headings to clauses | to 7 inclusive ore in copitals,
whereas ihe headings to clauses 3 and 9 are in lower case, Furthermore, as mentioned

above, clause 6 refers io ‘the Notes’, when no noles formed any part of the transaction.

(6) There is a slight but noticeable dillerence between ihe Respondents’ case in these
procecdings and the evidence they have ndduced in suppon of ine New York
proceedings. As noted above, the Respondents’ Defences say no more than that they
have no recolleciian of Mr Sehneider drafling the Loan Agreements.” By contrast, in
the New York procecdings Mr Drukker has sworn an affidavit dated 22 June 2017," in
which he says this: “The pve loan ugreenients were produced by Mr Spiegel"? It does

* See $20 uf their Defences [1 14] and (112|
pha G20 ELL band (12),

W169 533).

sce Sl? [2 56).
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 63 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 43 of 164

{7}

(8)

nol cicovrope the Tribunal’s confidence in ihe miegrity of the Respondents’ cuse ta see

slightly varying accounts of the same Factual issue,

in ony event, the Respondents have offered no witness evidence in these procecdings.
By contrast, Mr Spiegel has made a witness statement setting oui his evidence in this

regard, and he has also tendered himself for cTOSS-CxaMINGHON.

In particular, Mr Spiegel’s evidence was that he met Mr Schneider in a coffee bar in
mid-August 2012 when Mr Schneider handed over copies of the draft Loan Agreements
which he (Mr Sclineider} had prepared. This evidence is lo some extent corroborated
by an exchange of emails between them on 10 August 2012" (which is the dote of the
Loan Agreements), Although the subject line of the emails is “Re dendery Valuation
_ Part 2" it is common experience that Ibe subject matter of an email chain may evolve
whhoul the parties necessarily up-dating the subject line of their communications, tn
this insionce, af 2:41 pm on [0 Artpust 20/2 Mr Spieget wos writing to Mr Schneider,
asking: “Then do we weet?” Mr Schneider replied: “f have been working on or sheff
all morning... £ will wy to finish in ihe Ad und lets [ste] meet promid 2 fonmorren
ill dt work for you?” Ms Spices! replies at 3.22 pm “Yes, Bossi{! onytiing good for

you is good for me See you tomorrow at 2 (in Aronta?)”.

97. All of this tends 10 suppor Mr Spiegel’s evidence thot it was Mr Schneider who drafied the

Loon Agreements,

D,7 The Letter plAgreement
98, On 17 Aupust 2012. + Letter of Agreement betveen AMM Consulting and WJ Holding wns

executed (“the Letter of Agreement"). The copy produced ta the Tribunal is signed only by
Mr Spiegel on behalf of AMM Consvlting, but the Respondents state in their Defences that

both parties executed the agreement." It refers to the Agreement of Sale, and it slates shal

AMM Consulting acknowledges that valuable considerntion for WJ Holding entering inlo that

agreement “és cousined consulting pro vided by the anmaying meavber of AMAT Consulting).

{Mr Spiegeif’. The agreement then continues as follows:

W [usa].
“FrayM3).

“Parties now ogree der it Me eves [hir Spiegel} siops providing consulting [Wd
Holding}. or vay successor ilureaf for ay reason, including {IVS Holding}
werminating {Mr Spicget] for ety reason al his sely and obsolute cliscretion. im

"© ped §22 (L-22 Land [121
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 64 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 44 of 164

Holding) shall be emitled to werminate the [Agreement of Sale) and rescind the
transection by giving notice to [AMM Consulting] and paying @ sum of nve
hundred ond fifty thousand dollars ($250,000) within thir: days af the Notice. In
the event of rescission hereunder the paymem of $250,000 by [7 Holding] to
/AAIM Consulting). [AMM Consulting} agrees ta transfer any and all rights it nay
have had fincluding any rights to acerued dividends) hack to [1 Holding] ”

99, it is common ground between the parties thet the Leiter of Agreement was intended 10 make
provision for the re-transfer ta WI Holding of any equity In Bender Oll which tad been
acquired by AMM Consulting under the Agreement of Sale. On that basis, each side seeks 10
rely on the Letter of Agreement io support its case:

{t) For their part, the Respondents say that it supports their argument that Mr Spiegel
ngreed to acquire un equily interest in Bender Oli, otherwise there would have been no

need to make provision (or its re-transfer.

(2) In answer, the Claimants say that ihe consideration payable on re-iransfcr under the
Letier of Agreement is consistent with the figure of $210,000 in the Agreement of Sale,
and is inconsisien! with the Respondents’ case thal Mr Spicgel agreed to acquire a 30%
cquity sinke for $7 million.

100. The Leiter of Agreement provides at Icast some support for the Claimants’ cnse, and it is fess

consistent with the Respondenis’ case, for a number of reasons:

(1) The Letter of Apreement laiks only of the parties “entering into” ihe Agreement of
Sale. it does nol soy either (#) that that agreement had been completed, oc (il) that
AMM Consulting had in fact acquired ony shares in Bender Oil, ar {iii) Uiat Mr
Spiegel, through any corporate vehicle, had made an unconditional agreement to
acquire un equity interest In Bender Ol). As such, ft provides no suppor for the
Respondents’ case that there svas an unconditional agrecment for Mr Spiegel to enter

into an equity purchase ol pil, fet alone for $7 million.

(2) On rescission of the Aureement of Sale, the obligation on AMM Consulting under the
Letter of Agreement is “to srovsfer any ond all righis it aury have hod’. The most
natural interpretation of the Letter of Agreement is accordingly thal if was inendcd 10
work prospectively, imposing an obligation on AMM Consulting (on the occurrence of
some future contingency) to transfer back to WJ Holding rights in relation to Bender
Oil which, as at the date of the Letter of Agreetnemt, AMM Consulting had nat yer

nequired
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 65 of 228

161.

N02.

103.

104,

105.

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 45 of 164

(3) The consideration payable under the Leiter of Agreemenl an re-iransfer makes sense in
the coniex( of a potential 30% equity investment for $210,000. I makes no sense in Ihe

context of an equily investment for 37 million.

B.8 The personal guarantees

Although the Loon Agreements were signed in early Augusi, it is common ground that no
moneys were advanced [or several months. Mr Spiegel’s explanetion is that he wos waiting for
the personal guarantees lo be signed by Mr Drukker and his wife. The Respondents deny that

there was any agreement for personal guarantecs.

On 5 September 2012, Mr Spiegel sent Me Orvkker on emoil in Russian which has been

translated as (allows:

“Pus very surprised that you ssiff haven't totked ta Marina, As f uudersiood, the
matter is urgent, We talked about it Angust 27, As you understand, wtif the
doctitents are signed correctly, we won't be able fa do anyiling. °

Mr Spieget's explanation for this email is that Marina is Mr Drukker's wife, and that this eraail
was referring (0 Ihe fact that Me Drukker urgently needed money for the Bender Oi! project
(hence “4s | understood, the maner ix urgent”), bat Me Spiege! was not going to advance any
funds wolil the personat guarantees had been signed by Mr and Mrs Drokker (hence “endif hw

ducusenty ure signed eorrectly, we won’! be obfe ta do anything”).

The next day, 6 Seplember 2012, Mr Spiegel seat an email to Mr Schneider in Flussian, tle
translation of which shows thal the subject line was “Personal guarantee”. The body of the
email says that Mr Spiegel thought “we con mention Marino and Yura ta one guaranve
fwithous conditions and reservatinns) as the loan guarantors acting jointly and severally, ane
hove it aoturized in Moseon! onc sent io me by DAL” Mer Spiegel’s evidence is that “Aarne
and Yurg” was a reference to Mr and Mes Drukker, and that he was talking in this email aboul
the personal guarantees that Mr Schneider was meant to be diafiing for them to sign in suppen

of the loans to be mode to W3 Holding and Stubrick under the Loan Agreements,

The day ofter thai, 7 September 2012, Mr Schneider sent Mr Spiegel on emmil under the subject
line “Greeny. He said this:
“Anoched please find the form of the wwaraniy. f have drafted this ax a myre

vecununudation for WI Holding, ond do nit represent ary parties to the foun ond
guerunty agreements (neither Lenders nor Borrowers nar Marine Drukker hor

4
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 66 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 46 of 164

Yuri Dekker), Latrongly recoununend that you all review jhese dociments with the
camel of pour choice.”

106. Attached to Mr Schneider's email were tvo draft guarantees in the names of Mr ond Mrs
Drukker, one in respect of WI Holding's debt liabiticy under the Shireen Loan Agreement, and

one in respect of Stubrick’s debt Jiability under the Mazlin Loon Agreement.

107. The acewunulation of evidence outlined above leads the Tribunal to accept Mr Spiegel's case in

relation to these documents:

(1) Mr Spiegel has given witness evidence which provides # coherent explanation of ihe

documents, and the documents are consistent with his account.

(2) tis particularly striking that Mr Schneider, who is Mr Drakker’s son-in-law, drafted
the relevant guarantees, and expressed no surprise ot having been asked to do so.

(3) The foc ihat Mr Schneider says he was not acting for any of the panties does not detract
from this inference in any way. Rather the reverse: having referred 10 “the loan and
gtaranty ogreements", Mr Schneider specifically sdvises the parties to obtain
independent legal advice, which strongly suggests thet he regarded the Loan
Agreements o5 being genuine, and that the guaramices would be Jegally binding on Mr

and Mrs Drukker when executed.

(4) The Respondents hove offered no witness evidence to contradict Mr Spiege!’s account,

108. The existence of these droft guasaniees, and the foct that Mr Spiegel was unwilling to aflow any
funds to be advanced under the Loan Agreements until the personal guarantees had been
signed, provides Further inferential support for the Claimants’ case: if the funds 10 be advanced
under the Loan Agreements tad in truth been an equity investment, there would have been no
need 10 hold back payment from the ‘leaders’, and there would have been no commercial

purpose in obinining personal ‘guarantees’ from Mr and Mrs Dnukker.

109. As to subsequent events, Mr Spicgel's written evidence is thac he met with Mr Drukker at a
coffee shop in November 2012 where Mr Drukker signed the personal guarantees; Mr Drukker
then took the sipned puaraniees with him lo procure his wife's signature; Mr Spiegel did not
heep a copy of the guarantee signed by fir Drukker. Mrs Drukker then refused to sign the

wuaranices, and Me Drukker and the Respondents have since denied that ul Jormed any part of
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 67 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 47 of 164

ihe deal thet Mr and Mrs Drukker would provide ony puaraniees, or thal Mr Drukker ever

signed them.

{}0. The Tribunal accepts Mr Spicgel’s evidence in this regard, fora number of reasons:

Wi.

bie.

(I)

(2)

(3)

i)

(5)

The Loan Agreements refer to a ‘Security Agreement’. As noted above, no explanation

has been offered for that term other than os a reference to the intended guarantces.

The fact is that no funds were advanced under the Loan Agreements for severnl monihs
afier their execulion. The timing of the emails in September, followed by Mr Spicyel's
acepunt of his meeling with Mr Drokker in November, foliowed by the first transfer of
funds in late November 2012, lend support to the Claimants’ case that they would not

advance any money unti) Mr Drukker bad agreed to give the personal guorontees.

The Respondents’ case is that there never was any agecement to provide personal
Buammntees, For the reasons outlined above, the Tribunal has rejected thot case, The
Tribunal infers thet the reason why ihe Respondents were keen to deny the existence of
any agreement to provide personal guorantees is thot (i) tie moving spirit behind the
Respondents is plainly Mr Drukker, ond Mr Drukker was keen to deny having incurred
any potential personal liability under a guarantee and (iJ) the cxistence of o personal
guaranice would have been more consistent with a (ree Ipan, rater than on equity

invesiment.

Mr Spicgel hus piven witness evidence and submited himself to cross-examination on
this issue. The Tribunal found fis testimony io be consistent with the documentary

record and convincing on this point.

By contrast. the Respondents have offered no witness testimony, despite having filed o

lengthy Response and Statement of Defence.

For these reasons, the Tribunal is satisfied shot Mr Drukker did sign the personal guarantees” in

November 2012

BO Mtr Spievel's visits to the plant

The Respondents’ case is that (i) the wansfers of funds were made in Ime 20}2 and early 2013

after Mr Spiegel had satisficianly completed his due diligence investigations ima Bender oil,”

(29R$| anc [2/287]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 68 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 48 of 164

(il) Mr Spiegel conducted that due ditigence on site of Bender Oil's premises. {iil} when he
visited the Bender Oi! plont he wus inteoduced as Mr Drukker's partuer and as a shareholder in
Bender Oil, and (iv) he pariicipnied in management decisions. They rely on this as evidence of

Mr Spieret having agreed to acquire 6 30% equity interest in Bender Oil.

113. The Respondents’ case in this regard is said to be supported by a document dated 14 December
2016,” apparently signed by a Mr M.M, Gurduza as a director of Bender Oil, That document is
addressed “To whom it may concert’, The Tribunal has seen no witness statement from Mr
Gurduza. Nevertheless, the Tribunal has no reason to doubt jhal he signed the document in
question. Mt says this (with numbering inserted for ease of reference):

“fi We hereby confirm tial during the period since 2012, fram the
commencement of actlons ia relaunch the factory ofter seven years of standstill,

namely rebuilding, renavation and modernisation of Bender Oil Exiraction Plant,
Mr Alex Spiegel repeatedly visited, together with Mr ¥.P. Drukker ...

[2] Mr Alex Spiegel was iniroduced to us as the partner of Mr Drukker -
sharcholder of [Bender Git}, Or muimwrous occasions, they noted that any actions
regarding repair, installation and acquisition of eqaipnsent, and for the future cnt
as far as was known, off matters concerning the procurement of pone seterials,
processing of such materials and sale of finished products, would have to be
reported ty burl af thea for thelr joint approval.

{3} Ou manerous avcasians sie 20/2, Mr Drukker gave formal instructions jor
al? reports relating ta the econontic activity of {Bender Dil} ta be presented ta Mr
Splegel in his capacity ax shareholder.

£4} in uddition, during his visits 10 the factory, Mr Alex Spiegel took pare in
managentent meerings of [Beuder Oil}, aud hefd separate meetings with the deputy
director of [Bender OH] in charge of econanile and financial affairs,”

114. Mr Spiegel's evidence is that he did indeed visit the plant during 20t2, because he was keen to
find oul about the progeess of the venture. He says that lis molivalion was mixed: (i} os 9
trained mechanical engineer, he was curious, (ii) he was thinking of moking on equity
investment, and (41) since he did not hold coptes of any personal guarantees from Mr and Mrs
Drukker, he was anxious to monitor progress at the plant, with 3 view to doing what he could to
protect his companies" interests under the Loan Agreements. As such, he lorpely accepts the

conten of the document quoted above, with the exception af §3.

BES. The Tribunal’s conclusions in relation ta this documen!, and to Air Spicgel’s visits to the plant

gencrajly, are as follaws;

 

“! Sew for cxample §8 ob their submissions daed 11 April 2017 [V4] and §23 of their Defences [1/41] and
(i 12]}.

Tita 95),
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 69 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 49 of 164

(1)

(2)

(3)

4)

To the extent that jhe document's content is adminied by Mr Spiegel. the Tribunal

atcepls 11 4g jiceurate.

To the extent that its content is act accepted by Mr Spiegel, it contains contested
evidence from Mr Gurduza which has not keen verified by a witness statement or tested

by cross-examination. To that extent, the Tribunal cannot place any reliance on it,

The fact that Mr Spiegel visited the plant and supervised some of its activities is
consistent with each party's case: it is not consistent only with the Respondents' case
that Mr Spiegel lod entered into an uncondilional agreement fo fake 2 30% equity
interest, whether for $7 million or at any other price; nor Is it consistent only with the
Claimants’ case thal the Loan Agreements genuinely reflected the bargain between the
parties and thot Mr Spicgel was mercly exploring the possibility of making as equity

investmelll.

For these reasons, the Tribunal! considess that the document, and the evidence regarding

Mr Spiegel’s visits to the plani, assists neither party.

B.10 Payments made by the Claimants to the Respondents

116, The Respondents admit in heir Statements of Defence that -

(i)

{2)

(3}

“On 30 November 2017. {WE Holding} recetved frou {Mazlin] an amount of CHF
1,900,000"

"On 3 December 2012. PWS Holding) received from [Shireen] an amount of CHF
3,490,500

“Ow 3 January 2013, Susbrick received front {Moclin] on antount of USD 2, 850,008."

th?. The Tribunal has alsa seen the following bank recerds:

(1)

an account statement (rom Eurobank Cyprus Lid daled 7 December 2012 relating to WS
Holding’s sccount Ne 001-20) 1-00140829, which shaws aa amount of CHF 1,900,000

being crediled to Ite account from Mazlin on 30 November 2012;"

"2 Sve 654 of tht Defence in the Maziin claim (1 U1]

See §53 of the Defence in the Shireen ctoim [F'12)

™ See §55 of the Defence in the Mazlin claim [| 11].

(27582)
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 70 of 228
Case 1:19-cy-07652 Document 3-1 Filed 08/15/19 Page 50 of 164

(2) a Debit Advice from Bank Frey & Co AG dated 3 December 2012 reflecting a Iraasfer
of CHF 3,490,500 from Shireen to WJ Holding:

(3) an Inward Swift stotement from Eurobank, Nicosia Main Branch, dated 3 December
2012 reflecting the receipt by WJ Holding of the CHF 3,490,500: against the line
‘Details of Payment’ it says “Loon Apreesnent as per £0" of August 20327)"

(4) a bank statement fram Compagnie Bancaire Flelvetique dated 12 May 2013 in relation
to Maziin reflecting a payment order dated 3 January 2013 to Stubnick in the sum of
US$2,850,088.50."

118, Bosed on this materiat, the Tribunal finds thot the following sums were received by the

Respondents from the Claimants on the following dates:
(1) of 30 November 2012 WJ Holding received CHF 1,900,000 Irom Mazlin:*?
(2) on 3 December 2012 W) Holding received CHF 3,490,500 from Shireen;' and

(3) on 3 January 2013 Stubrick received US$2,850,088.60 from Mazlin.'”

119. No evidence hos been adduced of any requests having been mode for draw-downs pursuant to
the provisions of the Loan Agreements. I is therefore apparent that there was aa strict
adherence to those provisions, either in terms of {i} Ihe currency (clause |.1), {éip the stipufated
omount of eseh advance (clause 1.4) of (lil) the specified method for requesting advances
{clause 1.7). The Respondents’ case is that this non-compliance evidences the fact thet the
sums were advanced by way of an equity investment, and not as loans pursuanl to the terms of

the Loan Agteements.'” In cesponyc, il was Mr Spieget’s evidence dat Ihe parties’ actual

 

"12 583}.
7717 594].
13-585).

*F EPOXo}(1) of the Stolement of Case in the hinzlin claim (1 4] erroneously spores thar the ronsfer was mode on
tl] November 2012, Having seen the banking documentation referred to in §117 of this Award, we are satisfied
thol the Respondents ore correct in saying {ag they do in §54 ofsheir Defence ta the Mazlin claim [111 °86)) that
the transfer was effected on 30 Nowember 2012.

' There is no dispute about this figure,

"®t $55 of the Defence in the Mazlin claim {J it] the Respondents say (hat only $2,850,000 was received, not
$2,850,083. Neveriietess, having scent ee bak stutcurent at [2585] we accept the Claimants fivure in thls
regard.

8 See 62 of the Defences [lip and {1 $2).
46
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 71 of 228

124,

12,

22.

123.

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 51 of 164

understanding was simply that he would udvance the loan funds as and when they became

avoilable.

Haying considered these competing arguments, te Tribunal does not find that the obviaus non-
compliance with the tenms of the Loan Agreements in (his regard is significant in resolving the
factual issues in dispute, That non-compliance might be said 10 suppor the Respondents’ case,
but on the other hand it might be said simply to reflect the informal nawure of the financial

arrangements between bva men who had known and trusted each other since childhoad.

It is also significant to note the terms in which the Respondents have on occasion
pcknowledged ihe fact thot these payments were made. For example, in §8 of their submissions
dated 11 April 2017, they admitted that “iransfers of funds under the Loan Agreements were
made by the Claimants benveen November 2012 ane January 20/3” (emphasis added),

For these reasons, the Tribunal is in no doubt that Gi) moacy was in fact poid by the Cinimants
lo the Respondents respectivety on the dates and in the sums listed in $118 above, (ii) the
payments were so made ostensibly under the terms of lhe Loan Agreements and Git} in olt the
circumstances of this case, the question whether those sums are now repayable turns an the
answer to the question whether the Loon Agreements were shams, in ihe sense that the parties
in fact ogreed (as the Respondents contend) that any sums sdvanced in purported compliance
with their terms octually represented an equity investment by Mr Spiegel in Bender Oil and

would therefore not be repayable according to the tenor of the aureements.

BL) The December 2012 draft Agreement of Sate

The final agreement relevant to the issues in dispute is a drafl Agreement of Sale dared
December 2012. °" Like the executed Agreement of Sale from March 2012, it is concerned
with an acquisition of o 30% equity interest in Bender Oil by AMM Consulting, but il differs

from the varlier agreement in 9 number of respects:
(1) The sefler is stated to be Mr Drukker personally, rather than WJ Holding.

(2) Clauses 2 and 6(a) recognise that WJ Holding may not be able to fulfil the privatisation

requirements.

121) Ieis abe work noting that in §t6 and 418 of he Complaint in tne US proceedings meniioned in
§19¢2) above and §151 below. the Respondents desenbe these payments a} having been made “yer fhe shuns
Loon Agreements” [1/505].

‘7 188].
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 72 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 52 of 164

(3) Clouse J provides that the purchase consideration shall be $500,000 (rather than the
$210,000 stated in the March Aurcement of Sale}.

(4) Under clnuse 7(¢), AMM Consulting acknowledges that Mr Drokker and WJ Holding
“are nol moking and have net made any statement, represenialion op warranty to frin

or his advisors concensing (i) the fairness or adequacy of the Purchase Price”.

124. The existence of this draft document, together with the eircumsiances in which it was prepared,

lend Further support lo the Claimants’ cose:

U) Tis o fact that, by December 2012, no shares in Bender Oi] had been trancfarred 10
AMM Consulting.

(2) Wis the Respondents’ pleaded case thal the Moldovan government was in brench of iss

obligations under the 2012 Privatisation Agreement.”

(3) HW Mr Spiegel hod atseady committed uncanditionally to acquire a 30% equity stake in
Bender Oil, and if ihe March 2012 Agreement of Sale and the Loan Agreements had
been created as the insiruments ostensibly evidencing that agreement, there would have
been no practical purpose in entering info another enisleading Agreemeni of Safe.

(4) Ifthe agreed purchase price for the 30% equity stake had in truth been $7 million, there
would have been no practical purpose in ayceeing & variation of the purchase price from
the $216,000 stated in the March Agrcement of Sale to ihe $500,000 stated in the
December draft.

{5) The fact that a draft Agreement of Sale was being prepared in December 2012 supports
the inference that the parties recognised that the March Agreement of Sale might expire
pursuant to clause G(a} without having been completed becouse the necessary
governmental spprovals were nal forthcoming, and that as a result a replacement
Agreement of Sale would need to be agreed if Mr Spiegel was ia make an equity
investinent. That is inconsistent with the Respondents’ cose - namely, that Mr Spiegel
had already concluded 9 binding and uncondilions} agreement to make an equity

invesiment earlier ja 2012.

(6) Accordingly, both the existence ond the contents of the December drafi support Mr
Spiegel's case that (J) he was considering snd negotiating a possibte equity investment,
without having concluded any unconditional deal in thot regard, ond (il) ihe plang wos

“* See §32 ul che Defence to thy Maslin ctaimn [b VE BY] and $31 ofthe Defence to the Shireen claim q) 12-99),
AB
Case

125.

(25.

1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 73 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 53 of 164

beginning lo commence production and was, as a resull, increasing im value as time

passed, lience the proposed increase in price.

B.12 Correspondence in carly 20135

On 3 Jonunry 2013, Gerard Virga, of Finkelstein & Virgo PC (a law firm represeniing Mr
Spiege!'s interests), wrotc to Mr Schneider (scpresenting Mr Drukker's interests}. The first
paragraph refers to “she deaf", and paragraph number } states that “4AM wnderstonds that i is
purchasing a tlirty (30%) percent interest In the entire operation". This wording might be
taken to imply that a deal had already been concluded, Furthermore, it is unlikely to have been
a coincidence thai the fetter was written on the same day as (he third and tast transfer of funds
was made (by Mazin to Stubrick}, As such, it might be thought to provide support for the

Respondents’ case.

Nevertheless, it is apparent from a fair reading of the letter as u whote Ihat it is discussing n

potential deat which was still in the process of negotiation, and had nat been concluded:

(1) Ip paragraph number |, Mr Vinge says this: “Ie segeest thar Delia Agro he a troldiny
company owning 100%, direcily or indirectly of each of the conipanies constiinting the
operating group” {emphasis added}. Paragraph 5(A) says this: “AMMAS pens fori a
wholly owned entiry ta own iis membership interest in ihe holding company prior to
commact execution” (emphasis added}. It is therefore apparent thal no agreement had
even been reached as to the identity of the respeetive parties fo ony equity invesimeni,
pr to the structure of the deal, That is Inconsisient with the Respondents’ case tial o

binding equity investment deal hod already been concluded in 2012.

(2) The second parsyroph under avmbered paragraph | says this: “dAppurenify, Hs
Hofding owas a _fifty (iGeo percem imeress in [Beader Oil], The other fifty (50%)

"lt is therefore clear thot ihe

percent interest is held by Kelley Oil Refinery Lt
prospective purchaser was not even sure that the prospective seller was in full

ownership of the mnrget.

(3) The following paragraph snys this; “Our wderseautcding is that Wd Holding boy an
cvtensive history, We should atteampi to ixofote that history freon dis transaction
Please udlyise us of your thougivs on this area.” This may have been a reference to the

circumstances in which Mr Drukker parted company from his former business partners.

to SSH

4)
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 74 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 54 of 164

At all events, it funher evidences the fact that the negotiations for any eciuisition by

Me Spiegel of an equity interes! in Bender Oil were still at an embryonic slage.

(4) Pesagroph number 2 contains a string of questions end requests for assuronccs
regarding Bender Oil's financial position, Paragraph number 3 says this: “AMAS
especis representations and worranties that confirm the concepis set foriht above”
{emphnsis ndded). Paragraph number 4 says this: “The PMR canseut jweds to be ot
closing condition” temphasis added), Together, these paragraphs all demonstrate
clearly that the parties were still exploring the possibility and the terms of on equily
investment. Ag such, they are entirely inconsistent with any unconditional deal having

already been concluded for an equity investment by Mr Spicgel.

(3) Paragraphs 5¢B) to ([} contain a number of detailed peoposed terms which hod clearly
not yet been agreed, Again, this is all entirely inconsistent wilh an unconditional deal

hoving already been agreed,

127. Me Schneider replied by letier on 19 February 2013.'" He said that his understonding was
“that aur respective clients had a nuniber of follow up meetings”. That clearly suggests the
partles were still in negotiation, The same inference |s 10 be drawn from the letter as a whole.
For example, it refers in sumbered paragraph | to Mr Schneider's understanding “thar AMM is
buying into @ group of companies” (emphasis added) — not that Mr Spicged had already bought
Into Bender Oil. Mr Schneider refers later in the same parograph to the “graff agreements thar J
have provided in the post” (emphasis added): if the March 20]2 Agreement of Sale and the
August 2012 |.nan Agreements bad in fact been intended by the parties to reflect a concluded
and unconditional deal for an equity investment by Mr Spiegel, it is difficult to see why Mr
Schneider would still have been providing draft ogreements many months Inter. Having
answered the vusious points raised in the fetter frorm Finkelstein & Virga, Mr Schneider ends
his lentes by saying that he “woide be Happy te sit-down with fide Virga} te discuss any
renuining pes ems” (emphasis added):'™ the fact that he expressly acknowledges that there
were open items is inconsisient with the Respondents’ case thai a concluded, unconditional deal

had been mode some months carlicr.

197 (2/498]
Joel [27300]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 75 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/49 Page 55 of 164

B13) Power of Atlornes

 

128. There was an exchange of emails beaween Me Rashkoy and Mr Schneider on 23 September
2013,/” and Mr Spiegel executed a Power of Attamey in favour of Mr Rashkov dated 27
September 2013.!"" The Respondents rely on (hese documents in support of their case,’ They
atlege that the Power of Attomey was executed by Mr Spiegel ta order to enable Mr Rashkoy to
exccule the aalicipoted agreements for the equity investment by Mr Spieyel, and thal the ematls

confirm their story. Mr Spiegel's evidence is that these documents were oddressing other,

unrelated prospective investments by him in ihe region.

129. The Power of Attomey’”? suthorises Mr Rashkov Io perform a number of actions on behalf of
Mr Spiege!, including buying and selling “shures or participation interest af any Moldovan
enterprises” (clause 1) and performing any activns and formalities “related ta ihe incorporation
and registration of a tinited Habtlity company in the Republic of Moldova" (clause 3). The
emails comprise he following exchange.!) Mr Rashkav emailed Mr Schneider saying this:

“Volndya, we also need:

i. Certificate of registration of AMM

2, Exiract fron the commercial register regarding AMM

3, Document confirming the founders of the conipany all ihe way to physical
persans (Beneficial owner)

4. Decision of the compeient body of AMM an the purchase of shores in Moldova

3. Power of attorney or persenol presence director fic] of AMM”.

13+, Mr Schneider emailed Mr Rashkov as follows:

“Sergey:

See the ostachments. Full pockage of documents for Mr Spiegel. He will purchase
shares of the companies for AMM. Please organise the tronstutloit of Huse
documents. The originals are an their way to pou."

1919410),

“4 (2a tala].

MY See $28 of the Delenre to the Mazlin elaim {1-1 81) and §27 of the Defence to the Shireen claim (+ 12°99].
See also §24 of Mr Drukker’s affidavit in she New York proceedings [2°538},

"2 The Ruspondens have provided an English transasion {7 411 412} ofthe Russian original [2-4 13—114].

+ The Respondents hove again provided an English translation [2-409] of the Russian original (2410). This not
entirely clear which of the ava emails came first. Neither one obviously answers the other, Furthermore, cach
party may have been ino different time zone when Ihe messages Were sent, so the apparent lime of sending is
not necessarily determinative. Moreover, the subject lines of the Iwo emails do nol match: the message from
Mr Schneider is written uncer the heading “FH wheseus the message from Mr Rashkoy is under the heading
Mat We have aceordingly set ikem out in the order in which they appear on ihe page ax an exhibit to the
Respendenis’ Defences
51
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 76 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 56 of 164

131. Whilst these documents might appear ta be consistent with the Respondents’ case, the Trebunal

finds in difficult to attach any weight lo them, for a number of reasons:

{1) First, neither the Power of Alomey nor the emails make ony specific reference to the

Bender Oil project.

(2) Second, the Power of Atlomey confers powers on Mr Raslikoy well in excess of what
would have been necessary simply in order 10 cnabic him to enter into a share

acquisition agreement on behalf of Mr Spiegel.

(3) Third, as the Respondents have been al pains to point ows, both Mr Drukker and Mr
Spiegel arc resident in the USA, and the terms of Mr Spicgel’s prospective equity
investment in Bender Oll were negotiated between them and their respective US
lawyers. In the circumstances, there is no obvious reason (ond certainly none was
suggested by the Respondents) why any share purchase agrcement reflecting that equity
investment would have hod to be executed in Moldova.

(4) Fourth, it is apparent from Mr Schneider's emait message that he was sending Mr
Rashkov o “package of documents". If those documents bad supporied the
Respondents’ case, the Tribunal would have assumed that they would have been

produced as an exhibit to the Defences, along with the covering email. They were not.

{S) Fifth, Mr Schneider's email says that Mr Spieget “will purchase shares of the
conipanies" (plural). None of the documents that hove been produced reluting to the
Bender Oil project involved Mr Spiegel (or any company owned ond controlled by

him) acquiring shares in more than one company.

(6) Finally, cven if the Tribunal had rejected Mr Spiegel's evidence in Uns regard, it would
not have considered that either the Power of Attiomey or the emails support the
Respondents’ case. in particular, lhey do not demonsirate that a concluded,
unconditionel deal for an cquity invesiment was ever made. At mosi they night show
that Mr Spiegel was putting in place a mechanism for executing the necessary
documents if an investment deal were to be concluded. But the fact that he wns purling
such a mechanism in place is not evidence thot an uscondilional dent was in the event

concluded.

132. For these reasons, ihe Tribunal finds thot the Power of Atiomey of 27 Scpiember 2013 and the

emails of 23 Septenaber 2013 do sul uysial (he Respondenis’ case,
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 77 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 57 of 164

133.

134,

135.

136.

197.

id Health insurance

The Respondents allege that Mr Orukker arranged for health insurance for Mr Spiegel and his

family {ineluding his ex-wife), and that he paid them salaries through one of his New York

" atis

companies, YD Export Import Inc.’ They lave produced some Forms W-2'~ and o ioble
prepared by Mr Drukker’s accountant!”* both of which appear to evidence these payments, The
Respondents say that this is proof of the concluded naiure of Mr Spiegel’s agreement to acquire

an equity interest in Bender O1,""”

Mr Spiegel agrees that he and members of his family were indeed notionnlly employed by one
of Mr Deukker's companies and that they were enrofled in a healil: insurance plan. However,
Mr Drukker's evidence is thet these arrangements only lasted a matter of months, and also that
any salary paid to him ond to members of his family wos reimbursed by Ihem.

The Tribunal necepts Mr Spiegel’s evidence in this regard. The accountant’s table covers a
period of fess than m year during 2013, and the Forms W-2 oppeor to relaie to the same

payrnents.

In any event, the Tribunal does not consider that these arrangements arc relevant to, of provide
any support for, the Respondents’ case in relation to the issues that have lo be decided. The
payments are not expressly ceferable ta Bender Oil, nor do they involve any of the corporate
vehicles which were involved in the atiempied operation of the plam. Furthermore, there is no
pbvious reason why an equity investment would necessarily also have involved an cinployment
comeact or a health insurance plan in the first place, nor do the Respondents seek to explain
why the Tributal should draw the inference they suggest from the bare documentation they

have produced.

For these reasons, the Tribunal does pol consider ihat the evidence relating to health insurance

assists the Respondents’ case.

4 See §27 of the Defence to the Maziin cloim (1 | 1 80] and §26 of the Defence Io the Shireen claim [112 98]
See also §23 of Mr Drukker's offidavil in ihe Mew York proceedings [2/538].

[2g [S46].
O19 JON],
"” See §23 of Mr Drukker's affidavil in the New York proceedings [2 SIH]

$1
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 78 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 58 of 164

WIS The failuce of the Bender Oil projcet

138. It is common ground that the Bender Oil project wos not a commercial success. The
Respondents anribute its failure 10 the non-performance by the Moldovan gaverment of its
various undertakings and guarantees under the 2012 Privatisation Apreement.'” For the
purpose of these arbitration claims, it is unnecessary ta moke ony findings 05 to the cause of whe

commercial failure, The fact is thaw the project was nol a success.

139. The Respondents’ case is that in these “chauged circumstances” Mr Spiegel decided to try
relying on the Loan Agreements according to their tenor, and “purposely delayed ihe efforts to

“1 This wording is almost an admission by the

finalize the corporute documentation
Respondents thal, even on their own case, there was no concluded coniract for an equity
investment by Mr Spiegel. At all events, the Tribungi cejects the Respondents’ argument that
Mr Spiegel purposely delayed finalising any documcmation. The record demonstrates that the

negolialions drified on inconclusively.

B16 The draft Agreement & MIP;

140. Each of the porties has sought to rely on the dra Operating Agreement” and the drafl
MIPA,”' which were prepered at some point during 20/4, Each draft ii more thon 30 pages

long.

144, For an oceumulation of reasons, the Tribunal considers that both the cxisience and the content

of these documents support the Claimants’ case:

(1) Neither party contends that the Operating Agreement or the MIPA was ever execuled
asa hinding agreement. They both remoined in draft. IF there had been a concluded,
unconditional deal in 2012 for Mr Spiegel lo acquire 9 30% equity enterest in Bender
Oil Gwhether for $7 million or al any other price), there would have been no need [or

the pariies still to be negotiating delailed contractual documents nearly 2 years later,

(2) ‘The parties 10 the dratt Operating Agreement and MIPA were different from those in

the 2012 agreements. The partics to the drafl Operating Agreement and MIPA included

"See $97 of the Defence to the Maziin claim [1+ 1/81] and §3) of the Defence to the Shireen claim [1-12/99).
The 2012 Privatisation Aprcement is al [2-343],

'? See $33 of the Defence to the Mazlin claim [1'11 82] and §32 of the Defence i the Shireen claim
th U2 100).

ra did].
BY es 461.
4d
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 79 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 59 of 164

(3)

(4)

{5)

Mr Orukker personally. ond also a compnay called AMM Bender Holdings LLC
C’'AMM Bender Holdings"), a Florida entity which is diferent from AMM Consulting
{ihe party to the March 2012 Agreement of Sale). Furthermove, the subject matter of
the agreements was another Florida entity, Delta Agro Holdings LLC, nor Bender Oil
or W! Holding (as in the March 2012 Agreement of Sale). In other words, even the

underlying structure of the deal had still oot been concluded.

Clause 8 of the Operating Agreement refers to the ‘initial Capital Contributions’ of the
parties by reference to the figures set out in Schedule A, The column headed “Capital
Contributions’ in Schedule A is in fact blank. This clearly shows thal some of the most

fundamental provisions of the deal were stil] under negotiation.

More generally, ihe detailed terms of the draft Operating Agreement broadly reflect the
terms under negoliation between Mr Virga and Me Schneider in early 2013. This
reinforces the inference that the parties conducted lengihy negotiations, and hed not

concluded any deal.

The Purchase Price stipulated in the MIPA for a 30% equity stke was $500,000 {the
same figure os in the daft December 2012 Agreement of Sale‘), This is again
inconsistent wiih any pre-existing deal having been concluded at $7 million.
Conversely, it also fends inferentin! suppor (0 the Claimants’ case that any potential
equity investment by Me Spiegel was to be measured in hundreds of thousands of
dollars, not in millions. The increase in price front the $210,000 stipuloted in the
March 2012 Agreement of Sale to the $500,000 propased in the MEPA some hyo years
later was presumadly aiributabie to the fact that the Bender Oil plont, olbeit nor as
profitable as hoped, had ot feust entered into production."”? Al all events, if the Loan
Agreements hed been shams, and the true price for the equily investment had been $7
million, there would have been no need for the parties to have nepotiated an upward 111
in the purchase price in 2014 from $210.000 to $500,000,

142. Esch of the draft Operating Agreement and the draft MEPA provide for the application of New

York low, and far disputes to be resolved by arbitration in New York under ihe Commercial

Arbitration Rules of the American Arbiiralion Association. This may explain the Respondents’

12 637388).

 

13 dn his leiter a $9 February 2017 (2 J98). Mr Schneider tnd sntd this: “ft is ate inuderstvading thas fender
Chi) iy nau ceoehen, desired yprentienal cupor iy

44
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 80 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 60 of 164

repeated reference to “vier ancillary greens” ** which are said 10 be governed by New
York law and by “other dirpine resolution cluuses”'” However, it is apparent that these dealts
were never ogteed or executed, and accordingly the Respondents’ case in this regard cannot be

sustained,

B17 Termination of the negotiations

143. On 25 July 2034, Mr Virga wrote to Mr Schneider'** saying that he represented ANIM Bender
Holdings, and continuing as follows:
“After attempting fo negotiate the purchase of @ thirty (30%) percent membership

interust br Delta since December 2012, AMM has concheded that further efforts are
Sutlle, AMM ternrinates negottastorts.

Afier approximately twenty (20) months of negotiations, basic issues are Stil uot
resolved. The “Group™ entities ore i108 formed, or at Jeast not disclosed to us, A
drafi of the Discloswre Schedule hus not been provided. The Seller still insists are
qualifying vach and every representation by Seller's knowledge and information
contained In documents outside of the Disclosure Schedule that may have bee
provided ar seen by AMM. The obligation to enforce the Privatization Agreements
is so vague and discretionary that it is essentially muaueless. The above lens
ere ital meant ta by exhaustive.”

$94, This letter does not seem lo have prompted any response from Mr Schneider either (i) denying
any of the points made by Mr Virgs or (Ui) suggesting that Mr Spiegel (or AMM Consulting)
had already entered into a binding deol in 2012. As a result, and in light of all che olher
evidence, the Tribunol’s conclusion is that {a} the existence of this letter aad the apparent
absence of any reply supports the Claimants’ casc Mat no paconditional deal was concluded in
2012 for at any other time) for the acquisition by Mr Spiegel (or any company owned and
controlled by him) of o 30% equity stake in Bender Oil and (b) by July 2014 the negotiations
for such an acquisition hod stslled for the reasons outlined by Mz Virga (ond not because of any

delibernte obstruction on Mr Spiegel’s part).

145. The Tribunal has also seen a similor letter from Mr Virga dated 12 Janvary 2015, addressed “Ta

i . L i c
Whoa ft May Concern? tt is woclear whether this later ictter was in fact sent to anyone, 50

"4 See for example §i0 of the Response lu Reques! for Arbitratian [} 277]. See also §10 of the Responses to
Arbitration dated 24 May 1017 [1 7] & [1 4).

See for example §22 af the Respondents’ submissions dated UW) April 2047 |(’4/24]. See also G10 of the
firspanses to Asbitravon dated 24 May 2017 [1 7) & (PBL.

'* [2 493]
p93 p,
5
Case

P46,

itt,

148,

1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 81 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 61 of 164

neither its content nor the apparent absence of ony ceply ussists the Tribunal ia resalving these

claims.

B.J8 Proceedings in Cyprus

In November 2016, Mazlin and Shireen apparently issued proceedings against WJ Holding and
Stubrick in Cyprus, and on 30 March 2017 they obtained certain interim freezing and disclosure
relieF there.@* The interim nature of that relief meant that the Cypriot court did nol conduct any
substantive analysis of the merits of ihe underlying claim, and accordingly the Claimants
cannat derive any support for theie case in this Tribunal from the fact thot such relief was

pranied.

In his evidence in the New York proceedings, Mr Drukker alleges that an order was made by
the Cyprus court on 30 March 2617 but was never served on Siubrick or W) Holding because
of Mr Spieuel’s failure to post the necessary bank guarantees requested by the Cyprus court as
security." The Tribunal has seen no evidence that the Cypriot court order was served on WE
Holding or Siubrick, but it does not accept Mr Drukker’s evidence segarding the alleged failure
19 provide security to the Cypriot court, The Tribunal has seen a copy of the court's order dated
30 March 20172" which recites on the first page that it was made ‘following the deposit by
{Shireen and Matty} of £150,000 each in cash to the Regisirar of the District Cours of Nicosia
for covering ony porettial damayes thar nay be suffered by [WJ Holding oud Stubrick} duc to
fhe erroneous obtaining of the orders". The Tribunal notes, hawever, that the order was only
drawn up on 14 July 2017," which was about three weeks afler Mr Drukker had sworn his
affidavit in the New York proceedings, so iticre may have been o delay in paying ihe necessary

deposits.

The Tribunal notes thal. in its sumnory imerim judgment of 30 March 2027, the Cypriot court
recorded that “neither site disputed the signiag of the fLoan Agreements}, and therefore their
exisience’!' That is consisicnt with the position token by the Respondents in these
proceedings. The court also said this:

“On the basis of the submitted affidavit, and specifically, exhibit 9 (a letter svat by
Mr Orukker's son in dan witich pertains to the fora of the guaranty), the Court

"A ool Ne 479/16 [2/496] and [2/569],
1 See §32 of his affidavit inthe New York proceedings [2/540].

ye [2
wh |2

42 [2

569].
$73).
498),
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 82 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 62 of 164

pored thot dhe Respunderts seen te adinit the dus antount une promtise a repayiient
using damages front another cetion. ”

149. The Tribunal does not secm to have been shown the lenier to which the cauirt was referring, and
accordingly no siguificont weight can be placed on this passage from the court’s muling: but the
least the Tribunal can conclude és that it certainly does not support she Respondents’ case in

hese proceedings.‘

150. Sepocaicly, the Claimants have iried drawing attention to cenain alleged breaches by the
Respondents of the (reezing sclief granted by Ihe court in Cyprus.) ‘The Teibunat is aot in a
position to assess the evidence in that regard, it is nat relevant to Ihe findings in these

proceedings ond the allegations are discounted entirely.

B.19 Procesdings in New York

IS], As noted above, on 7 April 2017 WJ Holding and Stubrick commenced the New York
proceedings" against Shireen, Mazlin, AMM Consulting and Mr Spiegel, secking {among
other things) “a declaratory jrdgnient that certain loan agreenienss between Plointiffs and
Defendants ore nor binding, and constitute unenforceable sham foan agrcemenix” and also “oa
permanent infunciion borring Defendants fran continuliy their efforis to enforce these sham
foox agreements” (§1 of the Complaint), The Respondenis’ case in those proceedings is
essentially the same as in thess arbitration claims, namely that (i) “fade Drtktker} agreed to sell
fto Mr Spieget} ani his entities a 30 percent stoke in {Bender Oil} In exchange for $7,000,000"
(§12 of the Cumnplaint); (il) te investment was structured as 0 toon lo suid Mr Spiegel’s “tax
and estate planning objectives” (§13 of the Complaint); (iii) the Bender O11 plant was not os
successful as anticipated because the Maldovan Government foited to perform various
undertakings ond guarantees under the privatisation agreement, and also blocked WI Holding
from transferring any shares in Sender Oil to Mr Spiegel or his companies (§19 of the
Comploint); and (iv) Mr Spiegel therenfier stored claiming thot the Loan Agrecmenis were
genuine commercial transactions and purposefully delayed finolising the sale agreement (§20 of

the Complaint).

152. It pores without snying that the resolution, as between the panies ta the New York proceedings,

of the various issues in shose proceedings (including any question as to the coun’s jurisdiction)

iy Sb2-$33),
' Supreme Court of the Staty of New York, County of Rings. Index Ne 506949 2017 [2 $01]
3H
Case

$53,

154.

1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 83 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 63 of 164

is o mntier to be resolved only by Ihe New York courts on the evidence adduced before them. |i
is equally stating ihe obvious to say thar this Tribunal has jurisdiction to resolve the issues in
these arbi! proceedings (including any question as to the Tribunal's jurisdiction’) as
between the parties ta these proceedings, on the evidence that has been adduced before the
Tribunal, The only purpose in referring in this Award 10 the procedural steps taken and the
evidence filed in the New York proceedings is to ossess what light (if any) they throw on the

determination by this Tribunol of the issues in these arbitral proceedings.

On or about 17 May 2617, the defendants in the New York proceedings (i.e. the Claimants in
these arbitration proceedings, together with Mr Spieget and AMM Consulling) oppear to have
filed o motion lo dismiss Wie Complaint, otthough the Tribunal hes not seca a copy of that
motion. what the Tribunal has seen is the affidavit swom by Mr Onukker in response.” It
lells esscntinily the same narrative and makes essentially lhe same allegations as the
Respondents in this case, but there ore some differences. In particular, in §14 Mr Drukker says
this:
"In or about early 2012... f agrecd to sefl fio Mr Spiegel) and his entities a 40

percent stake in {Bender Oil] in exchenge for $7 aittion. [Mr Spiegel) alsa agreed
to provitle another $2 million in working capital.”

The allegation regarding the agreement ot 37 mitlion is consistent with ihe case advanced by the
Respondents in these proceedings. By contrast, the allegation regarding an agreement by Mr
Spicgel to provide another $2 million in working capitol has formed no part of the defence in
these proceedings. Orice apain, ihe faci that the Respondents are advancing slightly different
arguments in different proceedings dees not inspire confidence in the integrity of their case.
Having said that, the suggestion thal Mr Spiegel sgreed to provide $2 million in working capital
might be suid to go some way to provide an explanation on behalf of the Respondents as to
why, aecoriling to their version of events, the opreed purchase price for the equity investment
was $7 million, but in the event the Ctaimants benveen them transferred more than $8 million
to the Respondents. Thot appears io be what Mr Drukker means in §21 of his affidavit, where
he says thal, between Noveinber 2012 and January 2013, “Shireew and Mazlits transferred
upprosimately S8 udifiow wider the shom Loun Agreemenss” and adds this: "The Auth of this
amownl wax {Afr Spiepet's) eqaity invesauenc” (emphasis added), Nevertheless, the Tribunal

considers thot (I) the discrepancy between the Respondents’ case in these proceedings and their

Sea §fbe belave

Fy i
"13

is menhioned in $25 of ine affidavit of Frank R. Seddin dated 22 June 2017 [2 $41].

533]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 84 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 64 of 154

case in the New York proceedings, and (ii) the fact trat there is indéed a siymficunt diflerence
between the alleged $7 million purchase price for the 30% stake and the amounis actually

Itansferred by the Claimants further undermines the Respondents’ case.

158. In §15 of his affidavit, Mr Drikker also says this:

“Mr Spiegel told me, however, that he initially needed to structure Isis equity
investment os a oan jn order to achieve certain tax und extate planning objectives.
This wauld be achieved by [Mr Spiegel} routing ostensible toans for {Bender Dil]
through offshore conpontes and then restructuring or offsetting the debt. The
parties were always clear that regardless of formal structure, the investment made
hy Mr Spiegel (through his companies) was an eguily investment and the equity
purchase price ... was S7 million” (emphasis added).

186. This is agsin broadly similar to the defence advanced by the Respondents In these proceedings,
but (i) it is unsupported by any contemporaneous documentary record and (ii) ia is inconsistent
on two grounds with the cmail of 1) July 2012 discussed above,'”" in which (a) the proposed
advance of funds was clearly described as a tan (not an equity investment), and (b) Mr Spiegel
was (at feast initially) pretending that the tending companies were not oven associated with him,

157. In §16 of his affidavit, Mr Drukker states that Bender Oi! “was worth in excess of 520 intiffon™
in March 2012, Thot Is again consistent with the case advanced by ihe Respondents in these
proceedings, but (J) the Tribunal has scen no documentory evidence lo support il, (ii) il seems
unlikely in light of the two valuations that have been produced,’” ond (sii) it nlso seems
optimistic in tight of the fact thet the facility had been inoperative for about 6 years, and the

mochinery was very dated,

159, In §17 of his affidavit, Mr Drukker says that the Loan Agresments “were produced by Mr
Spiegel’. That positive assertion is inconsistent with the neutral assertion in §20 of ihe
Respondents’ Defences ihat tt is “wot {heir} recollection" that the Loan Agreements were
drafied by Mr Schneider. For the reasons discussed in §96 above, the Tribunol is satisfied that

Mr Selineider did draft ihe Loan Agreements,

159. The Tribunal has also seen on affirmation doted 22 June 2017 by Prank R. Seddio, co-counsel

for WJ Holding and Stubrick in the New York proceedings.’ It tells essentially lhe same

WIAs] se £91-9d above
14953} and [2399]: see §¥S- 86 above
Mr sas],

60
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 85 of 228

160,

tél.

162.

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 65 of 164

narrative and makes essentiaily the same allegations as the Respondents in these proceedings.
The Tribunal notes, however, that insufficient care secins to have been taken in preparing the
affirmation, as Mr Seddio consistently misspells his own client's name as Drucker’, and he
also cloims, far exumple, that “My Spiegel was already a pariner in my business” ond refers to
“a record prepared hy my account” — neither of which ookes any sense coming from Mr
Seddjo's mouth. Clearly the text has been cut and pasted from a document drafted for Mr
Drukker. [n ony event, the affidavit does nol contain any first-hand evidence conceming the
disputed factua} issues which have ta be decided, and as p result its content is nol of any further

assistance in resolving these claims.

For these ressons the Tribunal has derived only limited assistance from the verious malenals

disclosed fram the New York procendings in resolving the issues in these arbitral proceedings.

8.20 Conclusions on the facts

It will be apparent that the Teibunel accepts the Claimants’ case and rejects the Respondents’
case on the main factual dispute between the parties. In shor, the Loan Agrectnenis were
ngreed and cxecuted as loan agreements, anid nol os shams to disguise an equity investment by

Mr Spiegel.

The Tribunal’s principat reasons for reaching this conclusion may be summarised as follows:

(1) First, the Loan Agreements are clenrly expressed as loon sgrcements, not os an equity
invesiment. The starting point of any analysis is ihe assumption that the parties lo any

written contract intend lo record in writing the bargnin they have in foct made.

42) Second, the Respondents have offered no witness or documentary evidence in support
of their main contention, namely that the Loan Agreements were shams, having been

agreed as ‘loans’ for tax and inheritance Plaaning reasons.

(3) Even if the Loan Agreements had deen structured as loans for tax and inheritance
planiing reasons, that is itself would not necessarily have rendered them shams, unless
there had been some evidence that the purpose of the structure was (9 defreud relevant
lax (or ober) authorities. Structuring an investment to maximise jis Wax eMciency 1s
entirely legitimate, assuming the structure is lawful, The Respondents have adduced no

evidence of ony unlawfulness.

4) Sor §96 of the aMidayit (2 5438]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 86 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 66 of 164

(4) Mr Spiegel has given witness evidence and suibmmitted himself ta cross-exomination (oy
the Tribunal) on these «ssucs, whereas the Respondents, lavitg made serious
allegations of fraud against Mr Spiegel, have chosen to deploy no witness evidence at

all, ond to absent themselves from the hearing.

(5) Having subjected Mr Spiegel to robust questioning, the Tribunal finds lhim to have been
an essentially honest witness in relation la the issues in dispute (ohhough not oll of his

conduct was necessarily credilnbie in a wider moral sense).

(6) For the reasuns outlined above, the Tribunal considers (hat Mr Spiegel's evidence is

consistent with the contemporaneous documentation,

(7) By contrast, there is not a single contemporanscus document which supports the
Respondents! case either (3) that Bender Oil was valued at about $20 million in 2052, or
(il) thel Me Spiege! agreed io make on equity investment for 37 million, or (as noted
above) (iil) that the investment wos siruclured in the way it was ta avoid (illegally) any
int obligations, Whilst the Respondents have made great play of the fact that they wish
10 pursue disclosure in the New York proceedings agains! Mr Spiegel personally and
against AMM Consulting in order to verify their case, it is worth noting that neither of
the Respondent companies, nor Ms Drukker nor Mr Schneider personally (both of
whom could have been expected to assist tit Respondents in any way available to

them) has been able to produce n single document to suppor their primary case.

(8} Furthermore, there is a significant discrepancy belween the alleged agreement on which
the Respondents seek to rely (ie, on equity investment ot $7 million) and (i) the
aggrepote amount of the loan facility under the two Loan Agreements {ie. $17 million)
and (il) the amount of moncy actually transferred by the Claimant companies (i.e. over
$8 million). Whilst there hus been sume suggestion from WI Holding sid Stubrick in
Ihe New York proceedings that they may seek to anribute this difference lo o separate
ngreement by Mr Spiegel to make a further investinent of $2 million by way of capital,
(a) it is striking that that allegation has formed no part of the extensive pleadings and
submissions made by the Respondents in these proceedings, ¢t) in any cvent it would
nat explain the difference benveen the combined value of the alleged equity and capital
investments (ie. $9 million) and the agyregale amount of the joan facilities (iz, SI?
million) and (c) it ts again the case that there is no contemporaneous documentory
support for the existence of any ancillary agreement by Mr Spiegel to advance o further
§2 million, Furthermore, the Tribunal finds it undermines the Respondents’ case thet
they hare advanced varying arguments in these arbiration claims ond in the New York
proceediags.

é2
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 87 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 67 of 164

(9) Moreover. the Respondents’ case is on analysis positively ineoosistent with the
documentary record in a number of respects. In particular, the March 2012 Agreement
of Sate! was plainty conditional, and it is common ground that the conditions to
completion were never satisfied, Furthermore, the Foct that lengthy draft contracts were
subsequently being negotiated throughout 2093 and until July 2014, and that those
drafis involved different parties from those in the 2012 ogreements, strongly suggests

thal no conctuded, unconditignal deal for an equity invesiment was ever ogrecd.

{10} The Respondents have olso made a number of other allegations which they have been
pnable to subsientiate. For example, they have relied in their pleadings and
submissions on “other areilfary agreemants"? which they said were governed by New
York Jaw and by “orher dispute resolution clauses”. They have also referred to “a
number of inportar oral arecagements berween [FI Holding} and Mr Spiegel that are
fundamental to the entire constuction of the dispute between the parties"! However,
on analysis il emerpes that no written syreements (apart from the Loan Agreements and
the March 2012 Agreement of Sate) were ever concluded; and the Tribunal has also
seen no evidence to substontiate the allegation that there were any oral agreements that
are inconsistent with the terms of he Loan Agreements and the March 2012 Agreement
of Sale.

(11) There is ma suggestion that AMM Consulting ever poid, of that WJ Holding ever
demanded, the $100,000 due on If December 2012 under clause 3 ofthe March 2012
Agreement of Sale,’ or the further instalment of $110,000 duc on | fune 2013. If diet
ogrecment had (as ihc Respondents contend) formed part of the concluded baryasin for
an equity investment, it is difficult lo see why neithee side sought either to comply with

pr lo enforce ifs terms.

(12) As noted nbove, ihe sequence of events between the making of the March 2012
Agseement of Sole and the first documented mention of a loon in the JI July 2012

 

PF (4 I76]
1? See for example §10 of the Response to Request far Arbitration [2-7]. See also $10 of the Responses 10
Arbitration dated 24 May 2017 [VTE S [8],

4 See far example §2? af the Respondenis’ submissions dated 1 Aprit 2017 {1 4:24], Sce also §10 of she
flesponses Io Arbitration daled 24 May 2017 J) 77 [ed 8},

Seo G43 af their Responses to the Claimants’ Mequests for Arbitrnlion | t 7] and (4-8).
“12 376).
63
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 88 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 68 of 164

email’ is sitiking, ns is the foce phat that emai} was discussing the possibility af toans

being made by companies unconnecied with Me Spiegel.

(13) For the seasons outlined in §10} 111 above, the Tribunal finds that (i) there was on
agreement that Mr and Mrs Drukker would provide personal guarantees, {#1} Mr Spiegel
caused the Claimant companies not to advance any funds until late 2012 because the
guarantees had nol yet been signed, (fil) Mr Schneider drafted and Mr Drokker signed
the guarantees in November 2012, and (iv) the Claimants thereafter advanced funds to
the Respondents. All of this is consistent with the funds having been advanced hy way

of loan, nol as on equity investment.

(14) The Respondents admit that, for a period of about 25 years, i) Mr Spiegel hod
periodically made toans to companies controlled by Mr Drukker, (Ii) all such foans had
been provided pursuant to writien agreements and (lil) they had been secured by

la

personel guarantees from Mr Drukker and his wile." That pattem of dealings is

consistent with the Loan Agreements in these proceedings also being genuine loans.

(1S) The Respondents say that Mr Drukker injected about $15 million of his own money
into the Bender Oil project.” Jt is notable thal his evidence in the New York
procecdings is that he invested thot money “wirough foams which J personally
extonded’'* Although Mr Drukker emphasises that he has not sought repayment, the
fact remains thot he provided funding by way of loans, vhereas he claims that Mr
Spiegel agreed te invest by way of equity. If this was (as the Respondents contend) a
jaint venture between the fvo men, there would have been no obvious commercial
reason (and fone has been suggested by the Respondents) why Mr Spiege’ would have
Agreed to make an equity jnvesiment of several million Dollars, while Mr Drukker (the

initiator of the project) was only making leans.

{16} Finally, Mr Spiegel's evidence is that neither the Kespondenl companies nor Mr
Drukker ever claimed thal the Loan Agreements were shams until after these arbitmion
proceedings had been commenced. There is certainly no documented record of any

such ¢loim baving been made, and the Respondents have not pleaded that wny such

"4 13365].

1) See §47—19 of the Defence to the Mazlin claim (0!) and §46-48 of vie Defence to the Shireen eloim [142]
Similar admisstons are made with less detatl in §6 of the Statements of Defence, and also in §2 of the
Respondents” submissions daied $1 April 2017 {1 4], and in $21 of their Response to the Ciaunant’s Amended
Reques far Acbirtian in the Mazlin clair |! 7).

' See 631 of the Defence 1a the Maziin claim (I-11) aid §30 of the Defence to the Shireen claun [1 12},
© See $26 af his alfiduvis in whe New York praccedings 42 5349],
od
Case

163.

1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 89 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 69 of 164

claim was made before ihe Request for Arbitration in November 2016. [hn the
circumstances, the Tribunal accepis Mr Spiegel's evidence in this regard. That
provides further inferential suppon for the conclusion thal the Respondents’ argument
thot the Loan Agreements are shams is a recent invention by them which has been

raised in an attempt to resist the claim for repayment.

For the reasons set out in this Award, the Tribunal has no hesitation in holding that the Loan
Agreements were nse loan agreements, and they were not shams intended lo disguise an equity
investment by Mr Spiegel. The evidence is overwhelming and the Respondents’ case és, based

on the evidence put fonvard, hopeless.

C. THE JURISDICTIONAL CHALLENGE

164,

165.

166.

By virtue of Article 23.) of the LCIA Rutes, the Tribunot plainly has power to mule on its Own
jurisdiction and outhority, ineluding any objection to the initial or continuing existence,

validity, effectiveness or scope of the arbitration agreement.

Ag noted aboyse, the Respondents have advanced their jurisdictional challenge ta these
arbitration proceedings on a number of different legal bases. Their principal case is thet the
arbitration agreements are nul] anid void because the Loan Agreements are themselves null and
void. They also contend that the true bargain between the relevant parties was on equity
invesiment by Mr Spiegel through his corporote velicles, and uUsat thot bacuain is govemed by

New York law and should be resolved in the New York proceedings.

Irrespective of the various different icga! labels that are applied to the jurisdictional challenge,
it nll \urns on essentially the same factual allegation. For the rensons set aut in Seclion B of this
Award, the Tribunel rejects tae Respondents’ factual case on that issue. The Loan Agreements
dre fot shams, and (here was no binding, unconditional agreement by Mr Spiegel or any of his
Creature companies (whether governed by New York or any other law) to make an equity
investment in the Bender Oi! project. For this fundamental reason, the Respondents’
jurisdictional challenge, im all iis various guises (including ihe argumeni bosed on estoppel), is

dismissed,
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 90 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 70 of 164

167, [tis also important to emphasise that there is no basis of all for the Responders’ allegation that
this Tribunal has been “imposed on the parties a the sole demand of the Claimants." The
true position is that (I) the Tribunal has been duly appointed by the LCIA pursuant to the
provisions of clause 9 of the Loan Agreements," {il) che Respondents admit that they exccuted
the Loan Agreements,”? ond {lid} the Respondents accepted the Tribunal’s sppointment."* The
Tribynal having rejected the Respondents' evidential case that they only eniered into the Loan
Agreements on the understanding that they represented o cloak for an equity investment, there
is no basis at all for the Respondents’ challenge lo the jurisdiction of this Tribunal.

168. in the circumstances, the Tribunal alsa rejects the Respondents’ contention that New York
(rather thon these arbitration proceedings) is the natural forum for the resolution of a dispute
between the parties. That argument was based on the same Jactual allegations os the sham
argument, namely the Respondents' contention that {I} an equity investment was negotiated in
New York, (ii) both Mr Drukker and Me Spiegel have properties there, and Mr Spiegel's sons
(who are co-owners of AMM Consulting) atso reside there, (Il) the Mareh 2012 Agreement of
Sale was executed in New York and is governed by New York law, as is ihe drafl December
2012 Agreement of Sale and the 2014 draft Operating Agreement and draft MIPA, (iv) the
agreements were negotiated in New York and were drafted by lawyers based there (Mr
Schneider and Mr Virgo), {v) the dea) is evidenced by the health insurance agreements with one
of Mr Drukker’s New Yark companies (YD Expert Import Inc), (vl) relevant witnesses reside
in New York, (vii) the true dispute includes parties who are not party to the Loan Agrecments
(Mr Spiegel and AMM Consulting), (viii) LCLA Arbitration does not allow disclosure to be
ordered against non-parties, nor does it enable the Tribunal to compel witnesses (0 attend, and
(ix) after the relationship between Mr Drukker and Mr Spiegel soured, they attended mediation
in New York.'!? None of that deacts in any way from the fact thot (a) the Respondents agrecd
to the provisions set out in the Loan Agreements, which include the LCIA arbitration clause,
and th) the Tribunal has rejected the evidential allegations on which the Respondents have

sought to evade the consequences of that agreement.

8! See §19 2 of ihe Respondents’ submissions dated || April 2047 (1 '3}.
N= 149-469) and (2°37).

) Ser §19 of cach Delence [1 1b 79] and (1297): “On or about 10 Angast 2012, the Respondyies enivred
ene tie inde dgrecmas”,

I See §14(]}, §26Cb) & QIML) above, and §15{1) of Mazila POZ [1 13], and also §36, $42 & $44 above, and
$4 of Shinen POI [1 18h.

" See for example §34-47 of Me Drukker's alfidavil in the New York proceedings (2 540 342] and $32 36 of
Mr Seddio's affirmation [2553].

fds
Case

1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 91 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 71 of 164

169, Finally, the Tribunal also rejects the Respondents’ contention thot the Loan Agreements (and

ihe arbitration clauses in them) are unenforceable “due fo lack of consideration". The
relevant considemiion comprised each party’s mutual promises to be bound by, and to comply

with, the terms ofthe Loan Agreements.

D. REMEDIES

D1 The capital sums

170. Since the Tribunal has held that dic Loan Agreements were not shoms, it follows that the

17h.

172.

monies advanced by the Claimants to the Respondents were due to be repaid in full, together
with interest, on 30 Seplember 2015, pursuant to clause 2.

The contractual currency of the loans was denominated in US Dollars. The transfer made fromm
Mazlin to Stubrick on 3 Jonynry 2013 wos US52,850,088.60, However, the other two transfers
were made in Swiss Francs. th is accordingly necessary first to convert those lwo amounts to
US Dotlars. That conversion should be effecied at the opplicuble cachange rates on the
respective dates when those sums were advanced, because those were the dates on which the
contractual entitlement of the borrower to receive US Dollars was dischurged. Applying the
live mid-murket rates provided by the Claimants for exchanging Swiss Francs lo US Dollars on
30 November and 3 December 2012 respectively produces the following figures (which are
slightly different from the sums claimed by the Claimants);"”

« 30 November: CHF 1,900,000 @ |.0792647328 USD/CHF = U552,050,602.99

© 3 December 2012; CHF 3,490,500 @ 1.0809434590 USD/CHF = U$$3,773,033,12

D.z Interest

Pursuant io clause |.3 of the Loan Agreements, the Claimants are entitled to simple inierest at
6% per anand on “the outstanding princinial batanee” (emphasis added) of eoch of the sums
advanced from the date of advance untit 30 September 2015 (the due date for repayment under
clause 2 of the Loon Agreements). The Claimants’ interest calculations, provided under cover

af their email of 29 November 2017, reflected interest accruing in these years which had been

'™ See for cxumple §29 30 of the Respondents’ submissions doted t1 April 3067 (1 -t].

The Respondents’ calculations, set oul in their email of 15 Januory 2018, were fractionally Uiffurea because
they took the exchange rate only lo 5 decimal places. The Tribunal has adopied a more ascurne calculotion.

67
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 92 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 72 of 164

compounded onsiwally. The Tribunal agrees with the Respondents’ submissions that the terms
of the contract do not provide for such compound interest. Clause 1.3 refers io interest accruing

on the “principal” amount outstanding only.

173. On the inte construction of clause 1.10 of the Loan Agreements, and in the events which have
happened, each Claimant is also entitted to simple interest at 10% per anmun on “any
Advances", Le. on the capital smount of cach advance outstanding as at the due daic (Ae, 30
September 2015) umiil poyment in fill. The ‘Defautt Interest’ under clause |.10 is triggered by
a ‘demand’. For these purposes (and contrary to the submissions of the Respondents), te
Tribunal holds that the requirement for a ‘demand’ is satisfied by the Request for Arbitration
dated 21 November 2016. However, ance a demand has been made, the contractual Defsull
Interest accrues from the due date for payment, fe. from 30 September 2015, nol from (he dote
of demand. The Cloimants again provided calculations on 29 November 2017 in which the
Default Interest is compounded annually. The Claiments alsa claim (without explanation) in
their Skeleton that they are entitled to “defoult duleres! ... on both the copitel sums advanced
pursuant lo ihe Agreemeni and the interest chargeable thereon" (emphasis added). The
Tribunal disagrees. The express terms of the Loan Agreements make clear that Defauli Interest
under clause 1.10 secrues on the outstanding amount of cach ‘Advance’, not on the amaunt of
that Advance plus accrued inferest. The Tribunal hes applied clause 1.9(c) of the Loan
Agreements by using a notion! 360 day year where less than a full year of interest is to bc
calcufated, and in the calculetion of ongoing daily interest

174, Accardingly, the correct interest calculations may be summarised as follows:

  
    

  
    
 

“inigrot Si th
culitiom(S) a)

     

   
 
   
   
   
   
   
   
 

OVI22012-

   

 

 

 

 

 
 

 

123,036.18 | 123,036.58
S| suiiaoly = = bo |
— |
O1t2/2013- 2,050,60299 | 6% | 123,036.18 | 246,072.36
30/1 172018 | a
| | _
4/3 _
OMIZ20I4- | say 2,050,602.99 6% | 103,89722 | 149,969.58
|__ 3009/2015 ———h eee a
By] OUIGROIS- | 66 | 2,050,602.99 , 10% | 205,060.30 | 555,029.88
_sonpnos | |
a) SVIC20IG ag 2.050,602.99 | 10% 205,060.30 | 760,000.18
|| sooscn7 | - it |
ra a i Z | | }
G | ONORO | ig 2.050,60299 | 10% | 62,657.31. 22,747.49
| sroreo8 | | -

 

 

 

6a
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 93 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 73 of 164

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03/01/2013- 2,850,088.60 71,005.32 jp an0e 2
02/01/2014
QIO12014- | yg 2,950,088.60 | 6% | 171,005.32 | 342,010.63
02/01/2015
COMOIS: 1 354 2,850,088.60 | 6% | 128,729.00 | 470,739.43
30/09/2015
OVIOZOIS- | 66 2,850,088.60 | 10% | 285,008.86 | 755,748.49
30/09/2016
OIORQ0IE- | aes 2,850,028.60 10% | 285,008.86 | 1,040,757.35
30/09/2017
01102017- | 19 2.950,088.60 | 10% | 37,086.04 | 1,127,843.39
ISDL201E

 

 

 

 

 

    
 
   

 

 

 

 

 

   
  
 

 

  
  
 
 
  
 

 

 

 

 

 

 

 

 

 

 

] 03n22012- | 465 3,773,033.12 | 6% | 226,381.99 | 226,381.99
o2rt22013__|
03/22013- ag, 3,773,033.12 | 6% | 226,381.99 | 452,769.97
o7/12/20t4 —
03/12/2014- 02 3,773.033.12 | 6% | 169,909.33 | 642,673.31
30/09/2015
ONI02015- | agg 3,773,093.12 | 10% | 377,303.98 | 1,019,976.62
3070972016 | —_—_——|
|
CHOBE | 365 3,973,033.12 10% | 377,303.31 1,397,279.93
30/09/2017 |
| OW oral7- | 110 3,773,033.12 | 10% 115,287.12 1,512,567.06 |
ve 19/01/2018 ’ ‘ | ==

 

 

 

 

69?
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 94 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 74 of 164

D.3 The appropriate creditor

175. As noted obove, on 30 October 2017 Shireen assigned the benefit of its clainy to Mazlin, and
Mazlin has been joined as a co-claimant in the Shireen claim. th the cirewnstances, the

appropriate award is to order all payments to be made by the Respandents to Mazlin.

DA Joint, ac foint ond several linbility

176, The Respondents deny that they are jointly and severally tioble under the Loan Agreements.”
‘The Tribunal accepts that ansument for ihe following reasons.

177. The presumption under general law is that a promise made by two or more persons is Join, and
thot express wards are necessary to make it joint and several.” The opening words of each
Loan Agreement in this case recite that the lender “agrees /o extead credit to [WS Holding} aud
{Stubrick} (collectively the ‘Borrower’J”. Thereafter, all the obligations to repay copilal and
interest are expressed o5 obligations of *Borrower’.”” No words are used to indicate that the

liability of the Iwo companies which constitute the ‘Borrower’ is several.

178. The Claimants have succeeded in their claims, and the Respondents hove failed. The starting
point is accordingly a rebuttable presumption that the Cloimants are entitled to their Legal

Costs pursuant to Article 28.4 of the LCIA Rules, which provides as follows:

“The Arbitral Tribunol sholf make its decisions on bys Arburatian Costs and
Legal Costs on the general principle that cosis shondd reflect the parties’ refative
success and failure in the wward or arbitration or wider different isaues, except
where it appears fo ite Arbitral Tribunal that ii the circiinsianices ihe application
of such a general principle would be inappropriar under the olrbitratian
Agreement or oshenvise, The Arditral Tribunal may also fuke inte accom the
partes’ conduct in the arbitration, including any co-operution in facilitating the
proceedings as to time and cost and any non-co-aperation resulting in widue delay

8 See §53 of Ihe Defence to the Mazlin claim Jt $186] ond §52 of we Defense to the Shircen claim
[1124404].
See Chun ou Contract (32° ed.), $17-005
“ Sce in panicular clauses 12. .9(up 1.10. 2. and 3.1(a)
WW
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 95 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 75 of 164

179,

180.

iat.

182.

aud amnecessary expense. Any decision oa cosis by the -trbitvat Tribunal shall he
inode with reasons in the award containing such decision,”

Asticle 28.3 also provides that “the drhitrat Tribunal shall also have the power ia decide by an
award that all or part of the legal or other expenses incurred by u purty (the “Legal Costs") be
patd by another purty, The Arbitral Tribunal shail decide the amount of such Legal Cosix on
such reavonable baxty as it thinks appropriate." Accordingly, the Tribunal has a wide
discretion subject to the presumption in Article 28.4. In making that delemnination, the
Tebunal is entitled to tske into account ihe parties’ conduct in the arbilrntians and, when
making a determination os to the amount of Legal Cosis to be awarded, 10 do so on such

reasonable basis as the Tribunal thinks appropriate.

In addition, as noted in §95(13) above, by clause 6 of (he Loan Agreements each party egreed
“io pay prevailing party's {sie} all reasonable cast [sic} and expenses fincluding reasonable
comsel fees) is connection with the enforcement of this Agreement”, Thus, in addition lo the
power to award Legal Costs pursuant lo the LCVA Rules, the Tribunal also has a power to do so

undes the terms of the Loan Agreements themselves.

E.2 The costs of the conjoinder isaue

The Respondents objected lo the original constitution of the Mazlin claim, in which both
Moztin and Shireen had been named os Claimanis despite ihe foct thal the claim was based on
two separate orbitration agreements wlth non-identical parties. The Tribunal determined thot
the Clofmanss tvere not entitled 1a proceed with the claim in that form without the Respondents’
consent, which was withheld.’? It was occordingly the Claimants’ own procedural error thal

provided the oceasion for the Respondents to ruse theie procedural objection.

Nevertheless, there was plainly na compulsion on the Respondents to take that objection, and ol
the procedural hearing on 24 March 2017 their counsel was unable to aniculaie any practical
Tenson why the Respondents stiould insist on separate arbitration proceedings being issued.
The Tribunal was simply told that that was dhe Respondents’ position. They were not, and did
not elaim to be in any way prejudiced by the composition af the Mozlin claim jn its original

form.

"The Tribunal adopts he term Lepal Costs as it is used in Article 28.3 of the LCIA Rules, and also the werm
Arbitration Coss as defined in Article 28.1 as "The cosix af tte achueation other than the fegot or other
expenses incurred by Hie pettres thentyebeer™,

ITS).
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 96 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 76 of 164

183, Furthermore, die Respondents argued strenuously, both at thal heoring and im their written
subunissions, that the Tribunal did nol hove jurisdiction to oilow the Maalin claim to be
amended by the deletion of one claimant. It wos cleorly the Respondents’ objective to secure
the dismissal of the arbitral proceedings in their entirety on purely procedural grounds. In the
Gircemstonces, ond in the absence of any reasoned explanation from the Respondents as to why
they chose to object to the original composition of the Mazlin claim, it would appear that the
Respondents’ strategy was prompted either (i) by o desire to make the whole recovery proress
as slow and expensive as possible for the Claimants, or (il) by an oppartunistic desire to iry
non-suiting the arbitral proceedings in London in their entirety, so that the Respondents could
then issue the New York proceedings and efoim that those proceedings should tuke priority as
having been issued first, + or (iil) bath.

194. Although the Respandents’ position on the conjoinder issue was correct os a procedural matter,
in terms of the interpretation of the LCIA Rules, nevertheless the Tribunal considers that the
Respondents’ conduct in withholding their consent to the conjoinder of both claims in one
arbitration was unreasonable. In ihe event, Ure commencement of separate arbitration
proceedings in the Shireen claim has achieved aothing other than additional inconventence and
expense. The Tribunol infers that that was (he Respondenis’ intention,

£3 The partiecs* conduct generally

185. Having taken an unreasonable slsnce on the conjeinder issue, the Respondents then proceeded
to conduct themselves in both arbitralions in 4 manner calculated to cause further

inconvenience and expense io the Claimants:

(1) The Respondents have consistently refused to comply with the LCIA's directions to
pay the advances tu fun te Arbitrauon Casts. As a result, the Claimants have had ta

make substitute payments.

(2) After being given a Full opporunity to respond to the Claimants’ proposals for
procedur! directions in the Mazbin claim, the Respondents then sought unreasonably (0

invite the Tribunal to reopen the directions it had given in Mazlin PO2,'@

' Although the strategy failed in its principal objeciive, we see a eefection of that argument in [he affidavit
evidence sworn in ihe New York proceedings by Mic Drukker and Mr Seddie, both of whom make o point of
emphasising that the Shireen claim wos issued afier the New York proceedings lisd been commenced: see §30
of Mr Drukker's affidavit |? 530] and §22 of Mr Seddin's alfidavil [2 530),

M Seu §25(2), §26, §33 & $38 above.
72
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 97 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 77 of 164

(3)

{4)

(5)

The Respondents have consistently sought 10 pracure a dismissal or stay of these
arbitration proceedings on the basis that Ihe true agreement between the relevant parties
is governed by New York law. For the reasons sct out in detail in this Award, the
Tribunal has rejected thot case. The Tribunal considers that the Respondents’

allegations are unsustainable, and thal their efforts to resist arbitration amount to

forum-shopping,!”

The Respondents’ stated preference for the dispute to be sesolved in the New York
proceedings was ostensibly based on their contention that (i) the New York court hes
wider powers ef disclosure ogninst different parties from those avoilsble to Utis
Tribunal in these urbitral proceedings, (1) there was a “reasonable expectation” that the
evidence obtained on discovery there “wilf be relevant ta the subsequent enieriainnecnt
fey the Tridsmial) of the Respondents’ principal clain”™ and (iil) compliance by the
Respondents with any disclosure order in these proceedings might cause “irrupurable
arnt to the position of the Respondents in the New York proceedings". in the event,
however, (a) the Respondents have never ntiempted to specify exactly what documents,
or categories of document, Ihey shy will be disclosable in the New York proceedings to
assist their case, (h) they have nol produced any evidence before the Tribunal to
suggest that any such documents exist, (c} they have not explained exactly what harm
would be caused (o their interests in the New York proceedings by complying wilt the
directions for disclosure in these proceedings, and (d) they huve not explained the
apporent inconsistency benveen thai assertion and the foct that ihey were coment to
exhibit over a dozen documents to their Statements of Defence withoul, apparently,

cousing irreparable frurm lo their position in the New York proceedings.

Although the Respondents were fully aware of the timetable laid dowa in the
Procedural Orders that had been made in cach arbitration, they waited until the last
minute before qotifying the Tribunal ond the Claimants that they did not propose to

offer any disctosure."*

 

*) The Tribunal is also traubled not to have received a full explanolion from the Respondents regarding the
apparent discrepancies in heir evidence regarding the commencement dale of the New York proceedings: see
§8(5), §19(2) and §28( 1) above,

See 568 of he Respandents’ submissions dared b1 April 2017 {t 4).
rp ad band [1 24-314]

“" See £51 above. The Tribunal also notes the relatively minor poim in $13 1S above regarding the
Respondents’ failure to answer a simple question posed to them by the Tribunal

#3
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 98 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 78 of 164

186. For this accumulation of reasons. the Tribunal holds that the Respondents have conducted these
proceedings unreasonably, and with the intention of being as obstructive as they can to the
Claimants. The Tribunal accordingly proceeds on the basis that (i) te presumption mesitioned
in §178 above hos not been rebuited buc has been reinforced, and furthermore (ti) iF costs liave
been incurred which might be considered higher than expected, that is likely fo be o result of

ihc Respondents’ conduct,

E.4 The Claimunts’ Schedule of Costs
597. On 23 November 2017, Mazlin filed a Claimant's Schedule of Cosis (“ihe Schedule of

Costs”), together with separate written submissions on costs (“Ihe Costs Submissions"). The
Schedule of Cosis recorded costs under hendings (a) to {f) in aecordonce with §30 of Mazlin
PO2, together with three additional headings: (g) attendance on Counsel; (h) altendance on
third parties; and (i) costs incurred in foreign proceedings. The Schedule of Cons sets out the
costs that had been incurred jointly by the Claimants in both arbitrations, and Slireen adopled

and relied on the same Schedule of Costs.

138. Although the Respondents declined to attend the hearing, ie Respondents’ legal
representatives sent an email on 24 November 2017 which included the submissions on the

Schedule of Cosis ang Casts Submissions quoted in §67 above.

189. As to the specific numbered submissions made by the Respondents in thal email on the

Claimants’ cosis submissions:

(3) In the context of the amounts claimed in the Maztin claim, and for that matter in the
Shireen claim, the Tribune) docs not consider the overall casts claimed to be
Uisproporionaie, Since the costs cepresent costs claimed in both proceedings, it is

inappropriate to compare the costs agninst (he debt claimed in the Maziin claim only.

(2) The Respondents’ second observation is correct. However, directions were made jn the
procecdings, lo which the Respondents did nat object, (hat the Maglin claim and the
Shireen claim proceed in parallel to avoid delay and added costs and wilh a view to any
evidential hearing and oral arguments being heard concurrently.” The proceedings did
largely procced on thin basis and, of course, Ihe hearings were concurrent. As a
sonsequence. the Tribunal’s view és that the Claimants have o¢ied reasonably in

incurting their costs in this manner which is likely to have resulted in an overall cosis

See Maalin POS and Shireen POS, discussed at $43 and $44 above
Dal
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 99 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 79 of 164

{3)

th

saving, For the purposes of this award, the Tribunal hus split the costs hetween the
Mazlin claim and ihe Shireen claim in the proportions 55% and 45% respectively in
order to reflect the additional time token in the Mozlin claim to deol with the
Respondents’ initial procedural objections, and to reflect ihe face thet the costs
attributable lo the Mazlin claim (hich was in essence the lead claim) might be slighlly

greaier than these attributable to the Shireen claim.

The Casts Schedule was submitted ina fon consistent with §30 of Mazlin PO? and
§33 of Shireen POI, which did not specify the level of detail to be provided agninst
cach heading. The Tribunat finds that the level of detail provided by the Cloimants is
reasonable, particularly when isking into necount the overall reasonable level of costs

cloimed.

The Tribunal deals with the Cloimants’ claims in respect of the costs of foreign

proceedings in §193-195 below.

190. By two emails dated 27 November 2017, the Respondents’ legal representatives made the

following requests in relation to costs:

"() the question of casts be reserved during the fearing,

(li) the Clalnant be asked ta pravide a more detailed submission on costs that would
inter ulia provide:
: & break-down beswen the sve arbitrations;
coples of invoices and payeents hi relation io disbursements, arnt
detoiled nurratives und chronalogy for the hours incurred; and

(ii) thetale Respondents be thereafter allowed a submission commensing on these
"
Ces.

191. There wus no procedural rimelable for submissions of cosls fo be made afler the oral hearing,

The Respondents themselves have withdrawn their own claims for costs and, pccordingly, have

Nled no costs schedules themselves. For the reasons given above, the Tribunal finds that jt is

not necessary for further details to be provided by the Claimants.

192. Turning to the specifics of ihe Claimants’ Schedule of Costs, the hourly mies applied by

salicitors for the Claimants ore reasonable. The costs claimed against headings (0) 10 (e), (y)

and {li} are also reasonsbie in total and these are no individual amounis which appear

unrensonable. Casts under heading (9) inctude the LCIA [ces on filiny the Requesis for

Arbitsation. together with payments made by ihe Claimants on account of the Arbilration Costs,

Accordinu)y, those items, in the amount of US$150,387 50 (GBPI 13,500) are excluded from

74
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 100 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 80 of 164

Ihe Legal Costs and are deult wilh seporately below, The remainder of ihe Claimonis' costs

under heading (Ff), in the amount of USS$70,945.32, are reasonable and allowed in Sell.

¢

193. Costs under heading (3) set aut the cosis incurred in foreign proceedings in the total sum of
US$182,167.40. By reference to the Costs Submissions, those cosis were incurred in relation

fa:

()) injunction proceedings issued In Cyprus to abtain o worldwide freezing order against
Ihe Respondents i the sum of USS76,098.77;

(2) Hunparian tegal advice in relation to enforcement action in Hungary ond in relation to
the sole by Stubrick of a wholly-owned Hungavian company BVDH Ingatlanhasznosito
KA in the sum of US$10,000;

() defence of the proceedings in New York in the sum of U5$96,068.63.

194, The Tribunal accepis that the Jegal casts incurred by the Claimants in Cyprus and Hungary are
in connection with the ealorcement of the Loan Agrecment ond ere, therefore, recaversble
under clause 6 of the Loon Agreements. They are alse reasonable in their amounts.

195, The legal costs incurred in New York relate to the defence of proceedings brought against the
Cluimants and reluted entities. Bosed on the retief sought and the findings oullincd above,
ihose proceedings were brought intending to disrupt the enforcement of the Loan Agreements
in these proceedings and as sech those costs were (at least arguably) incurred “Ver cormection
with the enforcemgn|” of (hose ayseements for the purpose of clause 6. However, {i} there 15
not on identity of parties in \hese arbitrations and Ihe New York proceedings, and (fj the
Teibunal understands Usat the New York proceedings are not concluded ond, therefore, the
outcome of those proceedings, including (if appropriate) the award by the court of cosis against
ony party, is yet to be determined. For those reasons, the Tribunat concludes that it wauld nol
be appropriaie in these arbitration proceedings to aword lo the Claimants any part of the costs

af the New York proceedings claimed under heading {i}.

196. Costs under leading (h) include the cosis incurred by solicitors for the Claimants on attendance
on counsel in foreign proceedings. Albough the Tribunal disallows tre third party cosls in
relation to the New York proceedings, it allows olt the costs on attendsnce on forcign counsel
as reasonable, and notes that only 0.4 hours were incurred on altendance on New York counsel.

The Tribunol also allows the Claimants’ costs of allendance on third party funders, since the

Wy
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 101 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 31 of 164

application was necessitated by the Respondents’ refusal ia pay their stiare of the advance on

the Arbitration Cosis (see $16 Costs Submissions).

197. In summary, therefore, the Tribune! allows the Claimants’ Legal Costs us follows:

{1}
(2)
(3)
(4)
(5)

(6)

7)
(8)

(3)

Heading (a) - Preparation and drafting documents: allawed in itl - USS69,875
Heading (bh) ~ Attencance on opponent: allowed in full - U$E8,355

Heading (¢) ~ Atiendance on client and witnesses: aljowed in fill - US856,465
Heading (d) - Auendonce on LCIA and Tribunal: allowed in fuil - US$9,613
Heading (e) - Preparation For and attendance at hearings: allowed in full ~ US$50,085

Heading (f) - Disbursements and travel costs: Arbitration Costs excluded, otherwise
allowed in full - US570,945.32

Heading (g)} - Aliendance on Counsel: allowed in full - USS21,790
Heading (h) - Alzendance 6n third parties: allowed in fuSl - US$16,160

Hending (j) - Costs incurred in foreign proceedings: poniolly allowed - USS86,098.77

198, The total costs awarded are USS399,389.09, of which 55% (US$214,164.00) fs to be attributed
to the Mazlin claim and 45% (USSI 75,225.09} is to be altributed jo the Shireen claim.

E.5 Arhitration Costs

 

199. The Acbilration Costs in the proceedings, having been determined by the LCIA Court pursuant
io Article 28.1 of the LCIA Rules, are as follows:

200,

Registration fee £1,750.00
LCIA’s administrative charges £11,447.15
Tribunal’s fees and expenses ES .064.46
Final Costs of the Mazlin claim £67,261.8)

Any remaining deposits shall be returned ta the Claimants.

The Tribunal finds that the Respondents shali beor the Arbitration Costs. On the basis that the

Arbitration Costs have been funded by the Claimants, the Claimants are, therefore, entitled to

an award thet the Respondents shail be lisble to the Claimants in respect of those Gmounts,

77
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 102 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 82 of 164

thereby replacing the Procedural Orders issued in the Maztin claim and the Shireen claim.

referred to in §61 above.

PF, THe AWARD

20t. Accordingly, the Tribunal hereby awards as follows:

a)

(2)

@)

{4)

(5)

(6)

(7)

Mazlin is entited to repayment of the monies advanced under ihe Mazlin Loan
Agreement in the amounts of US$2,050,602.99 and USS2 850,088.60;

Moziin is entiticd to simple interest on US$2,050,602.99 at 6% per annum from !}
December 2013 to 30 September 2015 in the sum of US$349,969 58;

Mazlin is enlitled to simple interest on U5$2,050,602.99 ot 10% per annum from }
October 2015 until payment in full. As ot the date of this aword, such interest is
payable in the sum of USS472,777.91, and continues ai a daily rate of USS569.61;

Moazlin is entitled io simple interest on US52,850,088.60 st 6% per annum from 3
Janvary 2013 to 30 September 2085 in the sum of U5S470,739.63;

Mazlin is entiiled to simple inierest on USS2,850,088.60 af 10% per annum from |
October 2015 untli payment in full. As at the date of this award, interest is payable in
the sum of USS6S7, 103.76, and continues at a daily rate of US$791 69;

Moazlin is entitled 10 Legal Cosis of W5$214,164.00, and

Mozlin is entitled to Arbitralion Costs of £67,261.81.

202, Any remaining applications, claims of counler-claims are hereby dismissed

Place of arbitration; London

Date: AN. XR ee AS

—

Ce, Sb eS () Lo“
Kate Davies Guy Pendell

Jonathan Crow OC

78
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 103 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 83 of 164

eh 99
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 104 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 84 of 164

LOTA ARBITRATION No 173638

 

(1) SHIREEN MaSITIME LIMITED
(2) MAZLIN TRADING CORF
Claimants
= and. “
(1) ‘WI HovpInc Limitep
(2) STUBRICK LIMITED
Resnpudenis

 

FINAL AWARD
Dated 23. January 2018

The Arbitval Tribunal:

Jonathan Crow QC
Kate Davies
Goy Pendell
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 105 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 85 of 164

CONTENTS
A. Introguction p.t
A.l The parties & their representatives p. |
A.2 The arbitration agreements p.2
A. The Awards p. 2
A.d The procedural history of the conjoined claim p2
A.5 The procedural history of the separate arbitration claims p. 10
A.6 The oral jurisdiction and merits hearings p. 28
A.? After the hearings p. 29
RB. The Facts p. 30
B.1 The background p. 30
B.2 The valuations p. 31
B.3 The Agreement of Sale p.32
B.4 The 2012 Privatisation Agreement & related agreements p. 34
B.S The email of 11 July 2012 p.35
BG The Loan Agreements p. 36
B.? The Letter of Agreement p. 39
B.8 The Personal Guarantees p41
B.9 Mr Spiegel's visits to the plant p. 43
B.16 Payments made by the Claiments to the Respondents =p. 43
B.11 The December 2012 draft Agreement of Sale p. 47
B.12 Correspondence in early 2013 p. 45
B.13 Power of Attomey p- 51
B.id Health insurance p. 53
B.S The failure of the Bender Oi) project p. 54
B.16 The draft Operating Agreement & MIPA p. 54
B.17 Termination of the negotiations pe 356
BIS Proceedings in Cyprus p- 57
B.19 Proceedings in New York p. 58
B.20 Conclusions on the facts p. Gl
Cc. The Juridictional Challenge p. 68
D. Remedies — p- 67
Dl The capital sums p. 67
D.2 Interest p. 67
D3 The eppropriale creditor p. 70
D.4 Joint, or joint & several liabilily p. 70
E. Costs p. 70
E.1  Intraduction p. 70
E.2 The costs of the conjoinder issue p. 7I
¥.3 The parties’ conduct generally p. 72
E.4 The Claimanis’ Scehdule of Casts p. 74
E46 The Arbitration Costs p. 7?

fF, The Award p. 78
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 106 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 86 of 164

A. INTRODUCTION

A.l The parties & their representatives

1. Mazin Trading Corp (“Mazlin”) is a British Virgin Islands company, Company Number
1644425, with its registered office at Trident Chambers, P.O. Box (46, Road Town, Tortola,
British Virgin Islands. Mazlin is the Claimant in LCIA Arbitration Ne 163503 (“the Maziin

elaim”),

2. Shireen Maritime Lid (“Shireen”) is a Liberian non-resident corporation, registration number
C-112456, with its registered office at 80 Broad Street, Monrovia, Republic of Liberia. Shireen
is he Claimant in LOLA Arbitration Ne 173638 (“the Shireen claim”).

3. The Claimants’ representatives in these orbitrations are:
e Mr Stevie Loughrey, Onside Law, 23 Elysium Gate, [26-128 New Kings Road, London,
$W6 4LZ, Mr. Loughrey’s email address is; slevic.lourhrev@onsidelaw.co.uk. His
telephone number is +44 20 7384 6920 and his fax number is + 44 26 7384 1575.
« Ms Anvia Lintner, Enterprise Chambers, 9 Old Square, Lincoln's Inn, Londan WC2A
35R.

4, The Respondents are:
® WI Holding Lid (“WJ Holding”) of Famboridis Building, 45-47 Digenii Akrita Avenue,
1070 Nicosta, Cyprus, with registration number HE104090.
® Stubrick Limited (‘Stubrick”), also of Pamboridis Building, 45-47 Digenii Akrita
Avenue, 1070 Nicosia, Cyprus, with registration number HE268820.

5, The Respondents are jointly represented by:

« Ms Delphine Nougayréde, Solicitor of the Senior Cours of England & Wales, c/o
Schneider Law Group, 150 Broadway, Suite 900, New York NY 10038, USA. Her
telephone number is +! 212 804 8400 and her email address is dn/@lawolfice-
atvocats.com.

* Norair Babadjanian, Advocate (Russia) and Solicitor (England & Wales), Redstone
Chambers, Smolenskaya Embankment 2-33, Moscow 121099, Russian Federation. His

telephone number is +7 499 248 7278, His cmail address is nb@redstonechammbers.com.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 107 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 87 of 164

A.2 The arbitration sgreements

6 The Mazin claim was commenced by a Request for Arbitration daled 21 November 2016
made jointly by Maziin and Shireen in relation to (i) 2 written ‘Revolving Loan Agreement
(Secured)’ between Maziin and the Respondents dated as of 10 August 2012? (“the Mazlin
Laan Agreement”) and (ii) a written ‘Revolving Loan Agreement (Secured)' between Shireen
and the Respondents also dated as of 10 Aupust 2012? (‘the Shireen Loan Agreement” and,
together with the Maziin Loan Agreement, “the Loun Agreements”), The relevant part of

clause 9 of each Loan Agreement provides as follows:

“Any dispute arising out of or fn connection with the definitive agreements shall be
referred to and finally resolved by arbitration under the LCIA Rules. The number
of arbitrators shall be three, The seat, or legal place, of arbitration shall be
London, the United Kingdom. The language to be used in the orbitral proceedings
shall be Englists,”

AZ The Awards

7. Identical Awards are being made in cach of the Mazlin claim and the Shireen claim, save for
the relief. References in this Award in square brackets are to the documents contained in the
bundles used at the concurrent oral jurisdiction and merits hearings on 28 and 29 Navember
2017. Bundle 1 references are to the [bundle number / tab number / page number}, Bundle 2

references are to the [bundle number / page number].

A.4 The procedural history of the conjoined claim

9. A Response to Request for Arbitration dated 13 January 2017’ was submitted on behalf of WJ
Holding and Stubrick in which, without prejudice to their challenge to the validity of the

arbitration agreements and the jurisdiction of the Tribunal (§17), they {inter alia) —

(1) took issne with the ability of Maztin and Shireen under the Rules of the London Court
of Enternational Arbitration 2014 as amended ("the LCLA Rules”) to bring a single

claim for arbitration in relation to the twa separale Loan Agreements ($8 & §11);

(2) assented that “the Loan Agrvemterts are not genitine canmercial transactions bud
constitue sham agreemenis that were part uf an cloborafe scheme to document an

equily investment that was inade by ... Mr Alexander Spiegel (§9);

ray.
* [2371],
* (2/366),
“The2].
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 108 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 88 of 164

(3) alleged: that the “original agreememr” that governs “the real subject matier of this
dispute” was nn Agreement of Sale dated 1% Mareh 2012" ("the Agreement of Sale”)
made between WJ Holding and AMM Consulting and Manogement Group LLC
(“AMM Consulling’)} “together with other ancillary agreements” which are subject to
New York law (§10);

(4) contended that ihe dispute that has arisen between WJ Holding and Stubrick (af the one
part) and Mr Spiegel and his after ege companies (of the other) is accordingly subject

to the exclusive jurisdiction of the courts of New ¥ ork (§ 10);

(5) sthted that proceedings had been commenced by WJ Holding against Mr Spiegel in
New York County on $ December 2016 (§10); and

(6) proposed that since: the beneficial owner of the Claimants, Alexander Spiegel (“Mr
Spiegel”) and the beneficial owner of the Respondents, Yuri Drukker (“Mr Drukker”)
are both based in New York “she proper vernee for any orbitral hearings should be New
Yark" (§14).

y, By email to the parties dated 23 January 2017, the LCIA required the Claimants and
Respondents respectively to make a payment on account of costs in the sum of £10,000 each
{i.¢. a total of £20,000).

10. By emai) dated 30 Jonuary 2017, the Respondents’ legal representatives informed the LCIA
that the Respondents declined to participate in funding the arbitration.

IL. By letter fom the LCSA dated 23 February 201 7,° the parties were natified of the identity of the

Tribunal members who had been appointed.

12, The Claimanis replied 10 ihe Response to Request for Arbitration by letler dated 24 February
2017.) In that letter, they asserted thal they were entitled tc commence 4 single arbitration with
both Maztin and Shireen as Claimants. This question come to be known as ‘the conjoinder

issue’,

 

* (2/976),
“(1/23/22)).
7 [142235].
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 109 of 228

13.

I4,

15.

16,

Ii.

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 89 of 164

In light of the parties* respective positions in correspondence on the conjoincer issuc, the
Tribunal sent them on email on | March 2017° informing them thot it was “provisionally
inlnited to give directions for the deiernination of the conjoinder issue ax a preliminary issue”
and against that background invited the parties to discuss and if possible agree (i) whether it
was expedient to determine the conjoider issue first; (ii) if'so, what timetable should be Said
down tor the parties to present their full argument in that regard; and (iii) whether the parties
would wish the Tribunal to hold an oral hearing, or would be content for the matter to be

delermined on paper.

The Clairmonts’ legal representatives seni an email to the Respondents’ legal representatives on
7 March 2017? inviting them agree to the arbitration proceeding with both Claimants, on the
basis either that the Claimants were entitled (under the LCJA Rules) to preeeed in that manner
or, if nat, the only result would be the continuation of the original claim with only one Claimant

and commencement of a parallel arbitration by the other Claimant,

The Respondents legal representatives answered by email thc same day,’” saying that the
Respondents’ position remained as set forth in the Response, ie. one of general jurisdictional
challenge, and asserting that the two Loan Agreements formed part of a wider commercial
dispute regarding an equity investment made by Mr Spiegel in a company called OJSC
Bendersky Oil Extraction Plant (“Bender Oif”), a dispute in respect of which (the Respondents
contended) the New York courts were the proper venue. They also submitted that the
Claimants themselves acknowledged that the commercial reality was that the dispuie was
actually one between Mr. Spiegel and Mr. Drukker, who are both resident in the USA, They
did not answer the Tribunal’s question whether they were content for the conjoinder issue to be

determined as a preliminary issue, either at on oral hearing or on paper.

The Claimants’ Jegal represeniatives sent an email on 9 March 2017" reiterating shat their
clients were entitled to bring a single arbitration under both Loan Agreements simultancously,

and agrecing that the conjoinder issue should be determined on paper as a preliminary issue.

In light of the continuing disagreement between the parties on the conjoinder issue, and the

Respondents’ failure to explain whether ihey were content for the mater to be resolved as a

 

* 1 t/23/92R},
*[(423/290}.
"11 423/236).
41/33/245).
Case 1:19-cv-07426-JGK Document 21-1 _ Filed Opa as Page 110 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page YO of 164

preliminary issue, the Tribunal sem the parties an email on 14 March 2017,” directing an oral
hearin to be convened tn London for the purpose of determining the following questions:
(l) ds the Tribunal prechided dy the LCIA Rules, from proceeding witl shis
arbitration by reason of the Jact that the claim seeks a determination in relation

to two sepuraté erbitrafion agreements benveen non-identical parties in
circumsfances where those parties do not consent fo a consolidation?

(2) if the answer io Question 7 ix "yes", can the current elaim be amended
pursuant to Article 22.) {i) of the LCIA Rules by the deletiow af one Claimant
fond its claim), such that the amended claim would then proceed only in the
nome of the other Clahuant and only in respect of that Claimant's claine?

() if the answer to Question 2 is “yes”, and if a separate arbitration clain were
then alsa ta be commenced bp whichever Claimant had been amended out of the
existing claim, would it be appropriate for the Tribunal fo give matching
procedural directions in both arbitrations, so that the commen issues in each
could be determined simultaneously?

(4) dr any even,

(i) should the Tribunal give directions fer the determination, as u
preliminary issue, of the question whether the arbitration should be
stayed pending the final determination of any legal proceedings in
New Fork and

fli} if'se, what directions should be given?

(5) What, if ony, further directions should be given for the efficient and final
disposal of ihe issues between the partias?

18. By email dsted 23 March 2617" the Tribunal was informed that the Respondents’ legal
representatives “fave reguesied and received [their) clients’ instructions to present [iheir] case
to the Tribiusal, which af course does wot imply that [they] consent ta its jurisdiction". \n a
separate email the same day,'* the Respondents’ legal representatives repeated their assertion

that leynl proceedings “dave already been initioied agains! Mr Spiegef” in New York.

19, The parties’ respective legal representatives each provided written submissions, as directed, on
P Sp gal rep: p

b) April 20t7.* In summary:

(1) Mazlin and Shireen —

(1 /25/234).
775 /24/2297,
"1 1/93/240).
S643) and (14.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 111 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 91 of 164

(}) conceded that a joint claim by both companies could not proceed under the

LCIA Rules without the Respondents’ consent (§3-8),

(ji) submitted that the Tribunal had jurisdiction to allow one Claimant to amend
ihe Request for Arbitration by removing the other Claimant and proceeding

with the amended claim alone (§9~10),

(iii) confirmed that whichever Claimant was amended out of the joint claim wauld
issue a separate Request for Arbitration, and invited the Tribunal to make

matching procedural directions in each arbitration (§1 1-13), and

(iv) submitted that the Tribunal should proceed to determine the arbitration
claims, and nol to stay them pending any determination of the proceedings

apparently issued in New York (§14-19).

(2) The Respondents not only served written submissions on the conjoinder issue" but also
provided to the Tribunal an exhibit comprising a copy of certain legal proceedings
bewween WJ Holding and Stubrick (plaintiffs) and Mazlin, Shireen, AMM Consulting
and Mr Spiegel (defendants) apparently filed in the New York court, County of Kings,
Index Ne 506949/2017 (‘the New York proceedings”). The New York proceedings
did not appear to have been issued on 8 December 2016 in New York County {as stated
in §10 of the Response 1o Request for Arbitration’’) bul on 7 April 2017 in Kings

County. The Respondents’ written submissions —

(i) «= offered a ‘Summary Presentation of the Facts’ (§1-—-[5) in which they alleged
that: (a) Mr Spiegel and Mr Drukker “agreed that Mr Splegel wowld take air
equity stoke of 3026" in Bender Oi) “and that the vatue of this stake woutd be
US37 million, corresponding to an euterprise valuation for [Bencler Oil] of
approximately US$20 million” (§3); (b) “Wie equity investment world be
documented in a menmer that would achieve certain specific siructuring
objectives for Mr Spiege?” which Mr Drukker believed “reflected ceriain fax
and jamily estate planning considerations’ (§4);  (e} the agreed structure
implemented by Mr Spiegel for the purpose of his equity invesiment in
Bender Ofl consisted of (1) the March 2012 Agreement of Sale,’* which
would be the “care agreement!” under which AMM Consulting “would obfain
30% af the shares of [Bender Oil}, in return for paynient of a nominal price
of USS220,000" (§5(a)), (2} the transfer of the remaining equity investment

 

‘6 TY -4).
Mew),
9 (2:376).
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 112 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/29 Page 92 of 164

by Mazlin and Shircen, which was documented by the nve Loan Agreements
which “wondd be mere instriaienis to acconiplish iransfers af Mr Spieget’s
fiords to the companies owned by Mr Drukker as consideration for the 30%
equity bi [Bender Oil}” (§5(b)), and (3) “certain additfonat agreements” (§7);
(d) the ‘“Wransfers of funds under the Loan Agreements were nade by the
Clainianis benveen Noventher 2072 and January 2013, i.e. after Mr Spiegel
had satisfactorily completed his due ditigence investigations into [Bender
Oii}” (§8); (e) Mr Drukker also invested over USS16 million into Bender Oi
(§8); (0 neither Mr Drukker nor his wife ever agreed io provide, or ever
signed, personal guarantees of the Respondents” liabilities under ihe Loan
Agreements (§9); (g} as a result of the nod-perforinance by certain
Transdniestrian governmental authorities of various undertakings and
guarantees they had given in a supplementary privatisation agreement signed
with WJ > Holding on 28 March 2012 (“the 2012 Privatisation
Agreement”},”” the Bender Oil project was not a8 successful os harl been
hoped (§10); (hb) as he was aware of these developments, Me Spiegel
“changed his jack" and “chose to disregard tite real nature of the transaction
and instead uphold the shan Loan Agreentenis of August 2012, ax if these
were genuine commercial transactions" (G12), and (i) “the Loan Agreements
are null and void, that the arbitration agreements that are ostenstoly included
in (hese agreements are also null and void, and that instead, Mr Spiegel,
through his affiliated companies, holds av equiteble interest in 30% In ihe
shares in [Bender Oit}" (415);

(it) offered a ‘Presentation of Certain Legal Principles Affecting the Validity of
the Loan Agreements and Arbitration Agreements’ (§16-30), in which they
submitted that (a) the Loan Agreements were ‘shams’ within the meaalng of
Snook » London & Rest Riding Invesimenty Lid [1967] 2 QB 786, at 802
(§16); (b) the arbitration clauses could not be separated from the Loan
Agreements in whicl ihey appeared and were accordingly also null and void
(617-18); (c) the principle of party autonomy in general, and Article V{1}(d)
of the 1958 New York Convention in particular provide that an arbitral award
cannat be enforceable unless ihe composition of the tribunal and the arbitral
procedure are in accordance with the agreement of the parties, Whereas in this
case ihe Tribunal had been “jwposed on the parties at the sole demand of the

Clatmanis" (819-20), (d) the Respondents did not consent lo arbitration

 

{2/343 J.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 113 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 93 of 164

{§21); (2) the Loan Apreements “did noi reffect genuine foans, dit were part
of o lurger equity investment made by Mr Spiege?” which were “governed by
offer contracts (and other dispure resolution clauses)" (§22); (8 New York
was “Whe only proper forton" for the resolution of the dispute (§23); (g) the
arbitration agreement was null and void within Article E(3) of the New York
Convention having been induced by Mr Spiegel’s fraud and/or was
unconscionable (§24-25); ¢h) the dispute did nat fall within the arbitration
clause (§27} and could not be resolved by arbitration (§28); (i) the Loan
Apreements {and the arbitration clauses in them) are unenforceable “due io
lack of consideration” (§29-30),

(ii) in answer to the 5 questions posed by the Tribunal, the Respondents
submitted that (a) there was no jurisdiction under the LCLA Rules to hear a
combined claim by Mazlin and Shireen without the Respondents’ consent,
aylich was not forthcoming (§3 |-49)}; {b) the existing Request for Arbitration
could not be amended by removing one Claimnnt (§50-53}, (c) the third
question accordingly did not arise (§54); (a) the arbitration ought to be
stayed in favour of the New York proceedings because (1) the arbitration did
not properly reflect the wider dispute between the parties ($55); (2) the
principle of fis pesdens (456) required the issues to be determined in the New
York proceedings (§57-58), not least becouse the Agreement of Sale was
subject to New York law oud the “equity related contracts were executed in
New York? and the “dispute resofution clause i de fast negatiored draft
share sale agreement designates AAA arbitration with a seat in New York?
($59); (3) both Mr Spiegel and Mr Drukker are citizens and residents of the
USA (§60); (4) the factual cireurmstances central fo the dispute are located in
the USA (860): (5) the power to compel disclosure in the arbitration would
be inadequate when compared with the powers avajlable in the New York
proceedings (§60-62 & §64-65); and (6) the arbitration proceedings focused

on the Loan Agreements, which were shams (§63); and

(iv) in conclusion, the Respondents invited the Tribunal ic give directions either
{a) to discontinue the arbitration with immediate effect “and the Claimants
map be granted a leave [sich tp submit new requesis for arbliration" (§67),
alternatively (b) the arbitration proceedings should be stayed until such time
as discovery in the New York proceedings had taken place “upon the
reasonable expectation” that the evidence obtained on discovery there “wil

be relevant fo the subsequent enieriginment by the Tribunal) of the

4
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 114 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 94 of 164

Respondems' principal clain’' that the Loan Agreements ore shams, and the
irue dispute cannot be fully determined in the context of the arbitration (§68),
(c) thal the exchange of written submissions “do nef constinidte determination
of the jurisdictional issue at franc! (§69—79), and (d) wither the determination
of costs should be deferred (§70) or the Claimants should be liable in costs for
having improperly commenced proceedings in the joint names af Mazlin and

Shireen under separate agreements (§71).

20. Also on || April 2017, the LCLA issued 9 direction pursuant to Articie 24.4 of the LCIA Rules
requiring the Claimants ta lodge, by 20 April, a substitute payment of £10,000 in respect of the

Respondents’ share of the deposit.”

21, On 21 Apri) 2017, the Respondents’ legal representatives provided to the Tribunal copies of
four setumms of service, one each in reapect of Mr Spiegel, AMM Consulting, Maztin and
Shireen, as defendants in the New York proceedings commenced by WJ Holding and Stubrick
on 7 April 2017.

22. The preliminary oral hearing in the Mazlin ciaim was duly held in London on 24 April 2017, at

which -

(t} the parties’ respective legal representatives each made oral submissions in support of
their arguments, as outtined above;

(2) the Respondents’ legal representative also provided hard copies of a 25-page stide
presentation headed ‘The Respondents’ Commenis to Claimants’ Submissions on [|

Apri} 2017’, which had not been supplied in advance,

(3) the Respondenis' Jegal representative stated that the Respondents had no objection in
principle (i) to two new and separate arbitration claims being made, one under each of
the Loan Agreements, or {ii} to the appointment of identicat orbitral tribunals in
relation to each such claim, or (iii) 10 identical directions being given in each such

arbitration, so that they could each be run and decided in parallel;

(4) however, {i) the Respondents refused to consent to the arbitration proceeding in its
original form: no reasoned explanation was offered for this approach (apart from the

Respondents’ reliance on the point of form under the LCIA Roles}; and (ii) the

 

* 1 1/23/243].
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 115 of 228

23.

24,

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 95 of 164

Respondents also refused to accept that one of the Claimants could be amended out of

the arbitration.

After careful consideration of the parties' respective written and oral submissions, the Tribunal
issued Procedural Order Ne 1~ (“Mazlin POL") an 27 April 2007, determining chat, on the
correct interpretation of the LCJA Rules, (i) the Tribuna! was precluded from proceeding with
Ibe arbitration in its then form (Ae, with both Mazlin and Shireen named as Claimants) by
reoson of the fact that the Request sought a detennination ip relation te two separate arbitration
agreements between non-identical parties in circumstances where those parties did not consent
io a consblidation, but (ii) the Tribunal could allow one Claimant to omend the Request so as to
remove the other Claimant and its claim. The Tribunal directed (a) the Claimants to deliver an
amended Request by 5:00 pm on 28 April 2017, deleting one of the Claimants and its claim and
(b) the Respondents to deliver an amended Response within 28 days of the Tribunal’s

confinnation of its approval to the amended Request.

AS The procedural history of the separate arbitration claims

Under cover of a letter from the Claimants’ legal representatives also dated 27 April 2017 —

(2) Maztin duly delivered an Amended Request for Arbitration in the Mazlin claim,”
deteting reference to Shireen and its claim, and seeking USS4,987,061 only under the
Mazlin Loan Agreement, together with “interes: finchuding default interes!) and iis
cosis and expenses (including legal fees) af enforcing the Loun Agreements (plus

iurerest on those cosis and expenses)” (§ 4),

(2) Shireen delivered a separate Request for Arbitration” in substantially identical terms to
the Mazlin claim, save thal the amount of the claim was US$3,786,500 under the
Shireen Loan Agreement, logether with on equivalent claim for interest, costs and

expenses to that in the Mazlin claim; and

(3) the Claimants’ legal representatives submitted a suggested draft Procedural Order Ne 2
in the Mazlin claim, seeking directions feading to a determination of the merits of the

claim together with the Shireen claim, and including {at §1) the [ollowing statement:

 

yy sis).
*1/23/249]
TLS).
THA].
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 116 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 96 of 164

“The Parties confirm their acceptance that the Arbitral Tribunal comprising
My Jonathan Crow OC, Mr Guy Pendell and Ms Kate Davies appointed by
ihe London Court of International Arbitration ("LCTA “) by notification to
the Parties dated 23 February 2017 has been validly established in
vecordonce with Clause ¥ of the “Revolving Loan Agreement (Scenred)”
herveen Mazlin Trading Corp ("Maclin") and (1) WI Holding Lid
("WIA") and (2) Stubrick Lid (’Smbrick") made on 10 August 2012 (the
“Apreement’’) and Article 3 of the LCIA Rules (as hereinafter defined)”.

25, By email dated 28 April 201 7, the Tribunal ~

(1) confirmed to the parties is approval of the Amended Request for Arbitration in the
Mazin claim pursuant to §13 of Mazlin POL;

(2) directed the Respondents to indicate in writing by $.00 pmt on 5 May the extent to
which they agreed or disagreed with the dizections proposed by the Claimoats in their
draft PO2 in relation to the Malin claim and, lo the exient that they disagreed, dhe

reasons for such disnoreement;

(3) if and to the extent that the Respondents expressed any disagreement, the ‘Tribunal
directed thet the Claimant in the Mazlin claim indicate in writing any response it might

have by $.00 pm on 10 May;

(4) indicated that the Tribunal would then determine whether to tive any further directions
jnthe Mazlin claim; and

(5) stated that the Tribunal was not in a position to give any directions in relation to the
Shireen claim uniess and until te same panel had been appointed in relation to that

arbitration.

26, By letter dated 5 May 2017 from their legal represen tatives,”“ ihe Respondents —

(1) stated that they lad no objection to the proposals sel out in §1-16 of the Claimant's
draft PO2 in relation to the Mazlin claim (fe. including the paragraph quoted in §24(3)
above};

{2) stated that they abjected to any directions being given in relation to the Shireen claim;

 

75 14/23/251],
7 ( (23/258)
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 117 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 97 of 164

(3) proposed that the Respondents should deliver their Stutement of Defence within four

weeks after the close of discovery in the New York proceedings; and

(4) proposed that all olher progedural directions in the Mazlin claim should be dependent

on ihe completion of discovery in the New York proceedings.

27. By email dated 9 May 2017,” the Claimants’ legal representative provided a detailed response
to the Respondents’ letter of 5 May and -

(1) accepted that no directions could be given in relation to the Shireen claim until such
time as the LCLA appointed an arbitral tribunal, and

(2) submitted that the procedural directions in the Mazlin claim should not be deferred
pending distovery in the New York proceedings.

28. On 24 May 2017, the Respondents delivered their Responses 10 Arbitration in each of the
Maztin and the Shireen claims,” making essentially the same case as in their original Response
dated 13 lanuary 20177" (outlined in §8 above) and in their written submissions of 11 April
2017” (outlined in §19(2} above). In surmmary:

(1) The Respondents maintained their position that (i) neither Loan Agreement is “a
genuine commercial transaction but constitutes a shant agreement that was port of an
claboraie schenie ia doctment on equity investment fin Bender Oil] made by .. Mr
Alexander Spiege?’ and that “se arbitration agreement in feach] Loan Agreement is
also @ sham” (§9), (ii) the ‘original agreement” thal governs “the relotionship between
the parties” was the March 2012 Agreement of Sale “iogerher with other ancillary
agreements” (§10), (iif) those agreements are subject to New York law (911), Gv)
accordingly, the dispute that has arisen between Mr Spiegel and his aiter exe
companies (on the one hand) and W) Holding and Stubrick (on the other} ts subject to
the exclusive jurisdiction of the courts of New York (§12), (¥} proceedings had been
commenced by WJ Holding against Mr Spiegel in New York County on 8 December
2016 (§13) and (vi) since the beneficial owners of the Claimants and the Respondents
respectively arc based in New York “ihe proper venue for any hearings should be New
York” (894).

 

7701 123-262]
2811/7] and [1/8],
41.9)

rial.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 118 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 98 of 164

(2) Gn ahat basis, the Respondents iavited the Tribunal te lind that (i) the Mazlin Loan
Agreement “is nui and void” vcing a “sham (§40), (i) the arbitration agreements in
the Loan Agreements “re ofia andl ancl void" ($41), (iit) the “genuine dispule at hand
wa involves ae equity investment that wes entered into by ather parties and is governed
by other contracts governed by New York faw (aud other dispute resohition
arremguments)” (§42), (iv) Ihe ‘genuine dispute’ “also involves a iateimber of inportarn
oval orrangements between WIH und Ady Spiegel tet are fundamental to ihe entire
cansirnction of the dispute benween the parties” ($43) and (v) “since the issues, which
the Claimant has referred to arbitration do not fall within the seope of the arbilratian
clause in the Loan Agreement, the Respondents are net bound by that arbitration
cfaese™ (846).

(3) Finally, the Respondents indicated that they did not object to the identity of the
arbitrators (§52) but that they “adject to the jurisdiction af the orbitral triisasal” and on
that basis they would “seek the refevanr rufing from the tribunal by way ofan award on

the question of jurisctiction” (§53).

29, On 25 May 2017, Maztin lodged the substitute payment of £10,000 pursuant to the LCIA’s

direction on If April in relation so the Tribunal’s costs and expenses of the Mazlin claim.”

39. By an e-mail seni ta the parties on 30 May 2017," the LCTA directed Shircen and the
Respondents (logether} to pay £10,000 each as their shares of the first deposit on account of ihe

costs of the Shireen clnim.

31. On 7 June 2017, the Tribunal issued Procedural Order Ne 2 in the Mazlin claim? (“Maalin
PO2") -

(1) giving those directions to which the parties had agreed (§5 & §15(1)-(16)), and in
particular recording the fact (as confirmed in the Claimant’s draft PO2 and in the
Respondents’ response dated 5 May 2017") that the partics had confirmed their
acceptance that the acbitral Tribunal appointed by the LCIA by notification to the
parties daled 23 February 2017 had been validly established in accordance with Clause
9 of the Mazlin Loan Agreement and Article 5 of the LCIA Rules (§15())),

 

1 11 /23/268).
"2 (1123272),
» 1116),

My ¢23/238),
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 119 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 99 of 164

(2) declining to give any directions in the Shireen claim (§7);

Q) giving detsiléd reasons for declining to stay the Mazlin claim pending completion of
disclosure in ihe New York proceedings (§8-9); and

(4) giving dircetions for the further conduct of the arbitration, including an exchonge of
disclosure by lists (§15(22)} and witness statements of fact (§15(23)), and culminating
in a substantive jurisdiction and merits hearing (§15(27}-(29)).

32, By email dated 8 June 2017,” ihe Respondents’ legal representatives notified the LCIA that the

Respondents declined to fund the costs of the Shireén arbitration. proceedings.

33. By email dated 9 June 2017, the Respondents’ lega) representatives invited the Tribunal to
reconsider Maziin PO2, and in particular its refusal (o stay the Mazin claim pending disclosure

in the New York proceedings.

34, By letter dated }2 June 2017,” the parties were informed that the LCIA had appointed the same
members to the arbitral Tribunal in respect of the Shireen claim as io relation to the Mazlin

claim.

35 Also an (2, June 2017, Shiteen lodged £20,000 with the LCJA, comprising £10,000 on its own
behalf pursvant to the LCIA direction piven on 30 May 2017 topether with a substitute payment
of £10,000 in respect of the Respondents’ unpaid contribution towards the Tribunal’s coats and

expenses of the Shireen eloim,*

46. On 15 June 2017, each of Mazlin and Shireen served their Statements of Case in their
respective arbitrations,” reflecting the claims outlined in their Requests for Arbitration
(outlined jy §24 above), together with a proposed procedural order in relation to the Shireen
claim containing matching directions 10 those given in relation to the Mazlin claim, and
including equivalent wording (in relation 10 the Shireen claim) to that quoted in §24(3) above

(in relation te the Mazlin claim),

VT) 23/271}.

361) /723/274).
°7 (4 /23/279).
11 (23/277).

6179) and [1/10],
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 120 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 100 of 164

37. By email dated 16 June 2017, the Clainiants’ legal representatives inviled the Tribunal to make

matching procedural directions in cach of the Maztin and Shireen claims.

38, By email from the Respondents’ legal representatives dated 18 June 20)7, a request was made

to the Tribunal to reconsider ceriain timetable deadlines in Mazlin poz.”

39, By enmil dated 19 June 2047," the Tribunal responded to the requests received from the

Respondents’ legal representatives dated 9 and 18 June in the following terms:

“In emails froin their counsel dated 9 and 18 June, the respondents invited the
Tribunal to revisit PQ2, in particular with regard ta the question whether further
progruss in this claim should be deferred pending disclosure in the NY
proceedings, but alse with regard te specific elements in the ifsretabte,

Before responding to the detail of the respondents’ request, we would first make
two important prelivinary observations, affer setting out the relevant procedural
chronology:

i,

5.

Under cover of an email dated 27 April, the claimant's solicitors
provided a draft PO2.

nan email dated 28 April, the Tribunal said this: “we direct the
respondents to indicate in writing by 5.00 pnt on 3 May the extent to
which they agree or disagree with the directions proposed in [the
claimant's draft PO2] and, ta the extent that they disagree, the reasons
for such disagreement. If and to the extens that they express any
disagreement, we direct that the claimant ... indicate in writing any
response it might have by 3.00 pm on 10 May,”

In accordance with the Tribunal's direction, the respondents duly
provided thelx Response to the Claimant's Proposed Procedural Order
No. 2 in a detter from their counsel dated 5 May.

The elaimant shen provided itz response in an email front its solicitors
dated 9 May.

Having carefully considered the parties’ submissions, the Tribunal issued
PO? on 7 June,

Our first preliminary observation is this, From the foregoing chronology it will be
apparent that both parties had a full opportunity fo comment én the proposed
conten of PO? before it was issued. As a general rule, the Tribunal considers that,
in the interests of (0 Jéirness benveen the parties (li) te expeditious progress of
the arbitration and (ii) utinimising costs, it is undesirable for either party to trey
reopening an issue that has alreculy been fully debated and ruled an hy the
Tribunal, Absent any express agreement by ihe parties ta the contrary on any
particular issue, the Tribunal has broad powers fo order whatever procedure ts
appropriate to the cireumstances of the case. Against that background, we do not
consider that the respondents are justified in inviting the Tribunal to reopen PO2
on this occasion,

 

UT 423/285]

V1 /23/2R6],

ts
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 121 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 101 of 164

Our second preliminary observation is this, The heart of the respondents’
complaint is that the procedure for discovery available fo it in te New York
proceedings is nore wide ranging and imposes greater obligations on the claimant
than any disclosure procedure which might be available to it in these

proceedings. In view of this, it seems to be the respondents’ contention (previously
raised and ruled on in PO2) that these proceedings should anly pragress once the
discovery phase af the New York proceedings is coniplete because material
disclosed in the course of discovery in New York will or may be ised in this
arbitration. Having carefully considered the points raised by the respondents in
this regard, the Tribunal does nat accep! either the contention made or its
premise. The respondents contractually agreed to arbitrate all disputes arising out
of the agreements at issue in these proceedings in Londen. They therefore agreed
lo the various rules and procedures which govern and apply ta such arbitrations =
with all the benefits and, in some cases, initations whicl such proceedings

enjoll. There ly not — ar could there he — ony suggestion that disclosure is not
available in this arbitration, it ix ane it will be, To the extent such disclosure ts
different from (and less than) the disclosure that may be available to the
respondents iir New York, that is o Hinitation the respondents accepted wher they
aereed to arbitrate dispures arising out of the agreements at issue in these
proceedings.

For these reasons, the Tribunal does not accepr thar if is appropriate to revisit} its
decision i PO2, Nevertheless, having received the respondents’ detailed
conments in their coursels' entail of 9 June, and their further request of 18 Aone,
the Tribunal hes on this oveasion taken the exceptional course of clarifying the
reasons Jor iis decision in PO? by addressing the points raised:-

i, Invelation fa paragraph 9(7) of PO2, the respandents object to any
"implied criticism” regarding delay. The respondents weed not be
concerned: as the context of that paragraph makes clear, the Tribioal's
remark about deluy wes neuiral as to either party's responsibility:

2. Sn reflation to paragraph 9(2} af PO2, the respondents say that it “seers te
effectively prejudge the outcome of the proceedings without affording the
Respondents the benefit of due process", The Tribunal assures the
respontents that it has nor prejudged the outcome of any aspect of the
proceedings. To clarify, paragraph 9(2) of PO2 merely summarised the
nature of the pleaded claint, just as paragraph 2 swumiarised the nature of
the pleaded defence, In considering a request regarding the necessity for
disclosure (in these proceedings er any other), the Tribiurat is fully within
its powers (and required) to suntmarise on a prima facie basis the nature of
the claims and defences bs order fo decide on the appropriate procedure as
regards disclosure (and the ioretable) going forwards.

3. The respondents say in relation fo paragraph 9(3) that “on the one hand
the Tribunal implies that the Respondents do nat hold sufficient information
fo convince Jt that the New York proceedings ure necessary, ane or the
other hand it effectively precludes the Revpondents from obtaining the
relevant formation via the only sufficicut means available ia it, Le,
through the New York discovery process". The Tribunal refers to ity
preliminary observations above. The Tribunal ts conceriaed with the
progress of and procedure Jor this arbitration, Under its broad procedtral
powers, the Tritimal hos dismissed the respondents’ contention that
diselosure inthe Mew York proceedings ix necessary before this arbitration
can progress of all. That decision decx not prechale the respondents from
vdtaindig discovery either in the New Park proceedings or in this
arbitration in die course, nor from using disclosure obtained from either
process in these proceedings (to the extent that is pernitied dy tiny, fH alse

iG
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 122 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 102 of 164

™

does not preclude the respondents from making any application in the
future as regards the timing of any final determination of the issues in this
arbitration. In the meantime, the Tribumal hus merely concluded in PO2
that service of the Defence and any Cross-claim should not be deferred
uril afier completion of discovery in the New York proceedings.

The respondents say that paragraph 9(4) of PO2 “does not correspond (0
the facts" and they refer in particular to their submissions of 1 April 2017,
yeetions 1-15, 18, 22, 55-65. The respondents make a similar point in
relation to paragraphs 9(7) of PO2. The Tribunal was and is fully alive to
the nature of the respondents' argianent in this regard, and in particular
paragraphs 55-65 of its 1 April submissions. However, it remains
unpersnaded that this arbitration should effectively be stalled pending the
completion of disclosure in the New York proceedings. The fact that Mr
Spiegel and/or any corporate entities operated by him (rather than the
claimants) may hold some documents which are relevant to the issues in
dispute does not justify a complete standstill of these proceedings. The
Tribsmal refers to its second preliminary observation above about any
limitations which may apply to disclosure in these proceedings. ft also
remains open fo the respondents to utilise the procedures avcilable to it in
these proceedings.

Jn relation to paragraplis 9(5) and (6) af PO2, the respondenis have now
provitled a fuller set of documents relating fa the proceedings in New

York, Nevertheless, we have still seen nething issued there on 8 December
2016, nor any filed application for discovery. Jn any event, consistent with
paragraphs 15(13), (1-4) and (16) of PO2, the Tribunal does not expect in
future to receive information from the parties piecemeal in this
fashion, The respondents were directed, on 28 April, to indicate in writing
by 5.00 pm on 5 May the extent to which thay agreed or disagreed with the
directions proposed in the claimant's draft PO2 and, to the extent that they
disagreed, they were required to set out their reasons for such
disagreement, If and to the extent that they wished to bring the Tribunal 's
attention ta the current state of te New York proceedings, they should have
done so by 5 May by disclosing any relevant documents. Having seried thatt,
and having now reviewed the latest materials submitted by the respondents,
we have seen nothing to alter the directions given in PO2,

in relation to paragraph 9(8) of PO2, the respondents point out thet
rvarious sanctions would be available iz the New York proceecings agains?
Mp Spiegel and his corporate vehicles for breach of their discavery
obligations which are not available in these proeeedings. The Tribunal
refers to its second preliminary observation above.

Finally, in retation to paragraphs 15(18), (22) ancd (23) of POL, te
respondents object (hat they are allawed only 1M days for the preparation of
their Statement of Defence which, they say (in their email of 9 June) “seems
very harsh on any standards (and is even harsher than the delay proposed
by the Claimants in their draft of Procedural Orler No 2 of 31 May

2015)". They also xay (in their email of 18 June) that it is inconsistent with
Article 15.3 of the LCIA Rules, and on that basis ey again invite the
Tribunal (o revisit PO2. The Tribunal observes that the default timetable
laid down in Article 15.3 is subjeet always to the Tribunal's discretion, es
provided in Article 15,1 of the LCIA Rules. Absent agreement of the parties
or any alternative timetable proposed by the respondents, it ts entirely
\ithin the Tribunal 's powers to direct the filing of the Statement of Defence
within 14 days (in particular since the respondents have been in possession
uf the original Request for Arbitration since November 20/0), in the

\?
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 123 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 103 of 164

meantime, it hay always remained apen to ihe respondents (i) fa prapose an
alternative timetable (which, to date, they have not done), fil) ta sevk fo
agree an extension pursuail to paragraph 15(13) of PO2, and/or (iii) to
make a reasoned request for any extension pursuant to paragraph 15/1).

For alt these reasons, having carefully considered the respondenty' latest
subutissions, we do wot alier the directions set out it POD and in future we will
require due compliance with its terms. We will also not entertain any similar
attempts to re-open procedural decisions, absent a showing of exceptional
circumstances, If the respondents propose that we should treat their counsel's
email of 18 June as a request jor an extension of lime, we direct them to provide by
5,00 pm on Friday 23 Jime a reasoned request in writing within §15(14) of PO2
specifying the proposed revised date for delivery of the Defence and any
consequential alterations to the timetable laid down in PQ2."

af. By separate emails also dated 19 June 2017," the Tribunal inviled the Respondents’
submissions in answer to the Claimanis' proposal for matching directions in the two

arbitrations.

dt, By emails from the LCIA dated 2) June 2017,” the parties in the Shireen claim were each
directed ta lodge a further £15,000 (/.¢. a total of £30,000), and the parties in the Muzlin clam
were each directed ta lodge a further £20,000 (ie. a total of £40,000), on account of the
Tribunal’s fees and expenses, in each case by 12 duly 2017.

42, By email dated 23 June 2017" in relation to the Shireen claim, the Respondents’ legal
representatives staled that the Respondents "do nar abject to the issuance of marching
directions with LCLA No 163503 fie. the Mastin claim} and do not have any comments on the
proposed Procedural Order No 1” (1c. the draft procedural order in relation 10 the Shireen

claim provided by the Claimants’ legal representatives, as mentioned in §36 above).

43. On 29 June 2017 the Tribunal accordingly issued Procedural Order Ned in the Mazlin claim?
(“Maclin POS"), direcling that —

(t) the puspose of the directions was to ensure thal the Mazlin claim and the Shireen claim
proceeded in parajtel, with as little delay and added cost as reasonably practicable, with
a view to any evidential hearing and any oral arguments being heard in each

concurrently;
221 723/290] aud (1/23/29 1].
"! (4/234293) anu (123/294).
* (1/23/296),
“UALTL
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 124 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 104 of 164

(2} to that end, the procedural timetable in each would thereafter be identical; and

(3) the Statements of Case, witness evidence and documents in one case should stand as

part of the record in the other,

44. On the same day, 29 June 2017, the Tribunal also issued Procedural Order No 1 (“Shireen.
PO1") in the Shireen claim,”* () recording the parties’ accepiance of the appointment of the
Tribunal (§4) and (ii) tracking the equivalent directions as in Mazlin PO2 and Mazlin PO3 (§5-
32).

45 Also on 29 June 2017, the Respondents served their Statements of Defence in each of ihe
Mazlin and Shireen claims” —

(1) making essentially the same case as they had made in their origina) Response dated 13
IJsnuary 2017" (outlined in §8 above), in their written submissions dated 11 April
2017” (outlined in §19(2) above}, and in their Responses dated 24 May 2017
(outlined in §28 above), nnd in addition

(2) attaching numerous documents on which they relied in support of their case;

(3) specifically identifying an Operating Agreement” (“Ihe Operating Agreement”) and a
Member Interest Purchase Agreement (“the MIPA") us having been “actively
negotiated by the parties” during 2013 and 2014 (§24 of the Defence to the Muzlin

claim and §25 of the Defence. to the Shirsen claim);

(4) relying on certain health insurance ayreenents (§27), a Power of Attorney” (§28}
exeeuted by Mr Spiegel in favour of Sergey Rashkov ("Mr Rashkov"), and certain
ernail exchanges on 23 September 2013*" (§2¥) as evidence of the concluded nature of

Mr Spicgel’s agreement to acquire a 30% equity inlerest in Bender Oil;

8 1N/1B),

77 11711) ond [1712],
“112,

[Ld].

3804/7] and [1/8].

#1 t2fat7].

* 191056).
S31].

4 3909-410].
9
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 125 of 228
Case 1:19-cv-07652 Document3-1 Filed 08/15/19 Page 105 of 164

(5) alleging thal each Claimant was estopped from “octing as ifthe Lean Agreement was a

genuine document” (§51 of the Defence to the Maztin claim and §52 of the Defence to

the Shireen ¢laim);

h) denying thar the Respondents are jointly and severally liable under the Loan

Agreements (§52 of the Defence to the Mazlin claim and §53 of the Defence to the

Shireen claim);

{7) admitting that (3) “On 30 November 20/2, {WJ Holding} received from {iazlinj an
noun of CHF 1,900,000" (§54 of the Defence to the Maztin claim), (if) “On 3
January 2013, Stubrick received from {Mazlin} on amount of USD 2,850,000" (§55 of
the Defence to the Mazlin claim), and (iii) “Ow 3 December 2012, [WS Holding}
received from [Shireen] an amount of CHF 3,490,500" (§53 of the Defence to the

Shireen claim};

(8) alleging that the sums transferred in Swiss Francs should be converted to US Dollars on
the date of repayment, not on the date of transfer ta the Respondents (§54 of the
Defence ta the Mazlin claim and §53 of the Defence to the Shireen claim);

(9) disputing the Cloimanis’ interest calculations ($56 of the Defence to the Maziin claim

and §54 of the Defence ta the Shireen claim);

(10) denying thal cerinin relief allegedly obtained in Cyprus against the Respondents was
binding (§81-84 of the Defence to the Mazlin claim, §79-82 of the Defence ta the

Shireen claim);

(11) on that cumulative basis, alleging (in §38 of the Defence to the Mazlin claim and §37 of
the Defence to the Shireen claim) that Gj the Loan Agreements were shams, (it) the
nullity of the Loan Agreements also affected the arbitration clauses, (iii) the actians of
Mr Spiegel convinced the Respondents thal the Bender Oil investment was an agreed
joint equity investment, on which basis the Respondents entered into the Loan
Agreements, and (iv) the New York proceedings were the only proper forum, because

the arbitrations could nat resolve the wider dispute mvolying other parties; and

(12) in conclusion, seeking (i) a slay of the arbitrations in favour of the New York
proceedings (§85 of the Defence lo the Mazin claim and §83 of the Defence to the
Shireen claim}; alternatively (ti) rejection by the Tribunal of each and every claim
advanced by the Claimants and a declaration that the Loan Agreements (and the
arbitration clauses contained therein} are null and void ab dritio (§86 of the Defence to

ihe Mazlin claim and §84 of the Defence to the Shireen claim), and in any event (iil) an

26
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 126 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 106 of 164

order for the Respondents’ costs and expenses, incliding legal fees (§87 of the Defence

to the Maztin claim, §85 of the Defence to the Shireen claim).

46. By email dated 7 July 2017,” the Respondents’ legal representatives informed the Claimants’
legal representatives that ihe Respondents were declining to fund the arbitration costs. Ry
emails daied 13 July 2017," the Respondents’ legal representatives similarly informed the
LCIA that the Respondents declined to fund the arbitration costs of either the Mazlin or the

Shireen claims,

47. On 20 July 2017, Mazlin and Shireen served their Statements of Reply in each of their
respective claims” in which they (jrter alfa) —

(1) denied (i) thar the Loan Agresments were slinms (§8(a)), and (ii) that Mr Spiegel
improperly induced the Respandents to enter inte the Loan Agreements (§8(b));

(2) refied on the entire agreement clause in the Loon Agreements as raising an estoppel
agains! the Respondants (§8());

Q3). denied that the Loan Agreements were void for want of consideration (§8(c));

(4) agreed that, during 2012/13, Mr Spicgel had been contemplating ihe acquisilion of a
30% interest in Dendee Oil, but denied that there had been any: concluded and
unconditional agreement io that effect (§9-19); and

(5) asserted that ft was the Respondents’ case in related proceedings in Cyprus that the
Transdhiestrian government which was party to 2012 Privatisation Agreement”® was
“in repeated breach af its obligations, and has refused 0 close ihe privatisaitats
program and rejase ihe shares fin Bender Oil} from the fiew, As long as the lien still
exists, no transfer of the shares in [Bander Oil] to third parties can acct" (§21).

* 123/298].

123/300] ond (1/23/302],
71/13) od [Ela].

* ig/343),
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 127 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 107 of 164

48. On 28 July 2017, the Claimants Jodged their due payments on account of arbiiration costs of
£15,000 in respect of the Shireen elaim and £20,000 in respect of the Maclin claim.”

49, By emails dated 1 Avyust 2017 from the Respondents” legal representatives, they repeated thar
the Respondents declined to fund the arbitration costs of either the Mazlin claim or the Shireen

claim.”

50. By emails dated 9 August 201 7," the LCIA issued directions pursuant to Asticle 24.4 of the
LCIA Rules requiring the Claimants to ledge, by 30 August, a substitute payment of £10,000 in
respect of the Respondents’ share of the arbitration costs in the Shireen claim and of £20,000 in

respect of the Respondents” share of the arbitration costs in the Mazlin claim.

51. Qn 24 August 2017, Mazlin and Shireen each made an application pursuant to Anticle 24,5 of
the LCIA Rules by which they each sought an award against Ihe Respondents for payment af
the £10,000 substitute deposits paid by them to the LCIA on account of arbitration costs on 25
May and |2 June 2017 respectively (“the 1” Article 24.5 Applications”).

52. By emails dated | September 2017, the Tribunal invited the Respondents to make any
submissions in ariswer'to the I” Article 24.5 Applicalions by |4 September 2017.

53. By emails dated 6 September 2017 (ie. the day before disclosure was due under §15(22) of
Mazlin PO2 and §25 of Shireen PO) the Respondents’ legal representatives stated as follows:

“We have been instructed to inform the Tribunal and the Clainant that the
Respondenis shall not be submitting any disclosure list, and that they will decline
ta produce any documents thal might be requested by the Claimant in the context of
these arbitration proceedings, The reason, as the Tribunal would hopefully
appreciate, is that the disclosure of documents in these proceedings may cause
irreparable harm to the position of the Respondents in the New York proceedings,
which the Respondents believe are the only praper venue for this dispiite.

As regards the Claimant's application af 24 August 20] 7, the Respondents thank
the Tribunal for its invitation to submit a response by ff Septeniber. For the same
reason as that stated above, ie. the Respondents’ view of New York as prevailing
venue for the resolinion of this disptte, they decline to submit any sacl response”
(emphiasis added).

2°11 23/305} and [)/23/306}.
61/23 /407) and J /23/308).
#1 41937309) and {1/2373 10).
#11 /23/913] anc (1/243 14).
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 128 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 108 of 164

54, Under cover of emails duted ? September 2017, the Claimants’ legal representatives provided

disciosure by tists.

55. By emails daed 21 September 2017, the parties were informed that unless the substitute
deposits ordered on 9 August 2017 were received from the Claimants, the Tribunal would not

be proceeding swith the arbitrations.

56. By emails dated 5 Octaber 2017 from the Claimants’ legal representatives, the. Tribunal was
informed that the parties had agreed to defer exchange of witness statements to 16 October
2017.

57, On & October 2017, Mazlin and Shireen lodged substitute payments of £20,000 and £15,000
respectively pursuant to the LCIA’s direction on 9 August 2017 in relation to the arbitration
costs. Mazlin and Shireen also cach made a further application that day pursuant to Article
24.5 of the LCIA. Rules seeking an award against the Respondents for those payments (“the. ™
Article 24.5 Applications”).

58. By email doted 10 October 2027, the Tribunal invited the Respondents to provide any
submissions in answee to the 2™ Article 24.5 Applications by 18 October 2017,

§9, On 16 October 2017 —

(1) the Claimants served substantially identical witness statements from Mr Spiegel in

respect ef each arbitration,”

(2) the Respondents’ legal representatives informed the Tribunal by email! “shat the
Respondents will not be subniitting auy wittess Statement of faci The reason ts the
same as that expressed in our email of & September 2017, Le. the Respondents wish to

preserve their position in view of the New York proceedings”, and

(3) those emails also stated that the Respondents declined ta file any response to the 24

Article 24.5 Applications.

1720) and {1-22}.
7 ye2UG2 2) nnd [1/23/3249
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 129 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 109 of 164

60, Later the same day, the Respondents’ legal representatives sent another email to the Claimants’
legal representatives,” stating that the Respondents “reserve their rigit io appear ai the

Noveniber fearing fir bath cases)".

61, On 2] Octeder 20)7, the Tribunal issued Procedural Order No 4 in the Mazlin claim and
Procedural Order Ne 2 in the Shireen claim,” granting the orders sought by the Claimants in
each of the I“ and 2™ Article 24.5 Applications, but in the form of orders rather than awards in

light of the Respondents’ outstanding challenge to the Tribunal’s jurisdiction at that time.

62. Dy emails dated 14 November 2017," the legal representatives of the Respondents stated as

follows:

“On behalf of the Respondents, we inform the Tribunal and the fegal
representatives of the Claimant that the Respondents will not attend the hearing of
28/29 November, nor will they be represented.

The position of the Respondents in relation to these proceedings and the underlying
dispute remains that set forth in the Statement of Defence of 29 June 2017 (save in
regard to costs, as sel out below). We are informed that the status of the
proceedings in the New York state court is ax follows. Submissions were filed by
both sides, the Respondents’ submission of 22 June 20)7 being attached as Exhibit
13 to the Statement of Defence. An oral hearing took place an 17 Augush at which
both sides were represented, The New York court has yet to vender its decision
regarding its jurisdiction and the Respondenis' right to proceed with discovery.
Until this decision is rendered the Respondents wish to preserve their position in
the New York proceedings as a matter of priority over these proceedings.

The Respondents will not be submitting their costs incurred in these proceedings
and therefore withdraw their corresponding claim at Paragraph 87 of the
Statement of Defence. As regards the costs that will be submitted by the Claimant,
the Respondents wish to draw the Tribunal’s attention to the circumstances that led
fa the hearing of 24 April 2017. That hearing took place to address the format of
the Claimant's initial Request for Arbitration of 2) November 2016. in Procedural
Order No J, the Tridzmal determined that it was precluded from proceeding on this
arbitration in its then existing form, and the Claimant filed on Anrended Request
for Arbitration dated 27 April 2017. The issue of the format of the Request for
Arbitration of 21 November 2017 [sic] was immediately raised by the Respondents
in their Response of 13 January 2017 and this important procedural objection
cannot be viewed as an unjustified attempt to delay or othenvise obstruct these
proceedings. The Rexpoudlents believe, that these circunistonces should have
bearing on fhe Tribunal’s final decision in relation to costs" (emphasis added).

 

1 4/23-325),

ELD],

ae WL

(1623-326) and [1723-327]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 130 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 110 of 164

63. By emails dated 16 November 2017," the Respondents’ segaf represeniatives asked for
pertnission to retain a transcriber at the concurrent oral jurisdiction and merits hearings on 28 &

39 November.

64, By emails also dated 16 November 201 7,” the Tribunal informed the parties as follaws:

“The Tribusal is in veceips af the email from the Respondents’ representatives
dated [4 November (i) indicating the Respondenis' proposed non-aitendance at the
forthcoming oral hearing and (ii) containing the Respondenis' submissions tu
relation to cosis.

Separately, the Tribunal is also in receipt of the Respondents’ email dated 16
November 2017, requesting authorisalion for a court reporter to be present at the
oral hearing.

iv is convenient to deal with beth at the same tint,

Email af 14 November 2017

In light of (a) the ogreed pasition of the parties, which is raflected in paragraph
13(1) of PO2, and (b) Articles 15.8, 15.10 and 19.1 of the LCIA Rules, the parties
will be enware that the Tribunal is able to proceed with the arbitration and ta make
on award even if the Respaudents choose not to participate in any siage of the
proceedings and/or choose not to atfend the oral hearing. In particular, and ay
noted in paragraphs 15 and 16 of PO4, the Tribunal has the jurisdiction conferred
by Articles 23.1 and 23,4 of the LCIA Rules to rule on its own jurisdiction and, if it
finds that it has jurisdiction, to make a pecuniary award under Article 26
notwithstanding the Respondents’ non-otiendance.

Email of 16 November 2017

The Tribunal has no objection to the presence of a court reporter at the
forthcoming hearing. The Tribunal notes the agreement of the parties on the
allocation berveen then! of the attendant costs. The Tribunal would be graieftl ja
receive copies of the iranseript for thelr own use."

65. On 23 November 2017, Mazlin’s legal representatives served its Skeleton Argument, together
with a Chronology, Dramatis Personae, List of Issues, Schedule of Costs and Submissions on
Costs, Ii was disclosed in §7 of the Skeleton Argument that Shireen had apparently been
dissolved on 30 October 2017, but that an application had been made for its restoration to the

register in Liberia.

G6. [nm response fo this development, the Respondents’ legal representatives circulaied an email on

24 November 2017 in the Shireen clatm saying this:

1125/9 29] ond (1/23/3930).
"#2099 1] and [1234332]

ra
ate
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 131 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 111 of 164

“Wo write i conpection with ie above-referenced proceedings (fhe “Shireer
Arbitration"). The elements set out below relate to procedural matters only ane
are without prejudice to the Respondents’ position that the New York proceedings
must prevall as regards the questions of jurisdiction and merits in this dispute.

We note that despite the Tribunal's directions, the Claimant has not filed any
preparatory submissions for a hearing scheduled for 28/29 November, fi its
skeleton argument of 23 November 2017 in relation to concurrent proceedings No.
163503 (Mazlin Trading Corp v WJ Holding Limited and Stubrick Limited), the
Claimant's counsel informed the Tribunal that the Claimant (Shireen) no longer
existed as a legal person at that tine, According to Par. 7 of the argument: “On
22 November 2047 it came to the attention of Shireen's legal representatives in
London that Shireen had been erroneously dissolved on 31 October 2017, An
application has or is imminently to be made to the Liberian registry of companies,
hased in Virginia, for Shireen to be inunediately restored to the register in order
thas if caw pursue the Shireen Arbitratian. *

itwas then added that “Until such restaration no further steps can be taken in the
Shireen Arbitration f..)."

A request for joinder in the Shireen Arbitration was then submitted by the
Claimant's solicitors, on this day of 24 November 2017, concurrenily with the
apparent restoration of the Claimant, in favour of Mazlin Trading Corporation as
third party (following an assignment of debt that took place on 30 October 2017).
lt was suggested in this communication that "Given that (he “third person” in
question here is the Claimant in the linked arbitration (163503) and as the
Tribunal is of course aware both claims share the same factual matrix, the sane
defences and are to be heard together on 28 November, we do not anticipate this
presenting an issue and so should be most grateful if the Tribunal would confirm
its agrecient fa the saute."

This would appear to be a lost minute attentpt fo preserve an oral hearing for the
Shireen Arbitration on 28/29 Noveniber, despite the disappearance of the
Claimant's corporate existence during certain phases of this arbitration and
absence of any pre-hearing submissions in accordance with the Tribunal's
directions. These complex procedural manoeuvres cannot be properly understood
or assessed in such a short time frame, and a hearing cannot validly take place on
28/29 November 20/7 in the Shireen Arbitration, The Respondents reserve the
right 10 challenge any award that might be issued pursuant to such a heaving."

67, Later the same evening, the Respondents” legal representatives sent a further email in relation

to the Mazlin claim saying this:

“We wetle iit connection with the above-referenced proceedings (the ‘'Mazlin
Arbirration"). The elements set out below relate fo recent procedival developments
ottly ond are without prejudice io the Respondents’ position that the New York
proceedings must prevail as regards the questions of jurisdiction anc merits in this
dispute.

Heorine of 28.29 November 20)7

In its skeleton orgnment submitted on 23 Noventber 2017, the Claintent’s counse/
informed the Tribunal thal claimant company Shireen Maritime Limited in
concurrent proceedings No 173638 (Shireen Maritime Limited v IVF Holding Lid
and Stubrick Limited. the “Shireen Arbitration") no longer existed as a legal
persan at that tine. According ta Par. 7 of the argument: “On 22 November 2017

26
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 132 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 112 of 164

it came to the attention of Shireen’s legal representatives in Londou that Siireest
had been erroneously dissulved on 31 October 2017,"

Jiwas then added that “Until {Shireen’s} restoration ae firtier sieps can oe taken
in the Shireen Arbitration [)}.°

A request for joinder in the Shireen Arbitration was then subauited by ihe
Claimant's solicitors, on this day of 24 November 2017, concurrentip witht the
apparent restoration of Shireen, in favour of Maslin Trading Corp as third parly
(following an assignment of debt that took place on 30 October 2017). if was also
suggested in this conmninication that the claims in the Shireen Arbitration and
Mazlin Arbitration should be heard together on 28/29 Noveniber.

The Respondents’ interpretation of these developments in the Shireen Arbitration is
that they appear to be a last minute attempt to preserve an oral hearing for the
Shireen Arbitration on 28/29 November, despite the disappearaice of Shirven’s
corporate existence during certain phases of the Shireen Arbitration and absence
of any pre-hearing submissions. ft was submitted by the Respondents that these
complex procedural manoeuvres could not be properly understood or assesxecl in
such a short time feame, anil that a hearing could nat validly take place on 28/29
Noventber 2037 int the Shireen Arbitration.

Pursuant to Procedural Order No 3 in this Mazliv Arbitraiion, the Tribunal
directed that praceedings in the Mazlin Arbitration and in the Shireen Arbitration
should “proceed in parallel, with as little delay and added cost as practicable, with
a view to any evidential hearing and oral arguments being heard in each
concurrently” (par, 1), and that “the procedural timetable in cach shall hereafter
be identical" (par.2). It would therefore appear that the defect having affected the
conduct of the Shireen Arbitration (i.e, the dissolution af the claimant even if
subsequently restored) must also affect the conduct of the Masifn Arbitration.

On behalf of the Respondents, it is accordingly submitted that the hearing cannot
take place on 28/29 November 2017 in the Mazlin Arbitration either. The
Respondents reserve the right to challenge any award that might be issued
pursuant to such a hearing,

Claimant's Costs Submission

On 24 November 2017 the Claimant filed a short schectile of costs oarounting 10
5635,945. The Respondents note the following:

}. The costs submitied (under ihe sole auspices of this Mastin Arbitration)
ute very significant and represent not 3% of the claims as averred, bul 12%
of the Mazlin claim (of principal amount in the vicinity of S¢ million), This
cannot be considered a proportionate amotin.

2. The Claimant did not distinguish berween the costs related to the
Mastin Arbitration and these related in the Shireen Arbitration, which
contol be correct,

3. The hours submited ore provided ia large blacks, tn sonte lustre of
upto 102 hours, instead of granular increments of nat mare Han several
hones ata tine (as would be customary), together with corresponding
derailed chronology.

4 Fhe Claimant seeks recovery of coxts incurred in foreign proceccings,
to which the purisdiction of the Tribunal dows Hoi extend. The recovery of
such costs nist be governed by cost recovery haus la those foreiga
ptrisdictians and by the proper fora.

The Respondents are accordingly of the view that the Claimant's costs subinission
is inadequate.

27
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 133 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 113 of 164

As a final comment, the Respondents’ decision nol to participate in disclosure and
in the hearings scheduled for 28/29 November was based nor only their in-
principle view that the New York proceedings should prevail, but also in order te
mitigate costs related to these London proceedings, including costs incurred by the
Claimant, lt was not intended to encourage an wicontested accumulation af costs.”

68. By email dated 24 Navember 2017, the Claimants’ teal representatives —

(1) _ informed the Tribunal that Shireen bad been restored to the register earlier that day, and

provided a copy of the Proclamation of Reseission of Dissolution;

(2) provided a copy of a Deed of Assignment dated 30 October 2017 by which Shireen
ossigned absolutely to Mazlin all sums due and owing to Shireen under the Shireen
Loan Agreement, including for the avoidance of doubt Shireen’s claim in this

arbitration and the benefit and proceeds of any award or ofder herein, including costs;

(3) provided a copy ofa Confirmation af Consent ta Joinder undet Article 22. I(viii) of the
LCIA Rules, dated 24 November 2017, signed by each of Shireen and Mazlin; and

(4) invited the Tribunal to make an order under Acticle 22. I{viii) joining or substituting

Mazlin as Claimant in the Shireen ciaim,

6%. By emails dated 25 November 2617, the Tribunal invited ihe Claimants to provide any
respouses to the Respondents’ emails of 24 November by 10:00 am on 2? November.

70. By email dated 27 November 2017, timed of 16:47, the Respondents’ legal representatives
indicated that they “iwilf wor be making any submission in regard to the application” under

Anticle 22. l(viit).

A.6 The oral jurisdiction and merits hearings

71, The concurrent oral jurisdiction and merits hearings were conducted over 28 & 29 November
2017 at the IDRC, 7U Fleet Street, London EC4Y JEU. They were transcribed by Opus 2

Intemational.

72. Asthey had previously indicated, the Respondents did not appear and were not represented
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 134 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 114 of 164

43, The Claimants were represented by Anna Lintner, of counsel, and by Stevie Loughrey and
James Hill of Onside Law. Anya Freeman of Mr Spiegel's US attorneys was also in

attendance, as was Mr Spiegel himself.

"4. At the commencement of the hearing the Tribuna) indicoted that, having considered the parties’
submissions carefully, an order would be made, subsequently reflected in Procedural Order Ne

4 jn the Shireen claim -
(1) jeining Mazlin Trading Corp as a claimant in the Shireen claim, and

(2) providing that the Claimants are not required to serve an amended Request for
Arbitration ot any amended Statements of Case reflecting the addition of Mazlin as

claimant,

75. After ihe Claimants’ counsel made certain opening submissions, Mr Spiegel gave oral
evidence. He affirmed both of his witness statements." He was asked some further questions
by his own counsel, and he was then examined robustly snd at same length by the Tribunal
throughout the aflernoon of the firsl day of the hearing. Jn the course of that examination, the
Tribunal put to Mr Spieget the Respondents’ case and the documents on which their Befences

are based.

ALT After the bearings

76. By email dated 29 November 2017, she Claimants’ legal representatives provided copies of
certain documents that had bech mentioned or handed up during the hearing, and also provided
some interest calculations, By email dated 1) January 2018, the Tribunal invited the
Respondents to provide any response 19 those materinis = The Respondents’ legal
representatives duly provided their response by email dated 15 January, taking issue with

certain aspects of the Claimants’ interest calculations.

—

1/21) and (1/22).

™
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 135 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 115 of 164

B. THE FACTS

Bul The background

77.  Thiscommmon ground that -
(1} the beneficial owner of Shireen and of Mazlin is, and always has been, Mr Spiegel;

(2) the beneficial owner of WI Holding and of Stubrick is, and ulways has becn, Mr
Drukker; and

(3) Mr Spiegel and Mr Drukker were friends since childhood, having been brought up and

gone to school in the same part of what is now west Ukraine.

78. Mr Spiegel’s evidence was, and the Tribunal accepts, thal —

{1) he emigrated to the USA in 1972, aftee which he established number of business
ventures; specialising since the early 4990s in former Easter blov countries, and

(2) Mr Drukker emigrated to the USA in about 1989, and he toa has established o number

of business ventures.

79. Tt is common ground that Mr Spicgel lias made, or caused to be made, a number of loans to
companies awned shd contealled by Mr Drukker over # period of at least 25 yerrs. This is
admitted in §6 of the Respondents’ Defences.” The Respondents say that Mr Spiegel was a
“small bridge fender*, By contrast, Mr Spiegel says he lent in aggregate somewhere in the
region of $40 million. The Tribunal has no reason to doubt Mr Spiegel’s evidence in this

regard, and accepts if.

80. Mr Spiegel’s oral evidence at the hearing was that he also became a director of approximately
three of the compunies in which Mr Drukker had an interest, There was, however, no
eslablishéd pattem of Mr Spiege) making equity investments in Mr Drukker's business

ventures,

81. Mr Deukker's ventures were for many years conducted in collaboration with o number of
business partners (not including Mr Spiege!) under the umbrella of WJ Group. One of its assets

Pr] and [t/a].
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 136 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 116 of 164

was the Bender Oil plant, a vegetable oi) production facility in the Transdniestrian region of

Moldova,

82. It is not in dispute thal Mr Drukker parted company from his former business partiers in about
2011, after which he was left in sole ownership of WI Holding, and through it the Bender Oil
plant. The plant had not been operational for about 6 years, but he had plans to revive its

production and turn it to profit. He approached Mr Spiegel to assist with the financing.

83. The essential difference between ihe parties on the facts is this. Mr Drukker's case is that the
two of them agreed a binding and pnconditional deal under which Mr Spiegel would acquire a
30% equity stake in Bender Oil for $7 million, and the Loan Agreements were a sham
mechanism to give partial effect lo that equity investment, whereas Mr Spiegel’s casc is that
the Loau Agreements reflected penuine toans, and although he spent a considerable amount of
time arid effort exploring the possibility of also making an equity investment, in the event there

never was a concluded, unconditional agreement in thal regard.

84. That is the core factwal issue on which both arbitrations turn. Its resolstion demands a careful
review of the evidence, and in particular a detailed consideration of the contemporaneous

documentary record,

B22 The valuations

85. Chronologically, the first document the Tribunal has seen is en Appraisal Certificate forming
part of a valuation given by Industria! Consult SRL as at 8 December 201 1.” It provides an
appraisal of the market valuation of “the properiies (buildings and facilities) owned by [WF
Holding}” comprising the tongibje property of Bender Oil, It states that the plant is “Nog in use
(mothtatled)”. The Tribunal has act been shown the full valuation report, and does not know
what information was provided to the valuer, The Certificate does not atlempt to assess the nét
present value of Bender Oil based on its anticipated future business operations, merely the
current market velue of its tangible assets. Having said all that, tt is the only valuation the
Tribunal has been shown dating from 2011, and there are no apparent grounds for questioning
ils integrity, The value given is $637,830. The significance of this valuation js the light it casts
on the parties’ competing claims as to the nature of the deal between them. The Claimants say

that it supports theis case - namely, that the only discussions regarding a possible equity

J)
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 137 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 117 of 164

investment by Mr Spiegel were reflected in the Agreement of Sole,” which valued a 30%
equity stake al $210,000: that is in Hine with the Industria] Consult valuation. The Tribunal
accepts that the valuation docs lend at teast some support to the Claimants’ case in this regard,
and thot it is less consistent with the Respondenis’ case (which is that the parties pul an
enterprise value of about $20 million on Bender Of, of which there is no contemporaneous

evidence whalsoever).

86. The noxl document is another valuation certificate, this time from Aclimob Consulting Lid
giving a valuation as al | January 2012.% Once ugain, the Tribunal has only seen the
certificate, not the underlying valuation report, and does not know what information was
provided 10 the valuer. The report is gain a propetty valuation, not an assessment of the
potential development value of the plant as a going concern. Furthermore, the certificate states
that “we fave vot carried owt duiiding surveys, fesis services, made independent site
favestigations, inspected wandwork, for] exposed ports of ihe structire”. Nevertheless, it
remains the only other independent piece of evidence regarding the value of the plant at the
time, and the Tribunal has ho reason to doubt its iniegrity. The valuation figure is $1,516,580.
Mr Spiegel’s evidence is that the ceason for the increase in value over the month since the
Industrial Consult valuation was that, in late 201] the plant had no windows and no doors, the
machinery had stood still far many years, and the grass was growing high all sround the site.
Mr Drukker was trying to raise Bnance, and he spent considerable efforls and resources in
rainstating the doors and windows, cleaning the machinery and culting the grass to make it look
like o viable project, and he procured a new vatuation in January 2012 to reflect the added value

his input had produced. The Tribunal has no reason to doubt that evidence, and accepts it.

B.3 The Aereement of Sule

 

B7. The next document is the Agreement of Sale dated “as of? 15 March 2012. This is an
agreement concluded between WJ Holding (4e. Mr Drukker’s company) and AMM Consulting
(which, it is accepted by the Claimants, was one of Mr Spiegel’s companies), lt was signed by
Mr Drukker on behalf of WJ Holding, and by Mr Spiegel on behalf of AMM Consulting.” The

following provisions are releyant for present purposes:

(27376)
“3 19/939].
** 131974].
7 7U380}.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 138 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 118 of 164

(1) The agreement recited that WJ Holding was the registered owner of 3,583 shares in
Bender Oil, and that it wished to sell and AMM Consultlng wished to buy 1,074 of

those shares.

(2) Clause | provided that WJ Holding agreed to sell, and AMM Consulting agreed to
purchase, the !,074 shases in Bender Oil “upon the terms and conditions hereinafter set

forth,

(3) Clause 2 referred to Exhibil A (comprising an ‘Appraisal’ of certain ‘assets’ owned by
Bender Oil} and Exhibit B (containing a deseription of various ‘Contracts’ setting out
Bender Oil's and WJ Holdings’ privatisation obligations) which were ostensibly

attached to the agreement, but neither document has been produced to the Tribunal.

(4) Clause 3 provided that the purchase price was to be $210,000, with $100,000 payable
on or before 3] December 2012, and $110,600 payable on or before | June 2013.

(5) Clause 5 provided thal, at closing, W) Holding would execute and deliver to AMM

Consulting transfer documents and deeds of title in respect of the shares in Bender Oil,

(6) Under clause 6, headed ‘Representations and Warranties of Seller’, W1 Holding was
recorded as having represented and warranted that it had fall power and authority to
cary out and perform its undertakings and obligation provided in the agreement —

“eveent the candition precedent to the sale is VJ Holding’s] fulfilment of
the privatisation _reynirenents and prior authorisation af the
Pridnestravian Moldavian Republic (“PMR") government authorizing the
said sale and repistration of the Shares, [AMM Consnftinp] acknowledges
thar [WI Holding] is not giving any warranty or representation on [WJ
Holdine's| ability to fulfil the privatization requirements and to receive
necessary covernmrent approvals. it the event, [WS Holding} will not be
able fo obtain said governmental approval by the end of 2043, this
Agreement shalt be rescinded und all funds refunded to fAMM Consulting} ”
(emphasis in the original).
The Claimants submit, and the Tribunal accepts, that this means that the Agreement of
Sale was not unconditional. Ralher, it was conditional on the fulfilment of certain

privatisation conditions, and on the grant of certain governinental consents.

(7) Clause 8 laid dawn certain ‘Conditions to Closing’. In particular, clause 8.2 provided
thot the obligations of WJ Holding to close were subject, “at the option of [IPF
Holding}, to ihe .. (t) Ability of [WI Holding} to complete ail privatisation
requirements with the PMR Republic”. It is difficult to understand the intentied effect
af the words “af the option of {HU Holding/" in this context, but the Tribunal considers

il unnecessary tu resolve thal uncertainty.

33
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 139 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 119 of 164

(8) Purstiant 10 clause 10, the parties agreed that “the purchase price is baseel on the value
of the Shaves befare [WJ Holding} will hove invested additional funds io make the
factory operational ond to fulfil privatizaiion requirements’, The Tribunal considers
that this provision lends at least some further weight to the Claimants’ case that (he
parties were proceeding an the basis that the value of Bender Oil was in the region of

$630,000, not $20 million.

(9) Clause 15 provided that the agreement was to be governed by, and construed in

accordance with, the laws of the State of New York,

88%. Leaving aside the detailed terms of the agreement, ii is also significant to note that it pre-dates
by four months any document that has been produced discussing the possibiliry of a loan being
made in relatian to the Bender Oil plant. 'f, as the Respondents contend, there was a
concluded, unconditional deat for Mr Spiegel to make an equity investment, and if the March
2012 Agreement of Sale was pul in pince as part of the mechanism for giving effect io that
agreement, ii is surprising that there is no documentary record at the same time of any loan

being advanced or even discussed.

B4 The 2012 Privatisation Agreement anil relnted apreements

89. A forinight after the Agreement of Sale was signed, the 2012 Privatisation Agreement™ was
signed on 28 March 2012 between the Transdniestrian Moldovan Republic (“ihe Muldovan
government”) and WJ Holding. Clause 1.1 provided that the agreement had been consluded
“pith the aim af launching and conducting actual operations” at the Bender Oil plant. Under
clause 3, cach of the Moldovan government and WJ Hotding entered into a number of mutual
obligations. The exact content and delail of those obligations is unimporlant, What matters for
present purposes is the fact that it is common ground between the panies that the Moldovan

government faited to perform its obligations under this agreement.”

90. On 3 May 2012, two further agreements were entered into:

(1) The first was a loan agreement between Stwbrick and Bender Oil in the sum of $1.5

million. The term of the loan expired on 10 December 2012.

 

78 1979.43),
7 See §32 of the Defence Jo the Maztin claim [lt 181) and §34 of the Defence to Ihe Shireen claim [1/12/99],
m4
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 140 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 120 of 164

(2) The second was an Additions! Agreement, made between Stubrick and WJ Holding, the
effect of which appears to have been to treat the Joan made by Swbrick to Bender Oi]
as if it had been a loan made by WI Holding in discharge of part of its investment

obligations under the 20] 2 Privatisation Agreement.

B.§ The email of 11 July 2012

91. On|! July 2012, Mr Spiegel sent an email te Willism Schneider, who isa US storney and also
Mr Drukker’s son-in-law. The subject of the email was staled to be ‘Credit Line’. The relevant

parts of the email said thes:

“Dear Bill,

As per our consulting agreement f have found 2 poseniial companies willing ta
extend the credit line in operation fsic} in Moldova-Tranusyivania.

Here are the company details

i. Shireen Maritime Limited (Republic of Liberia) 80 Broad Street, Monrovia,
Republic of Liberia...

2. Terms: credit line up to 4 mill, interest rate 6%, 3 yeors, with a option [sie} for
extension for 2 nore ...

The Loan agreement has to be standard for 3-4 pages cavering ail concerns
(pledges, guaraniles etc.)

The second company details you will receive directly from Arla Weber .., dut the
terns the same [sie] excepr the credit line fs 9 will and the first irons by mutual
agreement botir sides.

Please put together ASAP."

©2, Inhis oral evidence, Mr Spiegel expiained that he had a consulting agreement with WJ Holding
under which he would eam commission if he introduced third party finance. That appears to
explain the language he chose to use in this email, which was clearly intended to suggest
(wrongly) that Shireen and the ‘second company” were unconnected with him. While Mr
Spiegel confirmed in his oral evidence that he did not in fact receive any commissicn in
connection with the loans ultimately advanced, the Tribunal regards this dissimulation on his
part a5 being discredifable, and it makes the Tribunal cautious about accepting uncorroborated

oral evidence from him.

93, Nevertheless, in light of (i) the timing of this email, (ii) the reference to an operation in
Moldova-Transylvania, (ii) the identity of at least one proposed lender mentioned in the email
with one of the lenders under the Loan Agreements, (iv) the similarity in the amounts of the
proposed loans, the inteest rate and the potential extension of the loan period to those that

ultimately appeared in the Loan Agreements and (v) the fact that the Respondents themselves

35
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 141 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 121 of 164

assert in thair Defences that “ot she time adr Spiegel maintained an appeararce of being
unaffiliated” to the proposed lenders,” Tribunal is willing 10 and does infer that (a) this email
was discussing proposed funding for the Bender Oil project, (b) Mr Spiegel was at the time
discussing the possibility of procuring loans (not an equity investment) from Shireen and
another company, and (ce) Mr Schneider was being tasked wilh preparing the necessary loan

documentation, including personal guarantees.

$4. Furthermore, it is significant that the first documented mention of any potential loan was made
in connection with corporate lenders which were ostensibly unconnected with Mr Spiegel.
Although (as we knaw) the lenders were in fact his companies, and although (as we have said)
his initiat dissimulation in this regard dees hira no credit in broader moral terms, nevertheless in
the context of the present dispute i happens to support the Claimants’ case. By contrast if, as
the Respondenis contend, the agreed deal in 2012 had been an equity investment by Mr Spiegel,
disguised as a loan from companies owned and controlled by him, then it is difficult to see why
he would have initially introduced those Jenders to Mr Drukker under the pretence that they

were not connected with him.

B.6 The Loan Agreements
9$, The Loan Agreements themselves” are dated “Ay of Ategust 10, 2012". They are in materinlly
identical terms ta each other, save for the amount of each loan and the terms for the draw-down.

Save where otherwise indicated below, the terms identified in this Award are the same in each

agreement

(1) Clause 1.1 provides that the loan was made “for the purpose of inventory financing for

the edible oil crushing facility”.

(2) Clause 1.2 provides that the borrowing “shal! be secured pursucnt to the Security
Agreement oitached hereto as Exhibit A”. There is no Exhibit A attached to either
Loan Agreement. Mr Spiegel's evidence is that the parties agreed that the loans would
be secured by personal guarantees provided by Mr and Mrs Drukker. The Respondents
deny thal there was any agreement for personal guaranices ta be provided by Mr and
Mrs Drukker, but they provide no alternative explanation nor any evidence of what the

‘Security Agreement’ referred to in the Laan Agreements might be.

 

" See 615 of their Defences [1/11] and [1/32].

“ 42/366] and [2/371],
ab
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 142 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 122 of 164

(3) Clause 1.3 provides thot interest shall accrue at 6% on the outstanding principal balance

of each advances.

(4) Clause 1.4 provides that each advance shall be made in certain fixed minimum amounts
or multiples thereof, being $250,000 under the Shireen Loan Agreement and $1 million

under the Mazlin Loan Agreement.

(8) Clause 1.7 provides that requests for advances would be made by written or telcphone

requests.
(6) Clause 1.9(a) provides that all payments by the borrower shell. be made in US Dollars.

(7) Clause 4.9(e) provides that: “Al cafculations of Interest hereunder shall be made on
the basts ofa 360 day year for elapsed fsic]”.

(8) Clause |.10 provides ag Fallows: “If any Advances is {sic} nat paid when due,
Borrower shail, ow demand by Lender, pay interest thereon frous its duc date until paid
in full at a rate often percent (10%) per annnn”,

(9) Clause 2 provides that all advances “shell be repaid i full together with ail perest,
feos, and ather sums due Lender [sic] on September 30, 2045" with the lender having

an option to extend the loan period for a further year,
(10) Clouse 3 contains certain representations and warranties on the part of the borrower.
(11) Clause 4 contains certain positive covenants on the part of the borrower.
(12) Clause 5 defines certain events of default.

(13) Under clause 6, sach party agreed “to pay prevailing party's {sic} alf reasonable casi
[sic} and expenses {including reasonable counsel fees) i cornectior with He
enforcement of this Agreement and Notes fric}.” No actual ‘Notes’ appear to fora any

pari of the contract,

(i4) The relevant port of clause 7 provides as follows:

"This Agreement and agreement [sic], document or instrument attached
hereto or referred to herein integrate all the terms and conditions mentioned
herein or incidental hereta, und supersede all oral negotiations and prior
writings in respect of the subject matter hereof.”

(15) Clause 8 provides that the governing law shall b¢ English law.

(16) Clause 9 is the arbilration agreement, quoted in §6 above.

37
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 143 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 123 of 164

96. There is some disagreement over the authorship of the Loan Agreemenis. Mr Spicgel’s
evidence is that the documents were drawn up by Mr Schneider, who borrowed fram various
precedents available to his flaw firm. The Respondents say that this is “not /their}
recollection”,™ but they do net suggest who else might have drafted the documents, The

Tribunal is not pcrsuaded that much turns on this particular aspect of the factual dispute, but

nevertheless it acecpts Me Spiegel’s evidence in this regard:

{1} Mr Spiegel is not himse!f a lawyer, and the Tribunal has seen no evidence to suggest

that he instructed any lawyers to draft the Loan Agreements on his behalf,

(2) By contrast, Mr Schneider is a lawyer and he is also Mr Drukker's son-in-law. He

would have been well placed to draft the agreements.

(3) The email from Mr Spiegel to Mr Schneider dated 11 July 2012 (ceferced to in §91-94
above) discussed the propased contents of a loan agreement, and ended wilh the words
“Please put together ASAP". There is no documentary record of Mr Schneider having
declined ta do so. This suggests he aceepted the invitation from Mr Spiegel to draft the

Loan Agreements.

(4) For the reasons discussed in §107 below, the Tribunal finds that Mr Schneider drafied
the guarantees. That makes it more likely that he also drafted the Loan Agreements.

(5) The formatting of the Loan Agreements lends some inferential support 10 Mr Spiegel’s
evidence because i suggests that the content of the agreements was cut and pasled from
other precedents. For example, the headings to clauses | to 7 inclusive are in capitals,
whereas ihe headings to clauses 8 and 9 are in lower case, Furihermore, as mentioned

above, clause 6 refers ta 'the Notes’, when no notes Formed any part of the transaction.

(6) There is 2 slight but noticeable difference between the Respondents’ case in these
proceedings and the evidence they have adduced in support af the New York
proceedings. As noted above, the Respondents’ Defences say no mare than that they
have no recollection of Mr Schneider drafting the Loan Agreements.” By contrast, in
the New York proceedings Mr Drukker has swam an affidavit dated 22 June 2017)" in
which he says this: “The nvo loan agreements were produced by Mr Spiegel? it does

 

© See §20 of their Defences {I/1}]and (6/12),
"thie? §20 [LA0L] and (112).
*(375I3),
"See $17 [2/536].
1
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 144 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 124 of 164

not encourage the Tribunal’s confidence in the integrity of the Respondents’ case to see

slightly varying accounts of the same factual issue.

(7) In any event, the Respondents have offered no witness evidence in these proceedings.
By contrast, Mr Spiegel has made a witness statement setting out his evidence in this

regard, and he has also tendered himself for cross-cxamination.

(8) th particular, Mr Spiegel'’s evidence was thot he met Mr Schneider in a coffee bar in
mid-August 2012 when Mr Schneider handed over copies of the draft Loan Agreeinents
which he (Mr Schneider) had prepared, This evidence is to some extent corroborated
by an exchange of emails berween them on 10 August 2012" (which is the date of the
Loan Agreements), Although the subject line of the emails is “Re: Beudery Valuation
= Part 2” it is common experience that the subject matter of an emai! chain may evolve
without {he parties necessarily up-dating the subject line of their communications. in
this instance, at. 2:41 pm on 10 August 2012 Mr Spiegel was writing to Mr Schneier,
asking: “Ther do we mcet?” Mr Schneider replied; “J have been working on our stuff
all morting .. J will try to fintsit in the AM and fets {sic} meet around 2 tomorrow,
Will it work for pou?” Mr Spiegel replies at 3.22 pm “Yes, Bass!!! anything good for

you is good for me See you tomorrow at 2 (fn Aroma?)”.

97, All of this tends to support Mr Spiegel's evidence that it was Mr Schneider who drafied the
Loan Agreements.

B.7_ The Letter of Agreement

98. On 17 August 2012, a Letler of Agreement between AMM Consulting and WI Holding was
executed (“the Letter of Agrcement”).”” The copy’ produced to the Tribunal is signed only by
Mr Spieget on behalf of AMM Consulting, but the Respondents state in their Defences that
hoth parties executed the agreement.” It refers to the Agreement of Sale, and it states that
AMM Consulting acknowledges that valuable consideration for WJ Holding emering into that
agreement “is contimed considting provided by the managing member of [AMM Consuilting],
{Mr Spiegel}”. The agreement then continues as Fallows:

“Parties now agree that in the event [Mfr Spiegel] siops providing consulting [Wf

Holding}, or any successor thereof, for auy reason, including [WI Holding}
terminating {Mr Sptegel] far any reason at his sole and absolute discretion, [WJ

 

"6 (2/580).
Mrouagl.
© roid $22 [1/22] and [1/12}
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 145 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 125 of 164

Holding] shall be entitled to terminate the [Agreement of Sale] and yescind the
transaction by giving notice to [AMM Conasntting] end poyiig a stay of two
hundred and fifty thousand doflars ($250,000) within thirty days of the Notice. Jn
ihe event of rescission hereunder the payment of 5230,000 by [4S Hatdiig) to
[AMM Consulting], (AMM Consulting] agrees fo transfer any and ail rights it may
have had fineluding any rights ia accrued dividends) back to [T4/ Holding}.

99. aL is common pround between the parties that the Letter of Agreement was intended to make

provision for ihe re-wansfer ta WJ Holding of any equity in Bender Oi) which hod been

acquired by AMM Consulting under the Agreement of Sate. On that basis, each side seeks to

rely on the Letter of Agreement to support its case:

(1)

(2)

For their part, the Respondents say that it supports their argument that Mr Spiegel
agreed to acquire an equity interest in Bender Oil, otherwise there would have been no

need to make provision Jor iis re-transfer.

In answer, the Claimants say that the consideration payable on re-transfer under the
Letier of Agreement is consistent with the figure of $210,000 in the Agreement of Sale,
and is inconsistent with the Respondents’ ense that Mr Spiegel agreed (o acquire 2 30%

equity stake for $7 million.

100. The Letter of Agreement provides at least some support for the Claimants’ case, and iit is less

consistent with the Respondents’ casc, for a nuniber of reasons:

(1)

Q)

The Letter of Agreement talks anly of the parties “entering Info” the Agreement of
Sale. Wt does not say either (i) that that spreemeot had been completed, or (ii) that
AMM Consulting had in fact acquired any shares in Bender Oil, or (iii) that Mr
Spiegel, through any corporaic vehicle, had made aa unconditional agreement to
acquire an equity interest in Bender Oil. As such, it provides no support for the
Respondents’ case that there was an unconditional agreemeni for Mr Spiegel to enter

into an equity purchase at all, let alone for $7 million.

On rescission of the Agreement of Sale, the obligation on AMM Consulting under the
Letter of Apreement is “to transfer ony and all rights it may have had’. The most
natural interpretation of the Letter of Agreement is accordingly that it was intended to
work prospectively, imposing an obligation on AMM Consulting (on the aceurrence of
some Firture contingency) to transfer back lo WJ Holding rights in relation to Bender
Oil which, as at the date of the Letter of Agreement, AMM Consulting had noi yet

acquired,

a
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 146 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 126 of 164

(3) The consideration payable under the Leiter of Agreement on re-transfer makes sense in
the context of a potential 30% equity invesument for $210,000. It makes no sense in the

context of an equity investment For $7 million.

B.8 The personal guaranices

At. Although the Loan Agreements were signed in early August, it is common ground that no
moneys were advanced for several months, Mr Spic¢gel"s explanation is that he was wailing for
the personal guarantees to be signed by Mr Drukker and his wife. The Respondents deny that

there was any agreement for personal guarantees,

192, On 5 September 2012, Mr Spiegel sent Mr Drukker an email in Russian which has been
translaled as follows:
“f was very surprised thot you still haven't tatked to Marina, As [understoad, tire

matier is urgent, We talked about it August 27. 4s you undersiand, iad the
documents are signed correctly, we wai't b¢ able to de anything.”

103. Mr Spiegel’s explanation for this email is that Marina is Mr Drukker’s wife, and that this email
was referring to the fact that Mr Drukker urgently needed money for the Bender Oil project
(hence "As Zunderstood, the matter is urgent’), but Mr Spiegel was not going to odvance any
funds until the personal guoraniees had been signed by Mr and Mrs Drukker (hence “wnsil she

documents ore signed correctly, we won't be able to do anything”),

104. The next day, 6 September 2012, Mr Spiegel sent an email to Mr Schneider in Russian, ihe
translation of which shows Uhat the subject line was “Personal guaraniee”, The body of the
email says thet Mr Spiegel thought “ive can mention Marina and Yura in one guarantee
dvithont conditions and reservations) as the foan guarantors acting jointly and severally, and ,
have i} notartzed in Moscow ond sent io me hy DHL", Mr Spiegel's evidence is that “Marina
and Yura” was a reference ta Mr and Mrs Drukker, and that he was talking in this email aboul
ihe personal guarantees that Mr Schneider was meant to be drafting for them to sign in suppor

ofthe loans to be made ta WJ Holding and Stubrick under the Loan Agreements.

105. The day after that, 7 September 2012, Mr Sclineider sent Mr Spiegel on email under the subject
line “Guaranty”. He said this:
“Auached please find the form of the guaranty. | lave drafied this as a mere

acconmocation for W.1 Holding, and do not represent ony parties to the foan and
guaranty agreements (neitier Lenders nor Borrowers por Marina Drukker jor

ai
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 147 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 127 of 164

Yuri Drukker). | strongly recommend that you all review these dociments with the
counsel af your choice.”

106. Attached to Mc Schacider's email were two draft guarantees in the names of Mr aad Mrs
Drukker, one in respect of WJ Halding’s debt liability under the Shireen Loan Agreement, and

one in respect of Stubrick’s debt liability under the Mazlin Loan Agreement.

107. The accumulation of evidence outlined above leacls the Tribunal to accept Mr Spiegel's case in

relation lo these docurnents:

OU) = Mr Spiegel has given witness evidence which provides a coherent explanation of the

documents, and the documents are cansistent with his account.

{2) ft is particularly striking that Mr Sclmeider, who is Ms Drukker's son-in-law, drafted

the relevant guarantees, and expressed no surprise at having been asked io do 50,

(3) The fact thac Mr Schneider says he was not acting for any of the parties does not delract
from this. inference in any way. Rather the reverse: heaving referred to “she focus exied
guaranty agreements’, Mr Schneider specifically advises the parties to obtain
independent legal odvice, which strongly suggests that he regarded the Loan
Agreements as being genuine, and that the guarantees would be legally binding on Mr
aod Mrs Drukker when executed.

(4) The Respondents have offered no witness evidence to contradict Mr Spiegel’s account.

108. The existence of these droft puarantees, and the fact that Mr Spiegel was unwilling to allow any
funds fa be advanced under the Loan Agreements until the personal guarantees had been
signed, provides further inferentia} support for the Claimants’ case: if the funds to be advanced
under the Loan Agreemenis had in truth been an equity investment, there would have been no
need to hold back payment from the ‘lenders’, and there would have been no commercial

purpose in obtaining personal ‘guarantees’ from Mr and Mrs Drukker.

109. As to subsequent events, Mr Spiegel’s written evidence ¢s that: he met with Mr Drukker at o
coffee shop in Novernber 2012 where Mr Drukker signed the personal guarantees; Mr Drukker
Ihen took the signed guarantees with him to procure his wife’s signaitre; Mr Spiegel did not
keep a copy of the guarantee signed by Mr Drukker; Mrs Drukker then refused to sign the

guarantees; and Mr Drukker and the Respondenis have since denied that it formed any part of
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 148 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 128 of 164

the deal that Me and Mes Drukker would provide airy guarantees, or that Mr Drukker ever

signed them.

110. The Tribunal accepts Mr Spiegel’s evidence in this regard, for 4 number of reasons:

(1) The Loan Agreements refer to a ‘Securicy Agreement’, As noted sbove, no explanation

has been offered for that term other than as a reference io the intended guarantees,

(2) The fact js that no funds were advanced under the Loan Agreements for seyeral months
after their execution, The timing of the emails in Sepiember, followed by Mr Spicgel’s
account of his meeting with Mr Drukker in November, followed by the first transfer of
funds in late November 2012, lend support to the Claimants’ case that (hey would not

advence any money until Mr Drukker bad agreed to give the personal guarantees.

(3) The Respondents' ease is that there never was any agreement to provide personal
fuarantees. For the reasons outlined above, the Tribunal has rejected that case. The
Tribunal infers that the reason why the Respondents were keen to deny the exisicnee of
any agreement to provide personal guarantees is iha( (3) the moving spirit behind the
Respondents is plainly Mr Drukker, and Mr Drukker was keen to deny having incurred
any potential personal liability under a guarantee and (ii) the existence of a personal
guarantee would have been more consistent with a true loan, ralher than on equity

investment.

(4) Mr Spicgcl has given witness evidence and submitied himself to cross-examination on
this issue. The Tribuual found his testimony te be consistent with tha documentary

record and convincing on this point.

(5) By contrast, the Respondenis have offered no witness lestimony, despite having filed a
lengthy Response and Statement af Defence.
a

W1L. For these reasons, the Tribunal is satisfied that Mr Drukker did sign the personal guarantees” in

November 2012.

B.9 fir Spievel’s visits to the plant

112. The Respondents‘ case is tat (i) the wansfers of funds were made in late 2012 and early 2013

after Mr Spiegel had satisfactorily completed his due diligence investigations into Bender Oil,”

§? 197985) and (2/387).
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 149 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 129 of 164

Gi) Mr Spiegel conducted that due diligence on site nt Bender Oil's premises, {ii} when he
visited (he Bender Oil plant he was introduced as Mr Drukker’s partner and as a shareholder 1
Bender Oil, and {iv} he participated in management decisions. They rely on this as evidence of

Mr Spiegel having agreed to acquire a 30% equity interest in Bender Oil.

13. The Respondents’ case in this regard is said to be supported by a document doled 14 December
2016," apparently signed by a Mr MM. Gurduza as a director of Bender Oi). That docurnent is
addressed “To whom it may concern”. The Tribunal has seen no witness statement from Mr
Gurduzs, Nevertheless, the Tribunal has no reason to doubt that he signed the document in
question. ft says this (with numbering inserted for ease of reference):

“Ti} We hereby confirm thot during the period since 2012, from the
commencement of actiony so relaunch ihe faciory afier seven poars of standstill,

nantely rebuilding, renovation and modernisation of Bender Oil Extraction Plant,
Mr Alex Splagel repeatedly visited, together with Mr ¥.P. Drukker ...

[2] Mr Alex Spiegel was introduced to us as the pariner of Mr Drukker —
shareholder af {Bender Oil}. On itumerous occasions, they noted that any actions
regarding repair, installation and acquisition of equipment, and for the future aud
as far as was iow, all matiers concerning the procurement of rw maieriais,
processing af such moterials and sale of finished products, would have to be
reported to both of them for their joint approval.

{37 On numerous occasions since 2012, Mr Drukher gave formal instructions Jor
all reporis relating to the economic activity of [Bender Oil] to be presented to Mr
Spiegel in his capacity as shareholder,

[4} In addition, during hix visits to the factory, Mr Alex Spiegel took part ia
management meelings of {Bender Oil], and held separate meetings with ihe depury
director af [Bender Oil} in charge of economic and financial affairs.”

114. Mr Spiegel's evidence is that he did indeed visit the plant during 2012, because he was keen to
find ov! about the progress of the venture. He says that his motivation was mixed: {i) as a
irained mechonical engineer, he was curious, (ii) he was thinking of making an equily
invesiment, and (iii) since he did not hold copies of amy personal guarantees from Mr and Mrs
Dnikker, he was anxious to monitor progress at the plant, with a view lo doing what he could to
protect his companies’ interests under the Loum Agreements. As such, he largely accepts the

content of the document quoted above, with the exception of $3.

115. The Tribunal’s conclosions in relation to this document, and to Mr Spiegel’s visits to the plant

generally, are as follows:

 

“I See for example §8 of iheir submissions dated || April 2017 [1/4] and §23 of their Defences [1.1 1] and
[1/12}.
*' 124494195.

ala
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 150 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 130 of 164

(1} To the extent that the document's conlent is admitted by Mr Spiegel, ihe Tribunal

accepts (tas accurate.

(2) To the extent that its content is not accepted by Mr Spiegel, it contains contested
evidence from Mr Gurduza which has pot been verified by a Witness stalement of tested

by cross-examination. To that extent, the Tribunal cannot place any reliance on it

(3) The fact that Mr Spiegel visited ihe plant and supervised some of its activities is
consistent with each party’s case: it is not consistent only with the Respondents’ case
thal Mr Spiegel had entered into an unconditional agreement to take a 30% equity
interest, whether for $7 million or at any other price; nor is it consistent only with the
Claimants’ case thal the Loan Agreements genuinely reflected the bargain between the
parties and that Mr Spiegel was merely exploring the possibility of making an equity

investment.

(4) For these reasons, the Tribunal considers that the document, and the evidence regarding
Mr Spiegel’s visits to the plant, assists neither party.

B.10 Payments made by the Claimants to the Respondents

116. The Respondents admit in their Statements of Defence that —

(1) “On 30 November 2012, [VJ Holding} received feom [Morlinj on antount of CHF
2,900,000";"*

(2) “On 3 December 20/2, [WI Holding] received from [Shireen] ant anaunt of CHF
3,490,508"?

(3) “On 3 January 2013, Stubrick received from [Mozlin] an amount of USD 2,45 aan

1L7, The Tribunal hes afsn seen the following bank records:

(1) an nceount stalement from Eurohank Cyprus Ltd dated 7 December 2012 retating to Wd
Holding's account Ne 001-2011-00140829, which shows.an amount of CHF 1,900,000

being credited to the account from Mazlin on 30 November 2012;

 

* See §44 of the Defenes in the Mazlin claim (1/11).
” See §53 of the Defence in the Shireen claim [U/12),
See §55 of the Defence in the Mozlin claim [1/19].
* 12/583}.
45
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 151 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 131 of 164

(2) a Debit Advice from Bank Frey & Co AG dated 3 December 2012 reflecting a transfer
of CHF 3,490,500 fram Shireen to WJ Holding;”

(3) an Inward Swift statement from Eurobank, Nicosia Main Branch, dated 3 December
2012 reflecting the receipt by WJ Holding of the CHF 3,490,500: against the line

‘Details of Payment? it says “Loan Agreement as per 10” of August 20127

(4) 5 bank statement from Compagnie Bancaire Helvétique dated 12 May 203 in relation
ta Mazlin reflecting a payment order dated 3 January 2013 to Stubrick in the sum of
US$2,850,088,60."

118 Based cn this material, the Tribunal finds that the following sums were received by the

Respondents from the Claimants on the following dates:
(1) an 30 November 2012 WI Holding received CHF 1,900,000 from Mazlin;”
(2) on 3 December 2012 WJ Holding received CHF 3,490,500 from Shireen; and

(3} on 3 January 2013 Stubrick received USS$2,850,088.60 from Maziin,!*

119. No evidence has been adduced of any requesis having been made for draw-downs pursuant to
the provisions of the Loan Agreements. Ii is therefore apparent that there was np strict
adherence to those provisions, cliher in terms of ¢i} dhe currency (clause }.1), (ii) the stipulated
amount of each advance (clouse 1.4) or {iii} the specified method for tequesting advances
(clause 1.7). The Respondents’ case is that this non-compliance evidences the facet that the
sums were advanced by way of an equity investment, and not as loans pursuont to the ierms of

ihe Loan Agreemenis.’” In response, it was Mr Spicgel's evidence that the parties’ actual

% 12/583).
oT a/S8q].
* 19/585].

* §10(ayi} of the Statement of Case in the Mazin claim [1/9] erroneously stotes chat the tansfer was made on
11 Novernber 2012. Having seen the banking documentation referred to in §017 of this Award, we are salishied
that the Respondenis are correct in saying (as they do in §54 of their Defence to the Mazlin claim (té} 1/86}) that
the transfer was effected on 30 November 2017.

1 There is no dispute about this fiaure.

"in 654 of the Defence in the Maziin claim [1°13] te Respondents say that only $2,850,000 was received, nat
$2,850,088. Nevertheless, having seen the bank stalement at (2/585) we cecepl the Claimants! figure in this
repard.
12 See §2t of the Defences [1/11] and (1/12),

4h
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 152 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 132 of 164

understanding was simply thet he would advance the loan funds as and when they becaina

available.

120. Having considered these competing arguments, the Tribunal does not find that the obvious non-
compliance with the terms of the Loan Agreements in this regard is significant in resolving the
factual issues in dispute, That non-compliance might be said to support the Respondents' case,
but on the other hand it might be said simply to reflect ihe informa! nature of the financial

arrangements between two men who had known and trusted cach other since childhood.

121, It is also significont to note the terms in which the Respondents have on occasion
acknowledged the fact that these payments were made, For example, in §8 of their submissions
dated 11 April 2017," they admitted that “transfers of fimels uncler the Loan Agreemenis were
made by the Clatinanis denveen November 2012 and fanvary 2013" (emphasis added),

122, For these reasons, the Tribunal is in no doubt (hat (i} money was in fact paid by the Claimants
to the Respondents respectively on the dotes and in the sums listed in §118 above, (ii) the
payments were so made ostensibly under the terms of the Loan Agreements and (ili) in ali the
circumstances of ibis cose, the question whether those sums aze now repayable turns on the
answer to the question whether the Loan Apreements were shams, in the sense that ihe parties
in fact agreed (as the Respondents contend) thai any sums advanced in purported compliance
with their terms actually represented an equity investment by Mr Spiegel in Bender Oil and
would therefore not be repayable according to the tenor of the agreements.

B.il The December 2012 draft Avreement of Sale

123. The finsi agreement relevant to the issues in dispute is a denfl Agreement of Sale dated
December 2012.'" Like the executed Agreement of Sale from March 202, it is concerned
with an acquisition of a 30% equity interest in Bender Oil by AMM Consulting, but il differs

from the earlier ngreement ia a number of respects:
(1) The seller is stated to be Mr Drukker personally, rather than WJ Elolding,

(2) Clauses 2 and 6(a) recognise thal WJ Holding may aoi be able to fulfil the privatisation

requirements.

131]. Wis also worth noting that in §16 and §18 of the Complaint in the US proceedings mentioned in
§19(2) above and §151 below, the Respondents describe these paymenis as having been made “wader the sham
Loan Agreements” [2/505].

4 37388].
4?
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 153 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 133 of 164

{3} Clause 3 provides that the purchase consideration shall be $500,000 {rather than the

$210,000 stated in the March Agreement of Sale).

(4) Under clause 7(e), AMM Consulting acknowledges that Mr Drukker and WJ Holding
“gre not moking and Adve not mace any statement, representation or warranty to hin

or ity advisors concerning (2) ihe fairness or adequacy of ihe Purchase Price”.

124, The existence of this draft document, togedher with the circumstances in which it was prepared,

lend further support to the Claimants’ case:

(1) It is a fact that, by December 2012, no shares in Bender Oil had been transferred to
AMM Consulting.

(2) itis the Respondenis’ pleaded case that he Moldovan goverment was in breach of ils

obligations under the 2012 Privatisation Agreement,"

(3) If Mr Spiegel had alrendy cormmitied unconditionally to acquire o 30% equity stake in
Bender Oil, and if the March 2012 Agreement of Sale ond the Loan Agreements had
been created as the instruments ostensibly evidencing that agreement, there would have

been no practical purpose in entering into another misleading Agreement of Sale,

(4) If the agreed purchase price for the 30% equity stake had in truth been $7 million, there
would bave been no practical purpose in agreeing a variation of the purchase price from
the $210,000 stated in the March Agreement of Sale to the $500,000 stated in the

December draft.

(5) The fact that a draft Agrecment of Sale wos being prepared in Decernber 2012 supports
the inference thal the parties recognised that the March Agreement of Sale might expire
pursuant to clause 6{a) without having been coimpleted becatse the necessary
governmental approvals were nol forthcoming, and that as a result a replacement
Agreement of Sale would need to be agreed if Mr Spiegel was to make an equity
investment. That is inconsistent with the Respondents’ case - namely, ihat Mr Spiegel
had already concluded a binding and unconditional agreement to make an equity

investment earlier in 2012,

(6) Accordingly, both the existence and the contents of the December draft support Mr
Spiegel’s case that (i) be was considering and negotiating a possible equity investment,

without having concluded any wnconditional deal in that regard, und {ai) the plant was

 

5 See G32 of the Defence to the Mazhin claim (I) 1/81] and §31 of the Defence to the Shireen claim (1/13/99).
48
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 154 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 134 of 164

beginning 190 commence production and was, as a result, increasing in value as time

passed, hence the proposed increase in price.

B12 Correspondence in early 2013

125, On 4 January 2013, Gerard Virga, of Finkelstein & Virga PC (a law finn representing Mr
Spiecel's interesis), wrote lo Mr Schneider (representing Mr Drukker’s interests)! The first
paragraph refers to “ihe deal”, and paragraph number | states that “AMM widerstands that it is
purchasing a thirty (30%) percent interest i the entire operation". This wording might be
taken to imply that 8 deal had already been concluded. Furthermore, it is unlikely to have been
a coincidence that the letter was written on the same day as the third and last transfer of funds
was made (by Mazlin to Stubrick). As such, it might be thought to provide support for the

Respondents’ case,

126. Nevertheless, it is apparent from a fair reading of the letter as a whole that it is discussing a

potentiat den} which was still in the process of negotiation, and had not been concluded:

(J) In paragraph number 1, Mr Virga says this: “We suegest thal Delta Agra de a dulding
company owning 100%, directly or indirectly, of each of the companies constituting the
operating group” (emphasis added). Paragraph 5(A) says this: “AMM may form a
wholly owned entity fo own its membership interest in the haldiug company prior to
contracs exceution” (emphasis added). Jt is therefore apparent that no agreement had
even been reached as to the identity of the respective parties lo any equity investment,
or to the structure of the deal. That is inconsistent with the Respondents’ case that a

binding equity Investment deal had ulready been concluded in 2012.

(2) The second paragraph under numbered paragraph | says this: “Apparently, WI
Holding awns a fifty (50%) percent interest in [Render Oil). The other fifiy (3074)
percent interest ix held by Kelley Of! Refinery Lid” Nt is therefore clear that the
prospective purcheser was not even sure that the prospective seller was in full

ownershig af the target.

(3) The following paragraph says this: “Ovr widerstanding is that WJ Holding has on
extensive history. We shosdd atteapt to isolate that history fron) this transaction.
Please advise us of your thoughis on iis area.” This moy have been a reference to thie

circumstances in which Mr Drukker parted company from his former business pariners.

105 79/398).

49
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 155 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 135 of 164

Al all events, it further evidences the fact that ihe negotiations for any acquisition by

Mr Spiegel of an equity interest in Bander Oil were still at an embryonic stage.

(4) Paragraph number 2 contains a string of questions and requests for assurances
regarding Bender Oil's financial position. Paragraph number 3 says this; “AAU

expects representations and warrcties that confirar the coucepis ser forth above”

 

{emphasis added). Paragraph number 4 says this: “The PMR consent needs to be a
closing condition (emphasis added). Together, these paragraphs all demonstrate
clearly that the parties were still exploring the possibility and the terms of an equity
investment. As such, they are entirely inconsistent with any unconditional deal having

already been concluded for an equity investment by Mr Spicgel.

(5) Parapraphs 5(B) to (I) contain a aumber of detailed proposed terms which bad clearly
not yet been agreed. Again, this is oll entirely inconsistent with an unconditional deal

having already been agreed.

127. Mr Schneider repticd by letter on 19 February 2013.'" He said that his understanding was
“that our respective clients had a munber of follow up arveetings”. That clearly suggests the
parties were still in negotiation, The same inference ts to be drawn from the letter as a whole.
For example, it refers in numbered paragraph | to Mr Schneider's understanding “shat AMAT is
bupjiig into @ group of companies” (emphasis added) — not that Mr Spiegel had already bought
into Bender QO}. Mr Schneider refers later in the same paragraph to the “graf agreements that d
have provided in the past? (emphasis added): if the March 2012 Agreement of Sale and the
August 2012 Loan Agrecmenis had in fact been intended by the parties lo reflect a concluded
and unconditional deal for on equity invesiment by Mr Spiegel, it is difficult to see why Mer
Schneider would still have been providing draft agreements many months later. Having
answered the various points raised in the letter from Finkelstein & Virga, Mr Schneider ends
his fetter by saying that he “word be happy to sit-down with [Mr Virga} ta discuss any

\@ the fact that he expressly acknowledges thot there

remaining open items" (emphasis added):
were open items is inconsistent with the Respondents’ case that a concluded, unconditional deal

had been made some months earlier,

 

PT (3/398),
13/400).
5h
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 156 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 136 of 164

B.13 Power of Atloracy

128. There was an exchange of emails berween Mr Rashkov and Mr Schneider on 23 Seprember
2013,” and Mr Spiegel executed a Power of Atiorney in fayour of Mr Rashkov dated 27
September 2013.'"" The Respondents rely on ihese documents in support of their case.!!' They
altege thet the Power of Attorney was executed by Mr Spiegel in order to enable Mr RashKov to
cxecite the anticipated agreemetits for the equity investment by Mr Spiegel, and tliat the emails
confirm their story. Mr Spiegel’s evidence is that these documents were addressing other,

unrelated prospective invesiments by him in the region.

129, The Power of Attorney!” authorises Mr Rashkov to perform a number of actions on behalf of
Mr Spiegel, including boying and selling “shares or participation ierest of any Moldaven
enierprises” (clause 1) and performing any actions and fonnalities “related to the incorporation
and registration of a imited fiability company in the Republic of Mofdava" (clause 3). The

emails comprise the following exchange."? Mr Rashkov emailed Mr Schneider saying this:

“Volodpa, we aiso need:

i. Certificate of registration of AMM

2. Extract front the commercial register regarding AMM

3. Docuinent confirming the founders of ihe company all the way te piiysicat
persons (Beneficial owner)

4. Decision of the competent body of AMM on the purchase af shares in Moldove

5. Power of atiorney or personal presence director {sic} of AMM”.

130. Mr Schneider emailed Me Rashkov as follows:

“Sergey:
See the uttachments, Full puckage of documents for Mr Spieget. He will purchase

shares of the companies for AMM. Please organise the transfation of these
documents. The originals are on their way to you.”

(94409-4110),
Ura Halla],

‘Sup $98 of the Defence ta dhe Maztin claim [1/(1/8)) and 427 of the Defence to the Shireen glaim [141299],
See also §24 of Mr Drukker's affidavit in the New York proceedings [2/538].

12 The Respondents have provided an English translation [2/41 1-412] of the Russian original [2/4 (3-414).

"1-The Respondents have again provided an Enigiish ttanslation [2/409] of the Russian original (2/410). Mis not
entirely clear which of the two emails came first. Neither one obviously answers the other, Furthermore, each
party may have been in a different time zone when the messages were seni, so the apparent cime of sending is
not necessarily delerminative. Moreover, the subject lines of the nwo emails do nat match: Ihe message from
Mr Schneider is weitten under the heading “FH*" whereas the message from Mr Rasbkov is under the heading
"Hf. We hove accordingly set them out in the order in which they appear on the page as an exhibit te the
Reppundvaty' Defences.

5]
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 157 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 137 of 164

131. Whilst these documents might appear to be consistent with the Respondents’ case, the Tribunal

finds it difficult to attach any weight to them, for a number of reasons:

(1) First, neither the Power of Attomey nor the emails make any specific reference to the

Bender Oil project.

(2) Second, the Power of Attorney confers powers on Mr Rashkov well in excess of what
would have been necessary simply in order to cable him to enter inio a share

acquisition agreement on bebal€ of Mr Spicecl.

(33 Third, as she Respondents have been at pains to point out, both Mr Drukker and Mr
Spiegel are resident in the USA, and the terms oF Mr Spicgel’s prospective equity
investment in Bender Oil were negotiated berween them and iheir respective US
lawyers. In the circumstances, there is no obvious reason (and certainly none was
suggested by the Respondents} why any share purchase agreement reflecting that equity

investment wanld have had to be execuled in Moldova.

(4) Fourth, it is apparent from Mr Sctineider’s email message that he was sending Mr
Rashkov a “package of documents". If those documents hed supported the
Respondenis’ case, the Tribunal would have assumed that they would have been

produced as an exhibit io the Defences, along with the covering email, They were nat.

(5) Fifth, Mr Schineider’s email says that Mr Spiegel “will purchase shares of the
companies” (plural). None of the documents that have been produced relating to the
Bender Oil project involved Mr Spiegel (or any company owned and conwolled by

him) ucquiring shares in more than one company.

(6) Finally, even if the Tribunal bad rejected Mr Spiegel’s evidence in this regard, it would
not have considered that either the Power of Atiomey or the emails suppor tlie
Respondents’ case. In particular, they do not demonstrate that a concluded,
unconditional deal for an equity investment was ever made. At most they might show
that Mr Spiegel was putting in place a mechanism for executing the necessary
documents if an investment dea} were to be concluded. But the faci that he was putting

such a mechanism in place js not evidence that an unconditional deal was in the event

concluded.

132. For these reasons, the Tribunal finds that the Power of Attorney of 27 Seprember 2013 and the

emails af 23 September 2013 do not assist the Respondents’ case.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 158 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 138 of 164

Bold Health inseraner

£33. The Respondents allege that Mr Drukker arranged for health insurance for Mr Spiegel and his
family (including his ex-wife), and that he paid them salaries through one of his New York
companies, YD Export Import Inc.'" They have produced some Forms W-2"? and a table
prepared by Mr Drukker’s accountant'* bath of which appear to evidence these payments. The
Respondents say that this is proof of the concluded nature of Mr Spiegel’s agreement to acquire

an equity interest in Bender ail."

134. Mr Spiegel agrees that he and members of his family were indeed netionally employed by one
of Mr Drukker’s camponies and that they were enrolled in a health insurance plan. However,
Mr Drukker’s evidence is that these arrangemenls only lasted a matter of months, and also that

any salary paid to him and ta members of his family was reimbursed by them.

135. The Tribunal accepts Mr Spiegel’s evidence in this regard. The accountant’s table covers a
period of less than 9 year during 2013, and the Forms W-2 appear to relate ta the same

‘Pay Ments.

136. In any event, the Tribunal does aot consider that these arrangements are relevant to, or provide
any support for, the Respondents® case in relution to the issues that have to be decided. The
payments are not expressly referable lo Bender Oil, nor do they involve any of the corporate
vehicles which were involved in the allempted operation of the plant, Furthermore, there is no
obvious reason why an equity investment would necessarily also have involved an employment
contract or a health insurance pian jn the first place, nor do the Respondents seek lo explain
why the Tribunal should draw the inference they suggest from ihe bare documentation they

have produced.

137. For these reasons, the Tribunal does not consider that the evidence relating lo health insurance

assists the Respondents’ case,

' See 897 of the Defence to the Mazlin claim [1/1 1/80) and §26 of the Defence to the Shireen claim [1/12/98].
See also §23 of Mr Drukker's affidavit in the New York proceedings [2/538).

"3 [3/4 | 5416).

(201).

17 See 835 of Mr Drukker's affidavit in the New York proceedings [2/538].
33
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 159 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 139 of 164

BAS The failure of the Bender Oi) project

138. ft is common pround that the Bender Oi! project was not 2 commercial success. The
Respondents attribute its failure to the non-performance by the Moldovan government of its
various underiakings and guarantees under the 20)2 Privatisation Agreement." For the

purpose of these arbitration claims, it is unnecessary to make any findings as to the cause af the

commercial failure, The fact is that the project was not 4 success.

439. The Respondents’ case is that in these “changed circumstances” Mr Spiegel decided to try
relying on the Loan Agreements according to their tenor, and “purposely delayed the efforts io
finalize the corporate documentation’ This wording is almost an admission by the
Respondents that, even on their own case, there was no concluded contract for an equity
investment by Mr Spieged. At ail events, the Tribunal rejects the Respondents’ argument that
Mr Spiegel purposely delayed finalising any documentation, The record demonstrates that the

negotiations drifted on inconclusively.

B.16 The draft Operating Agreement & MIPA

140. Each of the parties has sought to rely on the draft Operating Agreement™ and the draft
MIPA,"' which were prepared at some point during 2014, Each draft is more than 30 pages
long.

141. For an accumulation of reasons, the Tribunal considers that both the existence and tha content

of these documents suppert the Claimants” case;

(1) Neither party contends that the Operating Agreemeni or the MIPA was ever executed
as 2 binding agreement. They both remained in draft, If there had been a concluded,
unconditional deal in 2012 for Mr Spiegel to acquire a 30% equity interest in Bender
Oil (whether for $7 million or at any other price), there would have been no need for

the panies still to be negotiating detailed contractual documents nearly 2 years lates.

(2) The parties ta the draft Operating Agreement and MIPA were different from those in
the 2012 agreements. The parties to the drafl Operating Agreement and MIPA included

" See §32 of the Defence lo the Mazlin claim {1/1 4/83) and $31 of the Defence to the Shireen claim [1/12/99],
The 2012 Privatisation Agreement is at [2/343],

"> See §33 of the Defence to the Mazlin claim [1/11/82] and §32 of the Defence to ihe Shireen cloim
[11 2100),

Un vay 7).
"Mt 197456),
$4
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 160 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 140 of 164

Mr Drukker personally, and also a company called AMM Bender Holdings LLC
(“AMM Bender Holdings”), a Florida entity which is different from AMM Consulting
(the party ta the March 2012 Agreement of Sale). Furthermore, the subject matter of
the agreements was another Florida entity, Delta Agro Holdings LLC, not Bender Oj]
or WS Holding {as in the March 2012 Agreement of Sale}. In other words, even the
underlying structure of the deal had still not been concluded.

43) Clause 8 of the Operating Agreement refers to the “Initial Capital Contributions’ of the
parties by reference to the figures set out in Schedule A, The column headed ‘Capital
Contributions’ in Schedule A is in fact blank. This clearly shows that some of the most

fundamental provisions of the deal were still under negotiation.

(4) More generally, the detailed terms of the draft Operating Agreement broadly reflect the
terms under negotiation bernveen Mr Virga and Mr Schneider in enrly 2013. This
reinforces ihe inference that the parties conducted lengthy negotiations, end had not

concluded any deal.

(8) The Purchase Price stipulated in the MIPA fora 30% equity stake was $500,000 (the
same figure as in the draft December 2012 Agreement of Sale’). This is again
inconsistent with any. pre-existing deal having beenm concluded at $7 million.
Conversely, it also lends inferential suppor to the Claimants’ case that any potential
equily investment by Mr Spiegel was to be measured in hundreds of thousands of
dallars, not in millions, The increase in price from the $210,000 stipulated in the
March 2012 Agreement of Sale to the $500,000 proposed in the MIPA some two years
Inter was presumably attributable to the fact that the Bender Oil plant, albeit not as
profitable as hoped, had at Ieast entered into production.’ At all events, if the Loan
Agreements had been shams, and the true price for the equity investment had been $7
million, there would have been ao need for the purties to have negotiated an upward Jift
in the porchase price in 2014 from $210,000 to $500,000.

142. Each of the draft Operating Agreement and the dra MIPA provide for the application of New
York law, and for disputes io be resolved by arbitration in New York under the Commercial

Arbitration Rules of the American Arbitration Association. This may explain the Respondenis*

 

2 13/998 h

"0 In his Jetler of 19 February 2013 [2/398], Mr Schneider hod said this: “Ht is my nederstendinge shor [Bender
Oil} is now reaching destred operational copacity”.

35
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 161 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 141 of 164

143,

144,

145,

m2 hich are said to be gaverned by New

repeated reference to “other ancillary agreements
York law and by “osher dispute resolution clauses”. However, it is apparent that these drafts
were never agreed or executed, and accordingly the Respondents’ case in this repard cannot he

sustained.

B.17 Termination of the nevotiations

On 25 July 2014, Mr Virga wrote to Me Schnelder’™ saying that he represenied AMM Bender
Holdings, and continuing as follows:
“After attempting to negotlate the purchase of a thirty (30%) percent membership

biterest ii Deita since December 2012, AMAd has conctuded that_further efforts are
futile. AMM terminates negotiations.

Afier approximately rwenty (20) months of negotiations, basrc issues are still nat
resolved, The “Group” entities are not formed, or ar feast not disclosed to ur. A
draft of the Disctosure Schedule has wot been provided. The Seller stilf insists on
guatifying each and every representation by Seller's knowledge and information
contained in documents outside af the Disclasure Schedule that may have been
prowided or seen bp AMM. The obligation to enforce the Privatization Agreemenis
is so vague and diserefionary that it is essentially meaningless. The above items
are Raf meant to be extraustive.”

This letter does not scem to have prompted any response from Mr Schneider either (3) denying
any of the points made by Mr Yirge or (ii) suggesting that Mr Spiegel (or AMM Consulting)
had already entered into a binding deal in 2012. As a result, and in light of all the other
evidence, the Thbunal’s conclusion is that (a) the existence of this letter end the appprent
absence of any reply supports the Claimants’ case that no uncenditional deal was concluded in
2012 (or at any other time) for ihe acquisition by Mr Spiegel (or any company owned and
controlled by him) of a 30% equity stake in Bender Oil and (h) by July 2014 the negotiations
for such an acquisition had stalled for the reasons outlined by Mr Virga (and nol becouse of any

deliberate obstruction on Mr Spiegel’s part).

The Tribunal has also seen g similar letier from Mr Virga dated 12 January 2015, addressed “Jo

Whom ft May Concern." I is unclear whether this later letter was in fact sent to anyone, $0

 

™ See for example §10 of the Response to Request for Arbitration (1/2/7]. See also §10 of the Responses to
Arbitration daied 24 May 2017 [1/7] & [b/8].

"> See for example §22 of the Respondents’ submissions dated 1] April 2017 [1/4/24]. See atso §10 of the
Responses to Arbitration dated 24 May 2017 [1/7] & (1-8).

36 p974g3}.
vit (2493).

36
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 162 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 142 of 164

neither its content nor the apparent absence of any reply assists the Tribunal} in resolving these

claims.

B.18 Proceedings in Cyprus

846. In November 2016, Mazlin and Shireen apparently issued proceedings against WJ Holding and
Stubrick in Cyprus, and on 30 March 2017 they obtained certain interim freezing and disclosure
zelieF there,'” The interim nature of that relief meant that the Cypriot court did not conduct any
substantive analysis of the merits of the underlying claim, and accordingly the Claimants
cannot derive any support for their case in this Tribunal from the fact that such relief was

granted.

147. In his evidence in the New York proceedings, Me Drukker alleges that an order was made by
the Cyprus court on 30 Macch 2017 but was never served on Stubrick or WJ Holding because
of Mr Spicgel's failure ta post the aecessary bank guaraniees requested by the Cyprus court as
security.'*? The Tribunal has seen no evidence that the Cypriot court order was served on W3
Holding or Stubrick, but it does not accept Mr Drukker’s evidence regarding the alleged failure
io provide security to the Cypriot court. The Tribuna! has seen a copy of the court’s order dated
30 March 2017" which recites on the first page that it was made “/ollowing the deposit by
{Shireen and Mazlin] of €150,000 each in cash to the Registrar of the District Court of Nicosia
Jor covering any potential daniages that may be suffered by [WJ Holding and Stubrick] due to
fhe erroneous obtatiing of the erders”, The Tribunal nates, however, that the order was only
drawn up on 14 July 2017," which was about three weeks after Mr Drukker had swom his
affidavit in the New York proceedings, so ihere may have been a delay in paying the necessary

deposits.

144. The Tribunal notes that, in ts summary interim judgment of 30 March 2017, the Cypriot court

recorded that “vesiher side disputed the signing of the {Loan Agreements], and iherefore their

existence”? Thar is consistent with the position token by the Respondents in these

proceedings. The court also said this:

“On the basis of the subwitted affidavit, and specifically, exhibit 9 (a letter sent by
ir Deukker’s son in fae which pertatus te the form of the guaranty), the Court

128 App] Ne 479/16 [2/496] and [2/569],
'?? See §32 of his affidavit in the New York proceedings [2/540].
199 13/569),
8119573),
1 Page,
st
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 163 of 228
Case 1:19-cv-07652 Document3-1 Filed 08/15/19 Page 143 of 164

noted that the Respondents seem io adinil he due amaiay cud promise a repayment
using damages from another action,”

149, The Tribunal does not seen to have been shown the letter ta witich the court was referring, and
accordingly no significant weight con be placed on this passage from the court’s ruling: but the
least the Tribonal can conclude is that it certainly does not support the Respondents” case in

these proceedings.

250. Separately, the Claimanis have tried drawing attention to certain alleged breaches by the
Respondents of the freezing relief pranted by the court in Cyprus.’ The Tribunal is pot in a
position to assess the evidence in that regard, il is not relevant to the findings in these

proceedings and the allegations are discounted entirely,

3.19 Proceedings in New York

151, As noted above, on 7 Apel 2017 WI Molding and Stubrick commenced the New York
proceedings’”" against Shireen, Mazlin, AMM Consulting and Mr Spiegel, seeking (among
other things) “a declaratory judgment thot certain loan agreements between Plaintiffs and
Defendants are not binding, and constitute unenforceable sham loan agreements” and also “a
permanent injunction barring Defendanis frant continuing their efforts to enforce these sham
foan agreements” (§\ of the Complaint), The Respondents’ case in those proceedings is
essentially the same as in these arbitration claims, namely that {i} “fdr Drakker} agreed to sei?
fto Mr Spiegel} anct his entities a 30 percent stake in [Bender Oil} ia exchange for 37,000,000"
($12 of the Complaint); (ii} the investment was structured as a loan ta suit Mr Spiegel’s “sax
and estate plonning obfectives” (§13 of the Complaint} (iii) the Bender Oil plant was not os
successful os anticipaled because the Moldovan Government failed to perform various
undertakings and guarantces under the privatisation agreement, and also blocked WJ Holding
from transferring any shares in Bender Otl to Mr Spiegel or his companies (§19 of the
Complatnt); and (iv) Mr Spiegel thereafter started claiming that the Loan Agreements were
genuine commercial transactians and purposefully delayed finalising the sale agreement ($20 of

the Complaint}.

152. §¢ goes without saying thul the resolution, as between the parties to the New York proceedings,

of the various issues in those proceedings (including any question as to the court's jurisdiction)

1) [245 12-532},
'™ Supreme Court uf the Site of New York, Counly of Kings, Index Ne 5069492017 (2/501).
58
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 164 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 144 of 164

is a matter to be cesolved only by the New York cours on the evidence adduced before them. It
is equally stating the obvious to say that this Tribunal has jurisdiction to resolve the issues in

195) as

these arbitral proceedings (including any question as to the Tribunal’s jurisdiction
between the parties to these proceedings, on the evidence that has been adduced belore the
Tribunal. The only purpose in referring in this Award to the procedural steps taken and the
evidence filed in the New York proceedings is to assess what light (if any) they throw on the

determination by this Tribunal of the issues in these arbitral proceedings.

153. On or about 17 May 2017, the defendants in the New York proceedings (ic. the Claimants in
these arbitration proceedings, together with Mr Spiegel and AMM Consulting) appear to have
filed a motion to dismiss the Complaint, although the Tribunal has not seen a copy of that
motion." What the Tribunal has seen is the affidavit swom by Mr Drukker in response.’”” It

tells essentially the same nurrative and makes essentially the samé allegations as the

Respondents in this case, but there are some differences. In particular, in §14 Mr Drukker says

this:

‘Yn ar about early 2012 ... f agreed to sell fia Mr Spiegel}? and his entities a 30

percent stake in [Bender Of] in exchange for $7 million. (Mr Spiegel} alsa agreed
fo provide another $2 million in working capital."

154. The allegation regarding the agreement at £7 million is consistent with the case advanced by the
Respondents in these proceedings, By contrast, the allepation reparding an agreement by Mr
Spieget to provide another $2 million in working capital has formed no part of the defence in
these praceedinus. Once again, the fact that the Respondents are advancing slightly different
atguments in different proceedings does not inspire confidence in the inlegtity of their case.
Having said that, the suggestion that Mr Spiegel agreed to provide $2 million in working capital
might be said to go some way to provide on explanation on behalf of the Respondents as to
why, according to their version of events, the agreed purchase price for [he equity investment
was 87 milllon, but in the event the Claimants between them transferred more than $8 inillion
10 the Respandents. That appears to be what Mr Drukker means in §21 of his affidavit, where
he says that, between November 2012 and January 2013, “Shireen and Adaztin rousferrect
approximately $8 million wader the sham Loan Agreements” and adds this: “The butk of this
anoun was {Mr Spiegel's} equity invasive!” (emphasis added). Nevertheless, the Tribunal

considers that (i) the discrepancy between the Respondents’ case in these proceedings sad their

MS See S164 below.
1a is mentioned in §25 of the affidavii of Frauk R. Seddio dated 22 fune 2017 [2/551].
1 597593),

59
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 165 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 145 of 164

case in the New York proceedings, and (i}) the fact that there is indeed a significant difference
between the alleged $7 million purchase price for the 30% stake and the amounts actually

transferred by the Claimants further undermines the Respondents’ case.

155, In §$5 of his affidavit, Mr Drukker also says this:

"Mr Spiegel told me, however, that he initlally needed to structure his equity
djevestnent as @ loa in order to achieve certain tac and estate plarming objectives.
This would be achieved by {Mfr Spiegel} routing ostensible loans for [Bender Oil}
through offshore companies ond then restructuring or offseiting the debt, The
parities were always clear that regardless of fortial siruictire, the investment mode
by Mr Splegel (through his companies) was an equity invastment and the equity
purchase price ,.. was 37 miifion” (emphasis added).

456, This is again broadly similar to the defence advanced by the Respondents In these proceedings,
but (i) it is unsupported by any contersporaneous doctimentary record and (i) it is inconsistent
on two grounds with the email of [1 July 2012 discussed above,'™ in which (a) ibe proposed
advance of fonds was clearly described ag a Joan (not an equity investment), and (b) Mr Spiegel
was (at least initially) pretending (hat the lending companies were not even associated with him.

137. In §16 of his affidavit, Mr Drukker states that Bender Oil “was worth in excess of $20 million
in March 2012, That is ngain consistent with the case advanced by the Respondents in these
proceedings, but (i) the Tribunal has seen no documentary evidence to support il, (il) it seems
unlikely in light of the pvo yaluations that have been produced,” and (iii) it also seems
optimistic in light of the fact that the facility had been inoperative for about 6 years, and the

machinery was very dated.

158. In §17 of his affidavit, Mr Drokker says that he Loan Agreements “tere procticed by Mr
Spiegel". That positive assertian is inconsistent with the neutral assertion in §20 of the
Respondents’ Defences that it is “nor ftheir} recollection” that the Loan Agreements were
drafted by Mr Schneider. For the reasons discussed in §96 above, the Tribunal is salisfied that
Mr Schneider did draft the Loan Agreements.

£59, The Tribunal has alse seen an affirmation dated 22 June 2017 by Frank R. Seddio, co-connsel
for WJ Holding and Stubrick in the New York proceedings.” I tells essentially the same

 

1) ()563]; sue §91-94 above.
4 (2/333) and [2/339]: see §85-86 above.
"8 12/543),
60
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 166 of 228
Case 1:19-cv-07652 Document3-1 Filed 08/15/19 Page 146 of 164

narrative and makes essentially the same allegations as the Respondents in these proceedings.
The Tribunal notes, however, thal insufficient care seems to have been token in preparing the
affirmation, as Mr Seddio consistently misspells his own client's name as ‘Drucker’, and he
also claims, for example, lhat “Mr Spiegel was aiready a partwer in my btsiness” and refecs to

ull. neither of which makes any sense coming from Mr

“a record prepared by inp aecetat
Seddio's mouth, Clearly the text has been cut and pasted [rom a document drafted for Mr
Deukker, In any event, the affidavit does not contain any first-hand evidence concerning the
disputed factual issues which have to be decided, and as a result its conient is nol of any further

assistance In resolving these claims.

160. For these reasons the Tribunal has derived only limited assistance from the various materials

disclosed from the New York proccedings in resolving the issues tn (hese arbitral proceedings.

B.20 Conclusions on the facts

161. Wt will be apparent the the Tribunal accepts the Claimants’ case and rejects the Respondents’
case on the main factual dispute between the parties. In short, the Loan Agreements were
agreed and executed as loan agreements, ond not os shams to disguise an equity investment by

Mi Spiepel.

162, The Tribunals principal reasons for reaching this conclusion may be summarised as follows:

(1) First, the Loan Agreements are clearly expressed as loan agreements, not as an equity
investment. The starting point of any analysis is the assumption that the parties to any

written contract intend to record in weiting the bargain they have in fact made.

(%) Second, the Respondents have offered no witness or documentary evidence in support
of their main contention, namely thai the Loan Agreements were shams, having been

agreed as ‘loans’ for tax and inheritance planning reasons.

(3) Even if the Loan Agreements had been sirectured os toons for tax and inheritance
planning reasons, that in itself would sot necessarily have rendered them shams, unless
there hod been some evidence thai the purpose of Lhe structure was to delraud relevant
tax (or ofher) authorities. Structuring an investment io maximise its tax efficiency is
emtrely legitimate, ossuming the structure is Jawful. The Respondents have adduced no

evidence of any unlawfulness.

 

4) See G16 uf the allidawit (2/548).
61
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 167 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 147 of 164

(4) Mr Spiege} has given witness evidence and submitted himself to cross-examination (by
the Tribunal) on these issues, whereas the Respondents, having made serious
allegations of fraud agsinst Mr Spiegel, have chosen to deploy no witness evidence at

all, and to absent themselves from the hearing.

(8) Having subjected Mr Spiegel to robust questioning, the Tribunal finds hiss to have been
an essentially honest witness in relation to the issues in dispute (although not all of his

conduct was necessarily creditable in a wider moral sense).

(6) For the reasons outlined above, the Tribunal considers that Me Spiegel's evidence is

consistent with the contemporaneous documentation.

(7) By contrast, there is not a single contemporaneous documest which supports the
Respondents’ case either (i) that Bender Oil was valued at about $20 million in 2012, of
(ii) that Mr Spiegel apreed to make un equity investment for $7 million, or (as noted
above) (iii) hat the investment was structured in the way it was to avoid (illegally) any
tax obligations. Whilst the Respondents have made great play of the fact that they wish
to pursue disclosure in the New York proceedings against Me Spfege! personally and
agains! AMM Consulting in order to verify their case, it is worth noting thot neither of
the Respondent companies, nor Mr Drukker sor Mr Schneider personally (beth of
whom sould have been expected to assist the Respondents in ahy yoy available to

them) has been able to produce a single document to Support their primary case,

{8) Furthermore, there is a significant discrepency between the alleged agreement on which
ihe Respondents seek to rely (4, an equity investment at 57 million) and {i} the
aggregate amotint of the loan facility under the two Loan Agreements (i.2, 317 million)
and (ii) the amount of money actually transferred by the Claimant companies (i.e. over
$8 million), Whilst there has been some suggestion from WJ Holding and Stubrick in
the New York proceedings thal they may seck to atiribute this difference to a separate
agreement by Mr Spiegel to make a further investment of $2 million by way of capital,
(a) it is striking that that allegation hos formed no part of the extensive pleadings and
submissions made by the Respondents in these proceedings, (b) in any event ft would
not explain the difference benveen the combined value of the alleged equity and capital
investments (i.e. $9 million) and the aggregate amount of the Joan facilities (ie $17
milion} and (c) it is again the case that there is no conlemporancous documentary
suppart for the existence of ony ancillary agreement by Mr Spicgel to advance a further
$2 million. Furthermore, the Tribunal finds it undermines the Respondents’ cese that
they have advanced varying arguments in these arbitration claims ond in the New York

proceedings,
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 168 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 148 of 164

(9) Mareover, the Respondents’ case is on analysis posilively imegnsistent with the
documentary record in a number of respects. {n particular, ihe March 2012 Agreement
of Sale” was plainly conditiangl, and it is common ground that the conditions to
completion were never satisfied. Furthermore, the fact that lengthy draft contracts were
subsequently being negotiated throughout 2013 and until July 2014, and that those
dmfis invalved different parties from those in the 20)2 agreements, strongly suggests

that no concluded, unconditional deal for an equity investment was ever agrecd.

{10} The Respondents lave also made a number of other allegations which they have been
unable to substantiate. For example, they have relied in their pleadings and
submissions on “other euciflary agreements” which they said were governed by New
York law and by “orher dispute resolution clauses"."* They have also referred to “a
nuniber of important oral arrangements between [WAT Holding} and Mr Spiegel that are
fundamental jo the entire consiruction of the dispute benween the parties”. Powovar,
on analysis it emerges that no writen agreements (apart from the Loan Agreemens and
lhe March 2012 Agreement of Sale) were ever concluded, and the Tribunal has also
seen no evidence to substantiate the allegation that shere were any ora) agreements that
are inconsistent with the terms of the Loan Agreements and the March 2012 Agreement
of Sale.

(11) There is no suggestion that AMM Consulting ever paid, or that WI Holding ever
demanded, the $100,000 due on 31 December 2012 under clause 3 of the March 2012
Agreement of Sale,’ or the further instalment of 511,000 due on | June 2013. (f bat
agreement had (as the Respondents contend) formed part of the concluded bargain for
an equity investment, it is difficult te see why neither side sought either ta comply with

or to enforée its terms.

(12} As noted above, the sequence of cycnis between the making of the March 2012

Agrecment of Sale and the first documented mention of a loan im the 1) July 2012

 

819/976].

') See for example §10 of the Response 10 Request for Arbitration [1/2/7]. See also §10 of the Responses lo
Arbitration dated 24 May 2017 [1/7] & [1/8].

4 See for example §22 of he Respondents’ submissions dated 11 April 2017 [1/424], Sev abso §10 of the
Responses ta Arbitration dated 24 May 2017 [1/2] & [1/8].

“4 See 644 of their Responses to the Claimants’ Requests for Arbitration ()/7] and [1 /8}.
46 137176],
63
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 169 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 149 of 164

email!” js striking, as is the fact that that email was discussing the possibility of loans

being made by companies unconnected with Mr Spiegel.

(13) For the reasons outlined in §)01-111 above, ihe Tribunal finds that {i} there was an
agreement that Mr and Mrs Drukker would provide personal guarantees, (ii} Mir Spiegel
caused the Claimant companies not to advance any funds until late 2012 because the
Buarantees had nal yet been signed, (iif} Mr Schneider drafted and Mr Drukker signed
the puarantees in November 2012, and (iv) ihe Claimants thereafter advanced funds to
the Respondents. All of this is consistent with the funds having been advanced by way

of loan, not a3 an equity investmeni.

(14) The Respondents admit that, for a period of about 25 years, (i) Mr Spiegel had
periodically made loans to companies controlled by Mr Drukker, (4) all such loans had

been provided pursuant to written agreements and (iii) they had been secured by

ee

personal guarantees from Mc Drukker and his wife, That pattem of dealings is

consistent with the Loan Agreements in these proceedings also being genuine loans.

(25) The Respondents soy thai Mr Drukker injected about $15 million of his own money

49 it is qotable that his evidence in the New York

into the Bender OH project.
proceedings is that he invested that money “shroves loans which { personally
extended.’ Although Mr Drokker emphasises that he has not sought repayment, the
fact remains that he provided funding by way of loans, whereas he claims that Mr
Spiegel agreed to invest by way of equity. If this was (as the Respondents contend} a
joint venture between the nyo men, there would have been no cbvious commercial
teason (and none has been suggested by the Respondents) why Mr Spiegel would have
agreed to make an equity investment of several million Dollars, while Mr Drukker (the

initiator of the project) wos only making loans.

(16) Finally, Mr Spiegel's evidence is that neither the Respondent companies nor Mr
Drukker ever claimed that the Loan Agreements were shams until alter these arbitration
proceedings had been commenced, There is certainly no dacumented record of any

such claim having been made, and the Respondents have not pleaded that any such

 

47 (3/165).

148 ee §47=49 of the Defence 1a ihe Mazlin claim [1/11] and §46-48 of the Defence to the Shireen claim [1/12].
Similar admissions are made with less detvil in $6 of the Stalements of Defence, and also in §2 of the
Respondents’ submissions dated 11 April 2017 [1/4 ], aud in §21 of their Response lo ihe Cleimani’s Amended
Request for Arbilratian inthe Maztin claim [1r7].

‘7 See §31 of the Defence to the Maztin claim [I/L1] and §30 of ihe Defence to the Shireen claim [1/13].

' See §26 of his affidavil in the New York proceedings [2/539]
fut
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 170 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 150 of 164

claint was made before the Request for Arbitration in November 2016, In the
cireumstonces, the Tribunal accepts Mr Spiegel'’s evidence in this regard. That
provides further inferential support for the conclusion that the Respondents’ argument
that the Loan Agreements are shams is a recent invention by them which has been

raised in an attempt to resist the claim for repayment.

163. For the reasons set out in this Award, the Tribunal has no hesitation in holding that the Loon
Agreements were true loan agreements, and they were not shams intended to disguise an equity
investment by Mr Spiegel. The evidence is overwhelming and the Respondents’ case Is, based

on the evidence put forward, hopeless.

C. THE JURISDICTIONAL CHALLENGE

164. By virtue of Article 23.1 of the LCIA Rules, the Tribunal plainly has power to mule on its owl
jurisdiction and autliority, including any objection to the initial or continuing exjstence,

validity, effectiveness or scope of the arbitration agreement,

165. AS nmoled above, the Respondents have advanced their jurisdictional challenge to these.
arbitration proceedings on a number of different legal bases. Their principal case is that the
arbitration agreements are null and void because the Loan Agreements are themselves null and
void. They also contend that the true basgain between the relevant parties was an equity
investment by Mr Spiegel through his corporate vehicles, and that that bargain is governed by

New York Jaw and should be resolved in the New York proceedings.

166. Irrespective of the various different legal labels that are applied to the jurisdictional challenge,
it all tunis on essentially the same factusl allegation. For the reasons set out in Section B of this
Award, the Tribunal rejects the Respondents’ factual case on thet issue. The Loan Aercements
are not shams, and there was no binding, uncondivional agreement by Mr Spiegel or any of his
creature companies (whether governed by New York or any other law) to make an equity
investment in the Bender Oi! project. For this fundamental reason, the Respandents*
jurisdictional challenge, in all its various guises (including the argurnent based on estoppel), is

dismissed.
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 171 of 228

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 151 of 164

167, Itis also important to emphasise that there is no basis at all for the Respondents’ allegation that

168.

this Tribunal has been “imposed ou the parties at the sole demand of the Claimanis"."** The
true position is that (i) the Tribunal has been duly appoinied by the LCIA pursuant to the

'® (ily the Respondents admit that they executed

provisions of clause 9 of the Loan Agreements,
the Loan Agreements, ? and ¢iti} the Respondents accepted the Tribunal’s appointment. !”* The
Tribunal having rejected the Respondents’ evidential case that they only enleted into ihe Loan
Agreements on the understanding that they represented a cloak for an equity investment, there

is no basis at all for the Respondents’ challenge te the jurisdiction of this Tribunal.

In the circumsiances, the Tribunal also rejects the Respondents’ contention that New York
(rather than these arbitration proceedings) is the natural forum for the resolution of a dispute
between the parties. That argument was based on the saine factual allegstions as the sham
argument, namely the Respondents’ contention thal {i} an equity investment was negotiated in
New York, (ii) both Mr Drukker and Mr Splegel have properties there, and Mr Spiegel’s sons
(who are co-owners of AMM Consulting) alse reside there, {ili} the March 2012 Agreement of
Sale was executed in New Yerk and is povemed by New York law, as is the draft December
2012 Agreement of Sale and the 2014 draft Operating Agreement and draft MIPA, {iv) the
agreemenis were negolinled in New York and were drafted by {awyers based there (Mr
Schneider and Mr Virga), (v> the deal is evidenced by the health insurance agreements with onc
of Mr Drukker’s New York companies (YD Export Import Inc), (vi) relevant wiinesses reside
in New York, (vil) the true dispute includes parties who are pol party to the Loan Agreements
(Mr Spiegel and AMM Consulting), (viii) LCIA Arbitration does not allow disclosure to be
ordered ngainst non-parties, nor does jt enable the Tribunal to campel witnesses to attend, and
(ix} after the relationship between Mr Drukker and Mr Spiegel soured, they attended mediation
in New York.' None of that detracts in any way from the fact that (a) the Respondents agreed
to the provisions set out in ihe Loan Agreements, which include the LCIA arbitration clause,
and (b) the Tribunal has cejected the evidential allegations on which the Respondents have

sought to evade the consequences of that agreement.

1) See §19-20 of the Respondents’ submissions daled 1) April 2017 (1/4}.
'%? 12/369) and [2/374].

3 See 619 of each Defence [J/1(/79} and (11297): “On ar abour 10 August 20/2, the Respandents eittered
ite the Loon -igregmentr’.

"4 See §24(3}, §26(1) & §21(1) above, snd §15€1) of Mazin PO2 [1/15]; and also §36, §42 & §44 above, and
§4 of Shireen POW (4/18).

193 See for example §14-47 of Mr Drukker’s affidavit in the New York proceedings [2/540 542] and §32-36 of
Mr Seddio‘s affirmation [2/553].

66
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 172 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 152 of 164

169. Finally, the Tribunal alsa rejects ihe Respondents’ contention thal the Loan Agreements (ond
the arbitration clauses in them) are unenforceable “dre to fuck uf consideration”. The
relevant consideration comprised cach party's mutual promises to be bound by, and to comply

whih, the lernis af the Loan Agreements.

D. REMEDIES

D.)_ The capital sums

470, Since the Tribunal has held thal ihe Loan Agreements were not shams, it follows that the
monies advanced by the Claimants to the Respondents were due 10 be repaid in full, together

with interest, on 3lF September 2015, pursuant to clause 2,

£71. The contractual currency of te loans was denominated in US Dollars. The transfer made from

Maztlin to Stubrick on 3 January 2013 was USE2,850,083.60. However, the other two transfers
were made in Swiss Frances. Mis secordingly necessary first to convert those two amounts to
US Dollars. That conversion should be effected at the applicable exchange rates on the
respective dates when those sums were advanced, because those were the dates on whith the
contractual entillement of the borrower to receive US Dotlars was discharged. Applying the
live mid-market miles provided by the Claimants for exchanging Swiss Francs to US Dollars on
30 November and 3 December 2012 respeciively produces the following figures (which are
slightly different fromm the sums claimed by the Claimants);!”

* 30 November: CHF 1,900,000 @ |.0792647328 USD/CHF = US$2,050,602.99

°® 43 December 27012: CHF 3,490,500 @ |.0809434530 USD/CHF = US833,773,033.12

D.2 Interest

172. Pursuant to clause 1.3 of the Loan Agreements, the Claimants are entitled to simple interest at
6% per aime on “the outsionding principal balance” (emphasis added) of each of the sums
advanced fram the date of advance until 306 September 2015 (ihe due date for repayment under
elouse 2 of the Loan Agreements}. The Claimants’ interest calculations, provided under cover

of their email of 29 November 2017, reflected interest accruing in ihese years which bad been

 

"4 See for example §29-30 of the Respondents' submissions dated |] April 2017 [1/4].
The Respondents’ calculations, set out in their email of 15 January 2078, were fractionally different because

they lack the exchange rate onty io $ decimat places. The Tribunal has adopied 4 more accurate calculation.
oF
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 173 of 228

173.

Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Pagé 153 of 164

compounded anqually, The Tribunal agrees with the Respondents’ submissions that the terms
of the contract do not provide for such compound interest. Clause 1.3 refers (o interest accruing

on the “principa?’ ammount outstanding only.

On the true construction of clause 1.10 of the Loan Agreements, and inthe evenis which have
happened, each Claimant is also entitled to simple interest at 10% per onnim on “any
Advances”, i.e. on the capital amount of ¢ach advance outstanding as at the due date (i.e, 30
September 2015) until payment in full. The ‘Default Interest’ under clause |.10 is wiggered by
a ‘demand’, For these purposes (and contrary ta the submissions of the Respondents), the
Tribunal holds that the requirement for a ‘demand? is satisfied by the Request for Arbitration
dated 21 November 2016. However, once a demand has been made, the contraciual Default
Interest accrues from the due date for payment, ie. from 30 September 2015, not from the date
of demand. The Claimants again provided calculations on 29 November 2017 in which the
Defaull Interest is compounded annually. The Claimants also claim {without explsnation) in
their Skeleion that they are entitled in “defined? interest .. ow both the capital mans advaiced
pursuant to the Agreement and the interest chargeable thereon (emphasis added). The
Tribunal disagrees. The express terms of the Loan Agreements make clear that Defautt Interest
under clause 1.10 accrues on the outstanding amaunt of each ‘Advance’, not on the amount of
that Advance plus accrued interest. The Tribunal hes applied clause 1.9(c) of the Lenn
Agreements by using a notional 360 day year where less than a full year of Interest is to be

calculated, and in the calculation of ongoing daily interest,

174. Accordingly, Wie correct interest calcilations may be summarised as follows:

 

 

 

 

 

 

 

 

 

 

 

‘ | ! i i nares Y om 2 | men hs ; i =n watD |
Date | Days || MazlinEnanit(s))) Rates) Interest’ f “Total (S$)
tg Med |e ia ares org Cah — cenleulation($)) 2
i GINZA |} sags 2,050,602.99 | 6% | 123,036.08 | 123,036.18
| 3011/2013 , a
2 OWI2ROIS- | 365 7,050,602.99 | 6% | 123,036.18 | 246,072.36
SO/IN201M _ - ee es
3 O1t2i2014- | ya4 2,050,602.99 | 6% 103,897.22 | 349,969.58
30/09/2015 - ft
4 OAOZDIS- | 366 2,050,602.99 | 10% 205,060.30 | $5,029.88
30092016 | | — po
5 OWNOZOIS- f s65 2,050,602,99 10% | 205,060.30 | 760,090.18
| 30/09/2017 | See = a
|
6 D102017- | ig | 2,050;602.99 | 10% | 62,657.31 | 822,247.49
| wont — jo

 

 

 

68

 

 
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 174 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 154 of 164

 

 

 

 

 

 

 

 

 

 

sy bi cin _ poban

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| on! (3)
01/0172013- | 366 2,950,088.60 | 6% | 171,005.32 | 171,005.32
02/01/20!4 |
03/01/2014- | s65 | a.psqosa.so | 6% | 171,005.32 | 342,010.63
02/01/2015
03012015 | 44) 2,850,088.60 | 6% | 128,729.00 | 470,739.63
30/09/2015
OWIGROIS- | 366 2,850,088.60 10% | 285,008.86 | 755,748.49
30/09/2016
OWIW2016- | a65 2,850,088.60 | 10% | 285,008.86 | 1,040,757.35
30/09/2017
OMLOZO: ) ip 2,850,0088.60 | 10% | 87,086.04 | 1,127,843.39
19/01/2018
Se eee iT
I
eee |B
03/122012- | ae 2,773,033.12 | 6% | 226,381.99 | 226,381.99
00/129913
037/42/2013- 565 3,773,033.12 | 6% | 226,381.99 | 452,763.97
02/12/2014
OWIZROIA ti yo9 3,773,033.12 | 6% | 189,909.33 | 682,673.31
30/09/2045
ye 366 3,773,093.12 | 10% | 377,303.31 | 1,019,976.62
© _|_ 30/09/2016 —
oabeals 365 3,793,033.12 | 10% | 377,303.31 | 1,297,279.93
30/09/2017
ONID2017- yap 3,773,033.12 | 30% | 115,287.12, 1,512,567,06
19/01/2018 -
aes Seay %
ele
1512,567.0 06 |
; _ as ssa SS

 

 

 

 

 

 

 

 

69
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 175 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 155 of 164

175.

76.

177,

D.3. The apprapriote erediter

As noled above, on 30 October 2017 Shireen assigned the benefit of its claim to Mazlin, and
Mazlin has been joined as a co-claimant in the Shireen claim. [o the circumstances, the

appropriate award is to order al] payments fo be made by the Respondents lo Mazlin,

D.4 Joint, or joint and several liability

The Respondents deny that they are jointly and severally liable under the Loan Agreements."

The Tribunal accepts that argumeni for the following reasons.

The presumption under general law is that a promise made by bwo or more persons is joint, and
that express words are necessary to make it joint and several.’ The opening words of each
Loan Agreement in this casc recite that the lender “agrees fo extend creciit io [WS Holding? and
{[Stubrick} (collectively the ‘Borrower )”. Thereafter, all the obligations to repay capital and
interest are expressed as obligations of ‘Borrower’.'"” No words are used io indicate that the

liability of he wo companies which constitute the *Borrower’ is several.

E, Costs

E.1 Introduction

173, The Claimants have succeeded in their claims, and the Respondents bave failed, The starting

point is accordingly a rebuttable presumption that the Claimants are entitled to their Legal

Costs pursuant to Article 28.4 of the LCIA Rules, which provides as follows;

“The Arbiiral Tribunal shell inake its decisions on both Arbitration Cosis and
Legal Costs on the general principle that costs shauld reflect the parties' relative
success and fatlure in the award or arbitration or under different issues, excupt
where i} appears to the Arbiltral Tribunal ihat in the circumstances the application
of such a general principle wotld be inappropriate under the Arbitration
Agreement or otherwise. The Arbitral Tribuaal may aise take into account the
patties’ conduct in the arbitration, including any co-operation in facilitating te
proceedings as to time and cost and any non-co-operation resulting in undue delery

8 See §$3 of the Defence io the Mazlin claim [0/15/86] and §52 of the Defence to ihe Shireen claim
(1.127104).
'” See Chip on Contract (32" ed), $1 7-005.

Ne Soe in particular clauses 1.2, 1.9(a), t.10, 2, and 5. ((a).

70
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 176 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 156 of 164

and wynecessary expense. Any decision on cosis by the Arbitral Tribunal shall be
made with reasons in the award containing such decision.”

179, Article 28.3 also provides that “te Arbiival Tribimal shall alsa have the power to decide by an
award that all or par! af the legal or ather expenses incurred by a party (the “Legal Costs") be
paid by another party. The Arbitral Tribunal shail decide the amount of such Legal Costs on

ul) Accordingly, the Tribunal has a wide

such reasonable basis as it thinks appropriate.
discretion subject to the presumption in Article 28.4. In making that determination, the
Tribunal is entitled to take into account the panies’ conduct in the arbitrations and, when
making a determination as to the amount of Legal Costs to be awarded, ta do so on such

reasonable basis as the Tribunal thinks appropriate.

180. Jn addition, as noted in $95(13) above, by clause 6 of Ihe Loan Agreements each party agreed
“ta pay prevailing party's {sic} all reasonable cost [sic] and expenses {including reasonable
counsel fees) in connection with the enforcement of this Agreement”. Thus, in addition to the
power (o award Legal Costs pursuant to the LCIA Rules, the Tribunal also has 2 power to do so

under the lerms of the Loan Agreements themselves.

E.2 The costs of the conjoinder issue

§B1, The Respondents objected to the origina! constitution of the Maztin claim, in which both
Mazlin ond Shireen had been named as Claimants despite the fact that the claim was based on
rwo separate arbitration agreements with non-identical parties. The Tribunal determined that
the Claimants were not entitled lo proceed with the claim in that form without tlie Respondents’
consent, which was withheld.'? Jt was sccordingty the Claimants’ own procedural error that

provided the occasion for the Respondents to mise their procedural objection.

82. Nevertheless, there was plainly no compulsion on the Respondents to take that objection, asd at
the procedural heasing on 24 March 2017 their counsel was unable te articulate any practical
reasan why the Respondents should insist on separate arbitration proceedings being issued.
The Tribyou) was simply told that that was the Respondents’ posilion. They were not, and did
not claim to be in any way prejudiced by the composition of the Mazlin claim in its original

form.

 

' The Tribunal adogts the term Legal Costs ag it fs used in Acticle 28.3 of the LCIA Rules, and also the term
Arbiiration Cosis as defined in Article 28,1 as “The casts of te arbisration offer ten the fegal or other
expenses incurred by the parties thems efves",

M715),
7h
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 177 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 157 of 164

83.

184.

185,

Furthenmors, the Respondents argued strenuously, both at that hearing and in their writen
submissions, that the Tribunal did not have jurisdiction to allow the Mazin claim to be
amended by the deletion of one claimant. It was clearly the Respondents’ objective to secure
the dismissal of the arbitral proceedings in their entirety on purely procedural grounds. In the
circumstances, and in (he absence of any reasoned explanation from the Respondents as 10 why
they chose to cbject ¢o the original compositian of the Maztin claim, it would appear that the
Respondents’ strategy was prompted either (i) by a desire to make the whole recovery process
as slow and expensive as possible for the Claimants, or (} by an opportunistic desire to try
non-suiting the arbitral proceedings in Londen in their entirety, so that the Respondents could
then issue the New York proceedings and claim that those proceedings should take priority as
having been issued first,'“ or (iii) bath.

Although the Respondents’ position on the conjoinder issue was correct as a procedural matter,
in terms of the interpretation of the LCIA Rules, nevertheless the Tribunal considers that the
Respondents’ conduct in withholding their consent to the conjoinder of both claims in one
arbitration was unreasonable. In the evem, the commencement of separate arbitration
proceedings in the Shireen claim has achieved nothing other than additional inconvenience and

expense. The Tribunal infers that that was the Respondents’ intention.

£.3 The parties’ conduct generally
Having taken an unreasonable stance on the conjoinder issue, the Respondents then proceeded

to conduct themselves in both arbitrations in & manner calculated to cause further

inconvenience and expense to the Claimants:

G1} The Respondents have consistently refused jo comply with the LCIA's directions to
pay the advances to fund the Arbitration Costs. Asa result, the Cloimants have had to

make substiiute payments.

(2). After being given a full opportunity to respond to the Claimants’ proposals for
procedural directions in the Mazin claim, the Respondents then sought unreasonably to

invite he Tribunal to reopen the directions it had given in Mazlin PO2,'4

 

'® Although the strategy failed in its principal objective, we see a refleclion of that argument in the affidavit
evidence swom in the New York proceedings by Mr Drukker and Mr Seddio, both of whom make a point of
emphasising that the Shireen claim was issued afler lhe New York proceedings had been commenced: see §30
ot Mr Drukker’s affidavit [2/530] and §22 of Mr Seddio's affidavit [2/550].

"4 See §25(2), §26, §33 & §38 above.

qt
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 178 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 158 of 164

(3) The Respondents have consistently sought to procure a dismissal or stay of these
arbitration proceedings on the basis thal the (nie agreement between the relevant parties
is governed by New York law. For the rensons set aut in detail in this Award, the
Tribunal has rejected thal case. The Tribunal considers that the Respondents’
allegations ore unsustainable, and that their efforts to resist arbitration amount to

forum-shapping,

(4) The Respondents’ stated preference for the dispute 10 be resolved in the New York
proceedings was ostensibly based on their contention that {7} the New York court hos
wider powers of disclosure against different parties from those available to this
Tribunal in these arbileal proceedings, (i) there was a “reasonable expectation” that the
evidence obtained on discovery there “will be relevans fo the subsequent entertainsrent

1% ond (iii) compliance by the

(ty the Tribunal) of the Responders’ principal claini
Respondents with any disclosure order in thes proceedings might esuse “irreparable
harm to the position of the Respondents in the New York proceedings”. In the event,
however, (a) the Respondents have never attempted to specify exactly what documents,
of categories of document, they say will be disclosable jn the New York proceedings to
assist their case, (b) they have not produced any evidence before the Tribunal to
suggest that any suc! decuments exist, (c) they have not explained exactly witat harm
would be caused to their interests in the New York proceedings by complying with the
directions for disclosure in these proceedings, and (d) they have not explained the
apparent inconsistency between thal asseriion and the fact that itiey were content (o
exhibit over a dozen documents to their Statements of Defence without, apparently,

causing irreparable harm to their pasition in the New York proceedings.

(5) Although the Respondents were fully aware of the timetable daid down in the
Procedural Orders that had been made in each arbitration, they waited until the last
minute before notifying the Tribunal and the Claimants ¢bat they did not propose to

offer any disclosure."

65 The Tribunal is also troubled not ta have received a fill explanation Irom the Respondents regarding the
apparent discrepancies in their evidence regarding the commencement date of the New York procecdings: ser
§8(5), §19{2) ond §78(1} above,

4 See §68 of the Respondents’ submissians dated (1 April 2017 |1/4).
MF 1/23/913] and [1723/3149].

1 See §53 above, The Tribunat also notes the relatively minor point in §13-15 above regarding the
Respondents’ {ailure 1¢ answer a simple question posed to them by the Tribunal.

7
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 179 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 159 of 164

186, For this accumulation of reasons, the Tribunal halds that the Respondenw have conducted these
proceedings unreasonably, asd with the intention of being as obstructive as they can to the
Claimants. The Tribunal accordingly proceeds on the basis that (i) the presumption mentioned
in $178 above has not been rebutted but lias been reinforced, and furthermore (il) if costs have
been incurred which might be considered higher than expected, that is likely to be a result of

the Respondents’ conduct.

E£.4 The Claimants’ Schedule of Costs

187. On 23 November 2017, Maziin filed a Claimant's Schedule of Costs (‘the Schedule of
Costs"), together with separate written submissions on costs (“the Costs Submissions"), The
Schedule of Costs recorded costs under headings (a) to (f) in accordance with §30 of Mazlin
POQ2, together with three additional headings: (g) attendance on Counsel; (h) attendance on
third parties; and (i) costs incurred in foreign proceedings. The Schedule of Costs sets out the
costs that had been incurred jointly by the Claimants in both arbitrations, and Shireen adopted

and relied on the same Schedule of Cosis.

188, Altiough the Respondents declined to attend the hearing, the Respondents’ legal
representatives sent an email on 24 November 2017 which included the submissions on the
Schedule of Costs and Costs Submissions quoted in $67 above,

189. As to the specific numbered submissions made by the Respondents in that email on the

Claimants’ costs submissions:

(1) tn the context of the amounts claimed in the Mazfin claim, and for that matter in the
Shireen claim, the Tribunal does nat consider the overall cosis claimed to be
disproportionate. Since the costs represent costs claimed in beth proceedings, it is

inappropriate to compare the costs against the debt claimed in the Mazlin claim only:

(2) The Respondents' second observation is correct. However, directions were made in the
proceedings, 10 whieh the Respondents did not object, that the Mazlin claim and the
Shireen claim proceed in parallel to avoid delay and added costs and with a view to any
evidential hearing and oral arguments being heard concurrently.""? The proceedings did
largely proceed on thal basis and, of course, the hearings were concurrent. As a
consequence, the Tribunal’s view is that the Claimants have acted reasonably in

incurring their costs in this manner which is likely to have resulted in an overalt costs

 

MI coe Maztin POY and Shireen POL, discussed af §43 and §44 above
7d
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 180 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 160 of 164

saying, For the purposes of this award, the Tribunal has split the costs between the
Mazlin claim and the Shireen elaim in the proportions 55% and 45% respectively in
order (o reflect the additional time taken in the Mazlin claim to deal wiih the
Respondents’ initial procedural objections, and to reflect the fact that the costs
attributable 10 the Maztin claim (which was in essence the lead claim) might be slightly

greater than those attributable to the Shireen claim.

(3) The Costs Schedule was submitted in a form consistent with §30 of Mazlin PO2 and
§33 of Shireen PO1, which did not specify the level of detail to be provided against
each heading, The Tribunal finds that the level of detail provided by the Claimants is
reasonable, particularly when taking into accaunt the overall reasonable level of costs

claimed,

(4) The Tribunal deals with the Claimants’ claims in respect of the costs of foreign
proceedings in §193—-195 below.

290. By two emails dated 27 November 2017, the Respondents’ legal representatives made the

following requests in relation to costs:

“(ihe question of costs be reserved during she hearing,

fii} the Claimant be asked to pravide a more detailed submission om costs that would
inter alia provide:

- a break-down benveen the two arbitrations;

- copies of invoices and payments in relation to disbursements; and

- detailed narratives and chronology Jor the hours incurred; and

(fit) that the Respondents ba thereafier allowed a submission commenting on these
costs."

£91, There was no procedural timetable for submissions on costs to be made after the oral hearing.
The Respondents themselves have withdrawn their own claims for costs and, accordingly, have
filed no costs schedules themselves. For the reasons given aboys, the Tribunal finds that it is

not necessary for further details to be provided by the Claimants.

192. Tuming to the specifics of the Claimants’ Schedule of Costs, the hourly rates applied by
solicitors for the Claimants are reasonable, The costs claimed against headings {a) to (c), (g)
and (h) are also reasonable in total and there are no individual amounts which appear
unreasonable, Cosls under heading (f} include the LCIA fees on filing Ihe Requesis for
Arbitration, jogeiber with payments made by the Ctaimants on account of the Arbitration Costs,
Accordingly, these items, in the amount of U5$150,387.50 (GBP! 13,500) are exctuded from

7
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 181 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 161 of 164

the Legal Cosis and are dealt with separately below. The remainder of the Claimants’ costs
under heading (1), in the amount of US370,945.32, are reasonable and allowed in full.

193. Cosis under heading (i) set out the casts incursed in foreign proceedings in the total sum of

U5$182,167.40. By reference to the Costs Submissions, those cosis were incurred in relation

to:

(1) injunction proceedings issued in Cyprus to obtain a warldwide freezing order against
the Respondents in the sum of USS76,098.77;

(2) Hungarian lepal advice in relation to enforcement action in Hungary and in relation to
the sale by Stubrick of's wholly-owned Hungarian company BYDH Ingatlanhasznosito
Ki in the sum of USS)0,000;

(3) defence of the proceedings in New York in the sum of US$96,068.63.

194. The Tribunal necepts that the legal costs incurred by the Claimants in Cyprus and Hungary are
in. connection with the enforcement of the Loan Agreements and are, therefore, recoverable

under clause 6 of the Loan Agreements. They are also reasonable in their amounts.

195, The fegal costs incurred in New York relate to the defence of proceedings brougin against the
Chlimants and retated entities. Based on the relief sought and the findings outlined above,
those proceedings were brought intending to disrugt the enforcement of the Loan Agreements
in these proceedings and as such those costs were (at least arguably) incurred “it connection
with fhe enforcement” of those agreements for the purpose of clause 6. However, (i) ihere is
not an identity of parties in these arbitrations and the New York proceedings, and (ii) the
Tribunal understands that the New York proceedings are nat concluded and, therefore, ihe
otitcome of those proceedings, including (if appropriate) the award by the court of costs against
any party, is yet to be determined. For those reasons, the Tribunal conciudes that it would not
be appropriate in these arbitration proceedings ¢o award 19 the Claimants any part of Ihe costs

of the New York proceedings claimed under heading (1).

196. Cosis under heading (h) include the costs incurred by solicitors for the Claimants on attendance
on counsel in foreign proceedings. Although the Tribunal disallows the third party costs in
relation io the New York proceedings, it allows atl the costs on attendance on foreign counsel
as rensonable, and notes that only 0.4 hours were incurred on attendance on New York counsel,

The Tribunal also allows the Claimants’ costs of attendance on third party funders, since the

76
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 182 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 162 of 164

application was necessitated by the Respondents’ refusal to pay their share of the advance on
the Asbitration Costs (see $16 Costs Submissions).
197. In summary, therefore, [he Tribunal atlaws the Claimants’ Legal Costs as follows:
(1) Heading (2)- Preparction and drafting documents: allowed {n full - US369,875
(2) Heading (b)- Attendance on opponent: allowed in full - US$8,355
(3) Heading (c)— Attendance on client and witnesses: allowed in full - USS56,465
(4) Heading ¢d}- Attendance on LCIA and Tribunal: allowed in full— US39,615
(3) Heading (e)— Preparation for and attendance at hearings; allowed in full - US$50,085

(6) Heading (f} — Disbursements and travel costs: Arbitration Costs excluded, otherwise
allowed in full —U8$70,945.32

(7) Heading (g)- Atlendunce on Courisel: allowed in full — US321,790
(8) Heading (h) - Attendance on third parties: allowed in full ~ USS16,1 60
(9) Bending (i) - Costs incurred ia foreign proceedings: partially allowed — US$H6,098.77

194, The total costs awarded are US$389,389,09, of which 55% (US$214,164) is to be attributed to
the Maztin claim and 45% (USSU75,225.09) is to be attributed to the Shireen claim.

E£.4 Arbitration Costs

199, The Arbitration Costs in the proceedings, having been delenninud by the LCLA Court pursuant
to Article 28.1 of ihe LCELA Rules, are as follows:

 

Registration fee £1,750.00
L@IA's administrative charges £8,372.21
Tribunals fees and expenses £43.429.74
Final Costs of the Shireen claim £53,551.95

Any cemaining deposits shall be returned to Lhe Claimants,

200. The Tribunal Finds that the Respondents shal! bear the Arbitration Costs. On the basis that the
Arbitration Costs have been fianded by the Claimants, the Claimants are, therefore, entitled lo

an award that Uie Respondents shall be liable to the Claimants in respect of those amounts,

77
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 183 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 163 of 164

thereby replacing the Procedural Orders issued in the Mazlin claim ond the Shireen claim,

referred to in §61 above.

E. THE AWARD

20t. Accordingly, the Tribunal hereby awards as follows:

(1) Mazlin is entitled io repayment of the monies advanced under the Shireen Loan
Agreément in the sum of US$3,773,033. 12;

(2) Mazin is entitled 10 simple interest 3¢ 6% per annum from 3 December 2012 to 30
September 2015 in she sum of US$642,673.31;

(3) Mazlin is entitled to simple interest at 10% per annum from | October 2015 uriil
payment in full. As nt the date of this award, interest is payable in the sum of
U8$869,893.75, and continues al a daily rate of USS1,048.07;

(4) Mazlin is entitled to Legai Costs of USS175,225.08; and

G)  Maztin is cotitled to Arbitration Cosls of £53,551.95.

202. Any remaining applications, claims or counter-claimns are hereby dismissed.

Place of arbitration: London
Ct
mn SGOT LOQye”
~~ ae fo : ;
Pt Se O SOND (=
Kate Davies C Guy Pendell
Jonathan Crow OC
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 184 of 228
Case 1:19-cv-07652 Document 3-1 Filed 08/15/19 Page 164 of 164
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 185 of 228

EXHIBIT 2
1 Rat/19 Page 186:@fe228%. s06949/2017
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 04/07/2017

  

 

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF KINGS
x

 

WJ HOLDING LIMITED and STUBRICK
LIMITED,

Plaintiffs, Index No.
= against - Filed 4/7/17

SUMMONS
SHIREEN MARITIME LTD, MAZLIN
TRADING CORP, AMM CONSULTING AND
MANAGEMENT GROUP LLC, and ALEXANDER
SPIEGEL,

Defendants.

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on Plaintiff's Attorney within twenty (20) days after the service of this summons,
exclusive of the day of service (or within thirty (30) days after the service is complete if this
summons is not personally delivered to you within the State of New York); and in case of your
failure to answer or appear, judgment will be taken against you by default for the relief
demanded in the notice set forth below and in the complaint.

Plaintiff designates Kings County as the venue for trial. The basis for venue is that the contracts
which are the subject of the dispute were entered into in Kings County.

Dated: Apri! 7, 2017
New York, New York

LAW OFFICE OF JEFFREY FLEISCHMANN PC
By: /s/Jeffrey Fleischmann
Jeffrey Fleischmann, Esq.

Attorneys for Plaintiff
150 Broadway, Suite 900
New York, N.Y. 10038
Tel. (646) 657-9623
Fax (646) 351-0694
jf@lawjf.com

1 of 8
 

(PILED: Kinase COUNT ERK O Tt! /19 Page 184 @§8280. s06949/2017
NYSCEF BOC. NO. 1 RECEIVED NYSCEF: 04/07/2017

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
x
WJ HOLDING LIMITED and STUBRICK
LIMITED,
Index No.
Plaintiff,
- against - VERIFIED COMPLAINT

SHIREEN MARITIME LTD, MAZLIN

TRADING CORP, AMM CONSULTING AND
MANAGEMENT GROUP LLC, and ALEXANDER
SPIEGEL,

Defendants.

 

x

Plaintiffs WJ Holding Limited (“WJ Holding”) and Stubrick Limited (Stubrick” and
together with Holding, the “Ptaintiffs’’)), by and through their undersigned counsel, alleges for
their verified complaint against defendants Shireen Maritime LTD (“Shireen LTD”), Mazlin
Trading Corp (“Mazlin Corp”), AMM Consulting and Management Group LLC (“AMM”) and
Alexander Spiegel (“Spiegel”) and together with Shireen LTD, AMM, and Mazlin Corp, the
“Defendants”, as follows:

PRELIMINARY STATEMENT
|. This is an action for declaratory judgment and a permanent injunction. Through

this action, Piaintiffs seek a deciaratory judgment that certain loan agreements between Plaintiffs
and Defendants are not binding, and constitute unenforceable sham joan agreements. Plaintiffs
also seek a permanent injunction barring Defendants from continuing their efforts to enforce these

sham loan agreements.

PARTIES

2 of 8
      

FILED: ; Hen/19 Page 188: p622h%0. 506949/2017
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 04/07/2017

2. Plaintiff WJ Holding Limited is a Cyprus based company with its principal place
of business in Cyprus. It is owned by Mr. Yuri Drukker (“Drukker”).

3, Plaintiff Stubrick Limited is a Cyprus based company with its principal place of
business in Cyprus. Tt too is owned by Drukker.

4, Upon information and belief, Defendant Shireen Maritime Ltd. is a Liberian shell
company.

5. Upon information and belief, Defendant Mazlin Trading Corp. is a British Virgin
Islands shell company.

6. Upon information and belief, Defendant AMM Consulting and Management
Group LLC is a Florida corporation controlled by Defendant Alexander Spiegel and owned by
his children.

7. Upon information and belief, Defendant Alexander Spiegel is a citizen of Florida.
He owns or controls AMM, Shireen Maritime and Mazlin Corp.

8, Jurisdiction is proper, inter alia, because the contracts at issue were entered into
between the parties within the State of New York.

FACTS COMMON TO ALL CLAIMS FOR RELIEF

I. The Dispute
9. WJ Limited is owned by Mr. Drukker, an agricultural engineer by training, and

had for many years owned edible oi] production facilities in Moldova and Russia. It primarily
produces sunflower seed and rapeseed oil for commercial markets, as well as soy seed meal for
the animal feed market.

10. WJ Holding owns Open-Joint Stock Company Bender Oi! Extraction Plant

(“OSJC Bender”), a large vegetable oil extraction facility located in the Transdniestrian region of

3 of 8
FILED: KINGS COUNTY CLERK 0 “TT: 19 Page 18% @be28o. so6949/2017
N¥YSCEF DOC, NO. 1 RECEIVED NYSCEF: 04/07/2017

Moldova. In 2003, it had been placed on the privatization list of previously public companies by
the Transdniestrian authorities, and was purchased by WJ Holding thereafter.

11. Mr. Alexander Spiegel is the owner and controller of Defendants and a childhood
friend of Mr. Drukker. Mr. Spiegel had been a small bridge lender to WJ Holding and a board
member of companies owned by WJ Holding.

12. In or about 2011, Mr. Drukker told Mr. Spiegel that his business plan for OSJC
Bender consisted of modernizing, operating, and then selling the plant. Spiegel told Drukker that
he wanted to become an equity investor in OSJC Bender. Drucker agreed to sel! Spiegel and his
entities a 30 percent stake in OSJC Bender in exchange for $7,000,000.00.

13. Mr. Spiegel told Drukker, however, that he needed to structure his equity
investment as a loan in order to achieve certain tax and estate planning objectives. The parties
were always clear that regardless of formal structure, the investment made by Mr. Spiegel
(through his companies) was an equity investment and the equity purchase price for a 30% stake
in OSJC Bender was $7,000,000.00.

14, On or about March 15, 2012, the parties executed an Agreement of Sale between
Plaintiff WJ Holding and a Florida entity owned by Mr. Spiegel’s children and controlled by Mr.
Spiegel, AMM Consulting and Management Group LLC (“AMM”) (the “Sale Agreement”).
Pursuant to the Sale Agreement, AMM acquired the right to obtain 30% of the shares in OJSC
Bender in exchange for a nominal price, a fraction of any appraisal value of the shares of OSJC
Bender, of $210,000.00.

15. | Mr Spiegel then was to effectuate the transfer of the remaining equity investment
in a form that would reflect his estate and tax planning objectives, He determined that this should

be in the form ofasham loans extended by two offshore companies owned or controlled by him-—

4 of 8
 

 

fH/19 Page 19.0628. 506949/2017

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 04/07/2017

Shireen and Mazlin, who are also Defendants in this action. These agreements were not intended
to be final or enforceable, and no sums transferred under them were expected to be repaid, as
they were intended as an equity investment. The documents were produced by Mr. Spiegel and
consisted of two loan agreements dated August 10, 2012, one signed by Shireen and one signed
by Mazlin (the “Loan Agreements’).

16. Mr. Spiegel performed due diligence on OJSC Bender between March and
November 2012, and was a consistent presence at the plant location. This occurred prior to
Defendants transferring any funds under the sham Loan Agreements.

17. On or about August 12, 2012, AMM and WJ Holding executed a letter of
agreement whereby the parties agreed that “in the event Alexander Spiegel stops consulting
Vendor [WJ Limited] ... for any reason, including Vendor’s terminating Spiegel for any reason
at his sole and absolute discretion, Vendor shall be entitled to terminate the SPA...” The
purpose of this agreement was to ensure that if Spiegel was no longer involved in the project his
companies (including AMM) would have to transfer back their right to 30% of the OJSC Bender
shares.

18. Between November 2012 and January 2013, Defendants transferred
approximately 8 million dollars under the sham Loan Agreements. As per the agreement
between Spiegel and WJ Holding on Spiegel’s equity investment, these funds were utilized to
modernize the industrial facility at OJSC Bender and to support its trading activity.

19, Thereafter, due to the non-performance of government undertakings and
guarantees by the Transdniestrian authorities under a supplementary privatization agreement

between the Transdniestrian authorities and WJ Holding, the investment in OSJC Bender was not

5 of 8
 

H/19 Page 194,@§2280. so6s49/2017

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 04/07/2017

as profitable as anticipated by the parties. WJ Holding was also blocked by government actions
from formally transferring any OJSC Bender shares to Spiegel or his companies.

20. Mr. Spiegel, reacting to the changed circumstances, started claiming that he had
not made an equity investment and that the sham Loan Agreements were not sham agreements
but genuine commercial transactions. Mr. Spiegel also purposefully delayed finalizing the final
Sale Agreement by claiming that his counsel had advised him that for tax purposes the purchase
price had to be stated at a higher amount. .

21. Ultimately, he changed the formal stated price to $500,000.00. This price,
however, was stated as such for tax purposes and the real price was always $7,000,000.00, with
the loan agreements simple sham agreements utilized to mask the transaction price and support
fund transfers by Defendants at the direction of Spiegel.

22. Plaintiffs, through this action, seek a declaratory judgment that the loan
agreements are sham agreements and unenforceable.

IL. Procedural History

23. In November 2016, Defendants commenced arbitration proceedings in the
London Court of International Arbitration seeking repayment of approximately $8m dollars
under the Loan Agreements. The arbitral tribunal was formed at LCIA in February 2017.

24, Plaintiffs have objected to these arbitration proceedings on grounds that the Loan
Agreements are sham and were entered into only to mask an equity investment by Mr. Spiegel
and because the forum is improper.

25. Through this action, Plaintiffs seek an order barring Defendants from further

seeking to enforce the sham Loan Agreements.

6 of 4
   

FILED: AA/19 Page 1924 @fA28o. s0¢949/2017
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 04/07/2017

 

AS AND FOR AN FIRST CAUSE OF ACTION
(Declaratory Judgment)

26. Plaintiffs reallege and incorporate by reference al] allegations in all preceding
paragraphs as if fully set forth herein.

27, As set forth above, Plaintiff WJ Holding and Defendants Spiegel and AMM
entered into an agreement for the sale of equity in OSJC Bender.

28. As part of this equity sale, the parties entered into sham Loan Agreements that
actually constituted a part of the purchase price for the equity stake purchased by Defendants.

29, —‘ There is a dispute amongst the parties whether the Loan Agreements are
unenforceable sham agreements or real loan agreements.

30. The present dispute presents a justiciable controversy in which the issues are
present, real, definite, and substantial and affect existing legal relations between Plaintiffs and
Defendants. Without a declaration of rights, Plaintiffs will be severely prejudiced and the
agreement between the parties will be unenforcable.

31. Accordingly, Plaintiffs are entitled to a judgment declaring that the loan
agreements are sham agreement and not legally binding.

AS AND FOR AN SECOND CAUSE OF ACTION
(Permanent Injunction)

32. Plaintiffs reallege and incorporate by reference all allegations in all preceding
paragraphs as if fully set forth herein.

33. Plaintiffs will be irreparably harmed if Defendants are allowed to enforce the
sham loan agreements against Plaintiffs and evade their obligations to purchase the equity in
OSJC Bender.

34. Plaintiffs lack an adequate remedy at law.

7 of 8
   

A2 6K DOCKS = tad Oged/19 Page 193058280. 506949/2017
RECEIVED NYSCEF: 04/07/2017

 

FILED: KIN
NYSCEF DOC. NO. 1

35. Defendants should be preliminarily and permanently enjoined from attempting to

enforce the sham loan agreements.

CLAIM FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that judgment be granted as follows:
a) On the First Cause of Action, declaring that the -Loan Agreements are sham
agreements and not binding or enforceable; and
b) On the Second Cause of Action, enjoining Defendants from attempting to enforce the

Loan Agreements; and

c) Awarding plaintiff pre-judgment Interest, Attorneys Fees, Costs, and such other and

further relief as the court deems just and proper.

Dated: April 7, 2017
New York, New York

LAW OFFICE OF JEFFREY FLEISCHMANN PC

By: /s/leffrey Fleischmann
Jeffrey Fleischmann, Esq.

Attorneys for Plaintiff
150 Broadway, Suite 900
New York, N.Y. 10038
Tel. (646) 657-9623

Fax (646) 351-0694
jt@lawif.com

8 of 6
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 194 of 228

EXHIBIT 3
    

FILED: 119 Page 195,9f 2285. so6949/2017
NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 67/09/2019

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

WJ HOLDING LIMITED and STUBRICK
LIMITED, Index No. 506949/2017

Plaintiffs,

-against- FIRST AMENDED COMPLAINT

SHIREEN MARITIME LTD, MAZLIN TRADING
CORP, AMM CONSULTING AND
MANAGEMENT GROUP LLC, and
ALEXANDER SPIEGEL,

Defendants.

 

 

Plaintiffs WJ Holding Limited (“WJH”) and Stubrick Limited (“Stubrick,” and, together
with WJH, the “Drukker Companies”), by their attorneys, Sher Tremonte LLP, as and for their
amended complaint against Defendants Shireen Maritime LTD (“Shireen”), Mazlin Trading
Corp. (“Maziin,” and, together with Shireen, the “Spiegel Companies”), AMM Consulting and
Management Group LLC (“AMM”), and Alexander Spiegel (“Spiegel”) allege, upon knowledge
as to themselves and their own actions and upon information and belief as to all other matters, as
follows:

NATURE OF THE ACTION

I. This action seeks compensatory damages resulting from Defendants’ scheme to
fraudulently induce Plaintiffs to enter into loan agreements (the “Loan Agreements”) under false
pretenses and to breach an oral agreement to assume liability under the Loan Agreements.

2. Additionally, Plaintiffs seek a judgment declaring the Loan Agreements part of

Spiegel’s consideration for an equity transaction and therefore not binding on Plaintiffs.

1 of 31
 

 

H/19 Page 19@,@fw28o. 506949/2017

 

 

NYSCEP Doc, NO. 71 RECEIVED NYSCEF: 07/09/2019

3. Plaintiff WJH owns the Open-Joint Stock Company Bender Oil Extraction Plant
(“Bender Oil”), a large vegetable oil extraction facility located in the Transdniestrian region of
Moldova. WJH and plaintiff Stubrick are owned by Yuri Drukker (“Drukker”).

4. Spiegel was a life-long friend and business partner of Drukker’s and was a
director of WJH. Upon information and belief, Spiegel owns and controls Shireen, Mazlin, and
AMM.

5, In 2011 Spiegel expressed interest to his friend Drukker in becoming a 30%
equity owner in Bender Oil in exchange for $7,000,000.

6. But Spiegel had no intention of paying the full, fair price for his shares in Bender
Oil. Instead, Spiegel and the other Defendants schemed and conspired to dupe the Drukker
Companies into signing agreements that would, on their face, seem to allow the Defendants to
acquire 30% of Bender Oil at a fraction of the actual price and leave the Drukker Companies
holding the bag for the balance of the cost of the shares.

7. To make the scam work, Spiegel advised the Drukker Companies that he could
not inject more than a nominal amount of cash into Bender Oil in return for his shares. Spiegel
told the Drukker Companies that, for undisclosed tax and estate-planning reasons, he would
require financing in order to make the balance of his equity contribution. He told the Drukker
Companies that he had access to financial institutions and investors who could provide that
financing.

8. Spiegel thereby induced the Drukker Companies to enter into an agreement under
which Spiegel, through his company AMM, would purchase the right to acquire the 30% shares

in Bender OW for a fraction of their true price. Spiegel told Drukker that he would finance the

2 O£ 31
FILED: KIN

  
  

   
  

fi

 

/19 Page 194@f8280. s06949/2017

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

remainder of his equity contribution by acquiring for WJH, and then personally assuming, third-
party debt financing, which he would then convert into an equity stake in Bender Oil,

9, Spiegel informed WJH that he had identified two companies, Shireen and Mazlin,
that would be willing to provide financing.

10. Under this arrangement, Spiegel would assume Itability for the loans and repay
the outstanding loans to Mazlin and Shireen. In this manner, the loans made by Shireen and
Mazlin would be converted to an equity investment by Spiegel upon repayment of the loans.
Spiegel’s promises were made as consideration for his 30% stake in Bender Oil and constituted a
valid oral contract (the “Oral Contract’).

11. However, Spiegel never informed the Plaintiffs that he, in fact, owned and
controlled the lending institutions, Mazlin and Shireen, and was using them in furtherance of his
scheme to acquire the 30% of Bender Oil at a fraction of their value.

12. Spiegel never had any intention of repaying the loans. Spiegel devised this
scheme for three purposes.

13. First, Spiegel would acquire the shares in Bender Oil for a nominal price, while
sticking the Drukker Companies with the bill for the remaining cost.

14. Second, Spiegel was seeking to defraud United States and foreign tax collection
authorities who were, upon information and belief, investigating Spiegel’s off-shore investments.
Spiegel wanted to ensure that the tax collecting authorities remained unaware that Spiegel and
his companies were making a seven-million-dollar equity investment.

15. Third, Spiegel devised and implemented this scheme because he wanted to retain

liquid assets that he could distribute to his children, Michael Spiegel and Matthew Spiegel, while

3 of 31
(FILED: rine 5 #/19 Page 198:ef e280. s506949/2017

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

 

preventing those assets from entering his estate upon his passing and being subject to the estates
tax.

lé. In furtherance of this scheme, Spiegel caused Mazlin and Shireen to enter into
two Loan Agreements with WJH and Stubrick, another company owned by Drukker. Under
these Loan Agreements, the Spiegel Companies would advance funds to Bender Oil.

17. Spiegel promised Drukker that Spiegel would assume the debt under the Loan
Agreements. Spiegel thereby fraudulently induced the Drukker Companies into entering the
Loan Agreements with Mazlin and Shireen which, unbeknownst to Drukker, were owned and
controlled by Spiegel.

18. Eventually, the Transdniestrian government itself reneged on certain of its
obligations to Bender Oil, which reduced Bender Oil’s potential profitability, Reacting to the
changed circumstances, Spiegel reneged on his agreement to assume the debt under the Loan
Agreements, Spiegel, for the first time, insisted that the Drukker Companies were responsible to
pay the debt, which was actually Spiegel’s equity investment in Bender Oil, to Spiegel’s own
companies. Spiegel thereby breached the Oral Contract and left the Drukker Companies holding
the bag for the debt that Spiegel had promised to assume.

19. As a direct and foreseeable consequence of Defendants’ fraudulent actions, WJH
and Stubrick have been unable to obtain any additional financing to fund their operations.
Consequently, both WJH and Stubrick have been unable to operate, causing damages in an
amount to be determined at trial.

20. Plaintiffs bring this action seeking an order granting Plaintiffs damages for

fraudulent inducement; breach of contract; promissory estoppel, breach of the implied covenant

4 of 31
 

(FILED: Kine COUNTY’ SER 0OPPORVA ZH-11 FYCHOMRH/19 Page 199 WPRL Se. 506949/2017

N¥SCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

of good faith and fair dealing, civil conspiracy, and breach of fiduciary duty. Plaintiffs also seek
an order declaring the Loan Agreements to be unenforceable as against the Plaintiffs.
THE PARTIES

21. ~— Plaintiff WJH is a Cyprus based company with its principal place of business in
Cyprus. It is owned by Yuri Drukker (“Drukker”).

22. ‘Plaintiff Stubrick is a Cyprus based company with its principal place of business
in Cyprus. It, too, is owned by Drukker.

23. Upon information and belief, Defendant Shireen is a Liberian shell company
owned and controlled by Spiegel.

24, Upon information and belief, Defendant Mazlin is a British Virgin Islands shell
company owned and controlled by Spiegel.

25. Upon information and belief, Defendant AMM is a dissolved Florida corporation
beneficially owned and directly controlled by Defendant Spiegel and his children, Matthew and
Michael. Upon information and belief, legal ownership in AMM was held by the Alexander
Spiegel Revocable Family Trust, of which Spiegel is Trustee.

26. Upon information and belief, Defendant Spiegel is a citizen of Florida. At all
relevant times, Spiegel owned and controlled defendants AMM, Shireen, and Mazlin and was
their functional alter ego. Spiegel is also a former director of WJH.

JURISDICTION AND VENUE

27. Jurisdiction is proper because the contracts at issue were negotiated and entered
into between the parties within the State of New York by attorneys operating within the State.
Jurisdiction is proper for the additional reason that Defendants have asserted counterclaims in

this action. Jurisdiction is proper for the additional reason that Defendants have agreed to an

S of 31
 

(FILED: KINGS COUNT CIGRBK ODAORVaN 29-11 Fis40WMN/19 Page 200 WB2H° 206949/2017

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

abatement of related claims pending in the Florida Court for the District of Miami pending
resolution of the parties’ claims in this Court.

28. Venue is proper under CPLR 509 because Plaintiffs have designated Kings
County as the place of trial.

FACTS COMMON TO ALL CLAIMS
WJH Acquires Bender Oil

29. Drukker is an agricultural engineer by training who had for many years owned
edible oil production facilities in Moldova and Russia. He is the principal of both WJH and
Stubrick. WJH owned businesses in Moldova and Russia that had been very successful.

30. | Drukker and Spiegel were lifelong friends, and, throughout the years, they had
numerous business dealings together. Spiegel was a board member of companies owned by
Drukker, including WJH, and had often acted as a small bridge lender for them.

31. In 2003, the government of Transdniestra, a separatist enclave in Mo/dova,
released certain companies that had been previously government-owned and made them
available for private ownership.

32. Sometime thereafter, WJH purchased one such company, Bender Oil, an edible
oil crushing facility that primarily produces sunflower seed and rapeseed oil for commercial
markets, as well as soy seed meal for the animal feed market.

33. In or about 2011, Drukker told Spiegel that his business plan for Bender Oi!
consisted of modernizing, operating, and then selling the plant. Drukker told Spiegel that
Drukker placed an estimated value on Bender Oil of $20 million.

34. Spiegel responded that he wanted to become an equity investor in Bender Oil.

6 of 31
  

(4/19 Page 201, 6285. s06949/2017

 

N¥YSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

Spiegel Agrees to Purchase a 30% Equity Stake in Bender Oil for $7 Million Using a
Convertible Debt Structure

35. In early 2012, Drukker agreed to sell Spiegel a 30% stake in Bender Oil in
exchange for $7 million. Spiegel also agreed to infuse an additional $2 million in working
capital into Bender Oil. The money invested would be used to modernize the Bender Oil plant.

36. Spiegel advised Drukker that Spiegel would purchase his 30% equity stake in
Bender Oil using one of his companies, AMM, which Spiegel created as a holding company for
Spiegel’s shares in Bender Oil.

37. | However, in March 2012, Spiegel told Drukker that, in order to achieve certain
tax and estate planning objectives, his investment would have to be structured as a convertible
note.

38, Spiegel did not disclose the nature of these tax and estate planning objectives.
Nevertheless, due to their long friendship and prior partnerships, Drukker trusted Spiegel and
agreed to structure the transaction in the manner Spiegel required.

39. — The parties orally agreed to a structure that would combine a nominal cash
infusion along with considerable debt financing that would be convertible into equity.

40. Specifically, the parties agreed that Spiegel would inject cash in an amount that
would be a small fraction of the value of the 30% shares.

41. Spiegel would also identify $7,000,000 in international debt financing for Bender
Oil. Once Bender Oil received the debt financing, Spiegel would assume liability for the debt,
and would repay, restructure, or offset the debt.

42. Once Spiegel assumed liability for the debt and paid the cash portion of his
investment, the investment would then convert into a 30% equity interest, as the parties had

previously agreed.

7 of 31
    

FILED: 1/19 Page 204 R6B2Ro,. 506949/2017
NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/03/2019

43, The parties contemplated that the equity and debt portions of the transaction
would be memorialized in written agreements, along with an agreement requiring Spiegel to
perform consulting work on behalf of Bender Oil.

44. In reliance on the Oral Contract and Spiegel’s promises, WJH finalized its
negotiations with the Transdniestrian regional authorities and entered into a renewed
privatization agreement (the “Privatization Agreement”), under which WJH undertook
significant investment obligations. Among the obligations undertaken by WJH in the
Privatization Agreement was the re-launch of industrial production at the factory, which was
previously at a standstill, and an overhaul of its equipment and technology. WJH also undertook
to extend significant working capital into acquisition of oilseeds for crushing purposes.

The Parties Execute Written Agreements

45, In furtherance of the Oral Contract, in March 15, 2012, WJH and AMM executed
an Agreement of Sale (“SPA”) for the purchase of a 30% share of Bender Oil. Under the SPA,
AMM acquired the right to the shares in exchange for the nominal price of $210,000, a tiny
fraction of Bender Oil’s true value. The parties always understood that the remainder of
Spiegel’s monetary consideration was his promise to provide debt financing under the Oral
Contract.

46. AMM was owned and controlled by Spiegel and his sons, Matthew and Michael.

47. In furtherance of the Oral Contract, on August 10, 2012, the Spiegel Companies,
as fenders, and the Drukker Companies, as the borrowers, entered into the two respective Loan

Agreements.

&@ of 31
1:19

(FILED: KINee COUNTY Hen/19 Page 203, pfB2Go. 506949/2017
NYSCEF DOC. NO, 71 RECEIVED NYSCEF: 07/09/2019

 
 

48, Spiegel also agreed, on behalf of AMM, in a Letter of Agreement dated August
17, 2012 that references the March £5, 2012 SPA, that, as part of the consideration for the 30%
equity stake in Bender Oil, Spiegel would provide continued consulting services to WJH.

49. However, in late 2012, Spiegel demanded that the SPA be replaced with a new
purchase agreement. He claimed his counsel had advised him that for tax purposes the purchase
price had to be stated at a higher amount than the $210,000 price in the SPA.

50. Drukker viewed this change as an improper retrade on the SPA. Nevertheless,
because Spiegel was his close friend who had promised to provide the balance of the investment
in the form of convertible debt financing, Drukker agreed to participate in negotiations on a new
SPA. Consequently, several drafts were circulated.

51. Ultimately, in December 2012, Spiegel attempted to increase the cash portion of
the purchase price from $210,000 to $500,000. This proposed price, like the SPA price,
represented only a fraction of the $7 million total monetary consideration for the 30% stake in
Bender Oil.

52. Negotiations on a new purchase agreement went on for two more years, and drafts
of a new purchase agreement and a holding company operating agreement were circulated.

None of these drafts was ever executed.
Spiegel Holds Himself Out as an Owner of Bender Oil

53. | Between March and November 2012, Spiegel performed due diligence on Bender
Oil and was a consistent presence at the plant location. This occurred prior to Defendants’
transferring any funds under the Loan Agreements.

54. — After completing his due diligence, which included visiting the Bender Oil plant,

Spiegel held himself out as a partner and stakeholder in Bender Oil and participated in

9 of 31
 
   

PA/19 Page 20410fe228, 506949/2017

nH

 

 

NYSCEF DOC, NO. 71 RECEIVED NYSCEF: 07/09/2019

management decisions, including participating in the approval or disapproval of any actions
regarding repair, installation, and acquisition of equipment, and all matters concerning the
procurement of raw materials, the processing of such materials, and the sale of finished products.
Moreover, because he was treated as a major shareholder, Spiegel received copies of all reports
relating to the economic activity of Bender Oil. Spiegel also took part in management meetings
and held separate meetings with the deputy director of Bender Oil in charge of economic and
financial! affairs.

55. Because Spiegel was expected to be a 30% partner in Bender Oil, even though
shares had not yet formally changed hands, Spiegel and his entire family received salaries and
health insurance benefits from YD Export Inc., a subsidiary of WJH.

56. In September 2013, Spiegel also executed a power of attorney to a local attorney
in Moldova named Sergey Rashkov, which gave Rashkov authority to execute Spiegel’s
anticipated interests in the WJH-related entities, including Bender Oil.

57. On September 23, 2013, Drukker’s attorney emailed Rashkov, noting that Spiegel
would be purchasing shares in the WJH-related entities, including Bender Oil. Spiegel is copied
on the email. Rashkov’s reply to the emai! requested certain corporate documents of AMM,
including a certificate of regularity, an extract from the Department of State, proof of beneficial
ownership, and a corporate resolution concerning the purchase in Moldova. Drukker’s attorney
provided these documents to Mr. Rashkov.

58. Spiegel, directly and through his Moldovan attorney Rashkov, worked as a
partner in the Bender Oil business and simultaneously served on WJH’s board of directors.
Defendants Defraud the Drukker Companies

59. In actuality, the entire process of negotiating and entering into the various

10 of 41
 

HeH/19 Page 205, 6280, 506949/2017

 

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

agreements between the Drukker Companies and Defendants was essential to Defendants’
conspiracy to defraud the Drukker Companies and take control of the Bender Oil shares for a
nominal price, thereby avoiding government scrutiny and leaving the Drukker Companies with
the bill.

60. During the negotiation process, the Defendants made several misrepresentations
that induced the Drukker Companies to enter into the various agreements.

61. The parties had always agreed that Spiegel would purchase a 30% equity stake in
Bender Oil. However, in March 2012, Spiegel told Drukker that, in order to achieve certain tax
and estate planning objectives, Spiegel’s investment would have to be structured as a convertible
note.

62. Spiegel did not disclose the nature of these tax and estate planning objectives.
Nevertheless, due to their long friendship and prior partnerships, Drukker trusted Spiegel and
agreed to structure the transaction in the manner Spiegel required.

63. Spiegel represented that the Drukker Companies would have no obligation to
make payments under the Loan Agreements. Instead, Spiegel represented that he would repay
the debt by restructuring the debt through his other companies or offsetting the debt.

64. Had Drukker known that the Drukker Companies would be on the hook for debt
service in what Spiegel represented was an equity deal, the Drukker Companies never would
have entered the Loan Agreements, nor would the Drukker Companies have taken on investment
obligations under the Privatization Agreement.

65. After the parties entered the SPA, Spiegel was tasked with identifying lenders and

procuring the convertible debt piece of his equity investment in Bender Oil.

11 of 31
 

(FILED: REN BO EE OPIS OTe rt sao H et! 19 Page 206 keRo. s0ss49/2017

NYSCEP DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

66. — In July 2012, Spiegel told Drukker that the loans forming the bulk of Spiegel’s
consideration for the Bender Oil shares would be routed through two offshore companies,
Shireen and Mazlin.

67. Upon information and belief, Spiegel’s sons, Michae! and Matthew, are the record
owners of Shireen and Mazlin. However, at all relevant times Spiegel has maintained full
control over the Spiegel Companies. Spiegel completely dominates, and is the alter ego of, each
of these companies. Spiegel used his domination and control over the Spiegel Companies as
mechanism to commit fraud against the Drukker Companies.

68. Spiegel told Drukker that one reason it was necessary to structure his equity
transaction in this way was that the offshore companies could then be conduits for additional
debt infusions should Bender Oil’s operations require additional capital.

69. In fact, unbeknownst to the Drukker Companies, Spiegel was attempting to
defraud the Internal Revenue Service by laundering his investment through offshore companies.

70. Around November 2017, the Drukker Companies learned that, in 2014, the
Internal Revenue Service had flagged Spiegel for investigation due to suspicion that he was
improperly sheltering income by laundering it through his offshore companies for the purpose of
avoiding taxation. Upon information and belief, Spiegel entered into a voluntary disclosure
arrangement with the Internal Revenue Service in order to dodge further investigation into his
illegal tax-avoidance practices.

71. As part of his tax-avoidance scheme, Spiegel never told Drukker, and deliberately
concealed the fact, that Spiegel himself owned and controlled the two offshore companies,
Mazlin and Shireen, that would be used to provide the debt financing for his acquisition of his

stake in Bender Oil.

12 of 31
        

   

FILED: KIN Het/19 Page 207whiM280. s06949/2017
NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

72. Had the Drukker Companies known that Spiegel planned to use the debt financing
for Bender Oil as part of his scheme to defraud the Internal Revenue Service, the Drukker
Companies would never have entered into any agreements with Spiegel or his companies.

73. The Drukker Companies did not discover Spiegel’s fraud until November 2017,
during an arbitration proceeding concerning related claims in London (the “Arbitration”.

74. — In July 2012, Spiegel falsely told Drukker, in an email to Drukker’s attorney, that
Shireen and Mazlin were independent lenders. Spiegel failed to disclose that he owned and
controlled Mazlin and Shireen.

75. According to the tribunal that heard the Arbitration (the “Tribunal”), Spiegel’s
misrepresentation was a “dissimulation” that is “‘discreditable” and “makes the Tribunal cautious
about accepting uncorroborated oral evidence from him.” The Tribunal added that Spiegel’s
“dissimulation in this regard does him no credit in broader mora! terms.” The Tribunal further
added that “not all of his conduct was necessarily creditable in a wider moral sense.”

76. In fact, Spiegel schemed to make the Spiegel Companies the beneficiaries of the
debt service, which included a 6% interest rate, while Spiegel would take control of 30% of
Bender Oil without attracting unwanted government scrutiny.

77.  Spiegel’s scheme was also designed to elicit a commission for introducing third-
party financing to WJH. Spiegel had a consulting agreement with WJH under which he would
earn commission if he introduced third-party financing to WJH.

78. Had Drukker known that the Spiegel Companies were merely instruments of
Spiegel, the Drukker Companies would never have agreed to pay 6% interest on what was
actually a $7,000,000 equity purchase by Spiegel. Drukker agreed to the 6% interest rate only

because he was led to believe that this interest rate was required by Mazlin and Shireen to effect

14 0f 31
 

HeA/19 Page 20&@b2280. 506949/2017

 

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

the loans and because Spiegel represented to Drukker that Spiegel would assume the debt
burden.
Defendants Make Advances under the Loan Agreements

79. After Spiegel completed his due diligence investigations, he procured the transfer
of funds from his companies, Mazlin and Shireen. These amounts were the materialization of
Spiegel’s equity investment.

80. Under the two Loan Agreements, between November 2012 and January 2013,
three advances totaling $8.2 million at 6% interest were made by the Spiegel Companies to the
Drukker Companies.

St. The advances did not conform to the strict terms under the Loan Agreements, and,
therefore, there was no precise date for repayment of the advances.

82. On January 3, 2013, the last advance under the Loan Agreements was made.
Consequently, under the Oral Contract, Spiegel was required to assume the debt and commence
repayment ia order to convert the debt financing into Spiegel’s 30% equity interest, which would
be held by AMM.

$3. Accordingly, on that same day, Spiegel’s lawyer, Gerard Virga, confirmed to
Drukker’s counsel that “AMM understands that it is purchasing a thirty (30%) percent interest in
the entire operation.” Virga suggested forming certain corporate entities that would hold
Spiegel’s equity interest once the debt financing was converted to an equity stake.

84. Various contract drafts were circulated. These drafts contemplated modifying the
SPA such that Spiegel would receive his 30% equity stake in Bender O1] through different
holding companies and for a higher cash portion of his investment. However, these draft

contracts were never executed.

14 of 41
 

ma4/19 Page 209NDE22@>. 506949/2017

 

NYSCEF DOC, NO. 71 RECEIVED NYSCEF: 07/09/2019

Defendants Breach the Oral Contract

85. The investment in Bender Oil was not as profitable as anticipated by the parties.

86. The Transdniestrian government reneged on its obligations under the Privatization
Agreement. WJH was also illegally blocked by government actions from formally transferring
any of Bender Oil’s shares to Spiegel or his companies.

87, In July 2014, Spiegel, reacting to the unexpectedly changed circumstances,
purposely delayed the efforts to finalize the corporate documentation, before entirely pulling out
of his deal to purchase a 30% equity stake in Bender Oil and reneging on his commitment to
assume the debt under the Loan Agreements.

88. Thus, Spiegel reneged on and breached the Oral Contract. In particular, Spiegel
failed and refused to assume the debt or repay the balance owed to the Spiegel Companies under
the Loan Agreements. This bad faith breach of contract left the Drukker Companies holding the
bag for the entire amount owed to the Spiegel Companies under the Loan Agreements.

FIRST CAUSE OF ACTION
Breach of Contract (Against Spiegel and AMM)

89. Plaintiffs repeat and reallege each of the foregoing paragraphs as if stated fully
herein.

60. In early 2012, Drukker agreed to sell Spiegel a 30% stake in Bender Oil in
exchange for $7 million. Spiegel also agreed to infuse an additional $2 million in working
capital into Bender Oil. The money invested would be used to modernize the Bender Oil
Facility.

91. Spiegel advised Drukker that Spiegel would purchase his 30% equity stake in
Bender Oil using one of his companies, AMM, which Spiegel created as a holding company for

Spiegel’s shares in Bender Oil.

15

15 of 31
  
 

RAG/19 Page 210miex280. 506949/2017

 

N¥YSCEP DOC. NO. 71 RECEIVED N¥YSCEF: 07/09/2019

92, However, in March 2012, Spiegel told Drukker that, in order to achieve certain
tax and estate planning objectives, his investment would have to be structured as a convertible
note.

93. The parties orally agreed to a structure that would combine a cash infusion along
with debt financing that would be convertible into equity.

94. Specifically, the parties agreed that Spiegel would inject cash in an amount that
would be a small fraction of the value of the 30% shares.

95, Spiegel would also identify at least $7,000,000 in international debt financing for
Bender Oil. Once Bender Oil received the debt financing, Spiegel would assume liability for
the debt, and would repay, restructure, or offset the debt.

96. Once Spiegel assumed liability for the debt and paid the cash portion of his
investment, the investment would then convert into a 30% equity interest, as the parties had
previously agreed.

97.  Spiegel’s promises under this agreement were made as consideration for his 30%
stake in Bender Oil under the Ora] Contract.

98. On August 10, 2012, Mazlin and Shireen, as lenders, and the Drukker Companies,
as the borrowers, entered into the Loan Agreements.

99. In late December 2012 and early January 2013, the Spiegel Companies advanced
approximately $8.2 million under the Loan Agreements to WJH as Drukker’s convertible debt
investment in Bender Oil. The last advance was made on January 3, 2013. At that time, Spiegel
and AMM were required to begin the process of assuming the debt and converting Spiegel’s

investment to equity.

164 of 31
    

FILED: A/19 Page 214 M§A28o. so6949/2017
NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

100. However, in July 2014, in breach of the Oral Contract, Spiegel and AMM failed
and refused, and continue to fail and refuse, to assume the debt incurred under the Loan
Agreements. Instead, Spiegel and AMM reneged on their commitment to Drukker and WJH and
pulled out of the deal to purchase a 30% equity stake in Bender Oil.

101. The Drukker Companies were, and remain, fully committed to providing Spiegel
and AMM the 30% share of Bender Oil. The only reason Spiegel and AMM have not received
their shares is that Spiegel reneged on the Oral Contract and refused to execute the documents
necessary to consummate the parties’ agreement.

102. Spiegel and AMM’s breach of the Oral Contract left the Drukker Companies
holding the bag for debt incurred under the Loan Agreements. This outstanding debt became an
albatross for the Drukker Companies because they were unable to acquire additional! financing.
Because the Drukker Companies could not obtain financing, they were forced to cease
operations.

103. Spiegel and AMM’s breach of the Oral Contract thereby directly and proximately
caused, and continues to cause, the Drukker Companies damages in an amount to be determined
at trial.

104. Jn the alternative, the Drukker Companies pray that the Court order Spiegel to
specifically perform under the Oral Contract by assuming and paying the debt under the Loan
Agreements.

SECOND CAUSE OF ACTION
Breach of Implied Covenant of Good Faith and Fair Dealing
(Against Spiegel and the Spiegel Companies)

105. Plaintiffs repeat and reallege each of the foregoing paragraphs as if stated fully

herein.

17 of 31
Caen 1-10-75

(FILED: KINGS COUN 4/19 Page 2124 9§R280, 506949/2017
NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

 
 

106. The parties had always agreed that Spiegel would purchase a 30% equity stake in
Bender Oil. However, in March 2012, Spiegel told Drukker that, in order to achieve certain tax
and estate planning objectives, Spiegel’s investment would have to be structured as a convertible
note.

107. Spiegel did not disclose the nature of these tax and estate planning objectives.
Nevertheless, due to their long friendship and prior partnerships, Drukker trusted Spiegel and
agreed to structure the transaction in the manner Spiegel required.

108. Spiegel, who owned and dominated, and acted on behalf of the Drukker
Companies, represented that the Drukker Companies would have no obligation to make
payments under the Loan Agreements. Instead, Spiegel represented that he would repay the debt
by restructuring the debt through his other companies or offsetting the debt.

109. Had Drukker known that the Drukker Companies would be on the hook for debt
service, along with 6% interest, in what Spiegel represented was an equity deal, the Drukker
Companies never would have entered the Loan Agreements.

110. After the parties entered the Oral Contract, Spiegel was tasked with identifying
lenders and procuring the debt portion of his investment in Bender Oil.

J1t. In July 2012, Spiegel told Drukker that the loans forming the bulk of Spiegel’s
consideration for the Bender Oil shares would be routed through two offshore companies,
Shireen and Mazlin.

112. Upon information and belief, Spiegel’s sons, Michael and Matthew, are the record
owners of Shireen and Mazlin. However, at all relevant times Spiegel has maintained fulk

control over the Spiegel Companies. Spiegel completely dominates, and is the alter ego of, each

18

18 of 31
 

4/19 Page 213 @§2280. 506949/2017

 

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

of these companies. Spiegel used his domination and control over the Spiegel Companies as
mechanism to commit fraud against the Drukker Companies,

113. Spiegel told Drukker that one reason it was necessary to structure his equity
transaction in this way was that the offshore companies could then be conduits for additional
debt infusions should Bender Oil’s operations require additional capital.

114, In fact, unbeknownst to the Drukker Companies, Spiegel was attempting to
defraud the Internal Revenue Service by laundering his funds through offshore companies.

115. The Drukker Companies later learned that, in 2014, the Internal Revenue Service
flagged Spiegel for investigation due to suspicion that he was improperly sheltering income by
laundering it through his offshore companies for the purpose of avoiding taxation. Upon
information and belief, Spiegel entered into a voluntary disclosure arrangement with the Internal
Revenue Service in order to dodge further investigation into his illegal tax-avoidance practices

116. As part of his tax-avoidance scheme, Spiegel never told Drukker, and deliberately
concealed the fact, that Spiegel himself owned and controlled the two offshore companies,
Mazlin and Shireen, that would be used to provide the debt financing for his acquisition of his
stake in Bender Oil.

117. According to the Tribunal, this misrepresentation by Spiegel was a
“dissimulation” that is “discreditable” and “makes the Tribunal cautious about accepting
uncorroborated oral evidence from him.” The Tribunal added that Spiegel’s “dissimulation in
this regard does him no credit in broader moral terms.” The Tribunal further added that “not all

of his conduct was necessarily creditable in a wider moral sense,”

19 of 31
 

 

t/19 Page 21406280. 506949/2017

 

poc, NO. 71 RECEIVED NYSCEF: 07/09/2019

118, In fact, Spiegel schemed in bad faith to make the Spiegel Companies the
beneficiaries of the debt service, which included a six percent interest rate, while Spiegel would
take control of 30% of Bender Oil without attracting government scrutiny.

119.  Spiegel’s scheme was also designed to elicit a commission for introducing third
party financing to WJH. Spiegel had a consulting agreement with WJH under which he would
earn commission if he introduced third-party financing to WJH.

120. Had Drukker known that Mazlin and Shireen were merely instruments of Spiegel,
that Spiegel was deliberately concealing this fact, and that Spiegel was in fact scheming to use
the Loan Agreements in order to defraud government taxation authorities, the Drukker
Companies would not have entered into the Loan Agreements with the Spiegel Companies.

121. Because of Spiegel’s bad faith in withholding critical information from the
Drukker Companies, the Drukker Companies were induced into entering the Loan Agreements.

122, Because of Spiegel and the Spiegel Companies’ bad faith and unfair dealing, the
Drukker Companies were deprived of their expected benefit under the Loan Agreements and
Oral Contract of receiving millions of dollars as an equity investment that the Drukker
Companies were not required to repay.

123. Asaresult of Spiegel and the Spiegel Companies’ bad faith dissimulation and
unfair self-dealing, the outstanding debt became an albatross for the Drukker Companies because
they were unable to acquire additional financing. Because the Drokker Companies could not
obtain financing, they were forced to cease operations.

124. Spiegel and AMM’s breach of the Oral Contract thereby directly and proximately
caused, and continues to cause, the Drukker Companies damages in an amount to be determined

at trial.

20

20 of 31
 

YeH/19 Page 215,Qhe2%o. 506949/2017

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

THERD CAUSE OF ACTION
Promissory Estoppel (Against Spiegel)

125. Plaintiffs repeat and reallege each of the foregoing paragraphs as if stated fully
herein.

126. Jn the alternative, Spiegel clearly and unambiguously promised Drukker that
Spiegel would assume liability for the debt incurred by WJH under the Loan Agreements.
Spiegel told Drukker that the loans would be routed through offshore companies, Spiegel would
then restructure or offset the debt, and Spiegel would then convert his interest into a 30% equity
interest, as the parties had previously agreed,

127. In reasonable reliance on these promises, the Drukker Companies entered into the
Loan Agreements. Had the Drukker Companies known that Spiegel would break his promise to
assume the debt, the Drukker Companies would not have entered into the Loan Agreements.

128. Spiegel and AMM failed and refused, and continue to fail and refuse, to assume
the debt incurred under the Loan Agreements. Instead, Spiegel reneged on his promise to
assume the debt under the Loan Agreements.

129. Spiegel’s breaking his promise to assume the debt incurred under the Loan
Agreements left the Drukker Companies holding the bag for that debt. Because the Drukker
Companies relied on Spiegei’s broken promise, the outstanding debt became an albatross for the
Drukker Companies because they were unable to acquire additional financing. Because the
Drukker Companies could not obtain financing, they were forced to cease operations.

130. Spiegel and AMM’s broken promises thereby directly and proximately caused,

and continues to cause, the Drukker Companies damages in an amount to be determined at trial.

2)

21 o0f 31
>

p
D

(FILED: KI feti19 Page 21G@b@2a0. 506949/2017
NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

 

FOURTH CAUSE OF ACTION
Fraudulent Inducement (Against Spiegel)

131. Plaintiffs repeat and reallege each of the foregoing paragraphs as if stated fully
herein,

132. During the negotiation process, Spiegel made several fraudulent
misrepresentations that induced the Drukker Companies to enter into the various agreements.
The Drukker Companies discovered the fraud in November 2017.

133. The parties had always agreed that Spiegel would purchase a 30% equity stake in
Bender Oi]. However, in March 2012, Spiegel told Drukker that, in order to achieve certain tax
and estate planning objectives, Spiegel’s investment would have to be structured as a convertible
note,

134. Spiegel did not disclose the nature of these tax and estate planning objectives.
Nevertheless, due to their long friendship and prior partnerships, Drukker trusted Spiegel and
agreed to structure the transaction in the manner Spiegel required.

135. Spiegel represented that the Drukker Companies would have no obligation to
make payments under the Loan Agreements. Instead, Spiegel represented that he would repay
the debt by restructuring the debt through his other companies or offsetting the debt.

136. Had Drukker known that the Drukker Companies would be on the hook for debt
service in what Spiegel represented was an equity deal, the Drukker Companies never would
have entered the Loan Agreements or the SPA, nor would they have made significant
investments under the Privatization Agreement.

137. After the parties entered the Oral Contract, Spiegel was tasked with identifying

lenders and procuring the debt portion of his investment in Bender Oil.

22

22 of 31
 

KaH/19 Page 2171@6R2%o. 506949/2017

 

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

138. Ina July 2012 email, Spiegel told Drukker that the loans forming the bulk of
Spiegel’s consideration for the Bender Oil shares would be routed through two offshore
companies, Shireen and Mazlin.

139. Upon information and belief, Spiegel’s sons, Michael and Matthew, are the record
owners of Shireen and Mazlin. However, at all relevant times Spiegel has maintained full
control over the Spiegel Companies. Spiegel completely dominates, and is the alter ego of, each
of these companies. Spiegel used his domination and control over the Spiegel Companies as
mechanism to commit fraud against the Drukker Companies.

140. Spiegel told Drukker that one reason it was necessary to structure his equity
transaction in this way was that the offshore companies could then be conduits for additional
debt infusions should Bender Oil’s operations require additional capital.

141. In fact, unbeknownst to the Drukker Companies, Spiegel was attempting to
defraud the Internal Revenue Service by laundering his funds through offshore companies.

142. Around November 2017, the Drukker Companies fearned that, in 2014, the
Internal Revenue Service had flagged Spiegel for investigation due to suspicion that he was
improperly sheltering income by laundering it through his offshore companies for the purpose of
avoiding taxation. Upon information and belief, Spiegel entered into a voluntary disclosure
arrangement with the Internal Revenue Service in order to dodge further investigation into his
illegal tax-avoidance practices

143. As part of his tax-avoidance scheme, Spiegel never told Drukker, and deliberately
concealed the fact, that Spiegel himself owned and controlled the two offshore companies,
Mazlin and Shireen, that would be used to provide the debt financing for his acquisition of his

stake in Bender Oil.

23

23 of 31
 

Sie/19 Page 21&wim28o. 506949/2017

 

NYSCEP Doc. NO. 71 RECEIVED NYSCEF: 07/09/2019

144. The Drukker Companies did not discover Spiegel’s fraud until November 2017,
during the Arbitration.

145. According to the Tribunal, this fraudulent misrepresentation by Spiegel was a
“dissimulation” that is “discreditable” and “makes the Tribunal cautious about accepting
uncorroborated oral evidence from him.” The Tribunal added that Spiegel’s “dissimulation in
this regard does him no credit in broader moral terms.” The Tribunal further added in this regard
that “not all of his conduct was necessarily creditable in a wider moral sense.”

146. In fact, Spiegel schemed to make the Spiegel Companies the beneficiaries of the
debt service, which included a 6% interest rate, while Spiegel would take control of 30% of
Bender Oil without attracting unwanted government scrutiny.

147, Spiegel’s scheme was also designed to elicit a commission for introducing third
party financing to WJH. Spiegel had a consulting agreement with WJH under which he would
earn commission if he introduced third-party financing to WJH.

148. Had Drukker known that the Spiegel Companies were merely instruments of
Spiegel, the Drukker Companies would never have entered the SPA nor agreed to pay 6%
interest on what was actually a $7,000,000 equity purchase by Spiegel. Drukker agreed to the
6% interest rate only because he was led to believe that this interest rate was required by Mazlin
and Shireen to effect the loan and because Spiegel represented to Drukker that Spiegel would
assume the debt burden.

149. The Spiegel’s fraudulent misrepresentations damaged the Drukker Companies
because they caused the Drukker Companies to lose the ability to obtain additional debt
financing, which forced them to cease operations. They also caused the Drukker Companies to

also lose the value of their investments under the Privatization Agreement.

24

24 of 31
 

fetl19 Page 21% @ba280. 506949/2017

 

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

FIFTH CAUSE OF ACTION
Civil Conspiracy (Against All Defendants)

150. Plaintiffs repeat and reallege cach of the foregoing paragraphs as if stated fully
herein.

151. Each of the Defendants conspired with each of the others to commit fraud against,
and break their promises to, the Drukker Companies.

152. Each of the Defendants acted overtly in furtherance of this conspiratorial
agreement and intentionally participated in furtherance of the Defendants’ plan to defraud the
Drukker Companies.

153. The Defendants’ conspiracy resulted in damages to the Drukker Companies.

154. At all relevant times, Spiegel owned, controlled and dominated his co-
conspirators, the Spiegel Companies and AMM.

155. All of the Defendants conspired to fraudulently induce the Drukker Companies to
enter into the Loan Agreements. Spiegel desired to become a 30% owner of Bender Oil. He
elected to hold his shares in Bender Oil in AMM in order to benefit his two sons, Michael and
Matthew.

156. However, the Defendants did not want to pay fair value for Bender Oil, which had
been valued at around $20 million. Instead, they conspired to enter into multiple agreements
with the Drukker Companies in order to seize control over 30% of Bender Oil at a nominal price.

157. In furtherance of this scheme, Spiegel promised his life-long friend Drukker that
Spiegel would pay $7 million for his shares in Bender Oil. However, Spiegel would pay only a
nominal amount in cash. Spiegel told Drukker that, for undisclosed tax and estate-planning
purposes, the remainder of Spiegel’s investment would have to be made in the form of debt.

Spiegel would then assume the debt and convert his interest in Bender Oil to one of equity.

25

25 of 31
      

FILED: Herl19 Page 220 @f2280. 506949/2017
NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

158. In furtherance of this conspiracy, Spiegel conspired with AMM, nominally owned
by Spiegel’s sons, to enter the SPA, which would give Spiegel the right to purchase the Bender
Oil interests, through AMM, at a nominal price.

159, At the same time, Spiegel and AMM conspired with the Spiegel Companies to
enter into the Loan Agreements, which would saddle the Drukker Companies with millions of
dollars in debt that Spiegel never had any intention of repaying.

160. In this manner all of the Defendants conspired together to defraud the Drukker
Companies out of 30% of Bender Oil while leaving the Drukker Companies on the hook for
millions of dollars in debt to the Spiegel Companies, at 6% interest. Spiegel would take control
of 30% of Bender Oil, through AMM, at a nominal price without attracting unwanted
government scrutiny.

161. The Defendants’ conspiracy was also designed to elicit a commission for
introducing third party financing to WJH. Spiegel had a consulting agreement with WJH under
which he would earn commission if he introduced third-party financing to WJH.

162. Asaresult of Defendants’ actions in furtherance of their conspiracy, the Drukker
Companies were defrauded into entering the Loan Agreements and SPA and were left on the
hook for the debt under the Loan Agreements. Because the Drukker Companies were saddled
with this large debt, they could not obtain additional financing and were forced to cease
operations.

163. Defendants thereby conspired together in a concerted plan, and intentionally
participated in furtherance of the plan, to defraud the Drukker Companies and cost them

damages in an amount to be determined at trial,

26

26 of 31
 

(1/19 Page 22119hB280,. 506949/2017

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

SIXTH CAUSE OF ACTION
Breach of Fiduciary Duty (Against Spiegel)

164. Plaintiffs repeat and reallege each of the foregoing paragraphs as if stated fully
herein.

165. Spiegel was, at all relevant times, a director of WJH.

166. As director, Spiegel had a fiduciary duty to WJH.

167. However, Spiegel committed misconduct against WJH by engaging in self-
dealing with his own companies in their unified scheme to defraud WJH and Stubrick.

168. Spiegel had a duty to WJH to act in WJH’s best interests and to keep WJH fully
informed of the facts underlying agreements about which Spiegel had personal knowledge and
direct involvement.

169. Sptegel breached his fiduciary duty to WJH because he never told WJH, and
deliberately concealed the fact from WJH, that Spiegel himself owned and controlled the two
offshore companies, Mazlin and Shireen, that would be used to provide the debt financing, at 6%
interest, for the acquisition of his stake in Bender Oil.

170. According to the Tribunal, this fraudulent misrepresentation by Spiegel was “a
dissimulation” that is ‘“‘discreditabie” and “makes the Tribunal cautious about accepting
uncorroborated oral evidence from him.” The Tribunal added that Spiegel’s “dissimulation in
this regard does him no credit in broader moral terms.” The Tribunal further added in this regard
that “not ail of his conduct was necessarily creditable in a wider moral sense.”

171. In fact, Spiegel lied to Drukker in order to facilitate Spiegel’s own self-dealing at
WJH’s expense. Spiegel told Drukker that WJH would not be responsible for payment of the

debt because Spiegel himself would assume responsibility for it.

27

27 of 31
 

KeA/19 Page 222962280. 506949/2017

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

172. Spiegel schemed to make his own companies, Mazlin and Shireen, the
beneficiaries of the debt service, which included a six percent interest rate, under the Loan
Agreements. At the same time, Spiegel would seek to take control of 30% of Bender Oil without
attracting unwanted povernment scrutiny.

173.  Spiegel’s self-dealing scheme was also designed to elicit a commission for
introducing third party financing to WJH. Spiegel had a consulting agreement with WJH under
which he would earn commission if he introduced third-party financing to WJH. Yet Spiegel
told Drukker that Mazlin and Shireen were independent third-party lenders, and Spiegel failed to
disclose that these were, in fact, his own companies.

174. Had WJH known that it would be held responsible to pay the debts under the
Loan Agreement, WJH would not have entered into the Loan Agreements.

175. Had WJH known that the Spiegel Companies were merely instruments of Spiegel,
the Drukker Companies, including WJH, would never have agreed to pay 6% interest on what
was actually a $7,000,000 equity purchase by Spiegel. Drukker agreed to the 6% interest rate
only because Spiegel led him to believe that this interest rate was required by Mazlin and Shireen
to effect the loans and because Spiegel represented to Drukker that Spiegel would assume the
debt burden.

176,  Allof these acts constitute misconduct by Spiegel, who failed to disclose his
conflicts of interests to WJH, lied to WJH about his intention to assume the debt under the Loan
Agreements, failed to act in the best interests of WJH, and caused WJH to be left holding the bag
for millions of dolfars in debt, plus interest, owed to Spiegei’s own companies.

177. As aresult of Spiegel’s misconduct and breaches of his fiduciary duties to WJH,

the Drukker Companies were left holding the bag on the debt incurred under the Loan

28

28 of 31
 

HeH/19 Page 223: 9fRe&o. 506949/2017

 

 

NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

Agreements. Because of this debt, the Drukker Companies were unable to obtain additional
financing and were forced to cease operations. Thus, Spiegel’s breach of his fiduciary duty
damaged WJH in an amount to be determined at trial.

178, The Drukker Companies seek not only money damages as compensation for
Spiegel’s breach of fiduciary duty, but also a judgment declaring that WJH is not liable for the
debt, nor any interest, under the Loan Agreements made with Spiegel’s Companies, Mazlin and
Shireen. In the event money damages are not available, the Drukker Companies also pray that
the Court permanently enjoin Spiegel from attempting to collect, or causing any of his
companies to attempt to collect, any debt under the Loan Agreements.

SEVENTH CAUSE OF ACTION
Declaratory Judgment (Against Spiegel and the Spiegel Companies}

179. Plaintiffs repeat and reallege each of the foregoing paragraphs as if stated fully
herein.

180. As set forth above, the Drukker Companies and Defendants Spiegel and AMM
entered into an agreement for the sale of equity in Bender Oil. Spiegel insisted that, in order to
effect the equity transfer, the parties would need to enter Loan Agreements for the amount of the
purchase price for the equity stake purchased by Spiegel and AMM.

181. There is a genuine dispute amongst the parties as to whether the Loan Agreements
are, as Defendants have alleged, stand-alone Loan Agreements requiring the Drukker Companies
to repay the debt in full and with interest, or, as Plaintiffs allege, part of a convertible debt-to-
equity structure, with the debt assumed by Spiegel and his companies, that would facilitate the
transaction of 30% of Bender Oil shares from WJH to Spiegel through AMM,

182. The present dispute presents a justiciable controversy in which the issues are

present, real, definite, and substantial and affect existing legal relations between Plaintiffs and

29

29 of 31
FILED: KIN

 

4/19 Page 224,96 R280. 506949/2017

 

boc. NO. 71 RECEIVED NYSCEF: 07/09/2019

Defendants. Therefore, the Court should declare the respective rights of the parties under the
Loan Agreements.

183. Accordingly, Plaintiffs are entitled to a judgment declaring that the Drukker
Companies are not liable for any debts or interest under the Loan Agreements and that the Loan
Agreements are part of the broader convertible debt-to-equity consideration for transfer of 30%
of Bender Oil’s shares to Spiegel and AMM.

WHEREFORE, Plaintiffs demand judgment against each of the Defendants, jointly and
severally, as follows:

On the First Cause of Action, judgment in favor of Plaintiffs and against Defendants tn an
amount of compensatory damages ta be determined at trial;

On the Second Cause of Action, judgment in favor of Plaintiffs and against Defendants in
an amount of compensatory damages to be determined at trial;

On the Third Cause of Action, judgment in favor of Plaintiffs and against Defendants in
an amount of compensatory damages to be determined at trial;

On the Fourth Cause of Action, judgment in favor of Plaintiffs and against Defendants in
an amount of compensatory damages to be determined at trial;

On the Fifth Cause of Action, judgment in favor of Plaintiffs and against Defendants in
an amount of compensatory damages to be determined al trial:

On the Sixth Cause of Action, judgment: in favor of Plaintiffs and against Defendants in
an amount of compensatory damages to be determined at trial; declaring that WJH is not liable
for the debt, nor any interest, under the Loan Agreements made with Spiegel’s Companies,
Mazlin and Shireen; and in the event money damages are not available, permanently enjoining

Spiegel from attempting to collect, or causing any of his companies to attempt to collect, any

30

20 of 31
#119 Page 225,Qf 2285. 506949/2017
NYSCEF DOC. NO. 71 RECEIVED NYSCEF: 07/09/2019

 

 

debt under the Loan Agreements;

On the Seventh Cause of Action, a judgment declaring that that the Drukker Companies
are not liable for any debts or interest under the Loan Agreements and that the Loan Agreements
are part of the broader convertible debt-to-equity consideration for transfer of 30% of Bender
Oil’s shares to Spiegel and AMM;

Pre-judgment interest in an amount to be determined, but no less than 9%; and

Such other, further, and different relief as to this Court may seem just and proper.

Dated: New York, New York
July 9, 2019

Respectfully submitted,

SHER TREMONTE LLP

By: /s/ Yonatan Y. Jacobs
Michael Tremonte
Yonatan Y. Jacobs

90 Broad Street, 23rd Floor
New York, New York 10004
Tel: 212.202.2600

Fax: 212.202.4156
yjacobs@shertremonte.com

Attorneys for Plaintiffs WJ Holding
Limited and Stubrick Limited

31

31 of 31
Case 1:19-cv-07426-JGK Document 21-1 Filed 09/24/19 Page 226 of 228

EXHIBIT 4
A/19 Page 227 Dee Rio. 506949/2017
NYSCEF DOC. NO. 74 RECEIVED NYSCEF: 08/08/2019

 

 

SUPREME COURT STATE OF NEW YORK

 

COUNTY OF KINGS
---—-- x
WJ HOLDING LIMITED and STRUBRICK Index No. $06949/17
LIMITED,
Motion Seq. 001
Plaintiff, (Case not yet assigned)
-against-

NOTICE TO CLERK OF SUPREME
SHIREEN MARITIME LTD, MAZLIN COURT OF FILING NOTICE OF
TRADING CORP, AMM CONSULTING REMOVAL
AND MANAGEMENT GROUP, LLC, and
ALEXANDER SPIEGEL,

Defendants.

 

TO: Clerk, Supreme Court, K ings County
360 Adams Street
Brooklyn, New York 11201

PLEASE TAKE NOTICE that there is attached hereto a copy of the Notice to Adverse
Party of Filing of Notice of Removal and Notice of Removal which have been filed with the
Clerk of the United States Court forthe Southern District of New York.

CALLAGY LAW, P.C.

Attorneys for Defendants,

Shireen Maritime Ltd, Mazlin Trading Corp,
AMM Consulting and Management Group LLC,
and Alexander Spiegel

wy Mitr Suber

Michael J. Smikun

 

Dated: August 08, 2019

1 af 2
4/19 Page 228: 96280. 506949/2017
NYSCEF DOC. NO. 74 RECEIVED NYSCEF: 08/08/2019

 

 

SUPREME COURT STATE OF NEW YORK

COUNTY OF KINGS
ween een eee eee enn ene nen nnn ne
WJ HOLDING LIMITED and STRUBRICK — Index No. 506949/17
LIMITED,
Motion Seq. 001
Plaintiff, (Case not yet assigned)
-against-

NOTICE TO ADVERSE PARTY OF
SHIREEN MARITIME LTD., MAZLIN FILING NOTICE OF REMOVAL
TRADING CORP., AMM CONSULTING
AND MANAGEMENT GROUP, LLC, and
ALEXANDER SPIEGEL,

Defendants.

one -X

 

TO: Clerk, Supreme Court, Kings County
360 Adams Street
Brooklyn, New York 11201

PLEASE TAKE NOTICE that pursuant to 28 United States Code, Section 1446 a Notice of
Removal of the above-captioned action from the Supreme Court of New York to the United Stated
District Court for the Southern District of New York was duly filed on this 8 day of August. The Notice
of Removal and Notice to the Clerk of the Superior Court of filing Notice of Removal were forwarded
to the Clerk, Supreme Court of New York. (A copy of the Notice of Removal and Notice to the Clerk
of the Supreme Court of New York of filing Notice of Removal are attached hereto.)

CALLAGY LAW, P.C.

Attorneys for Defendants,

Shireen Maritime Ltd, Mazlin Trading Corp,
AMM Consulting and Management Group LLC,
and Alexander Spiegel

a f ? az
By! View wi Siti

Michael J. Smikun

 

Dated: August 08,2019

2 of 2
